Exhibit 10.8

Execution Copy

 

 

 

$2,600,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

PINNACLE ENTERTAINMENT, INC.,

as the Borrower,

the Lenders from Time to Time Parties Hereto,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

and

UBS SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunning Managers,

J.P. MORGAN SECURITIES LLC,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

UBS SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION,

and

FIFTH THIRD BANK

as Co-Documentation Agents,

FIFTH THIRD BANK,

as Junior Arranger,

RBS SECURITIES INC.,

and

SUMITOMO MITSUI BANKING CORPORATION

as Co-Managers,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 13, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1. DEFINITIONS

     2   

1.1

    

Defined Terms

     2   

1.2

    

Other Definitional Provisions

     49   

1.3

    

Accounting Terms

     49   

1.4

    

Rounding

     50   

1.5

    

References to Agreements, Laws, Etc.

     50   

SECTION 2. AMOUNT AND TERMS OF CREDIT

     50   

2.1

    

Commitments

     50   

2.2

    

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     52   

2.3

    

Borrowing Notice

     52   

2.4

    

Disbursement of Funds

     54   

2.5

    

Repayment of Loans; Evidence of Debt

     55   

2.6

    

Conversions and Continuations

     57   

2.7

    

Pro Rata Borrowings

     58   

2.8

    

Interest

     58   

2.9

    

Interest Periods

     59   

2.10

    

Alternate Rate of Interest, Increased Costs, Illegality, Etc.

     60   

2.11

    

Compensation

     61   

2.12

    

Change of Lending Office

     62   

2.13

    

Incremental Facilities

     62   

2.14

    

Defaulting Lenders

     68   

SECTION 3. LETTERS OF CREDIT

     71   

3.1

    

Letters of Credit

     71   

3.2

    

Procedure for Issuance of Letter of Credit

     73   

3.3

    

Letter of Credit Participations

     74   

3.4

    

Reimbursement Obligation of the Borrower

     76   

3.5

    

[Reserved]

     78   

3.6

    

New or Successor Letter of Credit Issuer

     78   

3.7

    

Role of Letter of Credit Issuer

     79   

3.8

    

Cash Collateral

     79   

3.9

    

Applicability of ISP and UCP

     80   

3.10

    

Conflict with Issuer Documents

     80   

SECTION 4. FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

     80   

4.1

    

Fees

     80   

4.2

    

Voluntary Reduction of Revolving Credit Commitments

     81   

4.3

    

Mandatory Termination of Commitments

     82   

 

i



--------------------------------------------------------------------------------

SECTION 5. PAYMENTS

     82   

5.1

    

Optional Prepayments

     82   

5.2

    

Mandatory Prepayments

     83   

5.3

    

Method and Place of Payment

     86   

5.4

    

Net Payments

     86   

5.5

    

Computations of Interest and Fees

     90   

5.6

    

Limit on Rate of Interest

     90   

SECTION 6. REPRESENTATIONS AND WARRANTIES

     91   

6.1

    

Financial Condition

     91   

6.2

    

No Change

     92   

6.3

    

Organizational Existence; Compliance with Law

     93   

6.4

    

Organizational Power; Authorization; Enforceable Obligations

     93   

6.5

    

No Legal Bar

     93   

6.6

    

No Material Litigation

     94   

6.7

    

No Default

     94   

6.8

    

Ownership of Property; Liens

     94   

6.9

    

Intellectual Property

     95   

6.10

    

Taxes

     95   

6.11

    

Federal Regulations

     95   

6.12

    

Labor Matters

     95   

6.13

    

ERISA

     96   

6.14

    

Investment Company Act; Other Regulations

     97   

6.15

    

Subsidiaries

     97   

6.16

    

Use of Proceeds

     97   

6.17

    

Environmental Matters

     98   

6.18

    

Accuracy of Information, Etc.

     99   

6.19

    

Security Documents

     99   

6.20

    

Solvency

     100   

6.21

    

Senior Indebtedness

     100   

6.22

    

Regulation H

     100   

6.23

    

Gaming Laws

     100   

6.24

    

Anti-Terrorism Laws

     100   

6.25

    

Insurance Proceeds

     101   

SECTION 7. CONDITIONS PRECEDENT

     101   

7.1

    

Conditions to Initial Borrowing

     101   

7.2

    

Conditions Precedent to All Loan Events

     107   

SECTION 8. AFFIRMATIVE COVENANTS

     108   

8.1

    

Financial Statements

     108   

8.2

    

Certificates; Other Information

     109   

8.3

    

Payment of Obligations

     111   

 

ii



--------------------------------------------------------------------------------

8.4

    

Conduct of Business and Maintenance of Existence, Etc.

     111   

8.5

    

Maintenance of Property; Insurance

     111   

8.6

    

Inspection of Property; Books and Records; Discussions

     112   

8.7

    

Notices

     112   

8.8

    

Environmental Laws

     113   

8.9

    

Control Agreements

     113   

8.10

    

Additional Collateral, Etc.

     114   

8.11

    

OFAC and Anti-Corruption Provisions

     116   

8.12

    

Compliance with FTC Order

     117   

8.13

    

Post-Closing Matters

     117   

8.14

    

Further Assurances

     117   

SECTION 9. NEGATIVE COVENANTS

     118   

9.1

    

Financial Condition Covenants

     118   

9.2

    

Limitation on Indebtedness

     120   

9.3

    

Limitation on Liens

     122   

9.4

    

Limitation on Fundamental Changes

     125   

9.5

    

Limitation on Disposition of Property

     125   

9.6

    

Limitation on Restricted Payments

     127   

9.7

    

Limitation on Investments

     128   

9.8

    

Limitation on Optional Payments and Modifications of Debt Instruments, Etc.

     130   

9.9

    

Limitation on Transactions with Affiliates

     131   

9.10

    

Limitation on Sales and Leasebacks

     132   

9.11

    

Limitation on Changes in Fiscal Periods

     132   

9.12

    

Limitation on Negative Pledge Clauses

     132   

9.13

    

Limitation on Restrictions on Subsidiary Distributions

     132   

9.14

    

Limitation on Lines of Business

     133   

9.15

    

Limitation on Hedge Agreements

     133   

9.16

    

Limitation on Changes to Deferred Compensation Plan

     133   

9.17

    

Directors’ and Officers’ Trust

     133   

SECTION 10. EVENTS OF DEFAULT

     133   

10.1

    

Payments

     133   

10.2

    

Representations, Etc.

     134   

10.3

    

Covenants

     134   

10.4

    

Default Under Other Agreements

     134   

10.5

    

Bankruptcy, Etc.

     134   

10.6

    

ERISA

     135   

10.7

    

Judgments

     135   

10.8

    

Security Documents

     135   

10.9

    

Guaranty

     136   

10.10

    

Change of Control

     136   

10.11

    

Subordinated Notes

     136   

10.12

    

Application of Proceeds

     137   

 

iii



--------------------------------------------------------------------------------

SECTION 11. THE AGENTS

     137   

11.1

    

Appointment

     137   

11.2

    

Delegation of Duties

     138   

11.3

    

Exculpatory Provisions

     138   

11.4

    

Reliance by Agents

     138   

11.5

    

Notice of Default

     139   

11.6

    

Non-Reliance on Agents and Other Lenders

     139   

11.7

    

Indemnification

     140   

11.8

    

Agents in Their Individual Capacities

     141   

11.9

    

Successor Agents and Successor Swing Line Lender

     141   

11.10

    

Withholding Tax

     142   

11.11

    

Agents Under Security Documents and Subsidiary Guaranty

     142   

11.12

    

Right to Realize on Collateral and Enforce Guarantee

     143   

11.13

    

Treasury Management Agreements and Hedge Agreements

     144   

SECTION 12. MISCELLANEOUS

     144   

12.1

    

Amendments, Waivers and Releases

     144   

12.2

    

Notices

     148   

12.3

    

No Waiver; Cumulative Remedies

     149   

12.4

    

Survival of Representations and Warranties

     149   

12.5

    

Payment of Expenses; Indemnification

     149   

12.6

    

Successors and Assigns; Participations and Assignments

     150   

12.7

    

Replacements of Lenders Under Certain Circumstances

     155   

12.8

    

Adjustments; Set-off

     157   

12.9

    

Counterparts

     158   

12.10

    

Severability

     158   

12.11

    

Integration

     158   

12.12

    

GOVERNING LAW

     158   

12.13

    

Submission To Jurisdiction; Waivers

     159   

12.14

    

Acknowledgments

     159   

12.15

    

WAIVERS OF JURY TRIAL

     160   

12.16

    

Confidentiality

     160   

12.17

    

Direct Website Communications

     161   

12.18

    

USA Patriot Act

     163   

12.19

    

Payments Set Aside

     163   

12.20

    

Gaming Laws and Liquor Laws

     163   

12.21

    

Amendment and Restatement

     164   

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1(a)

  

List of Mortgaged Properties (Leasehold and Fee)

1.1(b)

  

List of Preferred Ship Mortgages

1.1(c)

  

List of Commitments of Lenders

1.1(d)

  

List of Existing Letters of Credit

5.3(a)

  

List of Required Asset Sales

6.4

  

List of Outstanding Consents, Authorizations, Filings, Proceedings and Notices

6.15(a)

  

List of Subsidiaries (Unrestricted and Restricted and Immaterial)

6.15(b)

  

List of Outstanding Subscriptions, Options, Warrants, Calls, Rights or Other
Agreements or Commitments

6.19(a)

  

UCC Financing Statements Filing Jurisdictions

6.19(b)

  

List of Amendments to Mortgages

7.1(d)

  

List of Legal Opinions as of the Effective Date

8.13

  

List of Post-Closing Matters

9.2(d)

  

List of Existing Indebtedness

9.3(f)

  

List of Existing Liens

9.5(g)

  

List of Designated Assets

9.7(d)

  

List of Existing Investments

9.9

  

List of Existing Transactions with Affiliates

 

EXHIBITS:

 

A    Form of Assignment and Acceptance B    Form of Borrowing Notice C    Form
of Compliance Certificate D    Form of Joinder Agreement E-1    Form of Mortgage
E-2    Form of Assignment of Mortgage E-3    Form of Preferred Ship Mortgage E-4
   Form of Deed of Trust F    Form of Notice of Conversion or Continuation G-1
   Form of Tranche B-1 Term Loan Note G-2    Form of Tranche B-2 Term Loan Note
G-3    Form of New Term Loan Note G-4    Form of Revolving Credit Note G-5   
Form of Swing Line Note H    Form of Letter of Credit Request I    Form of
Prepayment Notice J    Form of Non-Bank Certificate K    Form of Closing
Certificate L-1    Form of Flood Notice (NFIP Participation) L-2    Form of
Flood Notice (Non-NFIP Participation)

 

v



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 13, 2013, among
PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement, as Lenders, J.P. MORGAN SECURITIES LLC, GOLDMAN SACHS
LENDING PARTNERS LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC., WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and UBS SECURITIES LLC, as joint
lead arrangers and joint bookrunning managers (in such capacities, the
“Arrangers”), J.P. MORGAN SECURITIES LLC, GOLDMAN SACHS LENDING PARTNERS LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, DEUTSCHE BANK SECURITIES
INC., WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC, CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, UBS SECURITIES LLC, U.S. BANK NATIONAL ASSOCIATION and
FIFTH THIRD BANK (in such capacities, the “Co-Documentation Agents”), FIFTH
THIRD BANK, (in such capacity, the “Junior Arranger”), RBS SECURITIES INC. and
SUMITOMO MITSUI BANKING CORPORATION, (in such capacities, the “Co-Managers”),
and JPMORGAN CHASE BANK, N.A., (“JPM”), as administrative agent (in such
capacity, the “Administrative Agent”, it being understood and agreed that any
successor administrative agent appointed pursuant to Section 11.9 hereof shall
be the “Administrative Agent”).

W I T N E S S E T H:

A. The Borrower, together with and the other several lenders from time to time
party thereto (the “Existing Lenders”) entered into that existing Fourth Amended
and Restated Credit Agreement, dated as of August 2, 2011 (as amended by that
certain First Amendment to Fourth Amended and Restated Credit Agreement, dated
as of March 19, 2012, and as further amended, restated, supplemented or
otherwise modified from time to time in accordance therewith, the “Existing
Pinnacle Credit Agreement”), pursuant to which the Existing Lenders agreed to
make certain advances to the Borrower.

B. Borrower has entered into that certain Agreement and Plan of Merger, dated as
of December 20, 2012 (as amended by that certain First Amendment to Agreement
and Plan of Merger, dated as of February 1, 2013, as further amended by that
certain Second Amendment to Agreement and Plan of Merger, dated as of March 14,
2013, and as further amended, restated, supplemented or otherwise modified from
time to time in accordance therewith, the “Acquisition Agreement”), by and among
the Borrower, Holdings, Merger Sub and Target, pursuant to which Holdings will
merge with and into Target, with Target surviving the merger and immediately
thereafter, Target will merge with and into Borrower, with Borrower surviving
the merger (the “Acquisition”).

C. In order to consummate the transactions contemplated by the Acquisition
Agreement, it is intended that the Borrower will issue senior unsecured notes
pursuant to the Senior Unsecured Notes Indenture, generating aggregate gross
proceeds of up to $850,000,000 (the “New Pinnacle Notes Offering”).

D. Subject to the terms and conditions contained herein, the Borrower has
requested that the Lenders agree to amend and restate the Existing Pinnacle
Credit Agreement on the



--------------------------------------------------------------------------------

Effective Date as follows: (i) the principal amount of Term Loans to the
Borrower will be increased to $1,600,000,000 (such $1,600,000,000 to be
comprised of $500,000,000 of Tranche B-1 Term Loans and $1,100,000,000 of
Tranche B-2 Term Loans), with the proceeds of such increase to be used, together
with the proceeds from the New Pinnacle Notes Offering and Revolving Loans in an
aggregate principal amount not to exceed $500,000,000 to be made on the
Effective Date, to (a) pay the consideration for the Acquisition, (b) repay in
full all existing Indebtedness of the Borrower, the Target and their respective
Subsidiaries as of the Effective Date other than the Specified Existing
Indebtedness and other Indebtedness permitted to remain outstanding under the
terms hereof, (c) pay the fees, costs and expenses related to the transactions
contemplated by this Agreement, the other Loan Documents and the Acquisition
Documents, and (d) for the working capital and general corporate purposes of the
Borrower and its Subsidiaries, (ii) increase the Revolving Credit Commitments to
$1,000,000,000, to be used for the working capital and general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation, to
pay the fees, costs and expenses related to the transactions contemplated by
this Agreement, the other Loan Documents and the Acquisition Documents),
(iii) change the Administrative Agent from Barclays Bank PLC to JPMorgan Chase
Bank, N.A. and (iv) otherwise as provided in this Agreement.

E. On the terms and conditions set forth in this Agreement, the Term Loan
Lenders and Revolving Credit Lenders signatory hereto are willing to amend and
restate the Existing Pinnacle Credit Agreement in the form of this Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1.

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Accepting Term Loan Lender”: as defined in Section 5.2(g).

“Acquisition”: as defined in the recitals hereto.

“Acquisition Agreement”: as defined in the recitals hereto.

“Adjusted Total Revolving Credit Commitment”: at any time the Total Revolving
Credit Commitment less the aggregate Revolving Credit Commitments of all
Defaulting Lenders.

“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent pursuant to Section 11.9.

“Administrative Agent’s Office”: the Administrative Agent’s address and, as
appropriate, account as set forth on Section 12.2 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire”: as defined in Section 12.6(b)(ii)(D).

“Affiliate”: of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Agent Parties”: as defined in Section 12.17(c).

“Agents”: the collective reference to the Arrangers, the Co-Documentation
Agents, the Junior Arranger, the Co-Managers and the Administrative Agent.

“Agreement”: this Amended and Restated Credit Agreement, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Annualized Adjusted EBITDA”: for any period, for the Borrower and its
Restricted Subsidiaries, Consolidated EBITDA for such period plus (a) to the
extent deducted in arriving at Consolidated EBITDA for such period, non-cash
write downs to goodwill required by Financial Accounting Standards Board
Statement No. 142, and any non-cash reductions to the value of the assets of the
Borrower and its Restricted Subsidiaries required by Financial Accounting
Standards Board Statement No. 121 or No. 144, plus (b) without duplication of
amounts included in clause (j) of the definition of Consolidated EBITDA, the
Foreign Subsidiary Receipts that were (x) received during such period by the
Borrower or any Restricted Subsidiary and (y) irrevocably designated during such
period as Reclassified Foreign Subsidiary Receipts; provided, that for any
period ending on or after the last day of the first full fiscal quarter of
operations following the date of the opening of any Project and ending on or
before the last day of the fourth full fiscal quarter following such opening,
that portion of Consolidated EBITDA which is attributable to the applicable
Project shall be included only for the period consisting of the full fiscal
quarters since the date of such Project’s opening, annualized on a straight-line
basis; provided, that for purposes of calculating Annualized Adjusted EBITDA of
the Borrower and its Restricted Subsidiaries for any period, (i) the
Consolidated EBITDA of any Person or operating gaming business or any other
business not prohibited by Section 9.14 hereof acquired by the Borrower or its
Restricted Subsidiaries during such period shall be included on a pro forma
basis for such period (as if the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of such period) if the consolidated balance sheet of such acquired
Person or business and its consolidated Subsidiaries as at the end of the period
preceding the acquisition of such Person and the related consolidated statements
of income and stockholders’ equity and of cash flows for the period in respect
of which Consolidated EBITDA is to be calculated (x) have been previously
provided to the Administrative Agent and the Lenders and (y) either (1) have
been reported on without a qualification arising out of the scope of the audit
by independent certified public accountants of nationally recognized standing or
(2) have been found reasonably acceptable by the Administrative Agent; and
(ii) the Consolidated EBITDA of any Person Disposed of by the Borrower or its
Restricted Subsidiaries during such period shall be excluded for such period (as

 

3



--------------------------------------------------------------------------------

if the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period).

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower and its affiliated companies concerning or relating
to bribery or corruption.

“Applicable Margin”: a percentage per annum equal to:

(a) with respect to the Term Loans, 2.75% for Eurodollar Loans, and 1.75% for
Base Rate Loans; and

(b) with respect to the Revolving Credit Loans and Swing Line Loans, the
applicable percentage per annum set forth below, as determined by reference to
the Consolidated Total Leverage Ratio, as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 8.2(b):

 

Pricing
Level    Consolidated Total Leverage
Ratio    Eurodollar
Revolving
Credit Loans     Swing Line Loans
and Base Rate
Revolving Credit
Loans   1    £ 4.00:1.00      1.75 %      0.75 %  2   
> 4.00:1.00 but £ 4.50:1.00      2.00 %      1.00 %  3   
> 4.50:1.00 but £ 5.00:1.00      2.25 %      1.25 %  4   
> 5.00:1.00 but £ 6.00:1.00      2.50 %      1.50 %  5    > 6.00:1.00      2.75
%      1.75 % 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date Section 8.1 Financials are
delivered; provided, however, that “Pricing Level 5” shall apply without regard
to the Consolidated Total Leverage Ratio at any time after the date on which any
Section 8.1 Financials were required to be delivered but were not, commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the date on which such Section 8.1
Financials are delivered.

In the event that any Section 8.1 Financials or any Compliance Certificate
delivered pursuant to this Agreement is shown to be inaccurate, and such
inaccuracy, if corrected would have led to a higher Applicable Margin for any
period (an “Applicable Period”) than such margin applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to Administrative Agent a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined by reference to the corrected Compliance Certificate
(but in no event shall the Lenders owe any amounts to the Borrower), and
(iii) the Borrower shall promptly pay to Administrative Agent the additional
interest owing as a result of such increased margin for such Applicable Period,
which payment shall be promptly applied by Administrative Agent in accordance
with the terms hereof (it being understood and agreed that nothing in this
section shall limit the rights of Administrative Agent and the Lenders
hereunder).

 

4



--------------------------------------------------------------------------------

“Applicable Period”: as defined in Applicable Margin.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers”: as defined in the preamble hereto.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (i), (j), (k), (l), (m), (o), (p) and (u) of Section 9.5) which yields
gross proceeds to the Borrower or any of its Restricted Subsidiaries (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds), in excess of $30,000,000.

“Assignment and Acceptance”: an agreement pursuant to which a Lender becomes a
party to this Agreement, substantially in the form of Exhibit A, or another form
reasonably acceptable to Administrative Agent.

“Atlantic City Entities”: PNK Development 13, LLC, ACE Gaming, LLC, Mitre
Associates, LLC, Brighton Park Maintenance Corp., AREP Boardwalk Properties LLC,
PSW Properties LLC, and AREH MLK LLC.

“Atlantic City Property”: the approximately 19 acres of land located in Atlantic
City, New Jersey, owned by one or more of the Atlantic City Entities, including
all adjacent and adjoining land along the Boardwalk.

“Auto-Extension Letter of Credit”: as defined in Section 3.2(d).

“Available Commitment”: an amount equal to the excess, if any, of (a) the amount
of the Total Revolving Credit Commitment over (b) the sum of the aggregate
principal amount of (i) all Revolving Credit Loans (but not Swing Line Loans)
then outstanding and (ii) the aggregate Letter of Credit Outstandings at such
time.

“Base Rate”: for any day a fluctuating rate per annum equal to, with respect to
Base Rate Loans, the highest of (i) the Federal Funds Effective Rate plus 1/2 of
1.00%, (ii) the rate of interest in effect for such day as announced from time
to time by the Administrative Agent as its “prime rate” at its principal office
in New York City and (iii) the Eurodollar Rate for a Loan for an interest period
of one (1) month commencing on such day (or if such day is not a Business Day,
the next preceding Business Day) plus 1.00%; provided, that, for the avoidance
of doubt, the Eurodollar Rate for any day shall be based on the LIBOR Screen
Rate at approximately 11:00 a.m. London time on such day. The “prime rate” is a
rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in the Base
Rate due to a change in such rate announced by the Administrative Agent or in
the Federal Funds Effective Rate shall take effect at the opening of business on
the day specified in the announcement of such change.

 

5



--------------------------------------------------------------------------------

“Base Rate Loans”: each Loan bearing interest based on the Base Rate and “Base
Rate Term Loan” and “Base Rate Revolving Credit Loan” shall have corresponding
meanings.

“Baton Rouge Project”: the casino and related developments to be located on land
in Baton Rouge, Louisiana.

“benefited Lender”: as defined in Section 12.8(a).

“Biloxi Property”: the Casino Magic Biloxi hotel and river-boat casino, which
was located in Biloxi, Mississippi.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 12.17(c).

“Borrowing”: (a) the incurrence of Swing Line Loans from the Swing Line Lender
on a given date, (b) the incurrence of one Type of Tranche B-1 Term Loan on the
Effective Date (or resulting from conversions on a given date after the
Effective Date) having, in the case of Eurodollar Term Loans, the same Interest
Period (provided that Base Rate Loans incurred pursuant to Section 2.10(b)(ii)
and (iii) shall be considered part of any related Borrowing of Eurodollar Term
Loans), (c) the incurrence of one Type of Tranche B-2 Term Loan on the Effective
Date (or resulting from conversions on a given date after the Effective Date)
having, in the case of Eurodollar Term Loans, the same Interest Period (provided
that Base Rate Loans incurred pursuant to Section 2.10(b)(ii) and (iii) shall be
considered part of any related Borrowing of Eurodollar Term Loans), (d) the
incurrence of one Type of Revolving Credit Loan of the same Class on a given
date (or resulting from conversions on a given date) having, in the case of
Eurodollar Revolving Credit Loans, the same Interest Period (provided that Base
Rate Loans incurred pursuant to Section 2.10(b)(ii) and (iii) shall be
considered part of any related Borrowing of Eurodollar Revolving Credit Loans),
and (e) the incurrence of one Type of New Term Loan on any Increased Amount Date
(or resulting from conversions on a given date after such Increased Amount Date)
having, in the case of Eurodollar Term Loans, the same Interest Period (provided
that Base Rate Loans incurred pursuant to Section 2.10(b)(ii) and (iii) shall be
considered part of any related Borrowing of Eurodollar Term Loans).

“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a written notice from the Borrower, substantially in the form of and
containing the information prescribed by Exhibit B, delivered to the
Administrative Agent.

“Business Day”: any day excluding Saturday, Sunday and any other day on which
banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to any interest rate
settings as to a Eurodollar Loan, any fundings, disbursements, settlements and
payments in respect of any such Eurodollar Loan, or any other dealings to be
carried out pursuant to this Agreement in respect of any such Eurodollar Loan,
such day shall also be a day on which dealings in deposits are conducted by and
between banks in the London interbank eurodollar market.

 

6



--------------------------------------------------------------------------------

“Business Representations” the representations and warranties made by or with
respect to the Target and its subsidiaries in the Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent the Borrower
has the right to terminate its obligations under the Acquisition Agreement or to
decline to consummate the Acquisition pursuant to the Acquisition Agreement as a
result of a breach of such representations and warranties in the Acquisition
Agreement.

“Cabela’s Real Estate Purchase Agreement”: that certain Real Estate Purchase
Agreement, dated as of March 7, 2005, by and between PNK (Reno), LLC, a Nevada
limited liability company, as seller, and Cabela’s Retail, Inc., a Nebraska
corporation, as purchaser, as amended by that certain (a) First Amendment to
Real Estate Purchase Agreement, dated as of May 2, 2005, (b) Second Amendment to
Real Estate Purchase Agreement, dated as of June 2, 2005, and (c) Third
Amendment to Real Estate Purchase Agreement, dated as of July 5, 2005, as the
same may be further amended or amended and restated from time to time.

“Cabela’s Transaction”: the disposition and development of the Cabela’s
Transaction Property by PNK (Reno), LLC and Cabela’s Retail, Inc., as more
particularly described in the Cabela’s Real Estate Purchase Agreement and the
Cabela’s Truck Stop Purchase Agreement.

“Cabela’s Transaction Property”: collectively, (a) approximately thirty-eight
(38) acres of unimproved real property located in the City of Reno, County of
Washoe, Nevada, as more particularly described in the Cabela’s Real Estate
Purchase Agreement, and (b) approximately two (2) acres of real property in the
City of Reno, County of Washoe, Nevada on which PNK (Reno), LLC operates a truck
stop, as more particularly described in the Cabela’s Truck Stop Purchase
Agreement.

“Cabela’s Truck Stop Purchase Agreement”: that certain Truck Stop Purchase
Agreement, dated as of March 7, 2005, by and between PNK (Reno), LLC, a Nevada
limited liability company, as seller, and Cabela’s Retail, Inc., a Nebraska
corporation, as purchaser, as amended by that certain (a) First Amendment to
Truck Stop Purchase Agreement, dated as of May 2, 2005, (b) Second Amendment to
Trust Stop Purchase Agreement, dated as of June 2, 2005, and (c) Third Amendment
to Truck Stop Purchase Agreement, dated as of July 5, 2005, as the same may be
further amended or amended and restated from time to time.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person.

“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash”: all monetary items treated as cash in accordance with GAAP, consistently
applied.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
in the currencies in which the Letters of Credit Outstanding are denominated and
in an amount equal to the amount of the Letters of Credit Outstanding required
to be Cash Collateralized pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Letter of Credit
Issuer (which documents are hereby consented to by the Lenders). Derivatives of
such term have corresponding meanings.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States or
issued by FNMA, FHLMC or FFCB, in each case maturing within one year from the
date of acquisition; (b) corporate notes issued by domestic corporations that
are rated at least A by S&P or A by Moody’s, in each case maturing within one
year from the date of acquisition; (c) repurchase obligations of any Lender or
of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States Government;
(d) commercial paper of a domestic issuer rated at least A-1 by S&P or P-1 by
Moody’s, maturing within six months of the date of acquisition; (e) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) auction rate
securities including taxable municipals, taxable auction notes, and money market
preferred; provided, that the availability of principal, credit quality, and
“reset period” are consistent with clause (b) of this definition; (h) shares of
money market mutual or similar funds which invest primarily in assets satisfying
the requirements of clauses (a) through (g) of this definition; (i) time
deposits and certificates of deposit with maturities of not more than one year
from the date of acquisition by such Person of any commercial bank having, or
which is the principal banking subsidiary of a bank holding company organized
under the laws of the United States, any state thereof, the District of Columbia
or any foreign jurisdiction having capital, surplus and undivided profits
aggregating in excess of $500,000,000; and (j) demand deposit accounts
maintained in the ordinary course of business and in accordance with the Loan
Documents.

 

8



--------------------------------------------------------------------------------

“Change in Law”: the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the interpretation
or application thereof by any Governmental Authority or (c) compliance by any
Lender or the Letter of Credit Issuer (or, for purposes of Section 2.10(c), by
any lending office of such Lender or by such Lender’s or its parent’s or its
Affiliate’s, if any) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 30% of the outstanding
common stock of the Borrower; (b) the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors; (c) the Borrower shall
cease, other than pursuant to or as a result of a transaction not otherwise
prohibited by this Agreement, to own and control, of record and beneficially,
directly or indirectly, 100% of each class of outstanding Capital Stock of the
Restricted Subsidiaries listed on Schedule 6.15(a) attached hereto free and
clear of all consensual Liens (except Liens created by the Security Documents or
this Agreement); or (d) a Specified Change of Control.

“Class”: (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Tranche B-1 Term Loans, Tranche B-2 Term Loans, New Term Loans (of the
same Series), Extended Term Loans (of the same Extension Series), Extended
Revolving Credit Loans (of the same Extension Series) or Swing Line Loans and
(b) when used in reference to any Commitment, refers to whether such Commitment
is a Revolving Credit Commitment, an Extended Revolving Credit Commitment (of
the same Extension Series), a Tranche B-1 Term Loan Commitment, a Tranche B-2
Term Loan Commitment or a New Term Loan Commitment (of the same Series).

“Co-Documentation Agents”: as defined in the preamble hereto.

“Co-Managers”: as defined in the preamble hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

9



--------------------------------------------------------------------------------

“Collateral Proceeds”: as defined in Section 5.2(g).

“Commitment Fee” as defined in Section 4.1(a).

“Commitment Fee Rate”: with respect to the Revolving Credit Commitment on any
day, the applicable percentage per annum set forth below, as determined by
reference to the Consolidated Total Leverage Ratio, as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 8.2(b):

 

Status    Commitment Fee Rate   £ 4.00:1.00      0.250 % 
> 4.00:1.00 but £ 4.50:1.00      0.300 %  > 4.50:1.00 but £ 5.00:1.00      0.375
%  > 5.00:1.00 but £ 6.00:1.00      0.500 %  > 6.00:1.00      0.750 % 

Any increase or decrease in the Commitment Fee Rate resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date Section 8.1 Financials are
delivered; provided, however, that the Commitment Fee Rate shall be 0.750%
without regard to the Consolidated Total Leverage Ratio at any time after the
date on which any Section 8.1 Financials were required to be delivered but were
not, commencing with the first Business Day immediately following such date and
continuing until the first Business Day immediately following the date on which
such Section 8.1 Financials are delivered.

In the event that any Section 8.1 Financials or any Compliance Certificate
delivered pursuant to this Agreement is shown to be inaccurate, and such
inaccuracy, if corrected would have led to a higher Commitment Fee Rate for an
Applicable Period than such margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined by reference to the corrected Compliance Certificate (but in
no event shall the Lenders owe any amounts to the Borrower), and (iii) the
Borrower shall immediately pay to Administrative Agent the additional Commitment
Fees owing as a result of such increased margin for such Applicable Period,
which payment shall be promptly applied by Administrative Agent in accordance
with the terms hereof (it being understood and agreed that nothing in this
section shall limit the rights of Administrative Agent and the Lenders
hereunder).

“Commitments”: with respect to each Lender (to the extent applicable), such
Lender’s Revolving Credit Commitment, Extended Revolving Credit Commitment,
Tranche B-1 Term Loan Commitment, Tranche B-2 Term Loan Commitment or New Term
Loan Commitment.

“Commodity Exchange Act”: the Commodity Exchange Act (7. U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

10



--------------------------------------------------------------------------------

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or that, together with the Borrower, is treated as a single employer under
Section 414 of the Code.

“Communications”: as defined in Section 12.17(a).

“Completion of Construction”: as to any Project, shall be deemed to have
occurred when the items on the Construction Plans for such Project have been
substantially completed except for punch list items.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit C.

“Condo Component”: residential housing or mixed-use/retail development or
developments in Lake Charles, Louisiana to be developed in connection with the
L’Auberge Lake Charles Property, or in Baton Rouge, Louisiana to be developed in
connection with the L’Auberge Baton Rouge Property.

“Condo Information Package”: as defined in Section 8.2(h).

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consent Supplemental Indenture”: as defined in Section 7.1(p).

“Consolidated Current Assets”: of any Person at any date, all amounts (other
than Cash, Cash Equivalents and deferred tax accounts) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of such Person and its Subsidiaries at
such date.

“Consolidated Current Liabilities”: of any Person at any date, all amounts
(other than deferred tax accounts) that would, in conformity with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of such Person and its Subsidiaries at such date,
but excluding, with respect to the Borrower, (a) the current portion of any
Funded Debt of the Borrower and its Subsidiaries and (b), without duplication,
all Indebtedness consisting of Revolving Credit Loans or Swing Line Loans, to
the extent otherwise included therein.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries that are Restricted Subsidiaries for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Expense of such Person and its
Subsidiaries that are Restricted Subsidiaries, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness, (c) depreciation and amortization expense,
(d) amortization and write-off of intangibles (including, but not limited to,
goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including (i) whether or not

 

11



--------------------------------------------------------------------------------

otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, losses on sales of assets outside of the ordinary
course of business, (ii) losses resulting from any temporary business
interruption resulting from integration of facilities or systems relating to the
Acquisition, (iii) costs and expenses related to the Acquisition incurred on or
before the date that is 18 months after the Effective Date, including
non-recurring integration costs of the Borrower and its Subsidiaries,
professional and consulting fees and expenses, and severance, relocation costs
and curtailments or modifications to pension and post-retirement employee
benefit plans related thereto, (iv) any other non-recurring integration costs of
the Borrower and its Subsidiaries and professional and consulting fees and
expenses, in an aggregate amount not to exceed $10,000,000 in any fiscal year
and (v) any fees associated with the cancellation of lease obligations),
(f) pre-opening and related promotional expenses incurred in connection with any
Project, (g) any other non-cash charges (including, without limitation, the
amortization of up-front bonuses and non-cash charges in respect of equity
compensation), (h) any customary and reasonable fees and expenses incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition, investment, recapitalization, disposition, issuance or
repayment of Indebtedness (and related hedging obligations), issuance of Capital
Stock, refinancing transaction or amendment or modification of any debt
instrument (in each case, including any such transaction undertaken but not
completed), (i) any net after-tax losses on disposal of abandoned, disposed or
discontinued operations during such period or attributable to asset dispositions
or the sale or other disposition of any Capital Stock of any Person in each case
other than in the ordinary course of business during such period, (j) cash
dividends and distributions paid to the Borrower and its Restricted Subsidiaries
from any Person that is not a Restricted Subsidiary, provided, that the
cumulative amount of such cash dividends and distributions included in
Consolidated EBITDA shall not exceed the cumulative amount of the Borrower’s and
its Restricted Subsidiaries’ share of the Consolidated EBITDA of such Person,
(k) severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans in an aggregate amount not to exceed
$10,000,000 in any fiscal year, (l) redemption or prepayment premiums relating
to the acquisition of debt permitted pursuant to this Agreement, (m) anticipated
future cost savings from synergies related to the Acquisition in an aggregate
amount of $40,000,000 per annum for the fiscal quarter of the Borrower and its
Subsidiaries in which the Acquisition occurs, such amount to decline thereafter
by $5,000,000 in each subsequent fiscal quarter until it reaches zero in the
eighth fiscal quarter thereafter, and (n) any amount expended towards the
development of businesses not prohibited by Section 9.14, in an aggregate amount
not to exceed $10,000,000 in any fiscal year minus, without duplication and to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) interest income (except to the extent deducted in
determining Consolidated Interest Expense), (b) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on sales of assets outside of the ordinary course of business, but
not including business interruption insurance proceeds and gains on discount
repurchases of Indebtedness by the Borrower or any of its Restricted
Subsidiaries), (c) any net after-tax gains on disposal of abandoned, disposed or
discontinued operations during such period or attributable to asset dispositions
or the sale or other disposition of any Capital Stock of any Person in each case
other than in the ordinary course of business during such period, and (d) any
other non-cash income, all as determined on a consolidated basis. With respect
to fiscal quarters of the Borrower and its Restricted Subsidiaries ending prior
to the

 

12



--------------------------------------------------------------------------------

Effective Date, Consolidated EBITDA for the Borrower and its Restricted
Subsidiaries (after giving pro forma effect to the Acquisition) is deemed to be
(i) $144,001,000 for the fiscal quarter ended December 31, 2012,
(ii) $163,872,000 for the fiscal quarter ended March 31, 2013, and
(iii) $165,438,000 for the fiscal quarter ended June 30, 2013. With respect to
the fiscal quarter ended September 30, 2013, Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries (after giving pro forma effect to the
Acquisition) shall be calculated as if the Transactions occurred on the first
day of such fiscal quarter.

“Consolidated Interest Coverage Ratio”: for any period, the ratio of
(a) Annualized Adjusted EBITDA of the Borrower and its Restricted Subsidiaries
for such period to (b) (i) Consolidated Interest Expense for such period minus
(ii) to the extent included in calculating Consolidated Interest Expense, and
without duplication, the sum of (A) amortization of capitalized interest and
debt issuance costs for such period determined in accordance with GAAP, (B) any
non-cash financing fees and arrangement, commitment or upfront fees for such
period, and (C) redemption or prepayment premiums paid during such period.

“Consolidated Interest Expense”: for any period, (a) total interest expense for
such period determined in accordance with GAAP (including that attributable to
Capital Lease Obligations) of the Borrower and its Restricted Subsidiaries for
such period with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP, but excluding any net costs arising out of the termination
of Hedge Agreements) plus (b) interest required to be capitalized during such
period in accordance with GAAP.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower and its consolidated Subsidiaries for
any period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Borrower or is merged
into or consolidated with the Borrower or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary of the Borrower) in
which the Borrower or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary; provided further, that in calculating Consolidated Net Income of the
Borrower and its Subsidiaries for such period (i) any business interruption
insurance received or expected to be received and included in the calculation of
Consolidated Net Income in accordance with GAAP for such period shall be
excluded from Consolidated Net Income and (ii) there shall be included in
Consolidated Net Income for such fiscal quarter the Estimated Business
Interruption Insurance; provided further, that in calculating Consolidated Net
Income of the Borrower and its Subsidiaries for any period, there shall be
excluded from Consolidated Net Income any impairment charge taken as a result of
any insured loss in such period and any portion of the Consolidated Net Income
(in an amount

 

13



--------------------------------------------------------------------------------

not to exceed the amount of such impairment charge) which relates to casualty or
property insurance received or to be received with respect to the same insured
loss and included in the calculations of Consolidated Net Income in accordance
with GAAP for such period.

“Consolidated Senior Secured Debt”: at any date, all Consolidated Total Debt as
of such date that is secured by a Lien on any Property of the Borrower and/or
any of its Restricted Subsidiaries.

“Consolidated Senior Secured Debt Ratio”: as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Senior Secured
Debt less Excess Cash on such day to (b) Annualized Adjusted EBITDA of the
Borrower and its Restricted Subsidiaries for such period.

“Consolidated Total Debt”: at any date, (a) the aggregate principal amount of
all Indebtedness (including the undrawn amounts under letters of credit other
than (x) Performance Letters of Credit and (y) letters of credit issued to
support any workers’ compensation or similar obligations of the Borrower or its
Restricted Subsidiaries) of the Borrower and its Restricted Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP, less (b) the
aggregate amount of Lake Charles CIP on such day, less (c) to the extent
included in clause (a) above, the amount of any Guarantee Obligations that are
not accounted for as a liability on the most recent financial statements
required to be delivered under Section 8.1(a) or 8.1(b); provided, however, that
with respect to the Indebtedness permitted under Section 9.2(j), such
Indebtedness is only included for purposes of this definition to the extent (if
at all) that on such date the amount of such Indebtedness is greater than the
market value of the assets held in the Rabbi Trust in connection with the
Deferred Compensation Plan by an amount that exceeds $10,000,000.

“Consolidated Total Leverage Ratio”: as of the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt less
Excess Cash on such day to (b) Annualized Adjusted EBITDA of the Borrower and
its Restricted Subsidiaries for such period.

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets of the Borrower on such date less (b) Consolidated Current
Liabilities of the Borrower on such date.

“Construction Budget”: the budget setting forth the costs for construction of
any Project, as such budget may be amended, updated, supplemented, restated
and/or modified at any time and from time to time.

“Construction Plans”: the construction plans and drawings for any Unfinished
Project, as such construction plans may be amended, updated, supplemented,
restated and/or modified at any time and from time to time.

“Continuing Directors”: the directors of the Borrower on the Effective Date, and
each other director of the Borrower, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors.

 

14



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any indenture, loan agreement, lease agreement, mortgage,
deed of trust, instrument or other undertaking to which such Person is a party
or by which it or any of its Property is bound.

“Credit Event”: the making (but not the conversion or continuation) of a Loan
and the issuance of a Letter of Credit.

“Credit Facilities”: collectively, each category of Commitments and each
extension of credit hereunder.

“Credit Facility”: a category of Commitments and extensions of credit
thereunder.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Term Amount”: as defined in Section 5.2(g).

“Declining Term Loan Lender”: as defined in Section 5.2(g).

“Default”: any event, act or condition that with notice or lapse of time, or
both, would constitute an Event of Default.

“Default Rate” as defined in Section 2.8(c).

“Defaulting Lender”: any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of “Lender Default”.

“Deferred Compensation Plan”: collectively, that certain Pinnacle Entertainment,
Inc. Executive Deferred Compensation Plan, as amended and restated effective
January 1, 2011, as it may be further amended, modified or supplemented from
time to time, and the 2008 Amended and Restated Pinnacle Entertainment, Inc.
Directors Deferred Compensation Plan, as it may be further amended, modified or
supplemented from time to time.

“Derivatives Counterparty”: as defined in Section 9.6.

“Designated Asset Sale”: any Disposition of any of the assets listed on Schedule
9.5(g) attached hereto.

“Designated Person”: any Person listed on a Sanctions List.

“Directors’ and Officers’ Trust”: an irrevocable grantor trust holding funds
deposited by the Borrower to fund indemnification obligations to directors and
officers of the Borrower and its Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose”, “Disposed” and “Disposed of” shall have correlative
meanings; provided that no right of first offer in favor of adjoining landowners
with respect to any Property that is not integral to the operation of a casino
shall be considered a Disposition for purposes hereof.

“Distressed Person”: as defined in Lender-Related Distress Event.

“Dollars” and “$”: lawful currency of the United States of America.

“Domestic”: as to any Subsidiary, a Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States of America.

“Drawing”: as defined in Section 3.4(b).

“Effective Date”: August 13, 2013.

“Environmental Laws”: any applicable Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the environment, including, without limitation, ambient air,
indoor air, surface water, groundwater, soil, land surface and subsurface strata
and natural resources such as flora, fauna, or wetlands, or public and worker
health or safety (to the extent relating to human exposure to Hazardous
Materials) and including those relating to the generation, storage, treatment,
transport, Release or threat of Release of Hazardous Materials.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Estimated Business Interruption Insurance”: the amount (determined in good
faith by senior management of the Borrower) of business interruption insurance
the Borrower expects to collect in any applicable period; provided, that with
respect to damage to any Property, such amount shall not exceed the sum of
(i) the historical quarterly Consolidated EBITDA for the previous four quarters
for such Property ending prior to the date the damage occurred (or annualized if
such Property has less than four full quarters of operations), and (ii) the
amount of business interruption insurance not reflected in clause (i) that the
Borrower expects to collect as a reimbursement in respect of other expenses
incurred at such Property with respect to such period (provided that the amount
included pursuant to this clause (ii) shall not exceed the amount of the other
expenses incurred at such Property that are actually included in calculating
Consolidated Net Income for such fiscal period).

“Eurodollar Loans”: any Loan bearing interest at a rate determined by reference
to the Eurodollar Rate and “Eurodollar Revolving Credit Loan” and “Eurodollar
Term Loan” shall have corresponding meanings.

 

16



--------------------------------------------------------------------------------

“Eurodollar Rate”: with respect to any Eurodollar Loan and for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for deposits in Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
Notwithstanding the foregoing, in no event shall the Eurodollar Rate for a Term
Loan at any time be less than 1.00% per annum.

“Event of Default”: any of the events specified in Section 10, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash”: as of any date, an amount (but not less than zero) equal to
(a) the total unrestricted Cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries as of such date minus (b) the Minimum Cash Requirement
as of such date, minus (c) any amounts outstanding under the Revolving Credit
Facility as of such date.

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower and its Restricted Subsidiaries for such fiscal year, (ii) the amount
of all non-cash charges (including depreciation and amortization) deducted in
arriving at such Consolidated Net Income, (iii) the amount of the decrease, if
any, in Consolidated Working Capital of the Borrower and its Restricted
Subsidiaries for such fiscal year, (iv) the aggregate net amount of non-cash
loss on the Disposition of Property by the Borrower and its Subsidiaries during
such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income,
(v) the net increase during such fiscal year (if any) in deferred tax accounts
of the Borrower and its Restricted Subsidiaries, and (vi) all business
interruption insurance actually received in Cash during such fiscal year by the
Borrower and its Restricted Subsidiaries minus (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income (including non-cash credits received from business
interruption insurance), (ii) the aggregate amount actually paid by the Borrower
and its Restricted Subsidiaries in Cash during such fiscal year on account of
Capital Expenditures (minus, if there is no Unfinished Projects during such
fiscal year, the principal amount of Indebtedness incurred during such fiscal
year in connection with such expenditures and minus the amount of any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount),
(iii) the aggregate amount of all prepayments of Revolving Credit Loans and
Swing Line Loans during such fiscal year to the extent accompanying permanent
optional reductions of the Revolving Credit Commitments and all optional
prepayments of the Term Loans during such fiscal year, (iv) the aggregate amount
of all regularly scheduled principal payments of Funded Debt (including, without
limitation, the Term Loans) of the Borrower and its Restricted Subsidiaries made
during such fiscal year (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), (v) the amount of the increase, if any, in Consolidated Working
Capital of the Borrower and its Restricted Subsidiaries for such fiscal year,
(vi) the aggregate net amount of gain on all

 

17



--------------------------------------------------------------------------------

Dispositions of Property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent included in arriving at such Consolidated Net Income, (vii) the net
decrease during such fiscal year (if any) in deferred tax accounts of the
Borrower and its Restricted Subsidiaries and (viii) the Estimated Business
Interruption Insurance.

“Excess Cash Flow Application Date”: as defined in Section 5.2(e).

“Exchange Act”: as defined in Change of Control.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 7 of the Security Agreement) and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal in accordance with the first sentence of this definition.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from any payment to a
Recipient, (i) Taxes imposed on or measured by its net income (however
denominated) or branch profits and franchise Taxes, in each case, imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or that are Other Connection Taxes, (ii) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 12.7) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.4, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or
Commitment or to such Lender immediately before it changed its lending office,
(iii) any Taxes attributable to Administrative Agent’s or Lender’s failure to
comply with Section 5.4(e) or (iv) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Class”: any Existing Term Loan Class and any Existing Revolving Credit
Class.

“Existing Credit Agreements”: the Existing Pinnacle Credit Agreement and the
Target Existing Credit Agreement.

 

18



--------------------------------------------------------------------------------

“Existing Lenders”: as defined in the recitals hereto.

“Existing Letters of Credit”: the letters of credit set forth on Schedule
1.1(d).

“Existing Pinnacle Credit Agreement”: as defined in the recitals hereto.

“Existing Revolving Credit Class”: as defined in Section 2.13(f)(ii).

“Existing Revolving Credit Commitment”: as defined in Section 2.13(f)(ii).

“Existing Revolving Credit Loans”: as defined in Section 2.13(f)(ii).

“Existing Senior Unsecured Obligations”: (a) the $450,000,000 8.625% Senior
Notes due 2017 of the Borrower issued pursuant to the Indenture dated as of
August 10, 2009 among the Borrower, the initial guarantors referred to therein
and The Bank of New York Mellon Trust Company, N.A., as trustee, as further
amended from time to time, (b) the $1,040,000,000 7.50% Senior Notes due 2021 of
the Target issued pursuant to the Indenture dated as of April 14, 2011 among the
Target, the initial guarantors referred to therein and Wilmington Trust FSB, as
trustee, as further amended from time to time, and (c) the $850,000,000 6.375%%
Senior Notes due 2021 of the Borrower issued pursuant to the Indenture dated as
of August 5, 2013 among the Borrower, the initial guarantors referred to therein
and The Bank of New York Mellon Trust Company, N.A., as trustee, as further
amended from time to time.

“Existing Subordinated Obligations”: (a) the $325,000,000 7.75% Senior
Subordinated Notes due 2022 of the Borrower issued pursuant to the Indenture
dated as of March 19, 2012 among the Borrower, the initial guarantors referred
to therein and The Bank of New York Mellon Trust Company, N.A., as trustee, as
further amended from time to time and (b) the $350,000,000 8.75% Senior
Subordinated Notes due 2020 of the Borrower issued pursuant to the Indenture
dated as of May 6, 2010 among the Borrower, the initial guarantors referred to
therein and The Bank of New York Mellon Trust Company, N.A., as trustee, as
further amended from time to time.

“Existing Term Loan Class”: as defined in Section 2.13(f)(i).

“Expenses”: with regards to any Unfinished Project, the aggregate costs and
expenses (including construction costs, design, FF&E, soft costs, pre-opening
and promotional costs) expended in the construction and development of such
Project in accordance with the applicable Construction Plans and the applicable
Construction Budget.

“Extended Repayment Date”: as defined in Section 2.5(c).

“Extended Revolving Credit Commitments”: as defined in Section 2.13(f)(ii).

“Extended Revolving Credit Loans”: as defined in Section 2.13(f)(ii).

“Extended Term Loan Repayment Amount”: as defined in Section 2.5(c).

 

19



--------------------------------------------------------------------------------

“Extended Term Loans”: as defined in Section 2.13(f)(i).

“Extending Lender”: as defined in Section 2.13(f)(iii).

“Extension Amendment” as defined in Section 2.13(f)(iv).

“Extension Date”: as defined in Section 2.13(f)(v).

“Extension Election” as defined in Section 2.13(f)(iii).

“Extension Series”: all Extended Term Loans or Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees and amortization schedule.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Fair Value Determination”: with respect to any Disposition of Property, a
determination by the management of the Borrower, that such Disposition, taking
into account all current consideration and direct and indirect future benefits
anticipated to be received by the Borrower and its Subsidiaries in connection
with such Disposition, is a reasonable and good faith exercise of business
judgment.

“Federal Funds Effective Rate”: for any day, the weighted average of the per
annum rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” Amended and Restated Fee Letter dated as of June 10, 2013, by and
among the Borrower, the Administrative Agent, the Lenders and the other agents
and financial institutions party thereto, as amended from time to time.

“Financial Condition Covenants”: the covenants of the Borrower set forth in
Section 9.1.

 

20



--------------------------------------------------------------------------------

“Flood Certificate”: a “Life of Loan” “Standard Flood Hazard Determination Form”
of the Federal Emergency Management Agency and any successor Governmental
Authority performing a similar function.

“Flood Notice”: a notice required pursuant to Section 208(e)(3) of Regulation H
of the Board and in the form of Exhibit L-1 or in the form of Exhibit L-2, as
applicable.

“Flood Program”: the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

“Flood Zone”: areas having special flood hazard areas as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign”: as to any Subsidiary, a Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Receipts”: any dividend, distribution, payment,
reimbursement or other amounts received in Cash from any Foreign Unrestricted
Subsidiary of the Borrower by the Borrower or any Restricted Subsidiary.

“Fronting Fee”: as defined in Section 4.1(d).

“FTC Order”: the Order to Hold Separate and Maintain Assets and the Decision and
Order issued by the U.S. Federal Trade Commission permitting the Borrower and
the Target to consummate the Acquisition subject to the Borrower making the
Required Asset Sales and other terms and conditions specified therein (including
the appointment of a hold separate trustee for purposes of operating the
Properties to be sold in the Required Asset Sales separately from and
independently of the Borrower’s other businesses in accordance with the
conditions and restrictions set forth in the FTC Order), as the same may be
amended or otherwise modified hereafter in accordance with this Agreement.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section, excluding any Indebtedness described in
Section 9.2(j).

“GAAP”: generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if there occurs
after the Effective Date any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 9 hereof or any financial
definition contained in this Agreement, then, upon request by the Borrower or
the Required Lenders, the Lenders and the Borrower shall negotiate in good faith
amendments to the provisions of this Agreement that relate to the calculation of
such covenants or such financial definitions with the intent of having the
respective positions of

 

21



--------------------------------------------------------------------------------

the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the Effective Date and, until any
such amendments have been agreed upon, such financial calculations shall be made
as if no such change in GAAP has occurred; provided, further, that any change in
GAAP after the Effective Date will not cause any lease (whether existing on the
Effective Date or entered into in the future) that was not or would not have
been a Capital Lease prior to such change to be deemed a Capital Lease.

“Gaming Board”: collectively, (a) the Iowa Racing and Gaming Commission, (b) the
Nevada Gaming Commission, (c) the Nevada State Gaming Control Board, (d) the
Indiana Gaming Commission, (e) the Mississippi Gaming Commission, (f) the
Louisiana Gaming Control Board, (g) the Missouri Gaming Commission, (h) the Ohio
State Racing Commission, (i) the Ohio Lottery Commission, (j) the Colorado
Limited Gaming Control Commission and the Colorado Division of Gaming and
(k) any other Governmental Authority that holds regulatory, licensing or permit
authority over gambling, gaming or casino activities conducted or proposed to be
conducted by the Borrower and its Subsidiaries.

“Gaming Laws”: all Laws applicable to riverboat, racing, gambling, gaming or
casino operations or activities conducted by the Borrower and its Subsidiaries,
including the policies, interpretations, regulations and administration thereof
by any Gaming Board.

“Gaming License”: in any jurisdiction in which the Borrower or any of its
Subsidiaries conducts or proposes to conduct any riverboat, gambling, gaming,
horse racing, lottery or casino operations or activities, any license, permit,
approval, registration, finding of suitability, waiver, exemption or other
authorization required to own, operate or otherwise conduct such operations or
activities granted or issued by the applicable Gaming Board.

“Governmental Authority”: any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, and any entity or
authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
supra-national bodies, such as the European Union or the European Central Bank,
and including, without limitation, the Gaming Boards and Liquor Authorities.

“Granting Lender”: as defined in Section 12.6(g).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary

 

22



--------------------------------------------------------------------------------

obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the owner of any such primary obligation against loss in
respect thereof; provided, however, that the term Guarantee Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Guarantors”: the collective reference to the Subsidiary Guarantors.

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos and asbestos containing material, polychlorinated biphenyls,
and radon gas; (b) any chemicals, materials or substances defined as or included
in the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous waste,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance which is prohibited, limited, or regulated by
any Environmental Law.

“Hedge Agreements”: all Swap Obligations and any other interest rate swap, cap
or collar agreements, interest rate future or option contracts, currency swap
agreements, cross-currency rate swap agreements, currency future or option
contracts, commodity price protection agreements or other commodity price
hedging agreements, and any other similar and ancillary agreements entered into
by the Borrower or any of its Subsidiaries in the ordinary course of business
(and not for speculative purposes) for the principal purpose of protecting the
Borrower or any of its Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Historical Financial Statements”: (a) the audited consolidated balance sheet of
the Target and its Subsidiaries for the fiscal years ended December 31,
2010, December 31, 2011, and December 31, 2012 and (b) unaudited balance sheets
and related statements of operations and cash flows of the Target and its
Subsidiaries and the Borrower and its Subsidiaries, for each subsequent fiscal
quarter ended after the date of the most recent audited financial statements and
at least 40 days before the Effective Date and for the comparable periods of the
prior fiscal year.

“Holdings”: PNK Holdings, Inc., a Delaware corporation.

“Hotel Agreements”: (a) a franchise/license agreement, a management agreement
and other related agreements (including an information technology agreement), by
the Borrower or its Restricted Subsidiary in connection with operation and
management of the hotel that is part of the Lumière Property, in the form of the
customary franchise or management agreement for the applicable franchisor or
manager or such other form as shall be reasonably acceptable to the

 

23



--------------------------------------------------------------------------------

Administrative Agent; and (b) the other franchise/license agreements, management
agreements and other related agreements, including, without limitation,
information technology agreements, entered into by the Borrower or its
Restricted Subsidiaries in connection with the operation and management of an
existing hotel, or a hotel to be built as part of any potential development
project of the Borrower or its Restricted Subsidiaries, in the form of the
customary franchise or management agreement for the applicable franchisor or
manager or such other form as shall be reasonably acceptable to the
Administrative Agent and the Borrower.

“Immaterial Subsidiaries”: any Subsidiary of the Borrower or its Restricted
Subsidiaries that does not (a) hold or own assets with an aggregate net book
value of greater than $20,000,000 or (b) hold any Gaming Licenses.

“Increased Amount Date”: as defined in Section 2.13(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (other than (i) chip and token
liability incurred in the ordinary course of such Person’s business and (ii) the
financing of insurance premiums in the ordinary course of business), (b) all
obligations of such Person for the deferred purchase price of Property or
services (other than trade payables and accrued expenses that are current
liabilities), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under acceptance, letter of credit or similar
facilities, (g) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above; (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(j) for the purposes of Section 10.4 only, all obligations of such Person in
respect of Hedge Agreements.

“indemnified liabilities”: as defined in Section 12.5.

“Indemnified Taxes”: (a) all Taxes imposed on or with respect to, or measured
by, any payment by or on account of any obligation of any Loan Party hereunder
or under any other Loan Document, other than Excluded Taxes and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitee”: as defined in Section 12.5.

“Indentures”: collectively, the Senior Subordinated Indentures and the Senior
Unsecured Indentures.

“Indiana Gaming Property”: as defined in Section 8.4(c).

 

24



--------------------------------------------------------------------------------

“Indiana Power of Attorney”: a power of attorney required, pursuant to
applicable Requirements of Law, to be entered into by the Borrower or any of its
Restricted Subsidiaries by the Indiana Gaming Commission.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Intercompany Subordination Agreement”: the Intercompany Subordination Agreement
executed and delivered by the Borrower and its Subsidiaries on the date hereof,
as amended, supplemented, modified, amended, extended or supplanted from time to
time in accordance with the terms of this Agreement.

“Interest Period”: with respect to any Loan, the interest period applicable
thereto, as determined pursuant to Section 2.9.

“Investments”: as defined in Section 9.7.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Request, and any other document, agreement and instrument entered into by the
Letter of Credit Issuer and the Borrower or in favor of the Letter of Credit
Issuer and relating to such Letter of Credit.

“Joinder Agreement”: an agreement substantially in the form of Exhibit D.

“Junior Arranger”: as defined in the preamble hereto.

“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Facility Maturity Date”: the date that is five Business Days prior to the
Revolving Credit Maturity Date; provided that the L/C Facility Maturity Date may
be extended beyond such date with the consent of the Letter of Credit Issuer (it
being understood that, in such event, unless otherwise consented to by any L/C
Participant, such L/C Participant’s L/C Participation shall nonetheless
terminate on the Revolving Credit Maturity Date).

 

25



--------------------------------------------------------------------------------

“L/C Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unpaid Drawings, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Participant”: as defined in Section 3.3(a).

“L/C Participation”: as defined in Section 3.3(a).

“L’Auberge Baton Rouge Property”: the complex known as L’Auberge Casino and
Hotel located in Baton Rouge, Louisiana.

“L’Auberge Lake Charles Property”: the complex known as L’Auberge Casino Resort
located in Lake Charles, Louisiana.

“Lake Charles CIP”: (a) as of any date of determination up to and including the
fiscal quarter in which the Target Lake Charles Property is sold, an amount
equal to (i) in the event that a binding purchase and sale agreement has been
entered into with respect to the Target Lake Charles Property, the aggregate
purchase price payable thereunder calculated as if the closing were happening on
the date of determination or (ii) if a binding purchase and sale agreement has
not been entered into, an amount equal to eighty percent (80.0%) of the sum of
all cash expenditures and outstanding payables related to the development of the
Target Lake Charles Property, and (b) as of any date of determination after the
sale of the Target Lake Charles Property, $0.

“Laws”: collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including, without limitation, Gaming Laws.

“Lender Default”: (a) the refusal (which may be given verbally or in writing and
has not been retracted) or failure of any Lender to make available its portion
of any incurrence of Loans (unless such Lender notifies the Administrative Agent
and the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied) or
Reimbursement Obligations, which refusal or failure is not cured within one
Business Day after the date of such refusal or failure, (b) the failure of any
Lender to pay over to the Administrative Agent, the Swing Line Lender, any
Letter of Credit Issuer or any other Lender any other amount required to be paid
by it hereunder within one Business Day of the date when due, unless the subject
of a good faith dispute, (c) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has stated publicly that it will generally
not comply with its funding obligations under loan agreements, credit agreements
and other similar agreements, unless such writing or public statement relates to
such Lenders’ obligation to fund its obligations hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent,

 

26



--------------------------------------------------------------------------------

together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (d) a Lender has failed,
within three Business Days after request by the Administrative Agent, to confirm
that it will comply with its funding obligations under this Agreement or (e) a
Lender has admitted in writing that it is insolvent or such Lender becomes
subject to a Lender-Related Distress Event.

“Lender-Related Distress Event”: with respect to any Lender or its holding
company (each, a “Distressed Person”), a voluntary or involuntary case with
respect to such Distressed Person under any debt relief law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Person or any substantial part of such Distressed Person’s assets, or such
Distressed Person, or such Distressed Person makes a general assignment for the
benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or its holding company by a
governmental authority or an instrumentality thereof.

“Lender Parties”: the Administrative Agent, the Lenders, the Treasury Management
Banks and the Qualified Counterparties.

“Lenders”: collectively, the Revolving Credit Lenders, the Tranche B-1 Term Loan
Lenders, the Tranche B-2 Term Loan Lenders and the New Term Lenders, if any, and
includes the Letter of Credit Issuers (unless the context otherwise requires).

“Letter of Credit”: each letter of credit issued pursuant to Section 3.1.

“Letter of Credit Commitment”: $75,000,000, as the same may be reduced from time
to time pursuant to Section 3.1.

“Letter of Credit Exposure” with respect to any Lender, at any time, such
Lender’s Revolving Credit Commitment Percentage of the Letters of Credit
Outstanding at such time.

“Letter of Credit Fee”: as defined in Section 4.1(b).

“Letter of Credit Issuer”: (a) with respect to any Letters of Credit listed in
clause (a) of Schedule 1.1(d), Barclays Bank PLC, (b) with respect to any
Letters of Credit listed in clause (b) of Schedule 1.1(d), Deutsche Bank Trust
Company Americas and (c) with respect to other Letters of Credit issued under
the Revolving Credit Facility, any Revolving Credit Lender and any of its
Affiliates from time to time who has accepted a designation by the Borrower as a
Letter of Credit Issuer and appointed pursuant to Section 3.6 or any
replacement, additional bank or successor who has accepted a designation by the
Borrower as a Letter of Credit Issuer and appointed pursuant to Section 3.6. The
Letter of Credit Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Letter of Credit Issuer, and in each
such case the term “Letter of Credit Issuer” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. In the event that
there is more than one Letter of Credit Issuer at any time, references herein
and in the other Loan Documents to the Letter of

 

27



--------------------------------------------------------------------------------

Credit Issuer shall be deemed to refer to the Letter of Credit Issuer in respect
of the applicable Letter of Credit or to all Letter of Credit Issuers, as the
context requires.

“Letters of Credit Outstanding”: at any time, the sum of, without duplication,
(a) the aggregate Stated Amount of all outstanding Letters of Credit and (b) the
aggregate amount of the principal amount of all Unpaid Drawings.

“Letter of Credit Request”: as defined in Section 3.2(a).

“LIBOR Screen Rate”: as defined in Eurodollar Rate.

“License Revocation”: the revocation, failure to renew, suspension of, refusal
to issue, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any present or reasonably proposed
casino or gaming facility of the Borrower or any Restricted Subsidiary.

“Lien”: with respect to any asset, any mortgage, lien, pledge, hypothecation,
charge, security interest, preference, priority or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction; provided that in no event shall an operating lease be
deemed to constitute a Lien.

“Liquor Authorities”: in any jurisdiction in which the Borrower or any of its
Subsidiaries sells and/or distributes beer, wine or liquor, or proposes to sell
and/or distribute beer, wine or liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering or enforcing the Liquor Laws.

“Liquor Laws”: the Laws applicable to or involving the sale and/or distribution
of beer, wine or liquor by the Borrower or any of its Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations, regulations or administration thereof by the applicable Liquor
Authorities.

“Liquor License”: in any jurisdiction in which the Borrower or any of its
Subsidiaries sells and/or distributes beer, wine or liquor, or proposes to sell
and/or distribute beer, wine or liquor, any license, permit or other
authorization to sell and distribute beer, wine or liquor that is granted or
issued by the Liquor Authorities.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Subsidiary Guaranty, the Security
Documents, the Intercompany Subordination Agreement, the Issuer Documents, the
Notes and any agreement effectuating any amendment, restatement, supplement or
modification to any of the foregoing.

“Loan Parties”: the Borrower and each Subsidiary of the Borrower that is a party
to a Loan Document.

 

28



--------------------------------------------------------------------------------

“Lumière Property”: the complex known as Lumière Place located in downtown St.
Louis, Missouri, including the Lumière Place Casino and the Four Seasons Hotel
St. Louis.

“Majority Lead Arrangers”: (a) J.P. Morgan Securities LLC, (b) Goldman Sachs
Lending Partners LLC or (c) the Arrangers who hold (or whose Affiliates hold) a
majority of the Commitments held on the Effective Date by J.P. Morgan Securities
LLC, Goldman Sachs Lending Partners LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Deutsche Bank Securities Inc. and Wells Fargo Securities, LLC
and their Affiliates.

“Mandatory Borrowing”: as defined in Section 2.1(d).

“Master Intercompany Demand Note”: the Master Intercompany Demand Note executed
and delivered by the Borrower and its Subsidiaries on the date hereof, as
amended, supplemented, modified, amended, extended or supplanted from time to
time in accordance with the terms of this Agreement.

“Material Adverse Change”: any event, change, occurrence or effect that would
have or would reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of the Target and its
Subsidiaries, taken as a whole, other than any change, effect, event or
occurrence resulting from (a) changes in general economic, financial market,
business or geopolitical conditions, (b) general changes or developments in any
of the industries or markets in which the Target or its Subsidiaries operate or
intend to operate, including increased competition, (c) any actions required to
be taken pursuant to Section 5.7 of the Acquisition Agreement to obtain any
approval or authorization under applicable antitrust or competition Laws or
applicable Gaming Laws necessary for the consummation of the Acquisition,
(d) changes in any applicable Laws or applicable accounting regulations or
principles or interpretations thereof, (e) any change in the price or trading
volume of the Target’s stock, in and of itself (provided, that the facts or
occurrences giving rise to or contributing to such change that are not otherwise
excluded from the definition of “Material Adverse Change” may be taken into
account in determining whether there has been a Material Adverse Change),
(f) any failure by the Target to meet any published analyst estimates or
expectations of the Target revenue, earnings or other financial performance or
results of operations for any period, in and of itself, or any failure by the
Target to meet its internal or published projections, budgets, plans or
forecasts of its revenues, earnings or other financial performance or results of
operations, in and of itself (provided, that the facts or occurrences giving
rise to or contributing to such failure that are not otherwise excluded from the
definition of “Material Adverse Change” may be taken into account in determining
whether there has been a Material Adverse Change), (g) any outbreak or
escalation of hostilities or war or any act of terrorism or any other national
or international calamity, crisis or emergency, (h) the announcement of the
Acquisition Agreement and the transactions contemplated thereby, including the
initiation of litigation by any Person with respect to the Acquisition
Agreement, and including any termination of, reduction in or similar negative
impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees of the Target and its
Subsidiaries due to the announcement and performance of the Acquisition
Agreement or the identity of the parties to the Acquisition Agreement, or the
performance of the Acquisition Agreement and the transactions contemplated
thereby, including compliance with the covenants set forth therein, (i) any
action taken by the Target, or which the Target causes to be taken by any of its
Subsidiaries, in each case which is

 

29



--------------------------------------------------------------------------------

required or permitted by the Acquisition Agreement or (j) any actions taken (or
omitted to be taken) at the request of the Borrower.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement, the Subsidiary Guaranty, the Notes and the Security Documents
(including amendments thereto), taken as a whole, or the other Loan Documents
(including amendments thereto), taken as a whole, or the rights or remedies of
the Agents or the Lenders under this Agreement, the Subsidiary Guaranty, the
Notes and the Security Documents (including amendments thereto), taken as a
whole, or the other Loan Documents (including amendments thereto), taken as a
whole, or (c) on the ability of the Borrower and the Loan Parties to fulfill
their obligations under the Loan Documents.

“Material Operating Property”: as defined in Minimum Cash Requirement.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.

“Maturity Date” the Tranche B-1 Term Loan Maturity Date, the Tranche B-2 Term
Loan Maturity Date, the New Term Loan Maturity Date or the Revolving Credit
Maturity Date, as applicable.

“Maximum Foreign Subsidiary Investment Amount”: as of any date of determination,
the sum of (a) $3,000,000; plus (b) all amounts received by the Borrower or any
Restricted Subsidiary as Foreign Subsidiary Receipts after January 1, 2013
through such date of determination, minus (c) all Reclassified Foreign
Subsidiary Receipts.

“Membership Interests Purchase Agreement”: the Membership Interests Purchase
Agreement dated as of July 24, 2013, among GNLC Holdings, Inc., as buyer, the
Borrower, as parent, and, if they deliver joinder signature pages to the
agreement, Ameristar Casino Lake Charles, LLC and Ameristar Lake Charles
Holdings, LLC.

“Merger Sub”: PNK Development 32, Inc., a Nevada corporation.

“Minimum Borrowing Amount”: (a) with respect to a Borrowing of Eurodollar Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing) and (b) with respect to a Borrowing of Base Rate Loans,
$1,000,000 (or, if less, the entire remaining applicable Commitments at the time
of such Borrowing).

“Minimum Cash Requirement”: as of any date, the sum as of such date of
(a) $100,000,000 plus (b) $10,000,000 for each Material Operating Property which
opened or was acquired after the Effective Date and prior to such date minus
(c) $10,000,000 for each Material Operating Property which was Disposed of or
otherwise ceased operations after the Effective Date and prior to such date. For
purposes of this definition, “Material Operating Property”

 

30



--------------------------------------------------------------------------------

means any Property which either was acquired for $100,000,000 or more or had a
Construction Budget of $100,000,000 or more and at which gaming operations are
conducted.

“Moody’s”: Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

“Mortgaged Properties”: the real properties listed on Schedule 1.1(a) as and
when the Administrative Agent for the benefit of the Lender Parties is granted a
Lien pursuant to one or more Mortgages in accordance with the terms of this
Agreement.

“Mortgages”: any mortgage, deed of trust, deed to secure debt, trust deed or
other security document (including any assignment, amendment, amendment and
restatement or similar modification of any existing mortgage) made by the owner
of a Mortgaged Property in favor of the Administrative Agent for the benefit of
the Lender Parties in respect of that Mortgaged Property to secure the
Obligations, in form and substance reasonably acceptable to the Administrative
Agent, which mortgages and deeds of trust shall be substantially in the form of
Exhibit E-1 or Exhibit E-4, as applicable, and which assignment shall be
substantially in the form of Exhibit E-2, in each case with such changes thereto
as shall be advisable under the law of the jurisdiction in which such mortgages,
deeds of trust, assignments, amendments and restatements and modifications are
to be recorded and in each case as the same may be further amended, amended and
restated, restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA under which Borrower, any Subsidiary and/or any
Commonly Controlled Entity has any liability or obligation, whether fixed or
contingent.

“Net Cash Proceeds”: (a) in connection with any Asset Sale, any Recovery Event
or any Designated Asset Sale, the proceeds thereof in the form of Cash and Cash
Equivalents (including any such proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) of such Asset
Sale, Recovery Event or Designated Asset Sale, net of attorneys’ fees,
accountants’ fees, investment banking fees, amounts required to be applied to
the repayment of Indebtedness secured by a Lien expressly permitted hereunder on
any asset which is the subject of such Asset Sale, Recovery Event or Designated
Asset Sale (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); and (b) in connection with any issuance or sale of equity
securities or debt securities or instruments or the incurrence of loans, the
Cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Net Disposition Proceeds”: in connection with any Disposition, the proceeds
thereof in the form of Cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price

 

31



--------------------------------------------------------------------------------

adjustment receivable or otherwise, but only as and when received) of such
Disposition, net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be applied to the repayment of Indebtedness secured by a
Lien expressly permitted hereunder on any asset which is the subject of such
Disposition (other than any Lien pursuant to a Security Document) and other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

“Nevada Gaming Authorities”: collectively, the Nevada Gaming Commission and the
Nevada State Gaming Control Board.

“New Capital Asset Disposition Proceeds”: as of any date of determination, the
Net Disposition Proceeds received by the Borrower and its Restricted
Subsidiaries on or after January 1, 2013 and prior to such date of determination
from Recovery Events and Dispositions of Property permitted by clauses (a), (c),
(e), (g), (h), (i), (l), (m), (o), (p), (q), (t) and (u) of Section 9.5.

“New Capital Available Proceeds”: as of any date, the sum of (a) New Capital
Asset Disposition Proceeds as of such date; (b) the amount of tax refunds
received by the Borrower and its Restricted Subsidiaries in Cash and/or Cash
Equivalents on or after January 1, 2013 and prior to such date; (c) the amount
of litigation settlements and/or awards received in cash (net of the expenses
incurred to obtain such litigation settlements and/or awards) by the Borrower
and its Restricted Subsidiaries on or after January 1, 2013 and prior to such
date; (d) the amount of gross proceeds received by the Borrower from the
issuance and sale of the Borrower’s Capital Stock (other than Capital Stock
which is Indebtedness) and not applied to an Investment permitted pursuant to
Section 9.7(x); and (e) with respect to each Unrestricted Subsidiary for which
cash dividends and distributions are received by the Borrower and/or its
Restricted Subsidiaries from such Unrestricted Subsidiary on or after January 1,
2013 and prior to such date is in excess of the Investments (excluding
Investments made pursuant to Section 9.7(k)) made by the Borrower and/or its
Restricted Subsidiaries in such Unrestricted Subsidiary on or after January 1,
2013 and prior to such date, the amount of such excess.

“New Loan Commitments”: as defined in Section 2.13(a).

“New Pinnacle Notes Offering”: as defined in the recitals hereto.

“New Revolving Credit Commitments”: as defined in Section 2.13(a).

“New Revolving Loan”: as defined in Section 2.13(b).

“New Revolving Loan Lender”: as defined in Section 2.13(b).

“New Subordinated Obligations”: unsecured subordinated Indebtedness of the
Borrower that (a) does not have any scheduled principal payment, mandatory
principal prepayment or sinking fund payment due prior to the date that is six
months following the latest of the Maturity Dates for the Loans, (b) is not
secured by any Lien on the Property of the Borrower or any of its Subsidiaries,
and (c) is otherwise on terms (except for pricing) which are (i) in the
aggregate not more favorable to the holders of such Indebtedness than those
contained

 

32



--------------------------------------------------------------------------------

in the Existing Subordinated Obligations as in effect on the date hereof in any
manner which is detrimental to the Agents or the Lenders or substantially
identical thereto (in each case, as determined by the Administrative Agent in
its discretion) or (ii) otherwise approved by the Required Lenders; provided,
however, for purposes of this clause (c) the Borrower shall be permitted to
incur convertible subordinated debt on terms reasonably acceptable to the
Administrative Agent and otherwise in compliance with clauses (a) and (b) above.

“New Term Loan”: as defined in Section 2.13(c).

“New Term Loan Commitments”: as defined in Section 2.13(a).

“New Term Loan Exposure”: at any time, the outstanding principal amount of the
New Term Loans of such Lender; provided, that at any time prior to the making of
the New Term Loans, the New Term Loan Exposure of any Lender shall be equal to
such Lender’s New Term Loan Commitment.

“New Term Loan Lender” as defined in Section 2.13(c).

“New Term Loan Maturity Date”: the date on which a New Term Loan matures.

“New Term Loan Note”: as defined in Section 2.5(g).

“New Term Loan Repayment Amount”: as defined in Section 2.5(c).

“New Term Loan Repayment Date”: as defined in Section 2.5(c).

“Non-Consenting Lender”: as defined in Section 12.7(b).

“Non-Defaulting Lender”: each Lender other than a Defaulting Lender.

“Non-Extension Notice Date”: as defined in Section 3.2(d).

“Non-U.S. Lender”: any Agent or Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code.

“Note”: as defined in Section 2.5(g).

“Notice of Conversion or Continuation”: as defined in Section 2.6(a).

“Obligations”: all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Commitment, Loan or Letter of Credit or under any Specified Hedge
Agreement or Treasury Management Agreement, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any bankruptcy or insolvency law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan

 

33



--------------------------------------------------------------------------------

Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including any guarantee obligations) to pay principal, interest, charges,
expenses, fees, attorney costs, indemnities and other amounts payable by any
Loan Party under any Loan Document; provided, further, that the Obligations
shall not include any Excluded Swap Obligations.

“OFAC”: the Office of Foreign Assets Control of the U.S. Department of Treasury.

“Original Lead Arrangers”: JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC
and Goldman Sachs Lending Partners LLC.

“Original Revolving Credit Commitments”: all Revolving Credit Commitments,
Existing Revolving Credit Commitments and Extended Revolving Credit Commitments,
other than any New Revolving Credit Commitments (and any Extended Revolving
Credit Commitments related thereto).

“Other Connection Taxes”: with respect to the Administrative Agent or any
Lender, Taxes imposed as a result of a present or former connection between the
Administrative Agent or any Lender and the jurisdiction imposing such Tax (other
than connections arising from the Administrative Agent or any Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, or documentary Taxes or any
other intangible, recording, filing or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution,
performance, registration, delivery or enforcement of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document; except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.7(a)).

“Overnight Rate”: for any day, the greater of (a) the Federal Funds Effective
Rate and (b) an overnight rate as reasonably determined by the Administrative
Agent, the Letter of Credit Issuer or the Swing Line Lender, as the case may be,
in accordance with banking industry rules on interbank compensation.

“Participant”: as defined in Section 12.6(c)(i).

“Participant Register”: as defined in Section 12.6(c)(ii).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Performance Letter of Credit”: a standby letter of credit issued for the
account of any Person which may be drawn by the beneficiary thereof solely in
the event such Person

 

34



--------------------------------------------------------------------------------

fails to perform a nonmonetary contractual obligation of such Person and such
letter of credit is not issued as credit support with respect to any
Indebtedness of such Person.

“Permitted Refinancing Subordinated Notes”: the notes evidencing the Permitted
Refinancing Subordinated Obligations.

“Permitted Refinancing Subordinated Obligations”: unsecured Indebtedness of the
Borrower that (a) does not have any scheduled principal payment, mandatory
principal prepayment or sinking fund payment due prior to the date that is six
months following the latest of the Maturity Dates for the Loans; (b) is not
secured by any Lien on the Property of the Borrower or any of its Subsidiaries,
and (c) is otherwise on terms (except for pricing) which are (i) not, in the
aggregate, more favorable to the holders of such Indebtedness than those
contained in the Existing Subordinated Obligations as in effect on the date
hereof in any manner which is detrimental to the Agents or the Lenders or
substantially identical thereto (in each case, as determined by the
Administrative Agent in its discretion) or (ii) otherwise approved by the
Lenders who will represent Required Lenders after giving effect to the
application of any proceeds of Permitted Refinancing Subordinated Obligations to
prepay the Term Loans (or if all such Loans have been repaid, to prepay
Permitted Refinancing Subordinated Obligations and/or Permitted Senior Unsecured
Obligations), or Revolving Credit Loans.

“Permitted Senior Unsecured Notes”: the notes evidencing the Permitted Senior
Unsecured Obligations.

“Permitted Senior Unsecured Obligations”: unsecured Indebtedness of the Borrower
(a) that does not have any scheduled principal payment, mandatory principal
prepayment, sinking fund payment or similar provision (including the rights on
the part of any holder to require the redemption or repurchase of any such
Indebtedness), in each case that could require any payment of or on account of
principal in respect thereof until the date that is six months following the
latest of the Maturity Dates for the Loans (other than pursuant to change of
control or asset sale provisions customary for debt securities issued by issuers
with credit ratings comparable to that of the Borrower), (b) that is not secured
by any Lien on the Property of the Borrower or any of its Subsidiaries, (c) that
ranks pari passu with the Loans and Commitments hereunder and does not
constitute Subordinated Obligations, and (d) is otherwise on terms (except for
pricing) which are (i) not, in the aggregate, more favorable to the holders of
such Indebtedness than those contained in the Existing Senior Unsecured
Obligations as in effect on the date hereof in any manner which is detrimental
to the Agents or the Lenders or substantially identical thereto (in each case,
as determined by the Administrative Agent in its discretion) or (ii) otherwise
approved by the Lenders who will represent Required Lenders after giving effect
to the application of any proceeds of Permitted Senior Unsecured Obligations to
prepay the Term Loans (or if all such Loans have been repaid, to prepay
Permitted Refinancing Subordinated Obligations or Permitted Senior Unsecured
Obligations), or Revolving Credit Loans.

“Person”: any individual, partnership, joint venture, firm, corporation, limited
liability company, association, trust or other enterprise or any Governmental
Authority.

“Plan”: at a particular time, any Single Employer Plan or “employee benefit
plan” (within the meaning of Section 3(3) of ERISA) other than a Multiemployer
Plan and in

 

35



--------------------------------------------------------------------------------

respect of which the Borrower, any Subsidiary or, with respect to a Single
Employer Plan, any Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 12.17(b).

“Pledge Agreement (Gaming Regulated)”: the pledge agreements or amended and
restated pledge agreements, executed and delivered by the Borrower or the
applicable Restricted Subsidiaries (other than Immaterial Subsidiaries)
covering, subject to exceptions set forth in such agreements, the Capital Stock
owned by the Borrower or any Restricted Subsidiary in any Subsidiary (other than
Foreign Unrestricted Subsidiaries) that conducts gambling, gaming or casino
activities that are subject to Gaming Laws, as may be supplemented, modified,
amended, extended or supplanted from time to time.

“Pledge Agreement (General)”: the amended and restated pledge agreement,
executed and delivered by the Borrower and the Restricted Subsidiaries (other
than Immaterial Subsidiaries) covering, subject to exceptions set forth in such
agreements, the Capital Stock held by the Borrower and any of such Subsidiaries
in all Subsidiaries of the Borrower, other than the Foreign Unrestricted
Subsidiaries or the Subsidiaries the Capital Stock of which is pledged pursuant
to a Pledge Agreement (Gaming Regulated) as may be supplemented, modified,
amended, extended or supplanted from time to time.

“Pledge Agreements”: collectively, the Pledge Agreements (Gaming Regulated) and
the Pledge Agreement (General).

“Pledged Stock”: Capital Stock pledged to the Administrative Agent for the
benefit of the Lender Parties, pursuant to the Pledge Agreements.

“Preferred Ship Mortgages”: collectively (a) each of the preferred ship
mortgages (including any assignment, amendment, amendment and restatement or
similar modification of any existing preferred ship mortgage) made by any Loan
Party in favor of the Administrative Agent for the benefit of the Lender
Parties, as described in Schedule 1.1(b), and (b) any other preferred ship
mortgages which are made by any Loan Party in favor of the Administrative Agent
from time to time in accordance with this Agreement, which preferred ship
mortgages shall be substantially in the form of Exhibit E-3, as the same may be
further supplemented, amended, amended and restated, extended, supplanted or
otherwise modified from time to time.

“Prepayment Notice”: as defined in Section 5.2(g).

“Project”: the construction and/or renovation of any improvements on any
interest in any real property or any interest in any ship or barge owned by the
Borrower and/or any of its Restricted Subsidiaries, if the Expenses of such
construction and/or renovation could reasonably be expected to exceed
$75,000,000’ provided, that if the construction and/or renovation of any
improvements on any interest in any such real property or any interest in any
such ship or barge has been divided into separate phases for the construction
and/or renovation thereof, then each phase of such construction and/or
renovation will be treated as a separate Project for all purposes under this
Agreement.

 

36



--------------------------------------------------------------------------------

“Projections”: as defined in Section 8.2(c).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Agent or an Affiliate of an Agent or a Lender.

“Rabbi Trust”: that certain Grantor Trust Agreement made the 1st day of January,
2000 by and between the Borrower and Wells Fargo Bank, National Association (as
successor-in-interest to Wachovia Bank, N.A.), as trustee (or any successor
trustee), as amended, modified and supplemented from time to time in accordance
with this Agreement.

“Recipient”: the (a) Administrative Agent, (b) any Lender and (c) any Letter of
Credit Issuer, as applicable.

“Reclassified Foreign Subsidiary Receipts”: as of any date of determination, the
aggregate amount of Foreign Subsidiary Receipts received by the Borrower or any
Restricted Subsidiary after the Effective Date and through the date of
determination (a) which have not been invested in any Foreign Unrestricted
Subsidiary in accordance with the provisions of Section 9.7(j); and (b) with
respect to which the Borrower has provided the Administrative Agent an
irrevocable written notice prior to such date of determination that Foreign
Subsidiary Receipts in such amount is not available for investment in any
Foreign Unrestricted Subsidiary.

“Recovery Event”: any payment in excess of $5,000,000 in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or any of its Restricted Subsidiaries.

“Redevelopment Agreement”: that certain Redevelopment Agreement dated as of
April 22, 2004 by and between the Land Clearance for Redevelopment Authority of
the City of St. Louis and the Borrower, as may be amended, extended, renewed,
supplemented, restated, amended and restated or otherwise modified from time to
time.

“Refinanced Term Loans”: as defined in Section 12.1.

“Register”: as defined in Section 12.6(b)(iv).

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Date” as defined in Section 3.4(a).

“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Letter of Credit Issuer pursuant to Section 3.4 for amounts drawn under Letters
of Credit issued by such Letter of Credit Issuer.

 

37



--------------------------------------------------------------------------------

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans or to reduce the Revolving Credit Commitments pursuant to Section 5.2(b)
or Section 5.2(d), as applicable, as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer and
delivered to the Administrative Agent within ten (10) Business Days after an
Asset Sale or Recovery Event stating that no Default or Event of Default has
occurred and is continuing and that the Borrower (directly or indirectly through
a Restricted Subsidiary) intends and expects to use all or a specified portion
of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire assets
useful in the business of the Borrower or the applicable Restricted Subsidiary.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring fifteen (15) months after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire assets permitted under this Agreement
with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and any Person that possesses, directly or indirectly, the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

“Release”: any release, spill, emission, discharge, disposal, escaping, leaking,
pumping, pouring, dumping, emptying, injection or leaching into the environment.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Repayment Amount” shall mean the Term Loan Repayment Amount, a New Term Loan
Repayment Amount or an Extended Term Loan Repayment Amount, as applicable.

“Replacement Term Loans” as defined in Section 12.1.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived.

“Repricing Transaction”: the repayment, refinancing or replacement of all or a
portion of the Tranche B-1 Term Loans and/or Tranche B-2 Term Loans with
proceeds from the incurrence by any Loan Party of any long-term bank debt
financing incurred for the primary purpose of repaying, refinancing, or
replacing the Tranche B-1 Term Loans and/or Tranche B-2 Term Loans having an
effective interest cost or weighted average yield (excluding any arrangement or
commitment fees in connection therewith) that is less than the effective
interest

 

38



--------------------------------------------------------------------------------

rate for or weighted average yield of the Tranche B-1 Term Loans and/or Tranche
B-2 Term Loans, including, without limitation, as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Tranche B-1 Term Loans and/or Tranche B-2 Term Loans.

“Required Asset Sale”: any Disposition of any of the assets listed on Schedule
5.3(a) attached hereto and any other assets required to be sold pursuant to the
FTC Order (including pursuant to the exercise of any crown jewel provision).

“Required Lenders”: at any date, Non-Defaulting Lenders having or holding a
majority of the sum of (a) the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated,
Non-Defaulting Lenders having or holding a majority of the Revolving Credit
Exposure (excluding Revolving Credit Exposure of Defaulting Lenders) in the
aggregate at such date), (b) the Tranche B-1 Term Loan Exposure (excluding
Tranche B-1 Term Loan Exposure of Defaulting Lenders), (c) the Tranche B-2 Term
Loan Exposure (excluding Tranche B-2 Term Loan Exposure of Defaulting Lenders),
and (d) the New Term Loan Exposure (excluding New Term Loan Exposure of
Defaulting Lenders).

“Required Prepayment Lenders”: at any date, if any Term Loans are then
outstanding, the Required Term Loan Lenders and otherwise, the Required
Revolving Credit Lenders.

“Required Revolving Credit Lenders”: at any date, Lenders holding a majority of
the Adjusted Total Revolving Credit Commitment at such date (or, if the Total
Revolving Credit Commitment has been terminated at such time, a majority of the
Revolving Credit Exposure (excluding Revolving Credit Exposure of Defaulting
Lenders) at such time).

“Required Term Loan Lenders”: at any date, Non-Defaulting Lenders having or
holding a majority of the sum (without duplication) of (a) the Total Term Loan
Commitment (excluding Term Loan Commitments held by Defaulting Lenders) at such
date and (b) the aggregate outstanding principal amount of the Term Loans
(excluding Term Loans held by Defaulting Lenders) at such date.

“Required Tranche B-1 Term Loan Lenders”: at any date, Non-Defaulting Lenders
having or holding a majority of the Tranche B-1 Term Loan Exposure (excluding
any Tranche B-1 Term Loan Commitments and Tranche B-1 Term Loans held by
Defaulting Lenders).

“Required Tranche B-2 Term Loan Lenders”: at any date, Non-Defaulting Lenders
having or holding a majority of the Tranche B-2 Term Loan Exposure (excluding
any Tranche B-2 Term Loan Commitments and Tranche B-2 Term Loans held by
Defaulting Lenders).

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.

 

39



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, treasurer or
chief financial officer of a Loan Party, and any member, manager, managing
partner or general partner of a Loan Party, or any chief executive officer,
president, treasurer or chief financial officer, member, manager, managing
partner or general partner of any entity that is the member, manager, managing
partner or general partner of a Loan Party, but in any event, with respect to
financial matters, the chief financial officer of the applicable Loan Party;
provided, that the treasurer or vice president of finance of the Borrower may
act as a Responsible Officer with respect to any Borrowing Notices to be
delivered under this Agreement.

“Restricted Payments”: as defined in Section 9.6.

“Restricted Subsidiaries”: as of the date of determination, all Subsidiaries of
the Borrower other than Subsidiaries of the Borrower which have been properly
designated as Unrestricted Subsidiaries of the Borrower in accordance with the
definition thereof. The Borrower may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary in writing to Administrative Agent,
provided that no Default or Event of Default would be in existence following
such designation.

“Revolving Credit Commitment”: as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.1(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.1(c) under the caption “Revolving Credit Commitment,” or in the
Assignment and Acceptance pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate amount of the Revolving Credit Commitment as
of the Effective Date is $1,000,000,000.

“Revolving Credit Commitment Percentage”: at any time, for each Lender, the
percentage obtained by dividing (a) such Lender’s Revolving Credit Commitment at
such time by (b) the amount of the Total Revolving Credit Commitment at such
time, provided that at any time when the Total Revolving Credit Commitment shall
have been terminated, each Lender’s Revolving Credit Commitment Percentage shall
be the percentage obtained by dividing (a) such Lender’s Revolving Credit
Exposure at such time by (b) the Revolving Credit Exposure of all Lenders at
such time.

“Revolving Credit Exposure”: with respect to any Lender at any time, the sum of
(a) the aggregate amount of the principal amount of Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Swing Line Exposure at such time.

“Revolving Credit Extension Request”: as defined in Section 2.13(f)(ii).

“Revolving Credit Facility”: any time, the aggregate amount of the Revolving
Credit Lenders’ Revolving Credit Commitments at such time.

 

40



--------------------------------------------------------------------------------

“Revolving Credit Lender”: at any time, any Lender that has a Revolving Credit
Commitment at such time, or, if the Total Revolving Credit Commitment shall have
been terminated, any Lender that has Revolving Credit Exposure.

“Revolving Credit Loans”: as defined in Section 2.1(b).

“Revolving Credit Maturity Date”: August 13, 2018 or, if such date is not a
Business Day, the next preceding Business Day.

“Revolving Credit Note”: as defined in Section 2.5(g).

“Revolving Credit Termination Date”: the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans or Swing Line Loans
shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized or back-stopped on terms and in an amount
acceptable to the applicable Letter of Credit Issuer.

“Sanctioned Country”: a country or territory which is at any time subject to
Sanctions.

“Sanctions”: (a) economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the US government and administered
by OFAC and (b) economic or financial sanctions imposed, administered or
enforced from time to time by the US State Department, the US Department of
Commerce or the US Department of the Treasury.

“Sanctions List”: any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by any other U.S. government entity, in each case as the
same may be amended, supplemented or substituted from time to time.

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

“SEC”: the Securities and Exchange Commission or any successor thereto.

“Section 2.13 Additional Amendment”: as defined in Section 2.13(f)(iv).

“Section 8.1 Financials”: the financial statements delivered, or required to be
delivered, pursuant to Section 8.1(a) or (b) together with the accompanying
officer’s certificate delivered, or required to be delivered, pursuant to
Section 8.2(b).

“Security Agreement”: the Amended and Restated Security Agreement executed and
delivered by the Borrower and the Restricted Subsidiaries (other than Immaterial
Subsidiaries) on the date hereof, as has been amended and supplemented through
the Effective

 

41



--------------------------------------------------------------------------------

Date and as may be further supplemented, modified, amended, extended or
supplanted from time to time in accordance with the terms of this Agreement.

“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns of securities or notes
that represent an interest in, or that are collateralized, in whole or in part,
by the Loans and the Lender’s rights under the Loan Documents.

“Security Documents”: the collective reference to the Security Agreement, the
Pledge Agreements (Gaming Regulated), the Pledge Agreement (General), the
Mortgages, the Preferred Ship Mortgages, and any other security agreement,
pledge agreement, deed of trust, mortgage, and all other security documents
hereafter delivered to the Administrative Agent, as each may have been amended,
restated, supplemented, or otherwise modified from time to time, granting a Lien
on any Property of any Person to secure the obligations and liabilities of any
Loan Party under any Loan Document.

“Senior Subordinated Indentures”: the Senior Subordinated Notes Indenture 2012
and the Senior Subordinated Notes Indenture 2010, and any future indentures or
other agreements governing any New Subordinated Obligations or any Permitted
Refinancing Subordinated Obligations.

“Senior Subordinated Notes Indenture 2010”: Indenture dated as of May 6, 2010
among the Borrower, the initial guarantors referred to therein, and The Bank of
New York Mellon Trust Company, N.A., as Trustee, as amended from time to time,
pursuant to which certain of the Existing Subordinated Obligations were issued.

“Senior Subordinated Notes Indenture 2012”: Indenture dated as of March 19, 2012
among the Borrower, the initial guarantors referred to therein, and The Bank of
New York Mellon Trust Company, N.A., as Trustee, as amended from time to time,
pursuant to which certain of the Existing Subordinated Obligations were issued.

“Senior Unsecured Indentures”: the Senior Unsecured Notes Indenture 2009, the
Senior Unsecured Notes Indenture 2011, the Senior Unsecured Notes Indenture
2013, and any future indentures or other agreements governing any Permitted
Senior Unsecured Obligations.

“Senior Unsecured Notes”: the notes evidencing the Existing Senior Unsecured
Obligations or the Permitted Senior Unsecured Obligations.

“Senior Unsecured Notes Indenture 2009”: Indenture dated as of August 10, 2009
among the Borrower, the initial guarantors referred to therein, and The Bank of
New York Mellon Trust Company, N.A., as Trustee, as amended from time to time,
pursuant to which certain of the Existing Senior Unsecured Obligations were
issued.

“Senior Unsecured Notes Indenture 2011”: Indenture dated as of April 14, 2011
among Target, the initial guarantors referred to therein, and The Bank of New
York Mellon Trust Company, N.A., as Trustee, as amended from time to time,
pursuant to which certain of the Existing Senior Unsecured Obligations were
issued.

 

42



--------------------------------------------------------------------------------

“Senior Unsecured Notes Indenture 2013”: Indenture dated as of August 5, 2013
among the Borrower, the initial guarantors referred to therein, and The Bank of
New York Mellon Trust Company, N.A., as Trustee, as amended from time to time,
pursuant to which certain of the Existing Senior Unsecured Obligations were
issued.

“Series”: as defined in Section 2.13(a).

“Single Employer Plan”: any Plan that is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

“SPV” as defined in Section 12.6(g).

“Specified Change of Control”: a “Change of Control”, or like event, as defined
in any of the Indentures or other document entered into by the Borrower or any
Restricted Subsidiary with respect to any New Subordinated Obligations,
Permitted Refinancing Subordinated Obligations or Permitted Senior Unsecured
Obligations.

“Specified Existing Indebtedness”: (a) the Existing Senior Unsecured
Obligations, (b) the Existing Subordinated Obligations, and (c) other long-term
indebtedness of the Target and its Subsidiaries in an amount not to exceed
$600,000.

“Specified Existing Revolving Credit Commitment” as defined in
Section 2.13(f)(ii).

“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any Subsidiary Guarantor and any Qualified Counterparty.

“Specified Representations”: the representations and warranties relating to
organizational status, organizational power and authority to enter into the Loan
Documents, due authorization, execution, delivery and enforceability of the Loan
Documents, no conflicts with charter documents, solvency of the Borrower on a
consolidated basis, in each case, after giving effect to the Transactions,
Federal Reserve margin regulations, OFAC, the PATRIOT Act,

 

43



--------------------------------------------------------------------------------

Foreign Corrupt Practices Act, the Investment Company Act, status of the Credit
Facilities as senior debt (to the extent applicable) and the creation, validity,
priority and perfection of the security interests granted in the intended
collateral (it being understood that to the extent any security interest in the
intended collateral (other than any collateral the security interest in which
may be perfected by the filing of a UCC financing statement, the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office or the delivery of certificates
evidencing equity interests) is not provided on the Effective Date, as
applicable, after the Borrower’s use of commercially reasonable efforts to do
so, then the provision of such perfected security interest(s) shall not
constitute a condition precedent to the availability of the Facilities on the
Effective Date but shall be required to be delivered after the Effective Date
pursuant to arrangements to be mutually agreed by the Borrower and the
Administrative Agent acting reasonably).

“STAR and TIF Bonds”: collectively, tax based bonds and tax increment financing
bonds issued by a governmental authority to finance the development of the
properties subject to the Cabela’s Transaction.

“Stated Amount”: with respect to any Letter of Credit, the maximum amount from
time to time available to be drawn thereunder, determined without regard to
whether any conditions to drawing could then be met; provided, however, that
with respect to any Letter of Credit that by its terms or the terms of any
Issuer Document provides for one or more automatic increases in the stated
amount thereof, the Stated Amount shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

“Stock Certificate”: as defined in Section 7.1.

“St. Louis County Ground Lease”: that certain Lease and Development Agreement,
dated as of August 12, 2004, by and between the Borrower and the St. Louis
County Port Authority, as it may be amended, amended and restated or otherwise
modified from time to time, for an approximate 56 acre tract of land, together
with the improvements thereon covered by such ground lease, located in the Lemay
area of St. Louis County, Missouri.

“Subordinated Notes”: the notes evidencing the Existing Subordinated Obligations
or the New Subordinated Obligations.

“Subordinated Obligations”: collectively, the Existing Subordinated Obligations
and the New Subordinated Obligations.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a

 

44



--------------------------------------------------------------------------------

“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: each direct and indirect Domestic Subsidiary of the
Borrower and, to the extent that it would not result in an adverse tax, foreign
gaming, or foreign law consequence that is material for or with respect to such
Subsidiary, Foreign Subsidiary of the Borrower (in each case, other than the
Immaterial Subsidiaries and the Unrestricted Subsidiaries), that has executed a
Subsidiary Guaranty or a joinder thereto.

“Subsidiary Guaranty”: the Amended and Restated Subsidiary Guaranty executed and
delivered by the Restricted Subsidiaries (other than Immaterial Subsidiaries)
parties thereto on the date hereof, and as may be further supplemented,
modified, amended, extended or supplanted from time to time in accordance with
the terms of this Agreement.

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment”: $50,000,000.

“Swing Line Exposure”: at any time the aggregate principal amount at such time
of all outstanding Swing Line Loans. The Swing Line Exposure of any Revolving
Credit Lender at any time shall equal its Revolving Credit Commitment Percentage
of the aggregate Swing Line Exposure at such time.

“Swing Line Lender”: any Revolving Credit Lender from time to time designated by
the Borrower as the Swing Line Lender with the consent of such Revolving Credit
Lender and notice to the Administrative Agent; provided, that in no event shall
(a) there be more than one Swing Line Lender at any time and (b) any change in
the Swing Line Lender be permitted to occur while any Swing Line Loans are
outstanding. As of the Effective Date, there is no Swing Line Lender.

“Swing Line Loans”: as defined in Section 2.1(c).

“Swing Line Note”: as defined in Section 2.5(g).

“Swing Line Maturity Date” the date that is five Business Days prior to the
Revolving Credit Maturity Date.

“Target”: Ameristar Casinos, Inc., a Nevada corporation.

“Target Existing Credit Agreement”: the Credit Agreement, dated as of April 14,
2011 and as amended to date, by and among the Target, the several lenders from
time to time parties thereto, Deutsche Bank Trust Company Americas, as
administrative agent and the other agents and financial institutions party
thereto.

“Target Lake Charles Property”: the complex known as Ameristar Casino Resort Spa
located in Lake Charles, Louisiana.

 

45



--------------------------------------------------------------------------------

“Taxes” any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority, and any interest,
penalties or additions to tax with respect to the foregoing.

“Term Loan Commitment”: with respect to each Lender, such Lender’s Tranche B-1
Term Loan Commitment, Tranche B-2 Term Loan Commitment or New Term Loan
Commitment with respect to any Series.

“Term Loan Extension Request”: as defined in Section 2.13(f)(i).

“Term Loan Lender”: at any time, any Lender that has a Term Loan Commitment or
an outstanding Term Loan.

“Term Loan Repayment Amount”: as defined in Section 2.5(b).

“Term Loan Repayment Date”: as defined in Section 2.5(b).

“Term Loans”: the Tranche B-1 Term Loans, the Tranche B-2 Term Loans, any New
Term Loans and any Extended Term Loans, collectively.

“Total Credit Exposure”: at any date, the sum, without duplication, of (a) the
Total Revolving Credit Commitment at such date (or, if the Total Revolving
Credit Commitment shall have terminated on such date, the aggregate Revolving
Credit Exposure of all Lenders at such date), (b) the Total Tranche B-1 Term
Loan Exposure, (c) the Total Tranche B-2 Term Loan Exposure, and (d) the New
Term Loan Exposure.

“Total Revolving Credit Commitment”: the sum of the Revolving Credit Commitments
and the New Revolving Credit Commitments, if applicable, of all the Lenders.

“Total Term Loan Commitment”: shall mean the sum of the Tranche B-1 Term Loan
Commitments, the Tranche B-2 Term Loan Commitments and the New Term Loan
Commitments, if applicable, of all the Lenders.

“Total Tranche B-1 Term Loan Commitment”: the sum of the Tranche B-1 Term Loan
Commitments of all Lenders. The aggregate amount of the Tranche B-1 Term Loan
Commitments as of the Effective Date is $500,000,000.

“Total Tranche B-2 Term Loan Commitment”: the sum of the Tranche B-2 Term Loan
Commitments of all Lenders. The aggregate amount of the Tranche B-2 Term Loan
Commitments as of the Effective Date is $1,100,000,000.

“Tranche B-1 Term Loan”: as defined in Section 2.1(a).

“Tranche B-1 Term Loan Commitment”: as to each Term Loan Lender, its obligation
to make Tranche B-1 Term Loans to the Borrower pursuant to Section 2.1 (a)(i).
The amount of each Lender’s Tranche B-1 Term Loan Commitment, if any, is set
forth on Schedule

 

46



--------------------------------------------------------------------------------

1.1(c) or in the applicable Assignment and Assumption, subject to any adjustment
or reduction pursuant to the terms and conditions hereof.

“Tranche B-1 Term Loan Exposure”: at any time, the outstanding principal amount
of the Tranche B-1 Term Loans of such Lender; provided, that at any time prior
to the making of the Tranche B-1 Term Loans, the Tranche B-1 Term Loan Exposure
of any Lender shall be equal to such Lender’s Tranche B-1 Term Loan Commitment.

“Tranche B-1 Term Loan Lender” a Lender having a Tranche B-1 Term Loan
Commitment or an outstanding Tranche B-1 Term Loan.

“Tranche B-1 Term Loan Maturity Date”: August 13, 2016 or, if such date is not a
Business Day, the first Business Day thereafter.

“Tranche B-1 Term Loan Note”: as defined in Section 2.5(g).

“Tranche B-2 Term Loan”: as defined in Section 2.1(a).

“Tranche B-2 Term Loan Commitment”: as to each Term Loan Lender, its obligation
to make Tranche B-2 Term Loans to the Borrower pursuant to Section 2.1 (a)(i).
The amount of each Lender’s Tranche B-2 Term Loan Commitment, if any, is set
forth on Schedule 1.1(c) or in the applicable Assignment and Assumption, subject
to any adjustment or reduction pursuant to the terms and conditions hereof.

“Tranche B-2 Term Loan Exposure”: at any time, the outstanding principal amount
of the Tranche B-2 Term Loans of such Lender; provided, that at any time prior
to the making of the Tranche B-2 Term Loans, the Tranche B-2 Term Loan Exposure
of any Lender shall be equal to such Lender’s Tranche B-2 Term Loan Commitment.

“Tranche B-2 Term Loan Lender” a Lender having a Tranche B-2 Term Loan
Commitment or an outstanding Tranche B-2 Term Loan.

“Tranche B-2 Term Loan Maturity Date”: August 13, 2020 or, if such date is not a
Business Day, the first Business Day thereafter; provided, that such date shall
be accelerated to November 15, 2019 if any portion of the Borrower’s 8.75%
Senior Subordinated Notes due May 15, 2020 are outstanding on November 15, 2019.

“Tranche B-2 Term Loan Note”: as defined in Section 2.5(g).

“Transactions”: collectively, the transactions contemplated by this Agreement,
the Senior Unsecured Notes Indenture 2013 and the Acquisition and any repayment,
repurchase, prepayment or defeasance of Indebtedness of Borrower, Target or any
of their Subsidiaries in connection therewith and the payment of related fees
and expenses.

“Transferee”: as defined in Section 12.6(e).

“Treasury Management Agreement” any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated

 

47



--------------------------------------------------------------------------------

clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, purchase cards, account reconciliation and reporting and
trade finance services.

“Treasury Management Bank”: with respect to any Treasury Management Agreement,
any counterparty thereto that, at the time such Treasury Management Agreement
was entered into, was a Lender, an Agent or an Affiliate of an Agent or a
Lender.

“Type”: (a) as to any Term Loan, its nature as an Base Rate Term Loan or a
Eurodollar Term Loan and (b) as to any Revolving Credit Loan, its nature as an
Base Rate Revolving Credit Loan or a Eurodollar Revolving Credit Loan.

“UCC”: the Uniform Commercial Code under New York law except to the extent the
law of any local jurisdiction applies.

“UCC Filing Collateral”: as defined in Section 7.1.

“Undeveloped Baton Rouge Property”: approximately 500 acres of undeveloped land
adjacent to the L’Auberge Baton Rouge Property in Baton Rouge, Louisiana, owned
by the Borrower and/or any of its Restricted Subsidiaries as of the Effective
Date.

“Undeveloped Land”: collectively, the Undeveloped Baton Rouge Property and the
Undeveloped Reno Property.

“Undeveloped Reno Property”: approximately 800 acres of undeveloped land
adjacent to the Boomtown Hotel and Casino in Reno, Nevada owned by the Borrower
and/or any of its Restricted Subsidiaries as of the Effective Date.

“Unfinished Projects”: as of any date, any Project for which the Completion of
Construction has not occurred.

“Unpaid Drawing”: as defined in Section 3.4(a).

“Unrestricted Subsidiaries”: the Foreign Subsidiaries and the Domestic
Subsidiaries designated on the Effective Date as Unrestricted Subsidiaries on
Schedule 6.15(a) and any other Subsidiary of the Borrower formed or acquired
after the Effective Date and designated as “Unrestricted” by the Borrower to
Administrative Agent in writing, provided, however, that (a) no Subsidiary may
be designated as an Unrestricted Subsidiary at any time when a Default or Event
of Default has occurred and remains continuing, or would result from such
designation, (b) the Borrower shall make any such designation prior to or
substantially concurrently with the acquisition or formation of the relevant
Subsidiary; provided, however, that any Immaterial Subsidiary may be
re-designated as “Unrestricted” at any time before such Subsidiary ceases to be
an Immaterial Subsidiary.

“Vietnam Project”: the Ho Tram Strip complex of resorts and residential
developments being developed by Asian Coast Development (Canada) Ltd. or any of
its Affiliates in which the Borrower or any of its Affiliates are or will be
investors.

 

48



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

1.2 Other Definitional Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The terms “include”, “includes” and “including” is by way of example and not
limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) The word “will” shall be construed to have the same meaning and effect as
the word “shall”.

1.3 Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP.

 

49



--------------------------------------------------------------------------------

1.4 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number.

1.5 References to Agreements, Laws, Etc.. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Loan Documents) and other Contractual Obligation shall be deemed to include all
subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Loan Document; and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.

SECTION 2.

AMOUNT AND TERMS OF CREDIT

2.1 Commitments.

Subject to the terms and conditions set forth herein:

(a) (i) Each Lender having a Tranche B-1 Term Loan Commitment severally agrees
to make a loan or loans (each, a “Tranche B-1 Term Loan”) to the Borrower on the
Effective Date, which Tranche B-1 Term Loans shall not exceed for any such
Lender the Tranche B-1 Term Loan Commitment of such Lender and in the aggregate
shall not exceed $500,000,000.

(ii) Each Lender having a Tranche B-2 Term Loan Commitment severally agrees to
make a loan or loans (each, a “Tranche B-2 Term Loan”) to the Borrower on the
Effective Date, which Tranche B-2 Term Loans shall not exceed for any such
Lender the Tranche B-2 Term Loan Commitment of such Lender and in the aggregate
shall not exceed $1,100,000,000.

(iii) The Company may make only one borrowing under each of the Tranche B-1 Term
Loan Commitment and Tranche B-2 Term Loan Commitment. Such Term Loans (A) may at
the option of the Borrower be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans; provided, that all Term Loans made by each
of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Term Loans of the same Type,
(B) may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid, may not be reborrowed, (C) shall not exceed in the aggregate
the Total Tranche B-1 Term Loan Commitments or Total Tranche B-2 Term Loan
Commitments, as applicable, (D) upon funding, shall be deemed to be funded to
and received by the Borrower and (E) no Tranche B-1 Term Loan or Tranche B-2
Term Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Tranche B-1 Term Loan Maturity Date or the Tranche B-2 Term Loan
Maturity Date, as applicable. On the Tranche B-1 Term Loan Maturity Date, all
then unpaid Tranche B-1 Term Loans shall be repaid

 

50



--------------------------------------------------------------------------------

in full. On the Tranche B-1 Term Loan Maturity Date, all then unpaid Tranche B-1
Term Loans shall be repaid in full. Each Tranche B-1 Term Loan Commitment and
Tranche B-2 Term Loan Commitment shall terminate immediately and without further
action on the Effective Date and after giving effect to the funding of such
Tranche B-1 Term Loan Commitment and Tranche B-2 Term Loan Commitment on such
date.

(b) Each Revolving Credit Lender severally, and not jointly, agrees to make
loans to the Borrower (each such loan, a “Revolving Credit Loan”) in an
aggregate principal amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment; provided, that any Revolving Credit
Loans (i) made available to the Borrower on the Effective Date shall not exceed
$500,000,000 and shall be used to finance the Transactions, (ii) shall be made
at any time and from time to time on and after the Effective Date and prior to
the Revolving Credit Maturity Date, (iii) may, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans; provided, that all Revolving Credit Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Revolving Credit Loans of the same Type, (iv) may be
repaid and reborrowed in accordance with the provisions hereof, (v) shall not,
for any Lender at any time, after giving effect thereto and to the application
of the proceeds thereof, result in such Lender’s Revolving Credit Exposure at
such time exceeding such Lender’s Revolving Credit Commitment at such time,
(vi) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect or the aggregate amount of the Lenders’ Revolving
Credit Exposures at such time exceeding the aggregate Revolving Credit
Commitment and (vii) no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Revolving Credit Maturity Date.

Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 2.10 shall apply). On the Revolving Credit Maturity Date, all Revolving
Credit Loans shall be repaid in full.

(c) The Swing Line Lender in its individual capacity agrees, at any time and
from time to time on and after the Effective Date and prior to the Swing Line
Maturity Date, to make a loan or loans (each a “Swing Line Loan” and,
collectively the “Swing Line Loans”) to the Borrower, which Swing Line Loans
(i) shall be Base Rate Loans, (ii) shall have the benefit of the provisions of
Section 2.1(d), (iii) shall not exceed at any time outstanding the Swing Line
Commitment, (iv) shall not, after giving effect thereto and to the application
of the proceeds thereof, result at any time in the aggregate amount of the
Lenders’ Revolving Credit Exposures at such time exceeding the Total Revolving
Credit Commitment then in effect, and (v) may be repaid and reborrowed in
accordance with the provisions hereof. On the Swing Line Maturity

 

51



--------------------------------------------------------------------------------

Date, all Swing Line Loans shall be repaid in full. The Swing Line Lender shall
not make any Swing Line Loan after receiving a written notice from the Borrower,
the Administrative Agent or the Required Revolving Credit Lenders stating that a
Default or Event of Default exists and is continuing until such time as the
Swing Line Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or
(ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 12.1.

(d) On any Business Day, the Swing Line Lender may, in its sole discretion, give
notice to each Revolving Credit Lender that all then-outstanding Swing Line
Loans shall be funded with a Borrowing of Revolving Credit Loans, in which case
Revolving Credit Loans constituting Base Rate Loans (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by each Revolving Credit Lender pro rata based on each Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swing Line Lender to repay the Swing Line Lender for such outstanding Swing Line
Loans. Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Days’ notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swing Line Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2,
(ii) whether any conditions specified in Section 7 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing,
(iv) the date of such Mandatory Borrowing, or (v) any reduction in the Total
Revolving Credit Commitment after any such Swing Line Loans were made. In the
event that, in the sole judgment of the Swing Line Lender, any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including as a result of the commencement of a proceeding under Debtor Relief
Laws in respect of the Borrower), each Revolving Credit Lender hereby agrees
that it shall forthwith purchase from the Swing Line Lender (without recourse or
warranty) such participation of the outstanding Swing Line Loans as shall be
necessary to cause the Lenders to share in such Swing Line Loans ratably based
upon their respective Revolving Credit Commitment Percentages; provided, that
all principal and interest payable on such Swing Line Loans shall be for the
account of the Swing Line Lender until the date the respective participation is
purchased and, to the extent attributable to the purchased participation, shall
be payable to such Lender purchasing such participation from and after such date
of purchase.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans or Revolving Credit
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
such Type of Loans and in a multiple of $100,000 in excess thereof and Swing
Line Loans shall be in a minimum amount of $100,000 and in a multiple of
$100,000 in excess thereof (except that Mandatory Borrowings shall be made in
the amounts required by Section 2.1(d) and Revolving Credit Loans to reimburse
the Letter of Credit Issuer with respect to any Unpaid Drawing shall be made in
the amounts required by Section 3.3 or Section 3.4, as applicable). More than
one Borrowing may be incurred on any date, provided that at no time shall there
be outstanding more than five Borrowings of Eurodollar Loans that are Term Loans
and ten Borrowings of Eurodollar Loans that are Revolving Credit Loans under
this Agreement.

2.3 Borrowing Notice.

 

52



--------------------------------------------------------------------------------

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office (i) prior to 12:00 noon (New York City time) at least three
Business Days’ prior written notice in the case of a Borrowing of Tranche B-1
Term Loans and/or Tranche B-2 Term Loans to be made on the Effective Date if
such Tranche B-1 Term Loans and/or Tranche B-2 Term Loans are to be Eurodollar
Rate Loans and (ii) prior to 12:00 noon (New York City time) at least one
Business Day prior to the Effective Date written notice in the case of a
Borrowing of Tranche B-1 Term Loans and/or Tranche B-2 Term Loans made on the
Effective Date if such Tranche B-1 Term Loans and/or Tranche B-2 Term Loans are
to be Base Rate Loans. Each Borrowing Notice shall specify (i) the aggregate
principal amount of the Tranche B-1 Term Loans and/or Tranche B-2 Term Loans to
be made, (ii) the date of the Borrowing (which shall be the Effective Date),
(iii) whether the Tranche B-1 Term Loans and/or Tranche B-2 Term Loans shall
consist of Base Rate Loans and/or Eurodollar Rate Loans and, if the Tranche B-1
Term Loans and/or Tranche B-2 Term Loans are to include Eurodollar Rate Loans,
the Interest Period to be initially applicable thereto and (iv) the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.4. The Administrative Agent shall
promptly give each Lender written notice of the proposed Borrowing of Tranche
B-1 Term Loans and/or Tranche B-2 Term Loans, of such Lender’s proportionate
share thereof and of the other matters covered by the related Borrowing Notice.

(b) Whenever the Borrower desires to incur Revolving Credit Loans (other than
Mandatory Borrowings or borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, (i) prior to 12:00
noon (New York City Time) at least three Business Days’ prior written notice of
each Borrowing of Eurodollar Revolving Credit Loans and (ii) prior to 10:00 a.m.
(New York City time) on the date of such Borrowing, prior written notice of each
Borrowing of Revolving Credit Loans that are Base Rate Loans. Each such
Borrowing Notice, except as otherwise expressly provided in Section 2.10, shall
specify (i) the aggregate principal amount of the Revolving Credit Loans to be
made pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day) and (iii) whether the respective Borrowing shall consist of Base
Rate Loans or Eurodollar Revolving Credit Loans and, if Eurodollar Revolving
Credit Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Revolving Credit Lender written
notice of each proposed Borrowing of Revolving Credit Loans, of such Lender’s
Revolving Credit Commitment Percentage thereof and of the other matters covered
by the related Borrowing Notice.

(c) Whenever the Borrower desires to incur Swing Line Loans hereunder, it shall
give the Swing Line Lender telephonic notice promptly confirmed in writing with
a copy to the Administrative Agent of each Borrowing of Swing Line Loans prior
to 1:00 p.m. (New York City time) on the date of such Borrowing. Each such
notice shall specify (i) the aggregate principal amount of the Swing Line Loans
to be made pursuant to such Borrowing and (ii) the date of Borrowing (which
shall be a Business Day).

(d) Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swing Line Loan, to the making of Mandatory Borrowings as set forth in such
Section.

 

53



--------------------------------------------------------------------------------

(e) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

(f) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it shall give hereunder by telephone (which such obligation
is absolute), the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from a Responsible Officer of
the Borrower.

2.4 Disbursement of Funds.

(a) No later than 2:00 p.m. (New York City time) on the date specified in each
Borrowing Notice (including Mandatory Borrowings), each Lender shall make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below; provided, that on the Effective Date,
such funds may be made available at such earlier time as may be agreed among the
Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions; provided, further that all Swing Line Loans shall
be made available to the Borrower in the full amount thereof by the Swing Line
Lender no later than 4:00 p.m. (New York City time) or, in the event the
applicable written notice requesting such Swing Line Loan is received by the
Swing Line Lender after 12:30 p.m. (New York City time) but prior to 1:30 p.m.
(New York City time), 5:00 p.m. (New York City time) on the date requested.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
under any Borrowing for its applicable Commitments, and in immediately available
funds, to the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will (except in the case of Mandatory Borrowings and
Borrowings to repay Unpaid Drawings) make available to the Borrower, by
depositing to an account designated by the Borrower to the Administrative Agent,
the aggregate of the amounts so made available. Unless the Administrative Agent
shall have been notified by any Lender prior to the date (or, in the case of a
request for a same-day Borrowing of Base Rate Loans, prior to the time the
relevant Borrowing Notice is received) of any such Borrowing that such Lender
does not intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the Overnight Rate or
(ii) if paid by the

 

54



--------------------------------------------------------------------------------

Borrower, the then-applicable rate of interest or fees, calculated in accordance
with Section 2.8, for the respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
Tranche B-1 Term Loan Lenders, on the Tranche B-1 Term Loan Maturity Date, the
then-outstanding Tranche B-1 Term Loans. The Borrower shall repay to the
Administrative Agent, for the benefit of the Tranche B-2 Term Loan Lenders, on
the Tranche B-2 Term Loan Maturity Date, the then-outstanding Tranche B-2 Term
Loans. The Borrower shall repay to the Administrative Agent for the benefit of
the Revolving Credit Lenders, on the Revolving Credit Maturity Date, the
then-outstanding Revolving Credit Loans made to the Borrower.

(b) The Borrower shall repay to the Administrative Agent, for the benefit of the
applicable Term Loan Lenders, on each date set forth below (or, if not a
Business Day, the immediately preceding Business Day (each, a “Term Loan
Repayment Date”), a principal amount in respect of the Tranche B-1 Term Loans
and Tranche B-2 Term Loans made to the Borrower equal to (i) the outstanding
principal amount of Tranche B-1 Term Loans and Tranche B-2 Term Loans made to
the Borrower on the Effective Date multiplied by (ii) the percentage set forth
below opposite such Term Loan Repayment Date (each, an “Term Loan Repayment
Amount”):

 

Date

   Tranche B-1 Term Loan   Tranche B-2 Term Loan

September 30, 2013

   0.25%   0.25%

December 31, 2013

   0.25%   0.25%

March 31, 2014

   0.25%   0.25%

June 30, 2014

   0.25%   0.25%

September 30, 2014

   0.25%   0.25%

December 31, 2014

   0.25%   0.25%

March 31, 2015

   0.25%   0.25%

June 30, 2015

   0.25%   0.25%

September 30, 2015

   0.25%   0.25%

December 31, 2015

   0.25%   0.25%

March 31, 2016

   0.25%   0.25%

June 30, 2016

   0.25%   0.25%

Tranche B-1 Term Loan Maturity Date

   Remaining
outstanding amounts   N/A

September 30, 2016

     0.25%

December 31, 2016

     0.25%

March 31, 2017

     0.25%

 

55



--------------------------------------------------------------------------------

Date

   Tranche B-1 Term Loan    Tranche B-2 Term Loan

June 30, 2017

      0.25%

September 30, 2017

      0.25%

December 31, 2017

      0.25%

March 31, 2018

      0.25%

June 30, 2018

      0.25%

September 30, 2018

      0.25%

December 31, 2018

      0.25%

March 31, 2019

      0.25%

June 30, 2019

      0.25%

September 30, 2019

      0.25%

December 31, 2019

      0.25%

March 31, 2020

      0.25%

June 30, 2020

      0.25%

Tranche B-2 Term Loan Maturity Date

      Remaining
outstanding amounts

(c) In the event that any New Term Loans are made, such New Term Loans shall,
subject to Section 2.13(d), be repaid by the Borrower in the amounts (each, a
“New Term Loan Repayment Amount”) and on the dates (each a “New Term Loan
Repayment Date”) set forth in the applicable Joinder Agreement. In the event
that any Extended Term Loans are established, such Extended Term Loans shall,
subject to Section 2.13(f), be repaid by the Borrower in the amounts (each such
amount with respect to any Extended Repayment Date, an “Extended Term Loan
Repayment Amount”) and on the dates (each, an “Extended Repayment Date”) set
forth in the applicable Extension Amendment.

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 12.6(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Tranche B-1 Term Loan, Tranche B-2 Term Loan,
New Term Loan, Extended Term Loan, Revolving Credit Loan, Extended Revolving
Credit Loan, New Revolving Loan or Swing Line Loan, as applicable, the Type of
each Loan made, and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

56



--------------------------------------------------------------------------------

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that in
the event of inconsistency between the Register and any such account or
subaccount, the Register shall govern; provided, further, that the failure of
any Lender, the Administrative Agent or the Swing Line Lender to maintain such
account, such Register or subaccount, as applicable, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

(g) The Borrower agrees that, upon request to the Administrative Agent by any
Lender, the Borrower will promptly execute and deliver to such Lender a
promissory note of the Borrower evidencing any Tranche B-1 Term Loans, Tranche
B-2 Term Loans, New Term Loans, Revolving Credit Loans, or Swing Line Loans, as
the case may be, of such Lender, substantially in the forms of Exhibit G-1, G-2,
G-3, G-4, or G-5 respectively (a “Tranche B-1 Term Loan Note”, a “Tranche B-2
Term Loan Note,” a “New Term Loan Note”, a “Revolving Credit Note”, or a “Swing
Line Note”, respectively, and each such note, a “Note”), with appropriate
insertions as to the date and principal amount.

2.6 Conversions and Continuations.

(a) Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least $2,500,000 of the outstanding principal amount of Loans of one Type
into a Borrowing of another Type and (y) the Borrower shall have the option on
any Business Day to continue the outstanding principal amount of any Eurodollar
Loans as Eurodollar Loans for an additional Interest Period; provided that
(i) no partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount, (ii) Base Rate Loans may not be converted
into Eurodollar Loans if a Default or Event of Default is in existence on the
date of the conversion and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such conversion,
(iii) Eurodollar Loans may not be continued as Eurodollar Loans for an
additional Interest Period if a Default or Event of Default is in existence on
the date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation and (iv) Borrowings resulting from conversions pursuant to
this Section 2.6 shall be limited in number as provided in Section 2.2. Each
such conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 1:00 p.m.
(New York City time) at least (i) three Business Days’ prior written notice, in
the case of a continuation of or conversion to Eurodollar Loans or (ii) one
Business Day’s prior written notice in the case of a conversion into Base Rate
Loans (each, a “Notice of Conversion or Continuation”, to be substantially in
the form of Exhibit F) specifying the Loans to be so converted or continued, the
Type of Loans to be converted or continued into and, if such Loans are to be
converted into or continued as Eurodollar Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each
applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Loans.

 

57



--------------------------------------------------------------------------------

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any Eurodollar Loans and the Administrative Agent has
or the Required Lenders have determined in its or their sole discretion not to
permit such continuation, such Eurodollar Loans shall be automatically converted
on the last day of the current Interest Period into Base Rate Loans. If upon the
expiration of any Interest Period in respect of Eurodollar Loans, the Borrower
has failed to elect a new Interest Period to be applicable thereto as provided
in clause (a), the Borrower shall be deemed to have elected to convert such
Borrowing of Eurodollar Loans into a Borrowing of Base Rate Loans, effective as
of the expiration date of such current Interest Period.

2.7 Pro Rata Borrowings. Each Borrowing of Tranche B-1 Term Loans under this
Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Tranche B-1 Term Loan Commitments. Each Borrowing of Tranche B-2
Term Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then-applicable Tranche B-2 Term Loan Commitments. Each Borrowing
of Revolving Credit Loans under this Agreement shall be made by the Revolving
Credit Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentages. Each Borrowing of New Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable New
Term Loan Commitments. It is understood that (a) no Lender shall be responsible
for any default by any other Lender in its obligation to make Loans hereunder
and that each Lender severally but not jointly shall be obligated to make the
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to fulfill its commitments hereunder and (b) other than as
expressly provided herein with respect to a Defaulting Lender, failure by a
Lender to perform any of its obligations under any of the Loan Documents shall
not release any Person from performance of its obligation under any Loan
Document.

2.8 Interest.

(a) The unpaid principal amount of each Base Rate Loan shall bear interest from
the date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the Base Rate, in each case, in effect from time to time.

(b) The unpaid principal amount of each Eurodollar Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant Eurodollar Rates.

(c) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon or any other amount payable hereunder shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall bear interest at a rate per annum (the “Default Rate”) that
is (x) in the case of overdue principal, the rate that would otherwise be
applicable thereto plus 2.00% or (y) in the case of any other overdue amount,
including overdue interest, to the extent permitted by applicable law, the rate
described in Section 2.8(a) plus 2.00% from the date of such non-payment to the
date on which such amount is paid in full (after as well as before judgment).

 

58



--------------------------------------------------------------------------------

(d) Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in the same currency in which the Loan is denominated; provided that any
Loan that is repaid on the same date on which it is made shall bear interest for
one day. Except as provided below, interest shall be payable (i) in respect of
each Base Rate Loan, quarterly in arrears on the last Business Day of each
March, June, September and December, (ii) in respect of each Eurodollar Loan, on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three-month
intervals after the first day of such Interest Period and (iii) in respect of
each Loan, (A) on any prepayment in respect of Eurodollar Loans, (B) at maturity
(whether by acceleration or otherwise) and (C) after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.5.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

2.9 Interest Periods.

At the time the Borrower gives a Borrowing Notice or Notice of Conversion or
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of Eurodollar Loans in accordance with Section 2.6(a), the Borrower
shall give the Administrative Agent written notice of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower, be a one, two, three or six or (if available to all the Lenders making
such Eurodollar Loans as determined by such Lenders in good faith based on
prevailing market conditions) a twelve month or shorter period.

Notwithstanding anything to the contrary contained above:

(a) the initial Interest Period for any Borrowing of Eurodollar Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of Base Rate Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

(b) if any Interest Period relating to a Borrowing of Eurodollar Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day, provided that if any Interest Period in respect of a Eurodollar Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and

 

59



--------------------------------------------------------------------------------

(d) the Borrower shall not be entitled to elect any Interest Period in respect
of any Eurodollar Loan if such Interest Period would extend beyond the Maturity
Date of such Loan.

2.10 Alternate Rate of Interest, Increased Costs, Illegality, Etc..

(a) If prior to the commencement of any Interest Period for a Borrowing of
Eurodollar Loans:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Notice of
Conversion or Continuation that requests the conversion of any Borrowing of
Eurodollar Loans to, or continuation of any Borrowings of Eurodollar Loans as, a
Borrowing of Eurodollar Loans shall be ineffective and (ii) if any Borrowing
Request requests a Borrowing of Eurodollar Revolving Credit Loans, such
Borrowing shall be made as a Borrowing of Base Rate Loans.

(b) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Letter of Credit Issuer;

(ii) impose on any Lender, any Letter of Credit Issuer or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Letter of Credit Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Letter of Credit
Issuer or such

 

60



--------------------------------------------------------------------------------

other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender, such Letter of Credit Issuer or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Letter of Credit Issuer or such other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

(c) If any Lender or any Letter of Credit Issuer determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Letter of Credit Issuer’s
capital or on the capital of such Lender’s or such Letter of Credit Issuer’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Letter of Credit Issuer, to a level below that which
such Lender or such Letter of Credit Issuer or such Lender’s or such Letter of
Credit Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Letter of Credit Issuer’s
policies and the policies of such Lender’s or such Letter of Credit Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or such Letter of Credit Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Letter of Credit Issuer or such Lender’s or such Letter of Credit
Issuer’s holding company for any such reduction suffered.

(d) A certificate of a Lender or a Letter of Credit Issuer setting forth the
amount or amounts necessary to compensate such Lender or such Letter of Credit
Issuer or its holding company, as the case may be, as specified in
paragraph (a), (b) or (c) of this Section shall be delivered to the Borrower and
the Administrative Agent and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Letter of Credit Issuer, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(e) Failure or delay on the part of any Lender or any Letter of Credit Issuer to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Letter of Credit Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or a Letter of Credit Issuer pursuant to this Section for any increased
costs or reductions incurred more than 270 days prior to the date that such
Lender or such Letter of Credit Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Letter of Credit Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

2.11 Compensation.

If (a) any payment of principal of any Eurodollar Loan is made by the Borrower
to or for the account of a Lender other than on the last day of the Interest
Period for such Eurodollar Loan as a result of a payment or conversion pursuant
to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 12.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 10 or for any other reason, (b) any
Borrowing of Eurodollar Loans is not made as a result of a withdrawn Borrowing
Notice or a failure to satisfy borrowing conditions, (c) any Base Rate Loan is
not

 

61



--------------------------------------------------------------------------------

converted into a Eurodollar Loan as a result of a withdrawn Notice of Conversion
or Continuation, (d) any Eurodollar Loan is not continued as a Eurodollar Loan,
as the case may be, as a result of a withdrawn Notice of Conversion or
Continuation or (e) any prepayment of principal of any Eurodollar Loan is not
made as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or
5.2, the Borrower shall, after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment,
failure to convert, failure to continue or failure to prepay, including any
loss, cost or expense (excluding loss of anticipated profits) actually incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Eurodollar Loan.

2.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.10(b) or 5.4 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts (not
inconsistent with the internal policies of such Lender, in the reasonable
judgment of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10 or 5.4.

2.13 Incremental Facilities.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more (x) additional tranches of term loans (the
commitments thereto, the “New Term Loan Commitments”) and/or (y) increases in
Revolving Credit Commitments or Extended Revolving Credit Commitments of any
Class (the “New Revolving Credit Commitments” and, together with the New Term
Loan Commitments, the “New Loan Commitments”). Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
the New Loan Commitments shall be effective, which shall be a date not less than
ten Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent). The Borrower may approach any Lender or any Person (other
than a natural person) to provide all or a portion of the New Loan Commitments;
provided that any Lender offered or approached to provide all or a portion of
the New Loan Commitments may elect or decline, in its sole discretion, to
provide a New Loan Commitment. In each case, such New Loan Commitments shall
become effective as of the applicable Increased Amount Date; provided, that
(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such New Loan Commitments, as applicable,
(ii) all representations and warranties made by any Loan Party contained herein
or in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date), (iii) after giving effect to such
New Loan Commitments, the Borrower will be in compliance on a pro forma basis

 

62



--------------------------------------------------------------------------------

with the covenant levels required by each of the Consolidated Senior Secured
Debt Ratio and the Consolidated Total Leverage Ratio for such fiscal quarter
less 0.25 (determined as of the last day of the most recent fiscal quarter for
which financial statements are required to be delivered under Section 8.1(a) or
8.1(b) as if such New Loan Commitments had been funded and the application of
such proceeds had occurred on such last day), (iv) the Borrower shall have
received all approvals from all applicable Governmental Authorities necessary
or, in the discretion of the Administrative Agent, advisable in connection with
such New Loan Commitment, (v) the New Loan Commitments shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrower and Administrative Agent, each of which shall be recorded in the
Register and shall be subject to the requirements set forth in Section 5.4(e),
(vi) the Borrower shall make any payments required pursuant to Section 2.11 in
connection with the New Loan Commitments, as applicable, (vii) the Borrower
shall deliver or cause to be delivered title and extended coverage insurance for
each real property Collateral covering the amount of such New Loan Commitment
containing such endorsements and affirmative coverage as the Administrative
Agent may reasonably request and (viii) the Borrower shall deliver or cause to
be delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement, except that any
New Term Loans may be established as an increase to any existing Class of Term
Loans as long as such New Term Loans have the same terms as the Term Loans of
the existing Class.

(b) On any Increased Amount Date on which New Revolving Credit Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Lenders with Commitments of the applicable Existing Revolving
Credit Class shall assign to each Lender with a New Revolving Credit Commitment
(each, a “New Revolving Loan Lender”) and each of the New Revolving Loan Lenders
shall purchase from each of the Lenders with Commitments of such Class, at the
principal amount thereof, such interests in the Loans outstanding under such
Class of Commitments on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, the Loans
of such Class will be held by existing Lenders of such Class and New Revolving
Loan Lenders ratably in accordance with their Commitments of such Class after
giving effect to the addition of such New Revolving Credit Commitments to the
Commitments of such Class, (ii) each New Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a Loan of
the applicable Existing Revolving Credit Class, (iii) each New Revolving Loan
Lender shall become a Lender with respect to the New Revolving Credit Commitment
and all matters relating thereto and (iv) the terms of such New Revolving Credit
Commitments (other than upfront fees) shall be identical to the existing Class;
provided, that the fees and Applicable Margin applicable to the existing Class
of Commitments may be increased at the option of the Borrower in connection with
the establishment of such New Revolving Credit Commitments.

(c) On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each Lender with such New Term Loan Commitment (each, a “New Term Loan
Lender”) shall make a Loan to the Borrower (a “New Term Loan”) in an amount
equal to such New Term Loan Commitment of such New Term Loan Lender, and
(ii) each such New Term Loan Lender shall

 

63



--------------------------------------------------------------------------------

become a Lender hereunder with respect to such New Term Loan Commitment and the
New Term Loans made pursuant thereto.

(d) The terms and provisions of the New Term Loans, New Revolving Loans and New
Term Loan Commitments shall be, except as otherwise set forth herein or in the
applicable Joinder Agreement, identical to one or more Classes of the existing
Tranche B-2 Term Loans or the then-existing Revolving Credit Loans, as
applicable; provided, that (i)(A) the applicable New Term Loan Maturity Date of
each Series shall be no earlier than the Tranche B-2 Term Loan Maturity Date and
mandatory prepayment and other payment rights (other than scheduled
amortization) of the New Term Loans and the existing Tranche B-2 Term Loans
shall be identical or (B) the applicable New Revolving Credit Maturity Date
shall be no earlier than the Revolving Credit Maturity Date; (ii) the rate of
interest and the amortization schedule applicable to the New Term Loans shall be
determined by the Borrower and the applicable New Term Loan Lenders and shall be
set forth in each applicable Joinder Agreement; provided that (x) the weighted
average life to maturity of any New Term Loans shall be no shorter than the
weighted average life to maturity of the Tranche B-2 Term Loans and (y) if the
Applicable Margin in respect of such New Term Loans exceeds the Applicable
Margin in respect of the Tranche B-2 Term Loans by more than 0.25%, the
Applicable Margin in respect of the Tranche B-2 Term Loans shall be adjusted to
be equal to the Applicable Margin in respect of the New Term Loans minus 0.25%;
provided, further, that in determining the Applicable Margin, (x) original issue
discount or upfront fees (which shall be deemed to constitute a like amount of
original issue discount) paid by the Borrower to the New Term Loan Lenders under
the New Term Loans and the existing Tranche B-2 Term Loans in the initial
primary syndication thereof shall be included and equated to interest rate (with
original issue discount being equated to interest based on an assumed four-year
life to maturity, but for avoidance of doubt not including structuring,
arrangement and other fees not shared with lenders generally or ticking fees)
and (y) any amendments to the Applicable Margin in respect of the Tranche B-2
Term Loans that become effective subsequent to the Effective Date but prior to
the time of such New Term Loans shall also be included in such calculations;
provided, further, that if the Eurodollar Rate or Base Rate in respect of the
New Term Loans includes a floor greater than the Eurodollar Rate or Base Rate
floor applicable to the Tranche B-2 Term Loans, such excess amount shall be
equated to interest margin for purposes of determining any increase to the
Applicable Margin in respect of the Tranche B-2 Term Loans; (iii) the rate of
interest applicable to the New Revolving Loans shall be determined by the
Borrower and the applicable New Revolving Loan Lenders and shall be set forth in
each applicable Joinder Agreement; provided that if the Applicable Margin in
respect of such New Revolving Loans exceeds the Applicable Margin in respect of
the Revolving Credit Loans immediately prior to the effectiveness of the
applicable Joinder Agreement by more than 0.50%, the Applicable Margin in
respect of the then-existing Revolving Credit Loans shall be adjusted to be
equal to the Applicable Margin in respect of the New Revolving Loans minus
0.50%; provided, further, that in determining the Applicable Margin, (x) upfront
fees (which shall be deemed to constitute a like amount of original issue
discount) paid by the Borrower to the New Revolving Loan Lenders under the New
Revolving Loans and the then-existing Revolving Credit Loans in the initial
primary syndication thereof shall be included and equated to interest rate (with
original issue discount being equated to interest based on an assumed four-year
life to maturity, but for avoidance of doubt not including structuring,
arrangement and other fees not shared with lenders generally or ticking fees)
and (y) any amendments to the Applicable Margin in respect of the Revolving
Credit Loans that become

 

64



--------------------------------------------------------------------------------

effective subsequent to the Effective Date but prior to the time of such New
Revolving Loans shall also be included in such calculations; provided, further,
that if the Eurodollar Rate or Base Rate in respect of the New Revolving Loans
includes a floor greater than the Eurodollar Rate or Base Rate floor applicable
to the then-existing Revolving Credit Loans, such excess amount shall be equated
to interest margin for purposes of determining any increase to the Applicable
Margin in respect of the then-existing Revolving Credit Loans, and (iii) all
other terms applicable to the New Term Loans or New Revolving Loans of any
Series that differ from the existing Tranche B-2 Term Loans and the
then-existing Revolving Credit Loans shall be reasonably acceptable to the
Administrative Agent (as evidenced by its execution of the applicable Joinder
Agreement). Except to the extent permitted above, the terms and provisions of
the New Revolving Loans and New Revolving Credit Commitments shall be identical
to the Revolving Credit Loans and the Revolving Credit Commitments of the
applicable Class.

(e) Each Joinder Agreement may, without the consent of any other Lenders, effect
such technical amendments to this Agreement and the other Loan Documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provision of this Section 2.13.

(f) (i) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.13(f). In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class, which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical to the Term Loans of the Existing Term Loan Class from which
they are to be converted, except (x) the scheduled final maturity date shall be
extended and all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization of principal of the Term Loans of such Existing Term Loan Class
(with any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.5(b) or in the Joinder Agreement,
as the case may be, with respect to the Existing Term Loan Class from which such
Extended Term Loans were converted, in each case as more particularly set forth
in paragraph (iv) of this Section 2.13(f) below) and (y) (A) the interest
margins with respect to the Extended Term Loans may be higher or lower than the
interest margins for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees may be payable to the Lenders providing such Extended Term
Loans in addition to or in lieu of any increased margins contemplated by the
preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment; provided that, notwithstanding anything to the contrary in
this Section 2.13 or otherwise, no Extended Term Loans may be optionally prepaid
prior to the date on which the Existing Term Loan Class from which they were
converted is repaid in full except in accordance with the last sentence of
Section 5.1(a). No Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Class converted into Extended Term Loans
pursuant to any Extension Request. Any Extended Term Loans of any Extension

 

65



--------------------------------------------------------------------------------

Series shall constitute a separate Class of Term Loans from the Existing Term
Loan Class from which they were converted.

(ii) The Borrower may at any time and from time to time request that all or a
portion of the Revolving Credit Commitments and/or any Extended Revolving Credit
Commitments, each existing at the time of such request (each, an “Existing
Revolving Credit Commitment” and any related revolving credit loans thereunder,
“Existing Revolving Credit Loans”; each Existing Revolving Credit Commitment and
related Existing Revolving Credit Loans together being referred to as an
“Existing Revolving Credit Class”), be converted to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Loans related to such
Existing Revolving Credit Commitments (any such Existing Revolving Credit
Commitments which have been so extended, “Extended Revolving Credit Commitments”
and any related Loans, “Extended Revolving Credit Loans”) and to provide for
other terms consistent with this Section 2.13(f). In order to establish any
Extended Revolving Credit Commitments, the Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Credit Commitments, which
such request shall be offered equally to all such Lenders) (a “Revolving Credit
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which terms shall be identical to those
applicable to the Existing Revolving Credit Commitments from which they are to
be extended (the “Specified Existing Revolving Credit Commitment”), except
(x) all or any of the final maturity dates of such Extended Revolving Credit
Commitments may be delayed to later dates than the final maturity dates of the
Specified Existing Revolving Credit Commitments, (y) (A) the interest margins
with respect to the Extended Revolving Credit Commitments may be higher or lower
than the interest margins for the Specified Existing Revolving Credit
Commitments and/or (B) additional fees may be payable to the Lenders providing
such Extended Revolving Credit Commitments in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the revolving
credit commitment fee rate with respect to the Extended Revolving Credit
Commitments may be higher or lower than the commitment fee rate for the
Specified Existing Revolving Credit Commitment, in each case, to the extent
provided in the applicable Extension Amendment; provided, that, notwithstanding
anything to the contrary in this Section 2.13(f) or otherwise, (1) the borrowing
and repayment (other than in connection with a permanent repayment and
termination of commitments) of Loans with respect to any Existing Revolving
Credit Commitments shall be made on a pro rata basis with all other Existing
Revolving Credit Commitments and (2) assignments and participations of Extended
Revolving Credit Commitments and Extended Revolving Credit Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and the Revolving Credit Loans related to such
Commitments set forth in Section 12.6. No Lender shall have any obligation to
agree to have any of its Existing Revolving Credit Loans or Existing Revolving
Credit Commitments of any Existing Revolving Credit Class converted into
Extended Revolving Credit Loans or Extended Revolving Credit Commitments
pursuant to any Extension Request. Unless otherwise specified in the applicable
Revolving Credit Extension Request, any Extended Revolving Credit Commitments of
any Extension Series shall constitute a separate Class of revolving credit
commitments from the Specified Existing Revolving Credit Commitments and from
any other Existing Revolving Credit Commitments (together with any other
Extended Revolving Credit Commitments so established on such date).

 

66



--------------------------------------------------------------------------------

(iii) The Borrower shall provide each Extension Request at least five Business
Days (or such shorter period as Administrative Agent may agree) prior to the
date on which Lenders under the applicable Existing Class or Existing Classes
are requested to respond. Any Lender (an “Extending Lender”) wishing to have all
or a portion of its Term Loans, Revolving Credit Commitments or Extended
Revolving Credit Commitments of the Existing Class or Existing Classes subject
to such Extension Request converted into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans, Revolving Credit Commitments,
New Revolving Credit Commitments or Extended Revolving Credit Commitments of the
Existing Class or Existing Classes subject to such Extension Request that it has
elected to convert into Extended Term Loans or Extended Revolving Credit
Commitments, as applicable. In the event that the aggregate amount of Term
Loans, Revolving Credit Commitments, New Revolving Credit Commitments or
Extended Revolving Credit Commitments of the Existing Class or Existing Classes
subject to Extension Elections exceeds the amount of Extended Term Loans or
Extended Revolving Commitments, as applicable, requested pursuant to the
Extension Request, Term Loans or Revolving Credit Commitments, New Revolving
Credit Commitments or Extended Revolving Credit Commitments of the Existing
Class or Existing Classes subject to Extension Elections shall be converted to
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, on
a pro rata basis based on the amount of Term Loans, Revolving Credit
Commitments, New Revolving Credit Commitments or Extended Revolving Credit
Commitments included in each such Extension Election. Notwithstanding the
conversion of any Existing Revolving Credit Commitments into Extended Revolving
Credit Commitments, such Extended Revolving Credit Commitments shall be treated
identically to all other Original Revolving Credit Commitments for purposes of
the obligations of a Revolving Credit Lender in respect of Swing Line Loans
under Section 2.1(c) and Letters of Credit under Section 3, except that the
applicable Extension Amendment may provide that the Swing Line Maturity Date
and/or the Revolving Letter of Credit Maturity Date may be extended and the
related obligations to make Swing Line Loans and issue Revolving Letters of
Credit may be continued so long as the Swing Line Lender and/or the applicable
Letter of Credit Issuer, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).

(iv) Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.13(f)(iv) and
notwithstanding anything to the contrary set forth in Section 12.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, established thereby) executed by the Credit Parties, the
Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any new Class of Extended Term Loans or Extended Revolving Credit
Commitments in an aggregate principal amount that is less than $50,000,000. In
addition to any terms and changes required or permitted by Section 2.13(f)(i),
each Extension Amendment (x) shall amend the scheduled amortization payments
pursuant to Section 2.5(b) or the applicable Joinder Agreement with respect to
the Existing Term Loan Class from which the Extended Term Loans were converted
to reduce each scheduled Repayment Amount for the Existing Term Loan Class in
the same proportion as the amount of Term Loans of the Existing

 

67



--------------------------------------------------------------------------------

Term Loan Class is to be converted pursuant to such Extension Amendment (it
being understood that the amount of any Repayment Amount payable with respect to
any individual Term Loan of such Existing Term Loan Class that is not an
Extended Term Loan shall not be reduced as a result thereof) and (y) may, but
shall not be required to, impose additional requirements (not inconsistent with
the provisions of this Agreement in effect at such time) with respect to the
final maturity and weighted average life to maturity of New Term Loans incurred
following the date of such Extension Amendment. Notwithstanding anything to the
contrary in this Section 2.13(f) and without limiting the generality or
applicability of Section 12.1 to any Section 2.13 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.13 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 2.13 Additional
Amendments are within the requirements of Section 2.13(f)(i) and do not become
effective prior to the time that such Section 2.13 Additional Amendments have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of New Term Loans and New Revolving Credit Commitments
provided for in any Joinder Agreement and (2) consents applicable to holders of
any Extended Term Loans or Extended Revolving Credit Commitments provided for in
any Extension Amendment) by such of the Lenders, Credit Parties and other
parties (if any) as may be required in order for such Section 2.13 Additional
Amendments to become effective in accordance with Section 12.1.

(v) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with clauses (i) and/or (ii) above (an
“Extension Date”), (I) in the case of the existing Term Loans of each Extending
Lender, the aggregate principal amount of such existing Term Loans shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Term Loans so converted by such Lender on such date, and the Extended Term Loans
shall be established as a separate Class of Term Loans (together with any other
Extended Term Loans so established on such date) and (II) in the case of the
Specified Existing Revolving Credit Commitments of each Extending Lender, the
aggregate principal amount of such Specified Existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Revolving Credit Commitments so converted by such
Lender on such date, and such Extended Revolving Credit Commitments shall be
established as a separate Class of revolving credit commitments from the
Specified Existing Revolving Credit Commitments and from any other Existing
Revolving Credit Commitments (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under the applicable Specified
Revolving Credit Commitments, such Loans (and any related participations) shall
be deemed to be allocated as Extended Revolving Credit Loans (and related
participations) and Existing Revolving Credit Loans (and related participations)
in the same proportion as such Extending Lender’s Specified Existing Revolving
Credit Commitments to Extended Revolving Credit Commitments.

2.14 Defaulting Lenders.

 

68



--------------------------------------------------------------------------------

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) the Commitment Fee shall cease to accrue on the Commitment of such Lender so
long as it is a Defaulting Lender.

(b) if any Swing Line Exposure or Letter of Credit Exposure exists at the time a
Lender becomes a Defaulting Lender and the conditions precedent set forth in
Section 7.2 have been satisfied, then:

(i) all or any part of such Swing Line Exposure and Letter of Credit Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages but only to the extent
(x) such non-Defaulting Lender’s Revolving Credit Exposure does not exceed such
non Defaulting Lender’s Revolving Credit Commitments and (y) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swing Line Exposure and Letter of Credit Exposure does not exceed the total of
all non-Defaulting Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Swing Line Exposure and (y) second, Cash Collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.8 for so long as such Letter of Credit Exposure is outstanding;

(iii) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
Cash Collateralized pursuant to clause (ii) above, the Borrower shall not be
required to pay the Letter of Credit Fee with respect to such portion of such
Defaulting Lender’s Letter of Credit Exposure so long as it is Cash
Collateralized;

(iv) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
Letter of Credit Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Revolving Credit Commitment
Percentages; or

(v) if any portion of such Defaulting Lender’s Letter of Credit Exposure is
neither Cash Collateralized nor reallocated pursuant to this Section 2.14(b),
then, without prejudice to any rights or remedies of the Letter of Credit Issuer
or any Lender hereunder, the Letter of Credit Fee payable with respect to such
Defaulting Lender’s Letter of Credit Exposure shall be payable to the Letter of
Credit Issuer until such Letter of Credit Exposure is Cash Collateralized and/or
reallocated).

(c) so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure

 

69



--------------------------------------------------------------------------------

will be 100% covered by the Revolving Credit Commitments of the non-Defaulting
Lenders and/or Cash Collateralized in accordance with Section 2.14(b), and
participations in any such newly issued or increased Letter of Credit or newly
made Swing Line Loan shall be allocated among non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages (and
Defaulting Lenders shall not participate therein); and

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 12.8(a) but
excluding Section 12.7) shall, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated non-interest
bearing account and, subject to any applicable Requirements of Law, be applied
at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata to the payment of any
amounts owing by such Defaulting Lender to the Letter of Credit Issuer or Swing
Line Lender hereunder, (iii) third, to the funding of any Loan or the funding or
cash collateralization of any participation in any Swing Line Loan or Letter of
Credit in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata to the
payment of any amounts owing to the Borrower or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if such payment is (x) a prepayment of the principal amount of
any Loans or Reimbursement Obligations which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 7 are satisfied, such payment shall be applied solely to prepay the
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loans, or Reimbursement
Obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, the Borrower, the Letter of Credit
Issuer or the Swing Line Lender, as the case may be, agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swing Line Exposure and Letter of Credit Exposure of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Commitment Percentage and such Lender shall cease to be a
Defaulting Lender. The rights and remedies against a Defaulting Lender under
this Section 2.14 are in addition to other rights and remedies that the
Borrower, the Administrative Agent, the Letter of Credit Issuer, the Swing Line
Lender and the Letter of Credit Issuer may have against such Defaulting Lender.
The arrangements permitted or required by this Section 2.14 shall be permitted
under this Agreement, notwithstanding any limitation on Liens or the pro rata
sharing provisions or otherwise.

 

70



--------------------------------------------------------------------------------

SECTION 3.

LETTERS OF CREDIT

3.1 Letters of Credit.

(a) Subject to the terms and conditions hereof, at any time and from time to
time after the Effective Date and prior to the L/C Facility Maturity Date, the
Letter of Credit Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 3, to issue from time to time from the
Effective Date through the L/C Facility Maturity Date upon the request of the
Borrower, a letter of credit or letters of credit (the “Letters of Credit” and
each, a “Letter of Credit”) in such form as may be approved by the Letter of
Credit Issuer in its reasonable discretion

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate amount of the Lenders’ Revolving Credit Exposures at the time of the
issuance thereof to exceed the Total Revolving Credit Commitment then in effect;
(iii) each Letter of Credit shall have an expiration date occurring no later
than one year after the date of issuance thereof, unless otherwise agreed upon
by the Administrative Agent and the Letter of Credit Issuer, provided that in no
event shall such expiration date occur later than the L/C Facility Maturity
Date; (iv) each Letter of Credit shall be denominated in Dollars; (v) no Letter
of Credit shall be issued if it would be illegal under any applicable law for
the beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor or cause the Letter of Credit Issuer or any L/C Participant to exceed any
limits imposed by, any applicable Requirement of Law; and (vi) no Letter of
Credit shall be issued by the Letter of Credit Issuer after it has received a
written notice from any Loan Party or the Administrative Agent or the Required
Revolving Credit Lenders stating that a Default or Event of Default has occurred
and is continuing until such time as the Letter of Credit Issuer shall have
received a written notice of (x) rescission of such notice from the party or
parties originally delivering such notice or (y) the waiver of such Default or
Event of Default in accordance with the provisions of Section 12.1 The parties
hereto agree that the Existing Letters of Credit shall be deemed to be Letters
of Credit issued under and pursuant to the provisions of this Section 3.1

(c) Upon at least two Business Days’ prior written notice to the Administrative
Agent and the Letter of Credit Issuer (which the Administrative Agent shall
promptly notify the applicable Lenders), the Borrower shall have the right, on
any day, permanently to terminate or reduce the Letter of Credit Commitment in
whole or in part, provided that, after giving effect to such termination or
reduction, the Letters of Credit Outstanding shall not exceed the Letter of
Credit Commitment.

(d) The Letter of Credit Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

1  PNK to confirm status of Existing L/C issuers to continue as L/C issuers
under this facility.

 

71



--------------------------------------------------------------------------------

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Letter of Credit Issuer
from issuing such Letter of Credit, or any law applicable to the Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Letter of Credit
Issuer shall prohibit, or request that the Letter of Credit Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Letter of Credit Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Letter of Credit Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the Letter of Credit Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Letter of Credit Issuer in good faith deems material to it;

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Letter of Credit Issuer applicable to letters of credit generally;

(iii) except as otherwise agreed by the Administrative Agent and the Letter of
Credit Issuer, such Letter of Credit is in an initial Stated Amount less than
$100,000, in the case of a commercial Letter of Credit, or $10,000, in the case
of a standby Letter of Credit;

(iv) such Letter of Credit is denominated in a currency other than Dollars;

(v) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(vi) a default of any Revolving Credit Lender’s obligations to fund under
Section 3.3 exists or any Revolving Credit Lender is at such time a Defaulting
Lender hereunder, unless, in each case, the related exposure will be 100%
covered by the Revolving Credit Commitments of the Non-Defaulting Lenders, is
Cash Collateralized or the Borrower has entered into arrangements satisfactory
to the Letter of Credit Issuer to eliminate the Letter of Credit Issuer’s risk
with respect to such Revolving Credit Lender.

(e) The Letter of Credit Issuer shall be under no obligation to amend any Letter
of Credit if (A) the Letter of Credit Issuer would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(f) The Letter of Credit Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith and the Letter of Credit Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Section 12
with respect to any acts taken or omissions suffered by the Letter of Credit
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Section 12 included the Letter
of Credit Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the Letter of Credit Issuer.

 

72



--------------------------------------------------------------------------------

3.2 Procedure for Issuance of Letter of Credit.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account or amended, it shall give the Administrative Agent and the Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least three (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days prior to the
proposed date of issuance or amendment. Each notice shall be executed by the
Borrower and shall be substantially in the form of Exhibit H (each a “Letter of
Credit Request”). If requested by any Letter of Credit Issuer, the Borrower
shall also submit a letter of credit application on such Letter of Credit
Issuer’s standard form in connection with any request for a Letter of Credit.

(b) In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Request shall specify in form and detail reasonably
satisfactory to the Letter of Credit Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day)); (B) the Stated
Amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Letter of Credit Issuer may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Request shall specify in form and detail reasonably satisfactory to
the Letter of Credit Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Letter of
Credit Issuer may reasonably require. Additionally, the Borrower shall furnish
to the Letter of Credit Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the Letter of Credit Issuer or the
Administrative Agent may require.

(c) Promptly after receipt of any Letter of Credit Request, the Letter of Credit
Issuer will confirm with the Administrative Agent in writing that the
Administrative Agent has received a copy of such Letter of Credit Request from
the Borrower and, if not, the Letter of Credit Issuer will provide the
Administrative Agent with a copy thereof. Unless the Letter of Credit Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Sections 6 and 7 shall not then be satisfied,
then, subject to the terms and conditions hereof, the Letter of Credit Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the Letter of Credit Issuer’s usual and customary
business practices.

(d) If the Borrower so requests in any applicable Letter of Credit Request, the
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a

 

73



--------------------------------------------------------------------------------

day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the Letter of Credit Issuer, the Borrower shall not be required to
make a specific request to the Letter of Credit Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the Letter of Credit Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Facility Maturity Date; provided, however, that the Letter of
Credit Issuer shall not permit any such extension if (i) the Letter of Credit
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (b) of
Section 3.1 or otherwise), or (ii) it has received written notice on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Credit Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in Sections
6 and 7 are not then satisfied, and in each such case directing the Letter of
Credit Issuer not to permit such extension.

(e) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, an “L/C Participant”), and each such L/C
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the Letter of Credit Issuer, without recourse or warranty, an
undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Revolving Credit Commitment Percentage in each
Letter of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto; provided that the Letter of
Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b) and the L/C
Participants shall have no right to receive any portion of any Fronting Fees.

(b) In determining whether to pay under any Letter of Credit, the relevant
Letter of Credit Issuer shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by the relevant Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct as determined in the final
non-appealable judgment of a court of competent jurisdiction, shall not create
for the Letter of Credit Issuer any resulting liability.

 

74



--------------------------------------------------------------------------------

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the respective Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage of such unreimbursed payment in immediately available
funds; provided, however, that no L/C Participant shall be obligated to pay to
the Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of such unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer as determined in the
final non-appealable judgment of a court of competent jurisdiction. If the
Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City time) on
any Business Day, any L/C Participant required to fund a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Letter of Credit Issuer such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such payment no later than 1:00
p.m. (New York City time) on such Business Day in immediately available funds.
If and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent for the account of the Letter of Credit Issuer at a
rate per annum equal to the Overnight Rate from time to time then in effect,
plus any administrative, processing or similar fees customarily charged by the
Letter of Credit Issuer in connection with the foregoing. The failure of any L/C
Participant to make available to the Administrative Agent for the account of the
Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to clause (c) above, the Letter of Credit Issuer shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each L/C Participant that has paid its Revolving Credit Commitment Percentage
of such reimbursement obligation, in immediately available funds, an amount
equal to such L/C Participant’s share (based upon the proportionate aggregate
amount originally funded by such L/C Participant to the aggregate amount funded
by all L/C Participants) of the amount so paid in respect of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
L/C Participations at the Overnight Rate.

 

75



--------------------------------------------------------------------------------

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of a Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v) the occurrence of any Default or Event of Default;

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under any such Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of the Letter of Credit Issuer, as determined in
the final non-appealable judgment of a court of competent jurisdiction.

3.4 Reimbursement Obligation of the Borrower. (a) The Borrower hereby agrees to
reimburse the Letter of Credit Issuer, by making payment in with respect to any
drawing under any Letter of Credit. Any such reimbursement shall be made by the
Borrower to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) no later
than the date that is one Business Day after the date on which the Borrower
receives notice of such payment or disbursement (the “Reimbursement Date”), with
interest on the amount so paid or disbursed by the Letter of Credit Issuer, to
the extent not reimbursed prior to 5:00 p.m. (New York City time) on the
Reimbursement Date, from the Reimbursement Date to the date the Letter of Credit
Issuer is reimbursed therefor at a rate per annum that shall at all times be the
Applicable Margin plus the Base Rate as in effect from time to time, provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Borrower shall have notified the Administrative Agent and the
relevant Letter of

 

76



--------------------------------------------------------------------------------

Credit Issuer prior to 1:00 p.m. (New York City time) on the Reimbursement Date
that the Borrower intends to reimburse the relevant Letter of Credit Issuer for
the amount of such drawing with funds other than the proceeds of Loans, the
Borrower shall be deemed to have given a Borrowing Notice requesting that, with
respect to Letters of Credit, the Revolving Credit Lenders make Revolving Credit
Loans (which shall be Base Rate Loans) on the Reimbursement Date in the amount,
and (ii) the Administrative Agent shall promptly notify each L/C Participant of
such drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 2:00 p.m. (New York City time) on such
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent. Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing. In the event that the
Borrower fails to Cash Collateralize any Letter of Credit that is outstanding on
the L/C Facility Maturity Date, the full amount of the Letters of Credit
Outstanding in respect of such Letter of Credit shall be deemed to be an Unpaid
Drawing subject to the provisions of this Section 3.4 except that the Letter of
Credit Issuer shall hold the proceeds received from the L/C Participants as
contemplated above as Cash Collateral for such Letter of Credit to reimburse any
Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Letter of Credit
following the L/C Facility Maturity Date, second, to the extent such Letter of
Credit expires or is returned undrawn while any such Cash Collateral remains, to
the repayment of obligations in respect of any Revolving Credit Loans that have
not been paid at such time and third, to the Borrower or as otherwise directed
by a court of competent jurisdiction. Nothing in this Section 3.4(a) shall
affect the Borrower’s obligation to repay all outstanding Revolving Credit Loans
when due in accordance with the terms of this Agreement.

(b) The obligations of the Borrower under this Section 3.4 to reimburse the
Letter of Credit Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute, irrevocable and unconditional under
any and all circumstances and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Letter of Credit Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, (iv) any set-off, counterclaim or defense to payment that the Borrower
or any other Person may have or have had against the Letter of Credit Issuer,
the Administrative Agent or any Lender (including in its capacity as an L/C
Participant), including any defense based upon the failure of any drawing under
a Letter of Credit (each a “Drawing”) to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such Drawing or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder, subject
to the proviso in Section 3.7 below, with such court ruling provided in an
independent proceeding following the Borrower’s payment obligations to the
Letter of Credit Issuer.

 

77



--------------------------------------------------------------------------------

3.5 [Reserved]

3.6 New or Successor Letter of Credit Issuer. (a) The Letter of Credit Issuer
may resign as a Letter of Credit Issuer upon 60 days’ prior written notice to
the Administrative Agent, the Lenders and the Borrower. The Borrower may
(i) replace a Letter of Credit Issuer for any reason upon written notice to the
Administrative Agent and the Letter of Credit Issuer and/or (ii) add Letter of
Credit Issuers at any time upon notice to the Administrative Agent. If the
Letter of Credit Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders a successor issuer of Letters of
Credit or a new Letter of Credit Issuer, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), another successor or new issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the replaced
or resigning Letter of Credit Issuer under this Agreement and the other Loan
Documents, or such new issuer of Letters of Credit shall be granted the rights,
powers and duties of a Letter of Credit Issuer hereunder, and the term “Letter
of Credit Issuer” shall mean such successor or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(d) and 4.1(e). The acceptance of any appointment as a Letter of
Credit Issuer hereunder whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become a “Letter of Credit Issuer” hereunder. After the resignation
or replacement of a Letter of Credit Issuer hereunder, the resigning or replaced
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Loan Documents with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. In connection with any resignation or replacement
pursuant to this clause (a) (but, in case of any such resignation, only to the
extent that a successor issuer of Letters of Credit shall have been appointed),
either (i) the Borrower, the resigning or replaced Letter of Credit Issuer and
the successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall be denominated in the same
currency as, and shall have a face amount equal to, the Letters of Credit being
back-stopped and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as Letter of Credit Issuer, the provisions of this Agreement relating to a
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (A) while it was a Letter of Credit Issuer under this
Agreement or (B) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer.

 

78



--------------------------------------------------------------------------------

(b) To the extent that there are, at the time of any resignation or replacement
as set forth in clause (a) above, any outstanding Letters of Credit, nothing
herein shall be deemed to impact or impair any rights and obligations of any of
the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.

3.7 Role of Letter of Credit Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Letter of Credit Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuer, the Administrative Agent, any of their respective
Affiliates nor any correspondent, participant or assignee of the Letter of
Credit Issuer shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Required
Revolving Credit Lenders; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in the final non-appealable
judgment of a court of competent jurisdiction; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuer, the Administrative Agent, any of
their respective Affiliates nor any correspondent, participant or assignee of
the Letter of Credit Issuer shall be liable or responsible for any of the
matters described in Section 3.3(e); provided that anything in such Section to
the contrary notwithstanding, the Borrower may have a claim against the Letter
of Credit Issuer, and the Letter of Credit Issuer may be liable to the Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the Letter of Credit Issuer’s willful misconduct or gross
negligence in each case as determined in the final non-appealable judgment of a
court of competent jurisdiction. In furtherance and not in limitation of the
foregoing, the Letter of Credit Issuer may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Letter of
Credit Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

3.8 Cash Collateral.

(a) Upon the request of the Required Revolving Credit Lenders if, as of the L/C
Facility Maturity Date, there are any Letters of Credit Outstanding, the
Borrower shall immediately Cash Collateralize the then Letters of Credit
Outstanding.

 

79



--------------------------------------------------------------------------------

(b) If any Event of Default shall occur and be continuing, the Administrative
Agent or the Required Revolving Credit Lenders may require that the L/C
Obligations be Cash Collateralized.

(c) The Borrower hereby grants to the Administrative Agent, for the benefit of
the Letter of Credit Issuer and the L/C Participants, a security interest in all
cash, deposit accounts and all balances therein, in each case that constitute
collateral for the L/C Obligations, and all proceeds of the foregoing. Such Cash
Collateral shall be maintained in blocked, interest bearing deposit accounts
with the Administrative Agent.

3.9 Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.

3.10 Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

SECTION 4.

FEES; COMMITMENT REDUCTIONS AND TERMINATIONS

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Revolving Credit Lender (in each case pro rata according to the respective
Revolving Credit Commitments of all such Lenders), other than any Defaulting
Lender, a commitment fee (the “Commitment Fee”) for each day from the Effective
Date to the Revolving Credit Termination Date. Each Commitment Fee shall be
payable (x) quarterly in arrears on the last Business Day of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (y) on the Revolving Credit
Termination Date (for the period ended on such date for which no payment has
been received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum (calculated in accordance with
Section 5.5) equal to the Commitment Fee Rate in effect on such day on the
Available Commitment in effect on such day.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
the Revolving Credit Lenders other than any Defaulting Lender pro rata on the
basis of their respective Letter of Credit Exposure, a per annum fee in respect
of the face amount of each Letter of Credit (the “Letter of Credit Fee”), for
the period from the date of issuance of such Letter of Credit to the termination
date of such Letter of Credit computed at the per annum rate (calculated in
accordance with Section 5.5) for each day equal to the Applicable Margin for
Revolving Credit Loans made at the Eurodollar Rate. Except as provided below,
such Letter of Credit Fees shall be due and payable (x) quarterly in arrears on
the last Business Day of each March, June, September and December and (y) on the
date upon which the Total Revolving Credit Commitment terminates and the Letters
of Credit Outstanding shall have been reduced to zero.

 

80



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
administrative agent fees as have been previously agreed pursuant to the Fee
Letter or as may be agreed in writing from time to time by the Borrower and the
Administrative Agent.

(d) The Borrower agrees to pay to each Letter of Credit Issuer a fee in respect
of each Letter of Credit issued by it (the “Fronting Fee”), for the period from
the date of issuance of such Letter of Credit to the termination date of such
Letter of Credit, computed at the rate for each day equal to the greater of
(i) $125 per quarter or (ii) 0.125% per annum on the average daily Stated Amount
of such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the Letter of Credit Issuer). Such Fronting Fees shall
be due and payable (x) quarterly in arrears on the last Business Day of each
March, June, September and December and (y) on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero.

(e) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
issuance or renewal of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the Letter of Credit Issuer and the Borrower shall
have agreed upon for issuances or renewals of, drawings under or amendments of,
letters of credit issued by it.

(f) Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1.

(g) The Borrower agrees to pay all fees provided for in the Fee Letter.

(h) In the event that prior to the one year anniversary of the Effective Date a
Repricing Transaction (other than in connection with a Change of Control) occurs
with respect to either the Tranche B-1 Term Loans or the Tranche B-2 Term Loans,
the Borrower shall pay a premium to each Lender whose Tranche B-1 Term Loan
and/or Tranche B-2 Term Loan is repaid or amended, as applicable, equal to the
1.00% of the principal amount of such Lender’s Tranche B-1 Term Loan and/or
Tranche B-2 Term Loan.

4.2 Voluntary Reduction of Revolving Credit Commitments. Upon at least five
Business Days’ prior written notice to the Administrative Agent at the
Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders of any applicable Class, except that
(i) notwithstanding the foregoing, in connection with the establishment on any
date of any Extended Revolving Credit Commitments pursuant to Section 2.13(f),
the Revolving Credit Commitments of any one or more Lenders providing any such
Extended Revolving Credit Commitments on such date shall be reduced in an amount
equal to (or at the option of the Borrower, by an amount greater than) the
amount of Revolving Credit Commitments of such Lender so extended on such date
(provided that (x) after giving effect to any such reduction and to the
repayment of any Revolving Credit Loans made on such date, the Revolving Credit
Exposure of any such Lender does not exceed the Revolving Credit Commitment
thereof and (y) for the avoidance of doubt, any such repayment of Revolving
Credit Loans contemplated by the preceding clause shall be

 

81



--------------------------------------------------------------------------------

made in compliance with the requirements of Section 5.3(a) with respect to the
ratable allocation of payments hereunder, with such allocation being determined
after giving effect to any conversion pursuant to Section 2.13(f) of Revolving
Credit Commitments and Revolving Credit Loans into Extended Revolving Credit
Commitments and Extended Revolving Credit Loans pursuant to Section 2.13(f)
prior to any reduction being made to the Revolving Credit Commitment of any
other Lender) and (ii) the Borrower may at its election permanently reduce the
Revolving Credit Commitment of a Defaulting Lender to $0 without affecting the
Revolving Credit Commitments of any other Lender, (b) any partial reduction
pursuant to this Section 4.2 shall be in the amount of at least $5,000,000 and
(c) after giving effect to such termination or reduction and to any prepayments
of the Loans made on the date thereof in accordance with this Agreement, the
aggregate amount of the Lenders’ Revolving Credit Exposures shall not exceed the
Total Revolving Credit Commitment and the aggregate amount of the Lenders’
Revolving Credit Exposures in respect of any Class shall not exceed the
aggregate Revolving Credit Commitment of such Class.

4.3 Mandatory Termination of Commitments. (a) Each of the Tranche B-1 Term Loan
Commitments and the Tranche B-2 Term Loan Commitments shall terminate
immediately and without further action on the Effective Date and after giving
effect to the funding of such Tranche B-1 Term Loan Commitment and Tranche B-2
Term Loan Commitment on such date.

(b) The Revolving Credit Commitment shall terminate at 5:00 p.m. (New York City
time) on the Revolving Credit Maturity Date.

(c) The Swing Line Commitment shall terminate at 5:00 p.m. (New York City time)
on the Swing Line Maturity Date.

(d) The New Term Loan Commitment for any Series shall, unless otherwise provided
in the applicable Joinder Agreement, terminate at 5:00 p.m. (New York City time)
on the Increased Amount Date for such Series.

SECTION 5.

PAYMENTS

5.1 Optional Prepayments. The Borrower shall have the right to prepay its Term
Loans, Revolving Credit Loans and Swing Line Loans, as applicable, in each case,
without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (a) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice of its intent to make
such prepayment, the amount of such prepayment and in the case of Eurodollar
Loans, the specific Borrowing(s) pursuant to which made, which notice shall be
given by the Borrower no later than 12:00 Noon (New York City time) (i) in the
case of Eurodollar Loans, three Business Days prior to, (ii) in the case of Base
Rate Loans (other than Swing Line Loans), one Business Day prior to or (iii) in
the case of Swing Line Loans, on the date of such prepayment and shall promptly
be transmitted by the Administrative Agent to each of the Lenders or the Swing
Line Lender, as the case may be; (b) each partial prepayment of (i) Term Loans
and Revolving Credit Loans shall be in a minimum amount of $1,000,000 or a whole
multiple thereof in excess thereof and (ii) Swing Line Loans shall be in a
minimum

 

82



--------------------------------------------------------------------------------

amount of $100,000 or a whole multiple thereof, provided that no partial
prepayment of Eurodollar Loans made pursuant to a single Borrowing shall reduce
the outstanding Eurodollar Loans made pursuant to such Borrowing to an amount
less than the applicable Minimum Borrowing Amount for such Eurodollar Loans and
(c) in the case of any prepayment of Eurodollar Loans pursuant to this
Section 5.1 on any day other than the last day of an Interest Period applicable
thereto, the Borrower shall, after receipt of a written request by any
applicable Lender (which request shall set forth in reasonable detail the basis
for requesting such amount), pay to the Administrative Agent for the account of
such Lender any amounts required pursuant to Section 2.11. Each prepayment in
respect of any Term Loans pursuant to this Section 5.1 shall be (a) applied to
the Class or Classes of Term Loans as the Borrower may specify and (b) applied
to reduce Term Loan Repayment Amounts, any New Term Loan Repayment Amounts, and,
subject to Section 2.13(f), Extended Term Loan Repayment Amounts, as the case
may be, in each case, in such order as the Borrower may specify. At the
Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender. Notwithstanding the foregoing, the Borrower
may not repay Extended Term Loans of any Extension Series unless such prepayment
is accompanied by a pro rata (or greater) repayment of Term Loans of the
Existing Term Loan Class from which such Extended Term Loans were converted (or
such Term Loans of the Existing Term Loan Class have otherwise been repaid in
full).

5.2 Mandatory Prepayments. (a) Unless the Required Prepayment Lenders shall
otherwise agree in writing, upon any sale, issuance or incurrence of
Indebtedness (other than Indebtedness permitted pursuant to Section 9.2) by the
Borrower, then, without prejudice to any Event of Default that may occur by
reason of such sale, issuance or incurrence, upon receipt of the Net Cash
Proceeds from such sale, issuance or incurrence, the Term Loans shall be
prepaid, and/or the Total Revolving Credit Commitments shall be reduced, by an
amount equal to the amount of such Net Cash Proceeds, as set forth in
Section 5.2(f).

(b) Unless the Required Prepayment Lenders shall otherwise agree in writing, on
any date the Borrower or any of its Restricted Subsidiaries shall receive Net
Cash Proceeds from any Asset Sale other than the Required Asset Sales, the Term
Loans shall be prepaid, and/or the Total Revolving Credit Commitments shall be
reduced by an amount equal to the amount of such Net Cash Proceeds, which
prepayments and reductions shall be applied as set forth in Section 5.2(f);
provided, that with respect to any Asset Sale other than the Required Asset
Sales:

(i) if (x) no Default or Event of Default would exist or arise therefrom and
(y) not later than ten (10) Business Days after the date of the receipt by the
Borrower of the Net Cash Proceeds from any Asset Sale, Borrower shall have
delivered to Administrative Agent a Reinvestment Notice stating the amount of
such Net Cash Proceeds which is intended to be used to acquire assets useful in
the business of the Borrower or the applicable Restricted Subsidiary prior to
the Reinvestment Prepayment Date with respect to such Reinvestment Notice, then
the amount set forth in such Reinvestment Notice as intended to be reinvested
shall not be required to be applied as set forth in this Section 5.2(b);

 

83



--------------------------------------------------------------------------------

(ii) to the extent such Net Cash Proceeds are from an Asset Sale of Collateral,
the assets in which such Net Cash Proceeds are reinvested must also be
Collateral; and

(iii) if all or any portion of such Net Cash Proceeds are not reinvested in
assets in accordance with the applicable Reinvestment Notice (and in the case of
Net Cash Proceeds from an Asset Sale of Collateral, in compliance with clause
(ii) above) on or prior to the applicable Reinvestment Prepayment Date, such
remaining portion shall be applied on the applicable Reinvestment Prepayment
Date to prepay Term Loans and/or to reduce the Revolving Credit Commitments, all
in accordance with Section 5.2(f).

(c) On any date the Borrower or any of its Restricted Subsidiaries shall receive
Net Cash Proceeds from the Required Asset Sales, the Term Loans shall be prepaid
by an amount equal to the amount of such Net Cash Proceeds, which prepayments
shall be applied to the Term Loans as directed by the Borrower.

(d) Unless the Required Prepayment Lenders shall otherwise agree, on any date
the Borrower or any of its Restricted Subsidiaries shall receive Net Cash
Proceeds from any Recovery Event, the Term Loans shall be prepaid, and/or the
Total Revolving Credit Commitments shall be reduced by an amount equal to the
amount of such Net Cash Proceeds, which prepayments and reductions shall be
applied as set forth in Section 5.2(f); provided, that

(i) if (x) no Default or Event of Default would exist or arise therefrom and
(y) not later than ten (10) Business Days after the date of the receipt by the
Borrower of the Net Cash Proceeds from any Recovery Event, Borrower shall have
delivered to Administrative Agent a Reinvestment Notice stating the amount of
such Net Cash Proceeds which is intended to be used to acquire assets useful in
the business of the Borrower or the applicable Restricted Subsidiary prior to
the Reinvestment Prepayment Date with respect to such Reinvestment Notice, then
the amount set forth in such Reinvestment Notice as intended to be reinvested
shall not be required to be applied as set forth in this Section 5.2(c);

(ii) to the extent such Net Cash Proceeds are from a Recovery Event with respect
to Collateral, the assets in which such Net Cash Proceeds are reinvested must
also be Collateral; and

(iii) if all or any portion of such Net Cash Proceeds are not reinvested in
assets in accordance with the applicable Reinvestment Notice (and in the case of
Net Cash Proceeds from a Recovery Event with respect to Collateral, in
compliance with clause (ii) above) on or prior to the applicable Reinvestment
Prepayment Date, such remaining portion shall be applied on the applicable
Reinvestment Prepayment Date to prepay Term Loans and/or to reduce the Revolving
Credit Commitments, all in accordance with Section 5.2(f); provided, that if any
portion has not been used prior to the applicable Reinvestment Prepayment Date
and Borrower is diligently pursuing the reinvestment of such amount, then such
application of the remaining portion shall not be required so long as such
reinvestment is being diligently pursued.

 

84



--------------------------------------------------------------------------------

(e) Unless the Required Prepayment Lenders shall otherwise agree, commencing
with fiscal year 2013, if there shall be Excess Cash Flow, then, on the relevant
Excess Cash Flow Application Date, the Term Loans shall be prepaid and/or the
Revolving Loans shall be prepaid (without any reduction in the Total Revolving
Credit Commitments), by an amount equal to 50% of such Excess Cash Flow, as set
forth in Section 5.2(f). Each such prepayment and commitment reduction shall be
made on a date (an “Excess Cash Flow Application Date”) no later than ten
(10) Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 8.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date such financial statements are actually delivered.

(f) Amounts to be applied in connection with prepayments and Commitment
reductions made pursuant to clauses (a), (b), (d) or (e) of this Section 5.2
shall be allocated, first, pro rata among the Term Loans based on the applicable
remaining amounts outstanding under any such Term Loans due thereunder, and
second, to reduce permanently the Total Revolving Credit Commitments; provided
that (i) the Revolving Credit Commitments shall not be required to be reduced
below $500,000,000 and (ii) the Total Revolving Credit Commitments shall not be
required to be reduced in connection with any prepayments under clause (e) of
this Section 5.2. Any such reduction of the Total Revolving Credit Commitments
shall be accompanied by prepayment of the Revolving Credit Loans and/or Swing
Line Loans to the extent, if any, that the aggregate amount of the Lenders’
Revolving Credit Exposure at such time exceeds the amount of the Total Revolving
Credit Commitments as so reduced, provided that if the aggregate principal
amount of Revolving Credit Loans and Swing Line Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in Cash into a
cash collateral account subject to documentation reasonably satisfactory to the
Administrative Agent.

(g) The Borrower shall provide each of the Term Loan Lenders with five
(5) Business Days prior written notice of each such prepayment substantially in
the form of Exhibit I (each, a “Prepayment Notice”), and any such Term Loan
Lender, at its option, may elect, so long as there are any Term Loans
outstanding, not to accept its ratable portion of such prepayment in which event
the provisions of the next sentence shall apply. Any Term Loan Lender declining
such prepayment (each such Lender being a “Declining Term Loan Lender” and the
amount of such Lender’s ratable portion of such prepayment being the “Declined
Term Amount”) shall give written notice to the Administrative Agent
substantially in the form provided in the Prepayment Notice, by 11:00 A.M., New
York City time, on the Business Day immediately preceding the date on which such
prepayment would otherwise be made, and then the Declined Term Amount for all
Declining Term Loan Lenders may be retained by the Borrower; provided, that if
part or all of a Declined Term Amount consists of proceeds from the sale or
other disposition of Collateral (“Collateral Proceeds”), the portion of any
Declined Term Amount that consists of Collateral Proceeds shall be paid to all
Lenders that are not Declining Term Loan Lenders (the “Accepting Term Loan
Lenders,” and each such Accepting Term Loan Lender being an “Accepting Term Loan
Lender”) on a pro rata basis based upon the total amount outstanding (including
all accrued but unpaid interest) then owed by Borrower to each such Accepting
Term Loan Lender along with any prepayment amount to be paid pursuant to this
Section 5.2; provided, further, that in the event that the Collateral Proceeds
exceed the total amount owed to

 

85



--------------------------------------------------------------------------------

Accepting Term Loan Lenders following mandatory prepayments under this
Section 5.2 (other than the Collateral Proceeds), such amount shall be returned
to the Borrower.

5.3 Method and Place of Payment. (a) Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower in
Dollars, without set-off, counterclaim or deduction of any kind, to the
Administrative Agent for the ratable account of the Lenders entitled thereto
(or, in the case of the Swing Line Loans, to the Swing Line Lender) or the
Letter of Credit Issuer entitled thereto, as the case may be, not later than
2:00 p.m. (New York City time), in each case, on the date when due and shall be
made in immediately available funds at the Administrative Agent’s Office or at
such other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower (or, in the case of the Swing Line Loans, at such office
as the Swing Line Lender shall specify for such purpose by notice to the
Borrower), it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. The Administrative
Agent will thereafter cause to be distributed on the same day (if payment was
actually received by the Administrative Agent prior to 2:00 p.m. (New York City
time) or, otherwise, on the next Business Day) like funds relating to the
payment of principal or interest or fees ratably to the Lenders entitled
thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) may be deemed to have been made on the next succeeding Business
Day in the Administrative Agent’s sole discretion (or, in the case of the Swing
Line Loans, at the Swing Line Lender’s sole discretion). Whenever any payment to
be made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

5.4 Net Payments. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall, to the extent permitted by
applicable laws, be made free and clear of and without deduction or withholding
for any Taxes. If, however, applicable laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such laws as reasonably determined by such
withholding agent.

(ii) If any Loan Party or the Administrative Agent shall be required to withhold
or deduct any Taxes from any payment, then (A) such withholding agent shall
withhold or make such deductions as are reasonably determined by such
withholding agent to be required by applicable law, (B) such withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
deductions have been made (including withholding or

 

86



--------------------------------------------------------------------------------

deductions on account of Indemnified Taxes applicable to additional sums payable
under this Section 5.4) the applicable Recipient, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deductions been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of any
Other Taxes.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Loan Parties shall, and do hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.4) payable
by such Recipient, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. After any payment of Taxes by any Loan Party to a
Governmental Authority as provided in this Section 5.4, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return to report such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and to the Administrative Agent, at such time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, (C) whether such Lender is subject to backup
withholding or information reporting requirements, and (D) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender by any Loan Party pursuant
to any Loan Document or otherwise to establish such Lender’s status for
withholding tax purposes in the applicable jurisdiction. Any documentation and
information required to be delivered by a Lender pursuant to this Section 5.4(e)
(including any specific documentation set forth in subsection (ii) below) shall
be delivered by such Lender (i) on or prior to the Effective Date (or on or
prior to the date it becomes a party to this Agreement), (ii) on or before any
date on which such documentation expires or becomes obsolete or invalid,
(iii) after the occurrence of any change in the Lender’s circumstances

 

87



--------------------------------------------------------------------------------

requiring a change in the most recent documentation previously delivered by it
to the Borrower and the Administrative Agent in writing of its legal inability
to do so and (iv) each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.4(e)(ii)(A),
(ii)(B) and Section 5.4(f) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Non-U.S. Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN (or any successor
form thereto) claiming eligibility for benefits of an income tax treaty to which
the United States is a party;

(2) executed originals of Internal Revenue Service Form W-8ECI (or any successor
form thereto);

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit J (a “Non-Bank Certificate”), to the effect
that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
interest payments earned by the Non-U.S. Lender are effectively connected income
and (y) executed originals of Internal Revenue Service Form W-8BEN (or any
successor thereto);

 

88



--------------------------------------------------------------------------------

(4) to the extent a Lender is not a beneficial owner (e.g., where such Lender
has sold a participation), IRS Form W-8IMY (or any successor thereto) and all
required supporting documentation (including, where one or more of the
underlying beneficial owner(s) is claiming the benefits of the portfolio
interest exemption, a Non-Bank Certificate of such beneficial owner(s) (provided
that, if the Non-U.S. Lender is a partnership and not a participating Lender,
the Non-Bank Certificate(s) may be provided by the Non-U.S. Lender on behalf of
the beneficial owner(s)); or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(f) FATCA Documentation. If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Requirements of Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 5.4(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section, the Administrative Agent or such Lender (as applicable) shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Parties under this
Section with respect to the Indemnified Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) incurred by the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or Lender, as the case
may be, be required to pay any amount to any Loan Party pursuant to this
paragraph (g) the payment of which would place the Administrative Agent or
Lender in a less favorable net after-Tax

 

89



--------------------------------------------------------------------------------

position than the it would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This subsection shall not be construed to require
the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(h) For the avoidance of doubt, for purposes of this Section 5.4, the term
“Lender” includes any Letter of Credit Issuer and the Swing Line Lender.

5.5 Computations of Interest and Fees.

(a) Except as provided in the next succeeding sentence, interest on Eurodollar
Loans and Base Rate Loans shall be calculated on the basis of a 360-day year for
the actual days elapsed. Interest on Base Rate Loans in respect of which the
rate of interest is calculated on the basis of the Administrative Agent’s Prime
Rate shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed.

(b) Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obligated to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Loan Documents would obligate the Borrower to make
any payment of interest or other amount payable to any Lender in an amount or
calculated at a rate that would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8; provided that to the extent lawful, the interest or other
amounts that would have been payable but were not payable as a result of the
operation of this Section shall be cumulated and the interest payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the maximum rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

90



--------------------------------------------------------------------------------

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6.

REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

6.1 Financial Condition.

(a) (i) To the knowledge of any Authorized Officer of the Borrower, the annual
Historical Financial Statements and the related consolidated statements of
income and consolidated statements of cash flows for the fiscal years ended on
such dates (in the case of consolidated financial statements, reported on by and
accompanied by an unqualified report from a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to the
Administrative Agent), in each case, present fairly the consolidated financial
condition of the Target and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended; and (ii) the audited consolidated and
unaudited consolidating balance sheets of the Borrower as of December 31, 2012
and each of the annual financial statements delivered under Section 8.1(a) and
the related consolidated and consolidating statements of income and consolidated
statements of cash flows for the fiscal years ended on such dates (in the case
of consolidated financial statements, reported on by and accompanied by an
unqualified report from a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to the Administrative Agent),
in each case, present fairly the consolidated financial condition of the
Borrower and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended. All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

(b) (i) To the knowledge of any Authorized Officer of the Borrower, the
quarterly Historical Financial Statements and the related consolidated
statements of income and consolidated statements of cash flows for the fiscal
quarters ended on such dates, in each case, present fairly the consolidated
financial condition of the Target and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal years then ended; and (ii) the consolidated and consolidating
balance sheets of the Borrower as of March 31, 2013 and June 30, 2013 and each
of the most recent quarterly financial statements delivered under Section 8.1(b)
and the related consolidated and consolidating statements of income and
consolidated statements of cash flows for the fiscal quarter and the
year-to-date ended on such dates, in each case, present fairly the consolidated
and

 

91



--------------------------------------------------------------------------------

consolidating financial condition of the Borrower and its Subsidiaries as at
such date, and the consolidated and consolidating results of its operations and
its consolidated cash flows for the respective fiscal period then ended (subject
to year-end adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

(c) The Borrower and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases other than those not prohibited hereunder or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this Section 6.1, in each case to the extent required by GAAP to
be so reflected and other than those that are permitted under this Agreement and
have arisen after the date of such most recent financial statements.

(d) The pro forma balance sheet and related statement of operations of the
Borrower and its Subsidiaries (after giving effect to the Acquisition) delivered
in accordance with Section 7.1(k), fairly present in all material respects the
consolidated pro forma financial condition of the Borrower and its Subsidiaries
(after giving effect to the Acquisition) as at such date and the consolidated
pro forma results of operations of the Borrower and its Subsidiaries (after
giving effect to the Acquisition) for the period ended on such date, in each
case giving effect to the Transactions, all in accordance with GAAP. To the
extent the pro forma balance sheet and related statement of operations required
pursuant to this Section 6.1(d) contain information based on the Target and its
Subsidiaries, such information is based on information with respect to the
Target and its Subsidiaries provided to the Borrower and reasonably believed by
the Borrower to be correct.

(e) The most recent consolidated forecasted balance sheets, income statements
and cash flow statements delivered in accordance with Section 7.1(l) on or prior
to the Effective Date were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were reasonably believed by the
Borrower to be fair in light of the conditions existing at the time of delivery
of such forecasts and at the Effective Date, and represented, at the time of
delivery, the Borrower’s best estimate of its future financial performance; it
being understood and agreed that (A) any financial or business projections
furnished by the Borrower are subject to significant uncertainties and
contingencies, which may be beyond the control of the Borrower, (B) no assurance
is given by the Borrower that the results or forecast in any such projections
will be realized, (C) the actual results may differ from the forecast results
set forth in such projections and such differences may be material and (D) the
projections delivered pursuant to Section 7.1(l) have been prepared by the
Borrower with reference to the historical projections of the Target.

6.2 No Change. On the Effective Date and after giving effect to the
Transactions, since December 31, 2012 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

92



--------------------------------------------------------------------------------

6.3 Organizational Existence; Compliance with Law. Each of the Borrower and its
Restricted Subsidiaries, other than Immaterial Subsidiaries, (a) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (b) has the organizational
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
except to the extent that the failure to be so qualified or be in good standing
could not reasonably be expected to have a Material Adverse Effect, and (d) is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

6.4 Organizational Power; Authorization; Enforceable Obligations. Each Loan
Party has the organizational power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrower, to borrow hereunder. Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the borrowings on the terms and conditions of this Agreement, and
such corporate or other action does not contravene the terms of any of such Loan
Party’s Certificate of Incorporation and By-Laws, Certificate of Formation and
Operating Agreement or other comparable organizational documents, as applicable.
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of the Acquisition Agreement, this
Agreement or any of the other Loan Documents, except (i) consents, approvals,
authorizations, filings and notices which have been obtained or made and are in
full force and effect; and certain consents, approvals, authorization, filings
and notices specifically identified on Schedule 6.4 which have not been obtained
or given, but have been or will promptly be requested or given, and in the case
of consents, approvals and authorizations, are anticipated to be received in the
due course of business of the applicable party from whom such consent, approval
or authorization has been requested and (ii) the filings referred to in
Section 6.19 and Section 8.10. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

6.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate in any material
respect any Requirement of Law or any Contractual Obligation of the Borrower or
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Requirement of Law or
Contractual Obligation

 

93



--------------------------------------------------------------------------------

applicable to the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect.

6.6 No Material Litigation. No litigation, action, suit, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of their respective properties or revenues
(a) with respect to any of the Loan Documents or any of the transactions
contemplated hereby or thereby except proceedings of the Gaming Boards
identified on Schedule 6.4, or (b) that could reasonably be expected to have a
Material Adverse Effect.

6.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

6.8 Ownership of Property; Liens.

(a) Each of the Borrower and its Restricted Subsidiaries has good, marketable
and insurable title to, or a valid leasehold interest in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material Property, and the Property is not subject to any Lien except as
permitted by Section 9.3.

(b) Other than as could not reasonably be expected to result in a Material
Adverse Effect, each of the Loan Parties has complied with all obligations under
all leases to which it is a party and all such leases are in full force and
effect. Each of the Borrower and its Restricted Subsidiaries enjoys peaceful and
undisturbed possession under all such leases.

(c) Other than as could not reasonably be expected to result in a Material
Adverse Effect, none of the Loan Parties has received any notice of, nor has any
knowledge of, any pending, threatened or contemplated condemnation or eminent
domain proceeding with respect to any of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.

(d) Except as permitted by the terms of this Agreement, none of the Loan Parties
is obligated under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein.

(e) Other than as could not reasonably be expected to result in a Material
Adverse Effect, each parcel of Mortgaged Property is taxed as a separate tax lot
and is currently being used in a manner that is consistent with and in
compliance in all respects with the property classification assigned to it for
real estate tax assessment purposes.

(f) Other than as could not reasonably be expected to result in a Material
Adverse Effect, the Mortgaged Properties are zoned in all respects to permit the
uses for which such Mortgaged Properties are currently being used or the
appropriate zoning relief has been obtained for such uses.

 

94



--------------------------------------------------------------------------------

6.9 Intellectual Property. The Borrower and its Restricted Subsidiaries own, or
are licensed to use, all material Intellectual Property necessary for the
conduct of their business as currently conducted, taken as a whole. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property in a manner that reasonably could be expected to
result in a Material Adverse Effect, nor does the Borrower know of any valid
basis for any such claim. The use of such Intellectual Property by the Borrower
and its Restricted Subsidiaries does not infringe on the rights of any Person in
any material respect in a manner that reasonably could be expected to result in
a Material Adverse Effect.

6.10 Taxes. Each of the Borrower and each of its Restricted Subsidiaries has
filed or caused to be filed all federal, state and other material tax returns
that are required to be filed and has paid all material taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than those with respect to which
the amount or validity thereof is being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the Borrower or its Subsidiaries, as the case may be);
and no tax Lien, other than Liens permitted under Section 9.3(a), has been
filed, and, to the knowledge of the Borrower, no claim is being asserted, with
respect to any such tax, fee or other charge.

6.11 Federal Regulations. No part of the proceeds of any Loans will be used for
“purchasing” or “carrying” any “margin stock” (within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect) in a manner that is in violation of any of the Regulations
of the Board or for any purpose that otherwise violates, or could cause the
Lenders to violate, the provisions of the Regulations of the Board. If requested
by any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

6.12 Labor Matters. There are no strikes, work stoppages, slowdowns, lockouts or
other labor disputes against or involving the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. As of the Effective Date, (i) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of Borrower or any of
its Subsidiaries, and (ii) no petition for certification or election of any such
representative is existing or pending with respect to any employee of Borrower
or any of its Subsidiaries. Hours worked by and payments made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law except as (individually
or in the aggregate) could not reasonably be expected to have a Material Adverse
Effect. All payments due from the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Borrower or the relevant
Subsidiary.

 

95



--------------------------------------------------------------------------------

6.13 ERISA. Except as could not (individually or in the aggregate) reasonably be
expected to result in a Material Adverse Effect, none of (i) a Reportable Event,
(ii) any failure by the Borrower, any of its Subsidiaries or any Commonly
Controlled Entity to satisfy the minimum funding standard applicable to such
Plan under Section 412 or 430 of the Code or Section 302 or 303 of ERISA,
whether or not waived, or to make by its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA with respect to any Single
Employer Plan, or to make any required contribution to any Multiemployer Plan
when due, (iii) the withdrawal of Borrower, any of its Subsidiaries or any
Commonly Controlled Entity from a Single Employer Plan subject to Section 4063
of ERISA during a plan year in which it was a “substantial employer,” as defined
in Section 4001(a)(2) of ERISA; (iv) the institution of proceedings to terminate
a Single Employer Plan or Multiemployer Plan by the PBGC under Section 4042 of
ERISA; (v) a determination that any Single Employer Plan is, or is expected to
be, in “at risk” status within the meaning of Section 430(i) of the Code or
Section 303(i)(4) of ERISA; (vi) the receipt by Borrower, any of its
Subsidiaries or any Commonly Controlled Entity of notice from any Multiemployer
Plan that it is in “endangered status” or “critical status” within the meaning
of Section 432(b) of the Code or Section 305(b) of ERISA; (vi) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan; (vii) the disqualification by the IRS of any Single
Employer Plan (or any other Plan intended to qualify for tax exempt status under
Section 401(a) of the Code) under Section 401(a) of the Code; (viii) any event
or condition that could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan or Multiemployer Plan; (ix) the imposition
of any liability upon Borrower, any of its Subsidiaries or any Commonly
Controlled Entity under Title IV of ERISA other than for PBGC premiums due but
not delinquent; (x) the Borrower’s or any of its Subsidiaries’ engagement in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; or (xi) any “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) with
respect to any Plan has occurred. Each Plan has complied in all material
respects with the applicable provisions of ERISA and the Code and all other
applicable Requirements of Law, except where such noncompliance could not
reasonably be expected to result in a Material Adverse Effect. Except as could
not (individually or in the aggregate) reasonably be expected to result in a
Material Adverse Effect, no termination of a Single Employer Plan has occurred,
nor has there been any filing of a notice of intent to terminate a Single
Employer Plan (or treatment of a plan amendment as a termination) under
Section 4041 of ERISA, and no Lien has been imposed under Section 412 or 430(k)
of the Code or Section 303 or 4068 of ERISA, in any case, on the property of
Borrower, any of its Subsidiaries or any Commonly Controlled Entity in favor of
the PBGC, a Plan or otherwise. Except as could not (individually or in the
aggregate) reasonably be expected to result in a Material Adverse Effect, the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, materially exceed the fair market value of the assets of such Plan. Except
those arising out of the operations of the Atlantic City Entities (which arose
prior to January 1, 2010 and with respect to which all of the related
liabilities have been paid and no liabilities, whether fixed or contingent,
remain) and except as could not (individually or in the aggregate) reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any
Commonly Controlled Entity has had a

 

96



--------------------------------------------------------------------------------

complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan that has resulted or could reasonably be
expected to result in material liability to Borrower and any of its
Subsidiaries, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. Except as could not (individually or in
the aggregate) reasonably be expected to result in a Material Adverse Effect, no
Multiemployer Plan is in Reorganization or Insolvent, and no Multiemployer Plan
has been terminated (and no amendment to a Multiemployer Plan has been treated
as a termination) under Section 4041A of ERISA. The events and circumstances
described in this Section 6.13 are referred to below collectively as “ERISA
Events” and each individually as an “ERISA Event”.

6.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) which limits its ability to incur or secure Indebtedness.

6.15 Subsidiaries.

(a) The Subsidiaries listed on Schedule 6.15(a) constitute all the Subsidiaries
of the Borrower at the Effective Date. Schedule 6.15(a) sets forth as of the
Effective Date the name and jurisdiction of formation of each such Subsidiary
and, as to each Subsidiary, the percentage of each class of Capital Stock owned
by each Loan Party. Schedule 6.15(a) also identifies all of the Unrestricted
Subsidiaries and Immaterial Subsidiaries as of the Effective Date.

(b) As of the Effective Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options, restricted stock and phantom stock units issued or granted to employees
or directors pursuant to an equity plan adopted by the Borrower and directors’
qualifying shares, and with respect to the Capital Stock of the Borrower,
subscriptions, options, warrants, calls, rights or other agreements or
commitments to which the Borrower is not a party) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
6.15(b).

6.16 Use of Proceeds. (a) The proceeds of the Term Loans, the New Pinnacle Notes
Offering and a portion of the proceeds of Borrowings under the Revolving Credit
Facility shall be used to (i) pay the consideration for the Acquisition,
(ii) repay in full all existing Indebtedness of the Borrower, the Target and
their respective Subsidiaries as of the Effective Date other than the Specified
Existing Indebtedness and other Indebtedness permitted to remain outstanding
under the terms of this Agreement, (iii) pay the fees, costs and expenses
related to the Transactions contemplated by this Agreement, the other Loan
Documents and the Acquisition Documents, and (iv) for the working capital and
general corporate purposes of the Borrower and its Subsidiaries.

 

97



--------------------------------------------------------------------------------

(b) The Borrower will use the Letters of Credit, remaining Revolving Credit
Loans and Swing Line Loans for general corporate purposes of the Borrower and
its Subsidiaries; provided, that the proceeds of the Revolving Credit Loans may
not be used to make an optional prepayment of the Term Loans.

6.17 Environmental Matters. Other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:

(a) The Borrower and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current or intended operations
or for any property owned, leased, or otherwise operated by any of them;
(iii) are, and within the period of all applicable statutes of limitation have
been, in compliance with all of their Environmental Permits; and (iv) reasonably
believe that: (A) each of their Environmental Permits will be timely renewed and
complied with, without material expense; (B) any additional Environmental
Permits that may be required of any of them will be timely obtained and complied
with, without material expense; and (C) compliance with any Environmental Law
that is or is expected to become applicable to any of them will be timely
attained and maintained, without material expense.

(b) Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries, or at any other location (including,
without limitation, any location to which Materials of Environmental Concern
have been sent for re-use or recycling or for treatment, storage, or disposal)
which could reasonably be expected to (i) give rise to liability of the Borrower
or any of its Subsidiaries under any applicable Environmental Law or otherwise
result in costs to the Borrower or any of its Subsidiaries, or (ii) interfere
with the Borrower’s or any of its Subsidiaries’ continued operations, or
(iii) impair the fair saleable value of any real property owned or leased by the
Borrower or any of its Subsidiaries.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower or any of its Subsidiaries will be, named as a party that is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened.

(d) Neither the Borrower nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party under or relating to the federal Comprehensive Environmental Response,
Compensation, and Liability Act or any similar Environmental Law, or with
respect to any Materials of Environmental Concern.

(e) Neither the Borrower nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, or is subject to
any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, relating to
compliance with or liability under any Environmental Law.

 

98



--------------------------------------------------------------------------------

(f) Neither the Borrower nor any of its Subsidiaries has assumed or retained, by
contract or operation of law, any liabilities of any kind, fixed or contingent,
known or unknown, under any Environmental Law or with respect to any Material of
Environmental Concern.

6.18 Accuracy of Information, Etc.. No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document or any other document, certificate or statement
furnished to the Administrative Agent or the Lenders or any of them, by or on
behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished
(giving effect to any updates and/or supplements which were provided prior to
the date of making this representation), any untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
contained herein or therein not misleading. The financial projections and pro
forma financial information in the material referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that because the
projections are based on estimates and assumptions as to future events, they are
inherently uncertain and actual results during the period or periods covered by
such projections may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Agents and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

6.19 Security Documents.

(a) The Security Documents are effective to create in favor of the
Administrative Agent, for the benefit of the Lender Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof; provided, that the pledge of the Pledged Stock of any Loan Party that
is licensed by or registered with the Nevada Gaming Authorities requires the
approval of the requisite Nevada Gaming Authorities in order for such pledge to
become effective, and such approvals will be obtained in accordance with the
time limits specified pursuant to Schedule 8.13. In the case of the Pledged
Stock pledged in favor of the Administrative Agent pursuant to the Pledge
Agreements, when any certificates representing such Pledged Stock that is a
security under Section 8-102(a)(15) of the UCC are delivered to the
Administrative Agent, and in the case of the other Collateral described in the
Security Documents as to which a security interest can be perfected by filing of
the UCC financing statement, when UCC financing statements in appropriate form
are filed in the offices specified on Schedule 6.19(a) (which financing
statements have been duly completed and delivered to the Administrative Agent),
the security interests created by the Security Documents securing such
Collateral shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 9.3).

 

99



--------------------------------------------------------------------------------

(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Lender Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof; and
each Mortgage shall (as of the Effective Date in the case of the Mortgages filed
on or prior to the Effective Date and when such Mortgage is filed in the
recording office designated by the Borrower in the case of any Mortgage to be
executed and delivered pursuant to Section 8.10(b)) constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the Mortgaged Properties described therein and the proceeds thereof,
as security for the Obligations (as defined in the relevant Mortgage), in each
case prior and superior in right to any other Person (other than Persons holding
Liens or other encumbrances or rights permitted by the relevant Mortgage).

6.20 Solvency. The Borrower and its Restricted Subsidiaries, taken as a whole,
(a) as of the Effective Date, are, and after giving effect to the incurrence of
all Indebtedness and obligations being incurred in connection herewith will be,
and (b) on any date after the Effective Date on which this representation is
made, are, and after giving effect to the making of any Loan or the issuance of
any Letter of Credit hereunder on such date, will be, Solvent.

6.21 Senior Indebtedness. The Obligations constitute “Senior Debt” of the
Borrower under and as defined in the Indentures governing Subordinated
Obligations or Permitted Refinancing Subordinated Obligations. The obligations
of each Subsidiary Guarantor under the Subsidiary Guaranty constitute “Guarantor
Senior Indebtedness” of such Subsidiary Guarantor under and as defined in the
Indentures governing Subordinated Obligations or Permitted Refinancing
Subordinated Obligations.

6.22 Regulation H. No Mortgage encumbers improved real property which is located
in a Flood Zone (except for any Mortgaged Properties as to which such flood
insurance as required by Section 7.1(b)(viii) has been obtained and is in full
force and effect as required by this Agreement).

6.23 Gaming Laws. The Borrower and the Restricted Subsidiaries are in compliance
with all applicable Gaming Laws in all respects which are applicable to the
operations, businesses and prospects of the Borrower and the Restricted
Subsidiaries, taken as a whole, except where such noncompliance could not
reasonably be expected to result in a Material Adverse Effect.

6.24 Anti-Terrorism Laws. Borrower represents on a continuing basis that:

(a) Each of the Borrower and its Subsidiaries and their respective directors,
officers and employees, or to the knowledge of the Borrower and its
Subsidiaries, their affiliated companies and the respective directors, officers
and employees of such affiliated companies, have conducted their business in
material compliance with Anti-Corruption Laws and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
laws.

(b) None of the Borrower or its Subsidiaries or their respective directors,
officers, employees or representatives acting or benefiting in any capacity in
connection with this Agreement or the New Pinnacle Notes Offering, or to the
knowledge of the Borrower and its

 

100



--------------------------------------------------------------------------------

Subsidiaries, their affiliated companies or the respective directors, officers,
employees or representatives acting or benefiting in any capacity in connection
with this Agreement or the New Pinnacle Notes Offering of such affiliated
companies:

(i) is a Designated Person;

(ii) is a Person that is owned or controlled by a Designated Person;

(iii) is located, organized or resident in a Sanctioned County; or

(iv) has directly or indirectly engaged in, or is now directly or indirectly
engaged in, any dealings or transactions (1) with any Designated Person, (2) in
any Sanctioned Country, or (3) otherwise in violation of Sanctions.

6.25 Insurance Proceeds. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts (taking into account self-insurance), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates as reasonably determined by
the management of the Borrower. The Estimated Business Interruption Insurance
included in the most recent certificate delivered by the Borrower pursuant to
Section 8.2 is a good faith estimate of the aggregate amount to be received with
respect to business interruption insurance for the applicable periods with
respect to the Property of the Borrower or its Restricted Subsidiaries.

SECTION 7.

CONDITIONS PRECEDENT

7.1 Conditions to Initial Borrowing. The agreement of each Lender to make the
initial Borrowing requested to be made by it hereunder is subject to the
satisfaction or waiver (in accordance with Section 12.1), prior to or
concurrently with the making of such Borrowing on the Effective Date, of the
following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received the following
(each of which shall be originals or facsimiles or PDF copies (other than the
Notes, which shall be originals)):

(i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower, the Administrative Agent and each Lender,

(ii) a Note or Notes, executed and delivered by a duly authorized officer of the
Borrower in favor of each Lender requesting the same;

(iii) the Subsidiary Guaranty, executed and delivered by a duly authorized
officer of each Subsidiary Guarantor,

(iv) the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto;

 

101



--------------------------------------------------------------------------------

(v) the Pledge Agreements, executed and delivered by a duly authorized officer
of each pledgor party thereto;

(vi) the Intercompany Subordination Agreement, executed and delivered by a duly
authorized officer of each obligor party thereto;

(vii) the Master Intercompany Demand Note, with an endorsement thereto in favor
of the Administrative Agent, executed and delivered by a duly authorized officer
of each obligor party thereto; and

(viii) the Preferred Ship Mortgages, executed and delivered by a duly authorized
officer of the relevant Subsidiary Guarantor and the Administrative Agent.

(b) Collateral. Subject, in each case, to the last paragraph of this
Section 7.1:

(i) The Administrative Agent shall have received the certificates representing
the shares of Capital Stock that are securities under Section 8-102(a)(15) of
the UCC pledged pursuant to the Pledge Agreements, together with an undated
stock power or assignment for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; provided, the Lenders and the
Administrative Agent acknowledge the pledge of the Pledged Stock of any Loan
Party that is licensed by or registered with the Gaming Boards pursuant to the
Pledge Agreements (Gaming Regulated) requires the approval of the Gaming Boards
in order for such pledge to become effective and the certificates representing
the shares of such Pledged Stock may not be delivered to the Administrative
Agent or its custodial agent until and unless such approval is obtained.

(ii) The Administrative Agent shall have received results of lien searches with
respect to each Loan Party (including a search as to judgments, bankruptcy, tax
and UCC matters) dated as of a recent date prior to the Effective Date in each
jurisdiction and filing office in which filings or recordations under applicable
Uniform Commercial Code or other applicable Law should be made to evidence or
perfect a security interest with respect to such matters along with copies of
the financing statements on file referenced in such searches and, in each case,
indicating that the assets of such Loan Party are free and clear of all Liens
(other than Liens permitted hereunder).

(iii) All Uniform Commercial Code financing statements, short-form security
agreements with the United States Patent and Trademark Office and/or United
States Copyright Office, and other applicable personal property filings,
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens intended to be created by any Security Document and
perfect such Liens to the extent required by, and with the priority required by,
such Security Document shall have been delivered to the Administrative Agent for
filing, registration or recording.

(iv) The Borrower shall deliver to the Administrative Agent copies of insurance
policies or certificates of insurance of the Loan Parties evidencing insurance
coverage meeting the requirements set forth in the Loan Documents, including
appropriate endorsements to insurance policies naming the Administrative Agent
as

 

102



--------------------------------------------------------------------------------

additional insured (in the case of liability insurance) or lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.

(v) Title Insurance. With respect to each Mortgaged Property, (i) the
Administrative Agent shall have received, and a nationally recognized title
insurance company shall have issued, a title insurance policy or, if applicable,
mortgage assignment, date down and modification endorsements (and such other
endorsements as requested by the Administrative Agent) to the existing title
insurance policies, naming the Administrative Agent as the insured party,
insuring, or assuring, as applicable, the first priority lien of each Mortgage
on the applicable Mortgaged Property, containing such customary endorsements and
affirmative insurance, coinsurance and reinsurance as the Administrative Agent
may reasonably require, and be otherwise in form and substance reasonably
satisfactory to the Administrative Agent and (ii) the Administrative Agent shall
have received evidence reasonably satisfactory to it that the relevant Loan
Party has paid to the title insurance company or to the appropriate governmental
authorities all expenses and premiums of the title insurance company and all
other sums required in connection with the issuance of each such title insurance
policy or assignment and modification endorsement, as applicable, referred to in
clause (i) above of this Section 7.1(b)(v), and all charges and recording and
stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgage for each such Mortgaged Property in the
appropriate real estate records.

(vi) Surveys. The Administrative Agent shall have received either (i) maps or
plans of an ALTA survey of each Mortgaged Property (or, where available and
reasonably satisfactory to the Administrative Agent, updates to existing maps
and plans of such Mortgaged Property), which shall show, among other things, the
location of any improvements thereon, certified to the Administrative Agent and
the title insurance company issuing the title insurance policies referenced in
Section 7.1(b)(v) and dated by an independent professional licensed land
surveyor reasonably satisfactory to the Administrative Agent or (ii) existing
maps or plans of an ALTA survey of each Mortgaged Property, in each case in a
manner reasonably satisfactory to the Administrative Agent.

(vii) Environmental. The Administrative Agent shall have received a copy of an
environmental assessment report to the extent prepared by the Borrower (and, to
the extent requested, reliance letters) as to any environmental hazards,
liabilities or remedial action to which the Borrower or any of the Subsidiaries
may be subject.

(viii) Flood.

(A) With respect to each Mortgaged Property, the Administrative Agent shall have
received a Flood Certificate from a third party vendor reasonably acceptable to
the Administrative Agent.

(B) If any parcel of any improved Mortgaged Property is located in a Flood Zone,
then Administrative Agent shall have received and the Borrower shall maintain or
cause its applicable Subsidiary to maintain, (i) a policy of flood

 

103



--------------------------------------------------------------------------------

insurance with a financially sound and reputable insurance company that
(u) covers such parcel of improved Mortgage Property located in a Flood Zone;
(v) names the Administrative Agent, as the loss payee and mortgagee,
(w) provides coverage in such total amount as the Administrative Agent or the
Lenders may require, but at a minimum, in an amount sufficient to comply with
the Flood Program; (x) has a term ending not earlier than the maturity of the
indebtedness secured by such Mortgage or that may be extended to such maturity
date; (y) to the extent personal property securing the Obligations, including,
without limitation inventory and other trade or movable property, is located on
or in such Mortgaged Property such policy of flood insurance must also include
contents coverage with respect to such personal property; and (z) such other
requirements as Administrative Agent or the Lenders may reasonably require, and
(ii) confirmation that the Borrower has received the Flood Notice.

(ix) Mortgage. With respect to each Mortgaged Property, (i) the applicable Loan
Party shall have executed and delivered to the Administrative Agent a Mortgage
(including, as applicable, an assignment of any existing Mortgage in favor of
Barclays Bank PLC, together with an amendment, modification or an amendment and
restatement of such Mortgage) in recordable form, granting to the Administrative
Agent, for the benefit of the Lender Parties, a first priority perfected
security interest and Lien with respect to such Mortgaged Property, subject only
to Liens permitted under Section 9.3 and (ii) any consents, estoppels or
subordination non-disturbance and attornment agreements reasonably requested by
the Administrative Agent in connection with such Mortgage and, in each case, in
form and substance reasonably satisfactory to the Administrative Agent; and

(x) Mortgage Opinions. The Administrative Agent shall have received a letter of
opinion addressed to the Administrative Agent and the Lenders with respect to
due authorization, execution and delivery and enforceability and validity of
each Mortgage and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent, in each case with respect to the
Mortgages on the Mortgaged Properties listed on Schedule 1.1(a).

(c) No Material Adverse Change. Since December 20, 2012, there has been no
Material Adverse Change.

(d) Legal Opinions. The Lenders shall have received a reasonably satisfactory
opinion from each counsel to the Borrower and the Guarantors listed on Schedule
7.1(d) (which shall cover, among other things, authority, legality, validity,
binding effect and enforceability of this Agreement and the other Loan Documents
and the validity of the Liens pursuant to the Security Documents (other than the
Mortgages)). Each such legal opinion shall cover such other matters incident to
the transactions contemplated by this Agreement as are customary for similar
transactions.

(e) Closing Certificates. The Administrative Agent shall have received a
certificate of the Loan Parties, dated the Effective Date, substantially in the
form of Exhibit K, with appropriate insertions and attachments, executed by any
Responsible Officer of each such Loan Party, and attaching a complete and
correct copy of the Acquisition Agreement and the

 

104



--------------------------------------------------------------------------------

Senior Unsecured Notes Indenture 2013, in each case including all schedules,
exhibits, amendments, supplements and modifications thereto and all related
material agreements.

(f) Authorization of Proceedings of Each Loan Party; Corporate Documents. The
Administrative Agent shall have received (i) a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the board
of directors or other managers of each Loan Party (or a duly authorized
committee thereof) authorizing (A) the execution, delivery and performance of
the Loan Documents (and any agreements relating thereto) to which it is a party
and (B) in the case of the Borrower, the extensions of credit contemplated
hereunder, (ii) the Certificate of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement or other comparable organizational documents,
as applicable, of each Loan Party and a good standing certificate from the
secretary of state of its jurisdiction of organization, dated within 30 days of
the Effective Date and (iii) signature and incumbency certificates (or other
comparable documents evidencing the same) of the Authorized Officers of each
Loan Party executing the Loan Documents to which it is a party.

(g) Representations and Warranties. On the Effective Date, the Business
Representations and the Specified Representations shall be true and correct in
all material respects (or if qualified by “materiality,” “material adverse
effect” or similar language, in all respects (after giving effect to such
qualification)).

(h) Solvency Certificate. The Lenders shall have received a solvency certificate
by the chief financial officer of the Borrower, certifying as to the financial
condition and solvency of the Borrower and its Subsidiaries on a consolidated
basis after giving effect to the Transactions, in form and substance reasonably
satisfactory to the Lenders.

(i) Acquisition. Concurrently with the initial Credit Event hereunder, the
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Agreement (or the Arrangers shall be reasonably satisfied with the
arrangements in place for the consummation of the Acquisition promptly after the
initial Credit Event hereunder and shall have received confirmation from
representatives of the Borrower that such actions shall be taken promptly after
the initial Credit Event hereunder, with all such consummation to occur on the
Effective Date), without giving effect to any alterations, amendments,
supplements, modifications, other changes or express waivers thereto that are
materially adverse to the Lenders without the prior written consent of the
Majority Lead Arrangers.

(j) PATRIOT Act. The Arrangers shall have received such documentation and
information as is reasonably requested in writing at least ten (10) Business
Days prior to the Effective Date by the Administrative Agent about the Borrower
and the Guarantors to the extent the Administrative Agent and Borrower in good
faith mutually agree is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act.

(k) Pro Forma Financials. The Administrative Agent shall have received pro forma
balance sheet and related statement of operations of the Borrower and the Target
for (i) the fiscal year ended December 31, 2012, (ii) each fiscal quarter ending
after December 31, 2012 and at least 40 days before the Effective Date and
(iii) the latest-four-quarter period ending with

 

105



--------------------------------------------------------------------------------

the last fiscal quarter for which such statements are required to be delivered
under clause (ii), in each case prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date.

(l) Forecasts. The Arrangers and the Lenders shall have received forecasts
prepared by management of the Borrower, each in form reasonably satisfactory to
the Arrangers and the Lenders, of balance sheets, income statements and cash
flow statements for each quarter for the first two years following the Effective
Date and for each of the four years commencing with the first fiscal year
following the Effective Date.

(m) Existing Indebtedness. The Administrative Agent shall have received
reasonably satisfactory evidence that, after giving effect to the Transaction,
the Borrower and its Subsidiaries shall have outstanding no indebtedness for
borrowed money or preferred stock other than (a) the loans and other extensions
of credit under the Credit Facilities and (b) other indebtedness for borrowed
money as set forth on Schedule 9.2(d). The Lead Arrangers shall have received
reasonably satisfactory evidence that the Existing Credit Agreements and all
other indebtedness shall have been paid in full on the closing of the
Facilities.

(n) Fees. The Borrower shall have paid all fees then due to the Administrative
Agent, the Lead Arrangers and the Lenders and all expenses to be paid or
reimbursed to the Administrative Agent and the Lead Arrangers that have been
invoiced at least 3 Business Days prior to the Effective Date (except as
otherwise agreed by the Borrower) from the proceeds of the Borrowings under this
Agreement on the Effective Date or otherwise.

(o) Approvals. All material governmental and/or regulatory approvals (including
approvals from all applicable Gaming Authorities and excluding only the consents
and approvals listed on Schedule 6.4 attached hereto) necessary to consummate
the transactions contemplated by this Agreement shall have been obtained and be
in full force and effect or otherwise applied for or requested (and the Borrower
has no reason to believe that they will not be obtained in due course).

(p) Target Company’s Existing Indenture; New Pinnacle Notes Offering. The Fourth
Supplemental Indenture dated as of April 2, 2013 (the “Consent Supplemental
Indenture”) among the Target, the guarantors (as defined therein) and Wilmington
Trust, National Association, as trustee, (i) remains in full force and effect
and (ii) shall not have been altered, amended or otherwise changed or
supplemented or any provision waived or consented to that would be materially
adverse to the Lenders or the Lead Arrangers (in their capacity as such) without
the prior written consent of the Original Lead Arrangers and the Majority Lead
Arrangers. Concurrently with the closing of the Credit Facilities, the Target
shall have delivered written notice to Wilmington Trust, National Association of
the occurrence of the effective time of the Alternative Merger and the
Post-Effective Merger (each as defined the Consent Supplement Indenture),
pursuant to Section 3.01 of the Consent Supplemental Indenture. On the Effective
Date, Target shall have paid to the paying agent on behalf of Holders (as
defined in the Consent Supplemental Indenture) who delivered valid and unrevoked
consents to the Waivers (as defined in the Consent Supplemental Indenture) and
Amendments (as defined in the Consent Supplemental Indenture) prior to the
Expiration Time (as defined in the Consent Supplemental Indenture) the remaining
50% of the Consent Fee (as defined in the Consent Solicitation

 

106



--------------------------------------------------------------------------------

Statement (as defined in the Consent Supplemental Indenture)). The New Pinnacle
Note Offering shall have been consummated and the Borrower shall have received
the proceeds of the New Pinnacle Notes Offering in an aggregate amount of not
less than $850,000,000.

(q) Borrowing Notice. Prior to the making of the Loans on the Effective Date,
the Administrative Agent shall have received a Borrowing Notice meeting the
requirements of Section 2.3.

For purposes of determining compliance with the conditions specified in this
Section 7.1 on the Effective Date, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder or thereunder to be
consented to or approved by or be acceptable or satisfactory (or reasonably
acceptable or reasonably satisfactory) to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the Effective Date
specifying such Lender’s objection thereto.

Notwithstanding anything herein to the contrary, it is understood and agreed
that, to the extent any Collateral is not provided on the Effective Date after
the Borrower’s use of commercially reasonable efforts to do so, the perfection
of a Lien on such Collateral shall not constitute a condition precedent to the
availability of the Facility on the Effective Date but shall be required to be
delivered after the Effective Date in accordance with Section 8.13; provided
that (a) with respect to perfection of security interests in UCC Filing
Collateral, the Borrower shall have delivered all applicable UCC financing
statements to the Administrative Agent or shall have authorized (or shall cause
the applicable Subsidiary Guarantor to authorize) the Administrative Agent to
file all applicable UCC financing statements, (b) with respect to perfection of
security interests in Collateral constituting Intellectual Property, the
Borrower shall have authorized the Administrative Agent (or shall cause the
applicable Subsidiary Guarantor to authorize) the Administrative Agent to file
all short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office, and (c) the Borrower shall have
delivered all Stock Certificates to the Administrative Agent. For purposes of
this paragraph, “UCC Filing Collateral” means collateral for which a security
interest can be perfected by filing a UCC financing statement. “Stock
Certificates” means Collateral consisting of stock certificates representing
capital stock of the Borrower and its Domestic Subsidiaries that are Restricted
Subsidiaries for which (i) a security interest can be perfected by delivering
such stock certificates and (ii) a security interest is required to be perfected
in accordance with the provisions of the relevant Security Documents.

7.2 Conditions Precedent to All Loan Events. Except for the Loans to be made on
the Effective Date, the agreement of each Lender except as specifically
contemplated in Section 3, to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings and Revolving Credit Loans required to be
made by the Revolving Credit Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4) and the obligation of the Letter of Credit Issuer to issue
Letters of Credit on any date is subject to the satisfaction of the following
conditions precedent:

(a) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto (other than any Credit Event on the
Effective Date) (a)

 

107



--------------------------------------------------------------------------------

no Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Loan Party contained herein or in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Loan Department (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

(b) Borrowing Notice; Letter of Credit Request

(i) Prior to the making of each Term Loan, the Administrative Agent shall have
received a Borrowing Notice meeting the requirements of Section 2.3.

(ii) Prior to the making of each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swing Line Loan, the
Administrative Agent shall have received a Borrowing Notice meeting the
requirements of Section 2.3.

(iii) Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Loan Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.

SECTION 8.

AFFIRMATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Effective Date and
thereafter, until the Commitments have been terminated and each Letter of Credit
has been Cash Collateralized or back-stopped in a manner reasonably acceptable
to the applicable Letter of Credit Issuer, and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations incurred hereunder (other
than contingent indemnity and other contingent obligations as to which no claim
has been asserted), are paid in full, that the Borrower shall and shall cause
each Restricted Subsidiary to:

8.1 Financial Statements. Furnish to the Administrative Agent (including by
e-mail):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, (i) a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by a “Big Four” accounting firm or other independent certified public
accountant reasonably acceptable to the Administrative Agent; and
(ii) supporting consolidating financial information in a form reasonably
acceptable to the Administrative Agent; and

 

108



--------------------------------------------------------------------------------

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, (i) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, and (ii) supporting consolidating
financial information in a form reasonably acceptable to the Administrative
Agent, in each case, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

8.2 Certificates; Other Information. Furnish to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 8.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);

(b) concurrently with the delivery of any financial statements pursuant to
Section 8.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Borrower and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be;

(c) as soon as available, and in any event no later than 70 days after the end
of each fiscal year of the Borrower, detailed quarterly consolidated budgets for
such fiscal year (including quarterly projected consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as of the end of the following
fiscal year, and the related quarterly consolidated statements of projected cash
flow, quarterly projected changes in financial position and quarterly projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections for such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;

 

109



--------------------------------------------------------------------------------

(d) if the Borrower is not required to file financial statements with the SEC,
within 45 days after the end of each fiscal quarter of the Borrower, a narrative
discussion and analysis of the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

(e) within five days after the same are sent, copies in electronic form (or if
such statements are publicly available, notice via electronic mail of such
availability) of all financial statements and reports that the Borrower sends to
the holders of any class of its debt securities or public equity securities and,
within five days after the same are filed, notification via electronic mail of
all financial statements and reports that the Borrower makes to, or files with,
the SEC;

(f) promptly, such additional financial and other information as any Lender may
from time to time reasonably request;

(g) upon request by the Administrative Agent and/or any Lender, copies of
(i) any annual report filed in connection with each Single Employer Plan,
(ii) all notices received by Borrower, any Subsidiary or any Commonly Controlled
Entity from a Multiemployer Plan sponsor or the PBGC concerning an ERISA Event,
and (iii) such other documents or governmental reports or filings relating to
any Plan as the Administrative Agent and/or any Lender shall reasonably request;

(h) concurrently with the delivery of the financial statements referred to in
Section 8.1(a), a certificate of a Responsible Officer providing a report on any
developments and improvements on any real property owned or leased by the Loan
Parties that occurred in the past fiscal year, to the extent that such
developments and/or improvements result in (i) any fee interest in any real
property having a book value (together with improvements thereon) of at least
$20,000,000 or (ii) any interest in any real property being used as part of an
operating gaming facility of the Loan Parties, the absence of which could
reasonably be expected to have a material adverse effect on the ability of the
Loan Parties to operate such facility (including the gaming operations and any
ancillary services provided, or to be provided, in connection with such
facility), promptly deliver to the Administrative Agent each of the items set
forth in Sections 7.1(b)(ii), (iv – x), pursuant to and in accordance with
Section 8.10(b); and

(i) if all or any portion of the Condo Component is to be developed by the
Borrower or any of its Restricted Subsidiaries, as soon as practicable, the
Borrower shall deliver to the Administrative Agent, with respect to the Condo
Component, the following information and materials (collectively, the “Condo
Information Package”):

(i) the construction budget, the construction timetable and the construction
plans and specifications; and

(ii) the organizational documents of any Person formed as a Restricted
Subsidiary to own and/or develop the Condo Component.

 

110



--------------------------------------------------------------------------------

The Borrower shall cause representatives of the Borrower to be available to
discuss the Condo Information Package (and its contents) with the Administrative
Agent, and shall attempt to answer and resolve any questions the Administrative
Agent may have concerning the Condo Information Package.

8.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except (a) where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings, if any,
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be or (b) to the
extent that failure to do so could not be reasonably expected to have a Material
Adverse Effect.

8.4 Conduct of Business and Maintenance of Existence, Etc..

(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 9.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) Comply with all Contractual Obligations and Requirements of Law, except
(i) to the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, or (ii) with respect
to Contractual Obligations and/or Requirements of Law being diligently contested
in good faith and by appropriate proceedings; provided, that the result of such
contest could not reasonably be expected to have a Material Adverse Effect.

(c) Conduct the operations of the Property subject to the Indiana Power of
Attorney (the “Indiana Gaming Property”) in a manner so as to avoid any
authorization by the Indiana Gaming Commission for the trustee under the Indiana
Power of Attorney to conduct the operations at the Indiana Gaming Property
unless such authorization and conducting of business could not reasonably be
expected to have a Material Adverse Effect.

8.5 Maintenance of Property; Insurance.

(a) Except as in the aggregate could not reasonably be expected to result in a
Material Adverse Effect, keep all Property and systems useful and necessary in
its business in good working order and condition, ordinary wear and tear
excepted.

(b) Maintain with financially sound and reputable insurance companies insurance
on all its Property in at least such amounts and against at least such risks
(but including in any event public liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.

(c) If at any time a parcel of any improved Mortgaged Property is designated as
(i) a Flood Zone, then Administrative Agent shall have received and the Borrower
shall maintain or cause its applicable Subsidiary to maintain a policy of flood
insurance in accordance

 

111



--------------------------------------------------------------------------------

with Section 7.1(b)(viii) or (ii) being in a “Zone 3” or “Zone 4” area and
having a probable maximum loss in excess of twenty percent (20%), such probable
maximum loss to be determined by an engineering firm reasonably acceptable to
the Administrative Agent, obtain earthquake insurance in such total amount as
the Administrative Agent or the Required Lenders may from time to time
reasonably require.

(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Administrative
Agent as loss payee and mortgagee, on forms reasonably satisfactory to the
Administrative Agent. Unless the Administrative Agent shall have received from
the Borrower evidence satisfactory to the Administrative Agent of the insurance
coverage required by this Agreement, the Administrative Agent may purchase such
insurance at the Borrower’s expense.

8.6 Inspection of Property; Books and Records; Discussions. (a) keep proper
books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to the business and activities of the Borrower and
its consolidated Subsidiaries and (b) subject to any Gaming Laws restricting
such actions, permit representatives of any Lender, coordinated through the
Administrative Agent, to visit and inspect any of its properties and examine and
make abstracts from any of its books and records at any reasonable time and, if
no Default or Event of Default has occurred, upon reasonable advance notice and
as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Borrower and its
Subsidiaries with officers and employees of the Borrower and its Subsidiaries
and with its independent certified public accountants.

8.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that in either case, if not cured
or if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

(c) any litigation or proceeding which, if adversely determined against the
Borrower or any of its Restricted Subsidiaries in which the amount involved is
$75,000,000 or more and not covered by insurance or which could reasonably be
expected to have a Material Adverse Effect (after giving effect to applicable
insurance coverage);

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any material
required contribution to a Plan, the

 

112



--------------------------------------------------------------------------------

creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Plan;

(e) in any event within ten days of obtaining knowledge thereof, the issuance of
any authorization by the Indiana Gaming Commission for the trustee under the
Indiana Power of Attorney to conduct the operations at the Indiana Gaming
Property;

(f) promptly, and in any event within thirty (30) days after any officer of
Borrower, any Subsidiary or any Commonly Controlled Entity obtains knowledge
thereof, of the occurrence of any ERISA Event, to the extent such event could
reasonably be expected to result in material liability to Borrower, and
Subsidiary or any Commonly Controlled Entity, specifying the nature thereof, any
action that any such party has taken, is taking, or proposes to take with
respect thereto, and, when known, any action taken or threatened to be taken by
the IRS, Department of Labor or PBGC pertaining thereto; and

(g) in any event within ten days of obtaining knowledge thereof, any
development, event, or condition that, individually or in the aggregate with
other developments, events or conditions, could reasonably be expected to result
in a Material Adverse Effect.

Each notice pursuant to this Section 8.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

8.8 Environmental Laws.

(a) Except as in the aggregate could not reasonably be expected to result in a
Material Adverse Effect, comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws.

(b) Except as in the aggregate could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

8.9 Control Agreements. Not later than 30 days after delivery of a written
request from either the Administrative Agent or the Arrangers (which request can
only be delivered if an Event of Default has occurred and is continuing), enter
into a control agreement, in form and substance reasonably satisfactory to the
Arrangers and the Administrative Agent, with respect to each Deposit Account (as
defined in the UCC) and each Securities Account (as defined in the UCC) of the
Borrower and the Restricted Subsidiaries, each such control agreement to be
among the Administrative Agent, the Borrower or Restricted Subsidiary that is
the holder of

 

113



--------------------------------------------------------------------------------

the applicable Deposit Account or Securities Account and the financial
institution at which such Deposit Account or Securities Account is maintained

8.10 Additional Collateral, Etc..

(a) With respect to any Property that is of the type that would otherwise be
subject to Liens created under the Security Documents and is acquired after the
Effective Date by any Loan Party (other than (w) any Property described in
paragraph (b) or paragraph (c) of this Section; (x) any Property, the pledge of
which requires a consent of a third party that has not been obtained; provided,
that the Borrower and/or the applicable Loan Party has taken commercially
reasonable efforts to obtain such consent; (y) any Property subject to a Lien
expressly permitted by Section 9.3(g), (h) and (s); and (z) any interest in any
real property) and subject to compliance with applicable Gaming Laws (which the
Borrower agrees and agrees to cause the applicable Loan Party to pursue
approvals to permit any such pledges) as to which the Administrative Agent, for
the benefit of the Lender Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Security Documents (provided, that amendments to intellectual property
collateral assignments with respect to any intellectual property that is newly
developed, acquired or otherwise obtained during any fiscal quarter shall be
executed and delivered to the Administrative Agent with the Compliance
Certificate delivered in respect of such fiscal quarter, but solely to the
extent the Borrower has actual knowledge of such intellectual property within
ten (10) Business Days prior to the date such Compliance Certificate is required
to be delivered) or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lender Parties, a security interest in such Property, and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lender Parties, a perfected first priority security interest in
such Property (subject only to Liens permitted pursuant to Section 9.3 of this
Agreement), including without limitation, the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Security
Documents or by law or as may be requested by the Administrative Agent;
provided, (1) if the Borrower gives notice that a Property acquired after the
Effective Date will be used for the Condo Component, the Borrower will have
thirty (30) days to execute and deliver to the Administrative Agent such
amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lender Parties, a security interest in such
Property, and (2) if such Property is transferred in a transaction permitted
pursuant to Section 9.7(n), no such security interest shall be required.

(b) With respect to (x) any fee interest in any real property having a value
(together with improvements thereof) of at least $20,000,000, (y) any leasehold
interest in any real property pursuant to leases entered into by any Loan Party,
as a tenant, with gross annual rent payments for each lease in excess of
$8,000,000 and a term in excess of three (3) years, and (z) any interest in real
property used as part of an operating gaming facility of the Loan Parties, the
absence of which could reasonably be expected to have a material adverse effect
on the ability of the Loan Parties to operate such facility (including the
gaming operations and any ancillary services provided, or to be provided, in
connection with such facility), as applicable, in the case of each of clauses
(x), (y) and (z), acquired or entered into after the Effective Date by the Loan
Parties (other than (w) any leasehold interests with respect to solely office
space;

 

114



--------------------------------------------------------------------------------

(x) any leasehold interest if the granting of a mortgage requires a consent of a
third party that has not been obtained; provided, that the Borrower and/or the
applicable Loan Party has taken commercially reasonable efforts to obtain such
consent; (y) any leasehold interest if a memorandum of lease for such leasehold
has not been recorded; provided, that the Borrower and/or the applicable Loan
Party has taken commercially reasonable efforts to obtain such memorandum of
lease; and (z) any such real property subject to a Lien expressly permitted by
Section 9.3(g) and Section 9.3(h)), promptly deliver to the Administrative Agent
each of the items set forth in Sections 7.1(b)(ii), (iv – x); provided, if the
Borrower gives notice that a Property acquired after the Effective Date will be
used for the Condo Component, the Borrower will have thirty (30) days to execute
and deliver to the Administrative Agent such amendments to the Security
Documents or such other documents as the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lender
Parties, a security interest in such Property and if such Property is
transferred in a transaction permitted pursuant to Section 9.7(n), no such
security interest shall be required.

(c) With respect to any new Domestic Restricted Subsidiary (other than an
Immaterial Subsidiary) created or acquired after the Effective Date and, to the
extent that it would not result in an adverse tax, foreign gaming or foreign law
consequence that is material for or with respect to such Subsidiary, any new
Foreign Restricted Subsidiary created or acquired after the Effective Date
(which in each case, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Unrestricted Subsidiary by designation
or otherwise) and subject to compliance with applicable Gaming Laws (which the
Borrower agrees and agrees to cause the applicable Loan Party to pursue
approvals to permit any such security interests), by any Loan Party, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Security Documents as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lender Parties, a
perfected first priority security interest in the Capital Stock of such new
Domestic Restricted Subsidiary (subject only to Liens permitted pursuant to
Section 9.3 of this Agreement) and in the 66% of the total outstanding Capital
Stock of such new Foreign Restricted Subsidiary, (ii) upon receipt of any
approvals of the applicable Gaming Boards required in connection with the pledge
of such Capital Stock, deliver to the Administrative Agent the certificates
representing such Capital Stock that are securities under Section 8-102(a)(15)
of the UCC, together with undated stock powers or assignments, in blank,
executed and delivered by a duly authorized officer of the Borrower or such
Subsidiary, as the case may be, (iii) cause such new Subsidiary (A) to become a
party to the Loan Documents and (B) to take such actions necessary or advisable
to grant to the Administrative Agent for the benefit of the Lender Parties a
perfected first priority security interest in the Collateral described in the
Security Documents with respect to such new Subsidiary (subject only to Liens
permitted pursuant to Section 9.3 of this Agreement), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Administrative Agent, and (iv) if reasonably requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters opined on with respect to the original version of the
Loan Documents delivered by the Borrower, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

115



--------------------------------------------------------------------------------

(d) With respect to any new Unrestricted Subsidiary (other than (x) the Foreign
Unrestricted Subsidiaries and (y) to the extent actions described herein are
prohibited by the terms of the formation or organizational documents of an
Unrestricted Subsidiary or agreements by which such Unrestricted Subsidiary or
its assets are bound, the Unrestricted Subsidiaries created or acquired for
purposes of the transactions permitted under Section 9.7(l), (n) and (s) created
or acquired after the Effective Date by the Borrower or any of its Restricted
Subsidiaries, and subject to compliance with applicable Gaming Laws (which the
Borrower agrees and agrees to cause the applicable Unrestricted Subsidiary to
pursue approvals to permit any such pledges), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Loan Documents or such other
documents as the Administrative Agent deems necessary or advisable in order to
grant to the Administrative Agent, for the benefit of the Lender Parties, a
perfected first priority security interest in the Capital Stock of such new
Domestic Unrestricted Subsidiary, (ii) upon receipt of any approvals of the
applicable Gaming Boards required in connection with the pledge of such Capital
Stock, deliver to the Administrative Agent the certificates representing such
Capital Stock that are securities under Section 8-102(a)(15) of the UCC,
together with undated stock powers or assignments, in blank, executed and
delivered by a duly authorized officer of the Borrower or such Subsidiary, as
the case may be, and take such other action as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Lien of the
Administrative Agent thereon, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters opined on with respect to the original version of loan
documents delivered by the Borrower, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) With respect to any material third party agreements or material entitlements
that do not attach to the real property entered into or received by the Borrower
or any of its Restricted Subsidiaries in connection with the construction of any
Unfinished Project, use best efforts to promptly execute and deliver to the
Administrative Agent such collateral assignment of the applicable third party
agreement or entitlement in a form as is reasonably acceptable to the
Administrative Agent.

(f) The provisions of this Section 8.10 shall not apply to assets as to which
the Administrative Agent determines in its sole discretion that the costs and
burdens of obtaining a security interest therein or perfection thereof outweigh
the value of the security afforded thereby.

8.11 OFAC and Anti-Corruption Provisions.

(a) Borrower shall not, and shall ensure that none of its affiliated companies
will, directly or indirectly use the proceeds of the Loans and the New Pinnacle
Notes Offering: (i) for any purpose which would breach the U.K Bribery Act 2010,
the United States Foreign Corrupt Practices Act of 1977 or other similar
legislation in other jurisdictions, (ii) to fund, finance or facilitate any
activities, business or transaction of or with any Designated Person or in any
Sanctioned Country, or otherwise in violation of Sanctions, as such Sanctions
Lists or Sanctions are in effect from time to time; or (iii) in any other manner
that will result in the violation of any applicable Sanctions by the
Administrative Agent.

 

116



--------------------------------------------------------------------------------

(b) Borrower and its Subsidiaries shall not, and shall use its commercially
reasonable efforts to ensure that none of its affiliated companies will, use
funds or assets obtained directly or indirectly from transactions with or
otherwise relating to (i) Designated Persons, or (ii) any Sanctioned Country, to
pay or repay any amount owing to the Lenders under this Agreement or to holders
of the notes under the New Pinnacle Notes Offering.

(c) Borrower and its Subsidiaries shall, and shall use its commercially
reasonable efforts to ensure that each of its affiliated companies will:

(i) conduct its business in compliance with Anti-Corruption Laws;

(ii) maintain policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws; and

(iii) have appropriate controls and safeguards in place designed to prevent any
proceeds of any Loan or the New Pinnacle Notes Offering from being used contrary
to the representations and undertakings set forth herein.

(d) Borrower shall and its Subsidiaries shall, and shall use its commercially
reasonable efforts to ensure that each of its affiliated companies will: comply
in all material respects with all foreign and domestic laws, rules and
regulations (including the USA Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations) now or hereafter applicable to the Loans or the New Pinnacle Notes
Offering, the transactions underlying such Loans or the New Pinnacle Notes
Offering or Borrower’s execution, delivery and performance of the Loan
Documents.

8.12 Compliance with FTC Order. Comply in all material respects with the
requirements of the FTC Order.

8.13 Post-Closing Matters. Notwithstanding anything to the contrary in this
Agreement, the parties hereto agree that certain of the conditions precedent in
Section 7.1 and listed in Schedule 8.13 were not satisfied as of the Effective
Date, and the Lenders hereby waive any such condition in exchange for Borrower’s
agreement in the next sentence. Borrower shall, and shall ensure that each of
the Restricted Subsidiaries shall, execute and deliver the documents and
complete the tasks set forth on Schedule 8.13, in each case within the time
limits specified on such Schedule (as each such period may be extended by the
Administrative Agent).

8.14 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents, or of more fully perfecting or renewing the rights
of the Administrative Agent and the Lenders with respect to the Collateral (or
with respect to any additions thereto or replacements or proceeds thereof or
with respect to any other property or assets hereafter acquired by the Borrower
or any Restricted Subsidiary which may be deemed to be part of the Collateral)
pursuant hereto or thereto. Upon the exercise by the Administrative Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents which requires any consent, approval,

 

117



--------------------------------------------------------------------------------

recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Restricted Subsidiaries for such governmental consent,
approval, recording, qualification or authorization.

SECTION 9.

NEGATIVE COVENANTS

The Borrower hereby covenants and agrees that on the Effective Date (immediately
after consummation of the Acquisition) and thereafter, until the Commitments
have been terminated and each Letter of Credit has been Cash Collateralized or
back-stopped in a manner reasonably acceptable to the applicable Letter of
Credit Issuer, and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations incurred hereunder (other than contingent indemnity
and other contingent obligations as to which no claim has been asserted), are
paid in full, the Borrower shall not, and shall not permit any Restricted
Subsidiary to:

9.1 Financial Condition Covenants. So long as any Revolving Credit Commitments
are outstanding:

(a) Consolidated Senior Secured Debt Ratio. Permit the Consolidated Senior
Secured Debt Ratio as of the last day of any four consecutive fiscal quarter
period of the Borrower and its Restricted Subsidiaries ending with any fiscal
quarter set forth below to exceed the ratio set forth below opposite such fiscal
quarter:

 

Fiscal Quarter Ending

   Maximum Senior
Secured Debt  Ratio

September 30, 2013

   3.50 to 1.00

December 31, 2013

   3.50 to 1.00

March 31, 2014

   3.50 to 1.00

June 30, 2014

   3.50 to 1.00

September 30, 2014

   3.25 to 1.00

December 31, 2014

   3.00 to 1.00

March 31, 2015

   3.00 to 1.00

June 30, 2015

   2.75 to 1.00

September 30, 2015

   2.75 to 1.00

December 31, 2015

   2.75 to 1.00

March 31, 2016

   2.75 to 1.00

June 30, 2016

   2.75 to 1.00

 

118



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Maximum Senior
Secured Debt  Ratio

September 30, 2016

   2.75 to 1.00

December 31, 2016

   2.75 to 1.00

March 31, 2017

   2.75 to 1.00

June 30, 2017

   2.75 to 1.00

September 30, 2017

   2.75 to 1.00

December 31, 2017 and each fiscal quarter thereafter

   2.75 to 1.00

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the last day of any four consecutive fiscal quarter period of the
Borrower and its Restricted Subsidiaries ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Consolidated
Total Leverage Ratio

September 30, 2013

   8.00 to 1.00

December 31, 2013

   8.00 to 1.00

March 31, 2014

   8.00 to 1.00

June 30, 2014

   7.75 to 1.00

September 30, 2014

   7.75 to 1.00

December 31, 2014

   7.50 to 1.00

March 31, 2015

   7.25 to 1.00

June 30, 2015

   7.00 to 1.00

September 30, 2015

   6.75 to 1.00

December 31, 2015

   6.25 to 1.00

March 31, 2016

   6.25 to 1.00

June 30, 2016

   6.00 to 1.00

September 30, 2016

   5.75 to 1.00

December 31, 2016

   5.50 to 1.00

March 31, 2017

   5.25 to 1.00

June 30, 2017

   5.00 to 1.00

September 30, 2017

   5.00 to 1.00

 

119



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Maximum Consolidated
Total Leverage Ratio

December 31, 2017 and each fiscal quarter thereafter

   5.00 to 1.00

(c) Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower and its Restricted Subsidiaries to be less than 2.00 to 1.00;

(d) The provisions of this Section 9.1 are solely for the benefit of the
Revolving Credit Lenders and, notwithstanding anything to the contrary in this
Agreement, the Required Revolving Credit Lenders may (a) amend or otherwise
modify this Section 9.1 or, solely for purposes of Sections 9.1(a), (b) or (c),
the defined terms used, directly or indirectly, herein or (ii) waive any
noncompliance with Sections 9.1(a), (b) or (c) or any Event of Default resulting
from any such noncompliance, in each case, without the consent of any other
Lenders.

9.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) the Borrower to any Subsidiary, (ii) any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Wholly Owned Subsidiary
Guarantor, and (iii) any Restricted Subsidiary that is not a Wholly Owned
Subsidiary Guarantor to any other Restricted Subsidiary that is not a Wholly
Owned Subsidiary Guarantor; provided any such Indebtedness is unsecured and
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent;

(c) (i) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 9.3(g)(g) and (ii) Indebtedness of any
Person that becomes a direct or indirect Subsidiary of the Borrower after the
Effective Date in an acquisition, provided such Indebtedness existed prior to
the time such Person becomes a Subsidiary and neither the Borrower nor any other
Loan Party (other than the newly acquired Subsidiary) is liable for such
Indebtedness; provided, that the aggregate principal amount of Indebtedness
permitted pursuant to this Section 9.2(c) shall not exceed $100,000,000 at any
time outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 9.2(d);

(e) Guarantee Obligations made by Borrower or any of its Restricted Subsidiaries
of obligations of (i) the Borrower or any Restricted Subsidiary or (ii) any
Unrestricted Subsidiary; provided, that the aggregate amount of Guarantee
Obligations permitted under this clause (ii) shall not exceed $75,000,000 at any
time outstanding;

(f) (i) Indebtedness of the Borrower in respect of the Existing Subordinated
Obligations and (ii) Guarantee Obligations of any Subsidiary Guarantor in
respect of such

 

120



--------------------------------------------------------------------------------

Indebtedness; provided, that such Guarantee Obligations are subordinated to the
obligations of such Subsidiary Guarantor under the Security Documents to the
same extent as the obligations of the Borrower in respect of the Existing
Subordinated Obligations are subordinated to the Obligations;

(g) New Subordinated Obligations (and Guarantee Obligations of any Subsidiary
Guarantor in respect of such Indebtedness), provided, that after giving effect
to the incurrence of such Indebtedness and the application of the proceeds
thereof on the date of such incurrence (treating (x) any Indebtedness paid or
prepaid with such proceeds as being paid or prepaid on the date of such
incurrence if an irrevocable notice of payment or prepayment is given on the
date of such incurrence and such payment or prepayment occurs on or prior to
five (5) Business Days after such incurrence and (y) any net proceeds not
applied to pay Indebtedness as an increase in Cash of the Person holding such
Cash), the Consolidated Total Leverage Ratio (calculated pro forma as if such
incurrence and application (including any increase in Cash) has occurred as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered or required to be delivered pursuant to Section 6.1(a) or
Section 6.1(b)) shall not be higher than 0.25 less than the level required for
such fiscal quarter pursuant to Section 9.1(b);

(h) New Subordinated Obligations and/or Permitted Refinancing Subordinated
Obligations (and Guarantee Obligations of any Subsidiary Guarantor in respect of
such Indebtedness), all of the Net Cash Proceeds of which are used to refinance
(including pursuant to a tender, redemption, exchange or other replacement) Term
Loans, Revolving Credit Loans, Subordinated Obligations, Permitted Senior
Unsecured Obligations or Permitted Refinancing Subordinated Obligations (and all
interest and expenses incurred in connection therewith);

(i) to the extent not available from the Lenders, (x) Guarantee Obligations with
respect to commercial letters of credit up to an aggregate amount not to exceed
$50,000,000 at any one time outstanding so long as (i) such Indebtedness is
incurred in the ordinary course of business and (ii) such Indebtedness is
incurred for the purpose of effecting payment for goods or services required by
the Borrower or any of its Restricted Subsidiaries, and (y) Guarantee
Obligations with respect to standby letters of credit up to an aggregate amount
of $13,500,000 at any time one outstanding;

(j) Deferred compensation payable to employees, officers and/or directors in
accordance with the terms of the Deferred Compensation Plan;

(k) any Indebtedness incurred in accordance with Section 2.13;

(l) Indebtedness incurred pursuant to Section 4.21.3 of the Redevelopment
Agreement in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding;

(m) Indebtedness incurred in connection with the purchase, equipping, furnishing
and/or refurbishing of one or more aircraft in an aggregate principal amount not
to exceed $20,000,000 at any one time outstanding;

 

121



--------------------------------------------------------------------------------

(n) (i) Indebtedness of the Borrower in respect of the Existing Senior Unsecured
Obligations or Permitted Senior Unsecured Obligations and (ii) Guarantee
Obligations of any Subsidiary Guarantor in respect of such Existing Senior
Unsecured Obligations or Permitted Senior Unsecured Obligations; provided, that
(x) after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof on the date of such incurrence (treating
(A) any Indebtedness paid or prepaid with such proceeds as being paid or prepaid
on the date of such incurrence if an irrevocable notice of payment or prepayment
is given on the date of such incurrence and such payment or prepayment occurs on
or prior to five (5) Business Days after such incurrence and (B) any net
proceeds not applied to pay indebtedness as an increase in Cash of the Person
holding such Cash), the Consolidated Total Leverage Ratio (calculated pro forma
as if such incurrence and application (including any increase in Cash) has
occurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered or required to be delivered pursuant to
Section 8.1(a) or Section 8.1(b)) shall not be higher than 0.25 less than the
level required for such fiscal quarter pursuant to Section 9.1(b); and
(y) unless the Consolidated Total Leverage Ratio (calculated pro forma as if
such incurrence and application (including any increase in Cash) has occurred as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered or required to be delivered pursuant to Section 8.1(a) or
Section 8.1(b)) is less than 6.00 to 1.00, the aggregate principal amount of
Indebtedness under this clause (n) shall not exceed $3,500,000,000;

(o) Indebtedness to the applicable franchisor or manager for funds advanced on
behalf of, or obligations owed by, the Borrower or any Restricted Subsidiary
pursuant to any Hotel Agreements; and

(p) Indebtedness respecting obligations of the Borrower or any Restricted
Subsidiary to reimburse a Person who is not an Affiliate for amounts paid for
options on land that such Person will be transferring to the Borrower or one of
its Restricted Subsidiaries for development; provided, that the aggregate
principal amount of Indebtedness outstanding under this clause (p) shall not
exceed $30,000,000 at any time;

(q) Indebtedness of the Borrower or any Subsidiary of the Borrower owed for
property, casualty or liability insurance, so long as such Indebtedness shall be
incurred only to defer the cost of such insurance for the year in which such
Indebtedness is incurred; and

(r) Indebtedness not otherwise permitted by this Section 9.2, so long as the
aggregate principal amount of Indebtedness outstanding under this clause
(r) shall not exceed $125,000,000 at any time.

9.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments and other similar governmental charges not yet
due or which are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, in
conformity with GAAP;

 

122



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business or in connection with the
projects which are not overdue for a period of more than 30 days or that are
being contested in good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory or regulatory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) easements, rights-of-way, encroachment, title defects, restrictions and
other similar encumbrances created or suffered in the ordinary course of
business or incurred in permitted real estate development activities (including,
without limitation in connection with obtaining the necessary approvals to
develop any Unfinished Project);

(f) Liens in existence on the date hereof listed on Schedule 9.3(f);

(g) Liens securing Indebtedness of the Borrower or any other Restricted
Subsidiary incurred pursuant to Section 9.2(c) to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets, (ii) such Liens do not at any time encumber any Property other than the
Property financed by such Indebtedness, (iii) the amount of Indebtedness secured
thereby is not increased and (iv) the amount of Indebtedness initially secured
thereby is not less than 75%, or more than 100% of the purchase price of such
fixed or capital asset;

(h) any Lien to secure Indebtedness permitted pursuant to Section 9.2(c)(ii);
provided, that (i) such Lien is on Property of a Person existing at the time
such Person becomes a Subsidiary or is merged into or consolidated with the
Borrower or any Restricted Subsidiary; (ii) such Lien was not created in
contemplation of the acquisition of, merger or consolidation with or investment
in such Person and (iii) such Lien does not extend to any assets other than
those of the Person subject to such acquisition, merger, consolidation or
investment;

(i) Liens created pursuant to the Security Documents;

(j) any lease affecting Property owned by the Borrower or any other Subsidiary
entered into, assumed or otherwise acquired in the ordinary course of its
business and covering only the assets so leased;

(k) Liens on Cash deposited to secure reimbursement obligations under commercial
letters of credit permitted under Section 9.2(i), so long as the amount of Cash
subject to any such Lien does not exceed 110% of the amount of the Indebtedness
secured thereby;

(l) Intellectual Property rights granted by the Borrower or a Restricted
Subsidiary not interfering in any material respect with the ordinary conduct of
the business of the Borrower or the Restricted Subsidiaries, taken as a whole;

 

123



--------------------------------------------------------------------------------

(m) any attachment or judgment Lien not constituting an event of default under
Section 10.7;

(n) Liens arising from the filing of UCC financing statements relating solely to
leases permitted by this Agreement;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property which does not
materially interfere with the ordinary conduct of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;

(q) Liens reflected as exceptions on the title policies issued or endorsed to
the Administrative Agent on the Effective Date as contemplated under
Section 7.1(b)(iv), or in connection with Property acquired or mortgaged after
the Effective Date, on title policies issued or endorsed pursuant to
Section 8.10;

(r) [Reserved];

(s) Liens securing Indebtedness of the Borrower or any other Restricted
Subsidiary incurred pursuant to Section 9.2(m), provided that (i) such Liens do
not at any time encumber any Property other than the Property financed or
refinanced by such Indebtedness, and (ii) the amount of Indebtedness initially
secured thereby is not more than 100% of fair market value of such fixed or
capital asset;

(t) Earnest money or other deposits in Cash or Cash Equivalents for transactions
permitted under this Agreement;

(u) Liens not otherwise permitted by this Section 9.3 so long as (i) such Liens
do not secure funded Indebtedness and (ii) the aggregate outstanding amount of
the obligations secured thereby does not exceed $50,000,000 at any one time
outstanding;

(v) [Reserved];

(w) Lien securing Indebtedness permitted pursuant to Section 9.2(o) or other
obligations owed to the applicable franchisor or manager pursuant to any Hotel
Agreements;

(x) Liens on incurred premiums, dividends and rebates which may become payable
under insurance policies and loss payments which reduce the incurred premiums on
such insurance policies securing financing of the premiums with respect thereto
to the extent such Indebtedness is permitted to be incurred pursuant to
Section 9.2(q);

(y) Any preferential arrangement in favor of the trustee under the Indiana Power
of Attorney created by the execution and delivery of the Indiana Power of
Attorney; provided, however, that the Indiana Power of Attorney may not create
any other Lien or otherwise constitute or result in a Default or Event of
Default; and

 

124



--------------------------------------------------------------------------------

(z) Liens required in connection with the FTC Order.

9.4 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) any Person may be merged, consolidated or amalgamated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving entity
and the Borrower shall comply with Section 8.14 in connection therewith) or with
or into any Subsidiary Guarantor (provided that (i) the Subsidiary Guarantor
shall be the continuing or surviving entity or (ii) simultaneously with such
transaction, the continuing or surviving entity shall become a Subsidiary
Guarantor and the Borrower shall comply with Section 8.10 and Section 8.14 in
connection therewith) and any Immaterial Subsidiary may be merged, consolidated
or amalgamated with or into any Immaterial Subsidiary;

(b) any Restricted Subsidiary of the Borrower may liquidate, wind up, dissolve
or cease to exist or may Dispose of any or all of its assets to the Borrower or
any Restricted Subsidiary;

(c) a conversion of any Restricted Subsidiary to another form of organization
when no Default or Event of Default exists or would result therefrom; provided,
that the Borrower and such Restricted Subsidiary execute any assumption
documents reasonably requested by the Administrative Agent to continue the
perfection of Liens granted pursuant to the Loan Documents and to continue all
other obligations under the Loan Documents to which such Restricted Subsidiary
was a party;

(d) any Immaterial Subsidiary may be liquidated or dissolved or otherwise cease
to exist; and

(e) any Person may merge, consolidate, amalgamate, liquidate, dissolve or
Dispose of all or substantially all of its assets in a transaction that is a
Disposition, or a series of transactions that are Dispositions, permitted
pursuant to Section 9.5 (other than Section 9.5(c)).

9.5 Limitation on Disposition of Property. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Restricted Subsidiary,
issue or sell any shares of such Restricted Subsidiary’s Capital Stock to any
Person, except:

(a) the Disposition of personal property that is no longer used or useful in the
ordinary course of business;

(b) the Disposition of Cash or Cash Equivalents and the sale of inventory in the
ordinary course of business;

(c) Dispositions permitted by Section 9.4;

(d) Dispositions by the Borrower or a Restricted Subsidiary to the Borrower or
another Restricted Subsidiary;

 

125



--------------------------------------------------------------------------------

(e) Dispositions of any Investment in an Unrestricted Subsidiary;

(f) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor and the sale or issuance of any Immaterial Subsidiary’s
Capital Stock to any Immaterial Subsidiary;

(g) any Designated Asset Sale, provided that a Fair Value Determination has been
made with respect to such Disposition;

(h) Dispositions of Property, not otherwise permitted under this Section 9.5, in
any one transaction or series of related transactions having a value not in
excess of $25,000,000, and having an aggregate value not in excess of
$50,000,000 in any fiscal year and not in excess of $150,000,000 during the term
of this Agreement;

(i) any Recovery Event, provided, that the requirements of Section 5.2(d) are
complied with in connection therewith;

(j) any Disposition of any Investment permitted pursuant to Section 9.7(k);

(k) any Disposition constituting any lease otherwise permitted under
Section 9.3(j)

(l) any Disposition of Intellectual Property otherwise permitted under
Section 9.3(l);

(m) any Disposition of all or any portion of the Property comprising the Condo
Component, provided that a Fair Value Determination has been made with respect
to such Disposition;

(n) dedications of rights of way, easements or other development concessions
made by Borrower or its Restricted Subsidiaries as necessary, otherwise
desirable, or as may be required in connection with obtaining the necessary
approvals to develop, or as otherwise may be desirable to improve or remodel any
Property;

(o) any Disposition of one or more aircraft;

(p) any Disposition of all or any portion of the Undeveloped Land;

(q) any Disposition of all or any portion of the STAR and TIF Bonds;

(r) any Required Asset Sale and any actions related thereto for purposes of
compliance with the FTC Order;

(s) any Disposition of one or more of the Properties including by merger of a
Subsidiary owning any such Properties, provided that (a) the aggregate amount of
the net sale proceeds received from all such Dispositions shall not exceed
$500,000,000, (b) the Borrower or its Subsidiaries, as the case may be, receives
consideration for such Disposition at least equal to the Fair Market
Determination of the assets sold or otherwise disposed of as determined in good

 

126



--------------------------------------------------------------------------------

faith by the Borrower, and (c) the Net Cash Proceeds thereof are applied as set
forth in Section 5.2;

(t) any Disposition required by any Gaming Board to the extent the Net Cash
Proceeds thereof are applied as set forth in Section 5.2; and

(u) any Disposition of assets (i) relating to the Target Lake Charles Property
and/or the L’Auberge Lake Charles Property pursuant to the Shared Space Term
Sheet (as defined in the Membership Interests Purchase Agreement), including
termination of, or relinquishment of rights to enter into, the contemplated
“Festival Grounds” lease in exchange for the new lease as contemplated therein,
and any Disposition of other property and improvements in the Lake Charles,
Louisiana area (other than land which the primary elements of (x) the L’Auberge
Lake Charles hotel and casino currently occupy or (y) the Target Lake Charles
Property hotel and casino which is currently under construction are expected to
occupy) that Borrower determines would be desirable to contribute to the shared
space arrangement contemplated by the Shared Space Term Sheet or (ii) pursuant
to another purchase and sale agreement relating to the assets described in
clause (i) above that accomplishes the business purposes contemplated by the
Shared Space Term Sheet for such assets.

9.6 Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Borrower or any Restricted Subsidiary, whether now
or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in Cash or property or in obligations of
the Borrower or any Restricted Subsidiary, or enter into any derivatives or
other transaction with any financial institution, commodities or stock exchange
or clearinghouse (a “Derivatives Counterparty”) obligating the Borrower or any
Restricted Subsidiary to make payments to such Derivatives Counterparty as a
result of any change in market value of any such Capital Stock (collectively,
“Restricted Payments”), except that:

(a) (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor or (ii) any Restricted Subsidiary that is not
a Wholly Owned Subsidiary Guarantor may make Restricted Payments to another
Restricted Subsidiary that is not a Wholly Owned Subsidiary Guarantor;

(b) the Borrower may make Restricted Payments in the form of common stock of the
Borrower;

(c) the Borrower may repurchase or redeem Capital Stock of the Borrower to the
extent required by any Gaming Board to prevent a License Revocation;

(d) the Borrower may purchase the Borrower’s common stock or common stock
options from present or former officers or employees of the Borrower or any
Subsidiary following the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
paragraph subsequent to the Effective Date (net of any proceeds received by the
Borrower during the corresponding period

 

127



--------------------------------------------------------------------------------

following the Effective Date in connection with resales of any common stock or
common stock options so purchased) shall not exceed $5,000,000 per fiscal year;

(e) the Borrower may make Restricted Payments consisting of Investments in
Unrestricted Subsidiaries permitted to be Disposed of pursuant to
Section 9.5(e);

(f) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make (i) redemptions, repurchases,
defeasances, repayments or other acquisitions or retirements for value of
Capital Stock to the extent required by any Gaming Board having jurisdiction
over the Borrower or its Subsidiaries or deemed necessary by the Borrower in
order to avoid the suspension, revocation or denial of a gaming license by any
Gaming Board or other right to conduct lawful gaming operations and
(ii) redemptions, repurchases, defeasances, repayments or other acquisitions
expressly permitted by Section 9.8; and

(g) in addition to the Restricted Payments otherwise expressly permitted by this
Section 9.6, the Borrower may make Restricted Payments in an aggregate amount
not to exceed $100,000,000, provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (ii) the
Consolidated Senior Secured Debt Ratio (calculated pro forma as if such
transaction has occurred as of the last day of the most recent fiscal quarter
for which financial statements have been delivered or required to be delivered
pursuant to Section 8.1(a) or Section 8.1(b)) shall be less than 2.75 to 1.00.

9.7 Limitation on Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting an ongoing business from, or make any other investment in,
any other Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business (including,
without limitation, advances to patrons of the casino operations of the Borrower
or the Restricted Subsidiaries consistent with ordinary course gaming
operations);

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Section 9.2(b) and Section 9.2(e);

(d) Investments in existence on the date hereof listed on Schedule 9.7(d);

(e) loans and advances to employees of the Borrower or any Restricted
Subsidiaries of the Borrower in the ordinary course of business (including,
without limitation, for travel, entertainment and relocation expenses) in an
aggregate amount for the Borrower and Restricted Subsidiaries of the Borrower
not to exceed $10,000,000 at any one time outstanding;

(f) Investments consisting of the extension of credit to customers and suppliers
of the Borrower and the Restricted Subsidiaries in the ordinary course of
business and Investments received in satisfaction or partial satisfaction
thereof;

 

128



--------------------------------------------------------------------------------

(g) Investments received in connection with the settlement of any bona fide
dispute with another Person or in satisfaction of judgments;

(h) Investments in assets not prohibited by Section 9.14 made by the Borrower or
any of its Restricted Subsidiaries with the proceeds of any Reinvestment
Deferred Amount;

(i) Investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any Person that, prior to such Investment, is a Restricted
Subsidiary;

(j) Investments in the Foreign Unrestricted Subsidiaries by the Borrower or a
Restricted Subsidiary in an aggregate amount not to exceed the Maximum Foreign
Subsidiary Investment Amount;

(k) In addition to Investments otherwise expressly permitted by this
Section 9.7, Investments by the Borrower or any of its Restricted Subsidiaries
in an aggregate amount outstanding at any time (valued at cost) not exceeding
the sum of $300,000,000 plus an amount (but not less than zero) equal to 50% of
the New Capital Available Proceeds;

(l) Borrower or its Restricted Subsidiaries shall be permitted to transfer all
or any portion of the Undeveloped Land to an Unrestricted Subsidiary or a joint
venture of the Borrower or its Restricted Subsidiary; provided, that any equity
interest received by the Borrower or its Restricted Subsidiary in exchange
therefore or in connection therewith shall be pledged as Collateral;

(m) Investments made in connection with Hedge Agreements entered into by
Borrower or any of its Subsidiaries as required by Section 8.9 and to the extent
not prohibited by Section 9.15;

(n) Investments in an Unrestricted Subsidiary or a joint venture for the purpose
of development of the Condo Component in an amount not to exceed $10,000,000 at
any one time outstanding;

(o) (i) Investments by the Borrower or any of its Restricted Subsidiaries in any
Person that concurrently with such Investment becomes a Restricted Subsidiary or
that is merged into or consolidated with Borrower or a Restricted Subsidiary
pursuant to Section 9.4(a), or (ii) the acquisition of any assets (including by
merger, consolidation or otherwise) constituting an ongoing business by a
Borrower or a Restricted Subsidiary; provided, that in the case of clause
(i) and (ii), the Borrower and the applicable Restricted Subsidiaries, if any,
shall comply with Section 8.10 in connection therewith;

(p) Investments made by the Borrower in any Subsidiary received in exchange
solely for common stock of the Borrower;

(q) [Reserved];

(r) Investments made pursuant to the Redevelopment Agreement;

 

129



--------------------------------------------------------------------------------

(s) Investments made pursuant to the Hotel Agreements, not to exceed $10,000,000
at any time outstanding;

(t) Investments by the Borrower in the Atlantic City Entities not to exceed
$12,000,000 in any calendar year;

(u) Investments by the Borrower in the Atlantic City Entities the proceeds of
which are applied by the Atlantic City Entities for settlements and maintenance
support of the Atlantic City Property, including application to property taxes,
lease payments, demolition costs and other expenses, in an aggregate amount not
to exceed $8,000,000 during the term of this Agreement;

(v) Investments by the Borrower in the Vietnam Project, provided that such
Investments shall not exceed $50,000,000 at any time;

(w) Investments received by the Borrower in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations and other disputes with, customers and suppliers; and

(x) Investments by the Borrower with the net cash proceeds of new issuances of
Capital Stock of the Borrower so long as such Investments are made within 180
days following the date of receipt of such proceeds.

9.8 Limitation on Optional Payments and Modifications of Debt Instruments, Etc..

(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease, the
principal of Subordinated Notes, the Permitted Refinancing Subordinated Notes or
Permitted Senior Unsecured Obligations, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, or enter into any derivative
or other transaction with any Derivatives Counterparty obligating the Borrower
or any Subsidiary to make payments to such Derivatives Counterparty as a result
of any change in market value of the Subordinated Notes, the Permitted
Refinancing Subordinated Notes or Permitted Senior Unsecured Obligations,
provided that:

(i) the Borrower may prepay Existing Subordinated Obligations, New Subordinated
Obligations, Permitted Refinancing Subordinated Obligations and Permitted Senior
Unsecured Obligations in connection with the refinancing of such Existing
Subordinated Obligations, New Subordinated Obligations, Permitted Refinancing
Subordinated Obligations or Permitted Senior Unsecured Obligations with the
proceeds of (1) New Subordinated Obligations and/or Permitted Refinancing
Subordinated Obligations permitted pursuant to Section 9.2(h), or (2) Permitted
Senior Unsecured Obligations permitted pursuant to Section 9.2(n); or

(ii) the Borrower may make any optional or voluntary payment, prepayment,
repurchase or redemption of, or otherwise voluntarily or optionally defease the
Borrower’s Indebtedness under the Subordinated Notes and/or the Senior Unsecured
Notes (including with the proceeds of any Loan); provided, that (x) no Default
or Event of Default shall have occurred and be continuing or would result from
such transaction,

 

130



--------------------------------------------------------------------------------

(y) the Consolidated Senior Secured Debt Ratio (calculated pro forma as if such
transaction has occurred as of the last day of the most recent fiscal quarter
for which financial statements have been delivered or required to be delivered
pursuant to Section 8.1(a) or Section 8.1(b)) shall be less than 2.75 to 1.00,
and (z) the Borrower and its Restricted Subsidiaries shall be in compliance with
the Financial Condition Covenants for such fiscal quarter immediately prior to
and after giving pro forma effect to such transaction;

(b) amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Subordinated
Notes or the Permitted Refinancing Subordinated Notes or the Permitted Senior
Unsecured Notes, other than:

(i) any such amendment, modification, waiver or other change which would extend
the maturity or reduce the amount of any payment of principal thereof, reduce
the rate or extend the date for payment of interest thereon, or such amendments,
modifications, waivers or other changes that do not in the aggregate render such
instruments more restrictive than they were prior thereto; or

(ii) any other revisions, amendments, waivers or modifications that are
determined by the Administrative Agent not to be adverse to the Lenders;

(c) designate any Indebtedness (other than the Obligations) as “Designated
Senior Indebtedness” for the purposes of the Senior Subordinated Indentures;

(d) amend the Borrower’s certificate of incorporation in any manner determined
by the Administrative Agent to be adverse to the Lenders; or

(e) amend or otherwise modify the FTC Order in any manner that is materially
adverse to the Loan Parties or the Lenders.

9.9 Limitation on Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
Property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than (i) transactions
between or among the Borrower or any Restricted Subsidiary, (ii) indemnification
agreements, arrangements or provisions between the Borrower or any of its
Subsidiaries and the officers, directors or any other employee of Borrower or
any of its Subsidiaries, (iii) the allocation, or lack thereof, of common
expenses (including, without limitation, insurance premiums and overhead
expenses), (iv) payments pursuant to tax sharing agreements between or among the
Borrower and any of its Subsidiaries that the Borrower has determined in its
business judgment should be paid collectively, (v) any single transaction or
series of related transactions involving payments of less than $5,000,000, and
(vi) the transactions listed on Schedule 9.9 hereto) unless such transaction is
(a) not prohibited under this Agreement and (b) upon fair and reasonable terms
no less favorable to the Borrower or such Subsidiary, as the case may be, than
it would obtain in a comparable arm’s length transaction with a Person that is
not an Affiliate; provided, that the provisions of this Section 9.9 shall not

 

131



--------------------------------------------------------------------------------

apply to transactions permitted pursuant to Section 9.5(f), Section 9.6,
Section 9.7(e), (j), (l), (n), (p), (s), (t), (u) or (v).

9.10 Limitation on Sales and Leasebacks. Except for (a) the Disposition of one
or more aircraft in a transaction permitted pursuant to Section 9.5(o), (b) sale
and leaseback transactions that are (i) permitted pursuant to Section 9.5(n),
(ii) entered into after January 1, 2013 and (iii) do not exceed in the aggregate
Property with a value during the term of this Agreement in excess of $30,000,000
or (c) sale and leaseback transactions that do not exceed in the aggregate
Property with a value in any fiscal year in excess of $15,000,000, enter into
any arrangement with any Person providing for the leasing by the Borrower or any
Restricted Subsidiary of real or personal property, which has been or is to be
sold or transferred by the Borrower or such Restricted Subsidiary to such Person
or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of the Borrower or
such Subsidiary.

9.11 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.

9.12 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Restricted Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
guarantor, its obligations under the Security Documents, other than (a) this
Agreement and the other Loan Documents, (b) the Indentures, (c) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (d) customary provisions in
leases and licenses entered into in the ordinary course of business consistent
with past practices (in each case applicable solely to such lease or license or
the Property subject to such lease or license), (e) customary restrictions in an
agreement to Dispose of assets in a transaction permitted under Section 9.5
solely to the extent that such restrictions apply solely to the assets to be
Disposed, (f) in accordance with applicable Gaming Laws, (g) restrictions in any
agreement relating to the Condo Component and the Undeveloped Land, (h) the St.
Louis County Ground Lease, and (i) customary restrictions contained in
agreements with respect to Indebtedness permitted pursuant to Section 9.2(c),
Section 9.2(d) and Section 9.2(m).

9.13 Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Restricted Subsidiary, (b) make
Investments in the Borrower or any other Restricted Subsidiary, or (c) transfer
any of its assets to the Borrower or any other Restricted Subsidiary, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents; (ii) any restrictions with
respect to a Restricted Subsidiary imposed pursuant to an agreement that has
been entered into in connection with the Disposition of all or substantially all
of the Capital Stock or assets of such Restricted Subsidiary; (iii) customary

 

132



--------------------------------------------------------------------------------

restrictions in an agreement to Dispose of assets in a transaction permitted
under Section 9.5 solely to the extent that such restriction applies solely to
the assets to be Disposed; (iv) customary anti-assignment provisions in leases
and licenses entered into in the ordinary course of business consistent with
past practices (in each case applicable solely to such lease or license or the
Property subject to such lease or license); (v) customary restrictions on
transfers of assets contained in any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (vi) restrictions in any agreement relating to the Condo
Component and the Undeveloped Land, and (vii) restrictions contained in
agreements with respect to Indebtedness permitted pursuant to Section 9.2(c),
Section 9.2(d) and Section 9.2(m).

9.14 Limitation on Lines of Business. Enter into any business, either directly
or through any Restricted Subsidiary, except for those businesses (including
horse racing) in which the Borrower and its Restricted Subsidiaries are engaged
on the date of this Agreement or that are reasonably related or similar thereto
except the Borrower may (i) engage in businesses related to online gaming,
(ii) enter into any joint venture or financing for the Condo Component or
(ii) pursue the pre-development of all or any part of the Undeveloped Land.

9.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates.

9.16 Limitation on Changes to Deferred Compensation Plan. Amend or modify the
Deferred Compensation Plan in a manner that would change its nature from that of
a “defined contribution plan,” within the meaning of Section 414(i) of the Code,
to a “defined benefit plan,” within the meaning of Section 414(j) of the Code.

9.17 Directors’ and Officers’ Trust. Notwithstanding anything to the contrary
contained in this Agreement (including the negative covenants in this
Section 9), Borrower may deposit up to $10,000,000 into a Directors’ and
Officers’ Trust.

SECTION 10.

EVENTS OF DEFAULT

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

10.1 Payments.

The Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof or thereof; or

 

133



--------------------------------------------------------------------------------

10.2 Representations, Etc..

Any representation or warranty made or deemed made by any Loan Party herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or

10.3 Covenants.

(a) Any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 8.4(a) (with respect to the
Borrower only) or Section 9; provided, that any default under the Financial
Condition Covenants shall not constitute an Event of Default with respect to the
Term Loan Facility until the date on which the Revolving Credit Loans (if any)
have been accelerated or the Revolving Credit Commitments have been terminated,
in each case, by the Required Revolving Credit Lenders; or

(b) Any Loan Party shall default in, or an event of default shall occur with
respect to, the observance or performance of any other agreement contained in
this Agreement or any other Loan Document (other than as provided in Sections
10.1, 10.2 and 10.3(a)), and such default or event of default shall continue
unremedied for a period of 30 days; or

10.4 Default Under Other Agreements.

The Borrower or any of its Restricted Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including, without limitation,
any Guarantee Obligation, but excluding the Loans and Reimbursement Obligations)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to or mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
Section 10.4 shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this Section 10.4 shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $50,000,000; or

10.5 Bankruptcy, Etc..

(a) The Borrower or any of its Subsidiaries shall commence any case, proceeding
or other action (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an

 

134



--------------------------------------------------------------------------------

order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower or any of its Subsidiaries shall
make a general assignment for the benefit of its creditors; or

(b) There shall be commenced against the Borrower or any of its Subsidiaries any
case, proceeding or other action of a nature referred to in clause (a) above
that (i) results in the entry of an order for relief or any such adjudication or
appointment or (ii) remains undismissed, undischarged or unbonded for a period
of 60 days;

(c) or there shall be commenced against the Borrower or any of its Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or

(d) the Borrower or any of its Subsidiaries shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (a), (b), or (c) above; or

(e) the Borrower or any of its Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

10.6 ERISA.

Any ERISA Event shall occur that, either alone or together with all other such
ERISA Events, if any, could, in the sole judgment of the Required Lenders,
reasonably be expected to have a Material Adverse Effect; or

10.7 Judgments.

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving for the Borrower and its Subsidiaries taken as a
whole a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or

10.8 Security Documents.

Any of the Security Documents shall cease, for any reason (other than by reason
of the express release thereof pursuant to Section 11.11), to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

135



--------------------------------------------------------------------------------

10.9 Guaranty.

The guarantee contained in the Subsidiary Guaranty shall cease, for any reason
(other than by reason of the express release thereof pursuant to Section 11.11),
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or

10.10 Change of Control.

Any Change of Control shall occur; or

10.11 Subordinated Notes.

The Subordinated Notes or the guarantees thereof shall cease, for any reason, to
be validly subordinated to the Obligations or the obligations of the Subsidiary
Guarantors under the Security Documents, as the case may be, as provided in the
applicable Indentures, or any Loan Party, any Affiliate of any Loan Party, the
trustee in respect of the Subordinated Notes or the holders of at least 25% in
aggregate principal amount of the Subordinated Notes shall so assert;

then, and in any such event, (i) if such event is an Event of Default specified
in clause (a) or (b) of Section 10.5 above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then-
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (ii) if such event is
any other Event of Default, either or both of the following actions may be
taken: (A) with the consent of the Required Revolving Credit Lenders, the
Administrative Agent may, or upon the request of the Required Revolving Credit
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate; and (B) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including,
without limitation, all amounts of L/C Obligations, whether or not the
beneficiaries of the then-outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. In the case of all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrower shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other

 

136



--------------------------------------------------------------------------------

Loan Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).

10.12 Application of Proceeds.

Any amount received by the Administrative Agent from any Loan Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 10.5 shall be applied:

(a) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent in connection with any collection or sale
or otherwise in connection with any Loan Document, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Administrative Agent hereunder or under any other
Loan Document on behalf of any Loan Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

(b) second, to the Lender Parties, an amount (x) equal to all Obligations owing
to them on the date of any distribution and (y) sufficient to Cash Collateralize
all Letters of Credit Outstanding on the date of any distribution, and, if such
moneys shall be insufficient to pay such amounts in full and Cash Collateralize
all Letters of Credit Outstanding, then ratably (without priority of any one
over any other) to such Lender Parties in proportion to the unpaid amounts
thereof and to Cash Collateralize the Letters of Credit Outstanding; and

(c) third, any surplus then remaining shall be paid to the applicable Loan
Parties or their successors or assigns or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct;

provided that any amount applied to Cash Collateralize any Letters of Credit
Outstanding that has not been applied to reimburse the Letter of Credit Borrower
for Unpaid Drawings under the applicable Letters of Credit at the time of
expiration of all such Letters of Credit shall be applied by the Administrative
Agent in the order specified in clauses (a) through (c) above.

SECTION 11.

THE AGENTS

11.1 Appointment. (a) Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents (including as Mortgage Trustee for such Lender and the
other Lender Parties under the Preferred Ship Mortgages) and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The provisions of this Section 11 (other than Section 11.1(c) with respect to
the Arrangers) are solely for the benefit of the Agents and the Lenders, and the
Borrower shall have no rights as third party beneficiary of any such provision.
Each references in this Section 11 to the Administrative Agent shall include

 

137



--------------------------------------------------------------------------------

the Administrative Agent in its capacity as Mortgage Trustee under the Preferred
Ship Mortgages.

(b) Notwithstanding any provision to the contrary elsewhere in this Agreement,
the Administrative Agent shall not have any duties or responsibilities except
those expressly set forth herein, or any fiduciary relationship with any of the
Lenders, the Swing Line Lender or the Letter of Credit Issuers, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.

(c) Each of the Arrangers, the Co-Documentation Agents and the Co-Managers each
in its capacity as such, shall not have any obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Section 11.

11.2 Delegation of Duties. The Administrative Agent may each execute any of its
duties under this Agreement and the other Loan Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
subagents or attorneys-in-fact selected by it in the absence of its gross
negligence or willful misconduct (as determined in the final non-appealable
judgment of a court of competent jurisdiction).

11.3 Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document (except for its or
such Person’s own gross negligence or willful misconduct, as determined in the
final non-appealable judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) responsible in any
manner to any of the Lenders or any participant for any recitals, statements,
representations or warranties made by any of the Borrower or any Guarantor or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
the perfection or priority of any Lien or security interest created or purported
to be created under the Security Documents, or for any failure of the Borrower
or any Guarantor or any other Loan Party to perform its obligations hereunder or
thereunder. No Agent shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

11.4 Reliance by Agents. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or instruction

 

138



--------------------------------------------------------------------------------

believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose it to liability or that is contrary to any
Loan Document or applicable law. For purposes of determining compliance with the
conditions specified in Section 7 on the Effective Date, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.

11.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders, provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders except to the extent that this Agreement requires
that such action be taken only with the approval of the Required Lenders or each
of the Lenders, as applicable).

11.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that the Administrative Agent nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including any review of the affairs of the Borrower, any
Guarantor or any other Subsidiary, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, the Swing
Line Lender or any Letter of Credit Issuer. Each Lender, the Swing Line Lender
and each Letter of Credit Issuer represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower,

 

139



--------------------------------------------------------------------------------

Guarantor and any other Subsidiary and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, any Guarantor and any other Subsidiary.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Subsidiary that may come into the
possession of the Administrative Agent or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

11.7 Indemnification. The Lenders agree to severally indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of the Loan Parties to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against an Agent in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under or in connection with any of the foregoing,
provided that no Lender shall be liable to an Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence, bad faith or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction; provided, further,
that no action taken by the Administrative Agent in accordance with the
directions of the Required Lenders (or such other number or percentage of the
Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 11.7. In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur (including at any time following the payment of the
Loans), this Section 11.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse each Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such

 

140



--------------------------------------------------------------------------------

expenses by or on behalf of the Borrower, provided that such reimbursement by
the Lenders shall not affect the Borrower’s continuing reimbursement obligations
with respect thereto. If any indemnity furnished to any Agent for any purpose
shall, in the opinion of such Agent, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided,
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s pro rata portion
thereof; and provided, further, this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement resulting from
such Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. The agreements in
this Section 11.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

11.8 Agents in Their Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower or any Guarantor as though such Agent were not an Agent
hereunder and under the other Loan Documents. With respect to the Loans made by
it, each Agent shall have the same rights and powers under this Agreement and
the other Loan Documents as any Lender and may exercise the same as though it
were not an Agent, and the terms “Lender” and “Lenders” shall include each Agent
in its individual capacity.

11.9 Successor Agents and Successor Swing Line Lender.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Letter of Credit Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, subject
to the consent of the Borrower (not to be unreasonably withheld or delayed) so
long as no Default under Section 10.1 or 10.5 is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Letter of Credit Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security as nominee
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Letter of Credit Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as the Administrative Agent, as the case
may be, hereunder, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as

 

141



--------------------------------------------------------------------------------

may be necessary or desirable, or as the Required Lenders may reasonably
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower (following the
effectiveness of such appointment) to such Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Section 11 (including Section 11.7) and
Section 12.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.

Any resignation by JPMorgan Chase Bank, N.A. as Administrative Agent pursuant to
this Section shall also constitute its resignation as Letter of Credit Issuer
and its Affiliates’ resignation as Swing Line Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Letter of Credit Issuer and Swing Line Lender,
(b) the retiring Letter of Credit Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Letter of Credit Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements reasonably
satisfactory to the retiring Letter of Credit Issuer to effectively assume the
obligations of the retiring Letter of Credit Issuer with respect to such Letters
of Credit.

11.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by any
applicable Loan Party and without limiting the obligation of any applicable Loan
Party to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties, additions to Tax
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this Section 11.10. For
the avoidance of doubt, for purposes of this Section 11.10, the term “Lender”
includes any Letter of Credit Issuer and the Swing Line Lender.

11.11 Agents Under Security Documents and Subsidiary Guaranty. Each Lender Party
hereby further authorizes the Administrative Agent on behalf of and for the
benefit of the Lender

 

142



--------------------------------------------------------------------------------

Parties, to be the agent for and representative of the Lender Parties with
respect to the Collateral and the Security Documents. Subject to Section 12.1,
without further written consent or authorization from any Lender Party, the
Administrative Agent may execute any documents or instruments necessary to
(a) in connection with a sale or disposition of assets permitted by this
Agreement or with respect to which Required Lenders (or such other Lenders as
may be required to give such consent under Section 12.1) have otherwise
consented, (i) release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or (ii) release any
Guarantor from the Subsidiary Guaranty, (b) in its discretion, subordinate any
Lien on any item of Collateral that is subject to a Permitted Lien (that
requires such subordination) or (c) upon request of the Borrower, to execute and
deliver subordination and non-disturbance agreements whereby the Administrative
Agent agrees not to disturb the rights of a counterparty to a Hotel Agreement
absent default by such party thereunder, and such party agrees that its rights
under such Hotel Agreement shall be subordinate to the Liens and security
interests of the Administrative Agent under the Loan Documents.

The Administrative Agent shall have its own independent right to demand payment
of the amounts payable by the Borrower under this Section 11.11, irrespective of
any discharge of the Borrower’s obligations to pay those amounts to the other
Lenders resulting from failure by them to take appropriate steps in insolvency
proceedings affecting the Borrower to preserve their entitlement to be paid
those amounts.

Any amount due and payable by the Borrower to the Administrative Agent under
this Section 11.11 shall be decreased to the extent that the other Lenders have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Loan Documents and any amount due and payable
by the Borrower to the Administrative Agent under those provisions shall be
decreased to the extent that the Administrative Agent has received (and is able
to retain) payment in full of the corresponding amount under this Section 11.11.

11.12 Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Agents and each Lender Party hereby agree that (i) no Lender Party shall have
any right individually to realize upon any of the Collateral or to enforce the
Guarantee, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent, on behalf of the
Lender Parties in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by the
Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and the Administrative Agent, as agent for and representative of the
Lender Parties (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Obligations as a credit on account of
the purchase price for any collateral payable by the Administrative Agent at
such sale or other disposition.

 

143



--------------------------------------------------------------------------------

11.13 Treasury Management Agreements and Hedge Agreements. Except as otherwise
expressly set forth herein or in any Security Document, no Treasury Management
Bank or Qualified Counterparty that obtains the guarantees hereunder or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 11 to the contrary, no Agent shall be required to verify the payment of,
or that other satisfactory arrangements have been made with respect to,
Obligations arising under Treasury Management Agreements and Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Qualified Counterparty,
as the case may be.

SECTION 12.

MISCELLANEOUS

12.1 Amendments, Waivers and Releases. Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.1. The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Loan Party or Loan Parties written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive in writing, on such terms and conditions as the Required Lenders or
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that each such waiver and each such
amendment, supplement or modification shall be effective only in the specific
instance and for the specific purpose for which given; and provided, further,
that no such waiver and no such amendment, supplement or modification shall:

(i) forgive or reduce any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate (it being understood that
only the consent of the Required Lenders shall be necessary to waive any
obligation of the Borrower to pay interest at the Default Rate or amend
Section 2.8(c)), or forgive any portion, or extend the date for the payment, of
any interest or fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or extend the
final expiration date of any Lender’s Commitment or extend the final expiration
date of any Letter of Credit beyond the L/C Facility Maturity Date, or increase
the aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Sections 5.3(a) (with respect to the ratable allocation of any
payments only) and 12.8(a) and 12.19, or make any Loan, interest, Fee or other
amount payable in any currency other than expressly provided herein, in each
case without the written consent of each Lender directly and adversely affected
thereby, or

 

144



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section 12.1, consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Loan Document to which it is a party (except as permitted pursuant to
Section 9.4) or alter the order of application set forth in Section 10.12, in
each case without the written consent of each Lender directly and adversely
affected thereby, or

(iii) amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent in a manner that directly and
adversely affects such Person, or

(iv) amend, modify or waive any provision of Section 3 with respect to any
Letter of Credit without the written consent of the Letter of Credit Issuer, or

(v) amend, modify or waive any provisions hereof relating to Swing Line Loans
without the written consent of the Swing Line Lender in a manner that directly
and adversely affects such Person, or

(vi) release all or substantially all of the Guarantors under the Guarantees
(except as expressly permitted by the Guarantees or this Agreement) or release
all or substantially all of the Collateral under the Security Documents (except
as expressly permitted by the Security Documents or this Agreement) without the
prior written consent of each Lender, or

(vii) amend Section 2.9 so as to permit Interest Period intervals greater than
six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby, or

(viii) decrease the amount or allocation of any mandatory prepayment to be
received by any Term Loan Lender without the written consent of the Required
Term Loan Lenders, (x)(A) decrease the Term Loan Repayment Amount applicable to
Tranche B-1 Term Loans, Tranche B-2 Term Loans or any other Class of Term Loans,
as applicable, extend any scheduled Term Loan Repayment Date applicable to
Tranche B-1 Term Loans, Tranche B-2 Term Loans or any other Class of Term Loans,
as applicable, in each case without the written consent of the Required Tranche
B-1 Term Loan Lenders, Required Tranche B-2 Term Loan Lenders or the Required
Term Loan Lenders of such Class, as applicable and (B) decrease the amount or
allocation of any mandatory prepayment to be received by any Tranche B-1 Term
Loan Lender, Tranche B-2 Term Loan Lender or by any other Lender of any other
Class of Term Loans, as applicable, in a manner disproportionately adverse to
the interests of the Tranche B-1 Term Loan Lenders, the Tranche B-2 Term Loan
Lenders or by any other Lender of any other Class of Term Loans, as applicable,
in relation to the Lenders of any other Class of Term Loans, in each case
without the written consent of the Required Tranche B-1 Term Loan Lenders, the
Required Tranche B-2 Term Loan Lenders or the Required Term Loan Lenders of such
Class, as applicable; or

(ix) reduce the percentages specified in the definitions of the terms “Required
Lenders”, “Required Prepayment Lenders”, “Required Revolving Credit Lenders”,

 

145



--------------------------------------------------------------------------------

“Required Tranche B-1 Term Loan Lenders” or “Required Tranche B-2 Term Loan
Lenders” or amend, modify or waive any provision of this Section 12.1 that has
the effect of altering the number of Lenders that must approve any amendment,
modification or waiver, in each case without the written consent of each Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (i) the Commitment of such Lender may not be increased or extended,
(ii) the principal amount of the Loans of such Lender may not be forgiven or
reduced and (iii) amend, modify or waive any provision hereof which requires the
approval of all Lenders or all affected Lenders if such amendment, modification
or waiver disproportionately directly and adversely affects such Defaulting
Lender, in each case without the consent of such Defaulting Lender.

Notwithstanding the foregoing, only the Required Revolving Credit Lenders shall
have the ability to waive, amend, supplement or modify the Financial Condition
Covenants.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Loans. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.

Notwithstanding the foregoing, in addition to any credit extensions and related
Joinder Agreement(s) or Extension Amendment effectuated without the consent of
Lenders in accordance with Section 2.13, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and other
definitions related to such new Term Loans and Revolving Credit Loans.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
or any portion of outstanding Term Loans of any Class (“Refinanced Term Loans”)
with a replacement term loan tranche (“Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Refinanced
Term

 

146



--------------------------------------------------------------------------------

Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (c) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans (when taken as a
whole) than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans of such Class in effect
immediately prior to such refinancing; provided that a certificate of an
Authorized Officer of Borrower delivered to the Administrative Agent at least
five Business Days (or such shorter period as the Administrative Agent may
reasonably agree) prior to the incurrence of such Replacement Term Loans,
together with a reasonably detailed description of the material terms and
conditions of such Replacement Term Loans or drafts of the documentation
relating thereto, stating that Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies Borrower within two Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees).

The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Loan Parties on any Collateral shall be
automatically released (i) in full, upon the termination of this Agreement and
the payment of all Obligations hereunder (except for contingent indemnification
obligations in respect of which a claim has not yet been made), (ii) upon the
sale or other disposition of such Collateral (including as part of or in
connection with any other sale or other disposition permitted hereunder) to any
Person other than another Loan Party, to the extent such sale or other
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (iii) to the extent such Collateral is comprised of property leased to
a Loan Party, upon termination or expiration of such lease, (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with this Section 12.1), (v) to the extent the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the applicable Guarantee (in accordance
with the second following sentence) and (vi) as required to effect any sale or
other disposition of Collateral in connection with any exercise of remedies of
the Administrative Agent pursuant to the Collateral Documents. Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents. Additionally, the Lenders
hereby irrevocably agree that any Restricted Subsidiary that is a Guarantor
shall be released from the Guarantees upon consummation of any transaction
resulting in such Subsidiary ceasing to constitute a Restricted Subsidiary. The
Lenders hereby authorize the Administrative Agent to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.

 

147



--------------------------------------------------------------------------------

Without the consent of any other person, the applicable Loan Party or Loan
Parties and the Administrative Agent may (in its or their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Lender Parties, or as required by local
law to give effect to, or protect any security interest for the benefit of the
Lender Parties, in any property or so that the security interests therein comply
with applicable Requirements of Law.

12.2 Notices. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

Borrower:    Pinnacle Entertainment, Inc.    8918 Spanish Ridge Avenue    Las
Vegas, Nevada 89148    Attn: Carlos Ruisanchez    With copies to John A. Godfrey
   Telecopy: (702) 541-7778    Telephone: (702) 541-7777 Administrative Agent:
   JPMorgan Chase Bank, N.A.    500 Stanton Road, Ops 2    Third Floor   
Newark, DE 19713    Attn: Brittany Duffy    E-mail: brittany.duffy@jpmorgan.com
   Telecopy: (302) 634-4733    Telephone: (302) 634-8814 Letter of Credit
Issuer:    As notified by such Letter of Credit Issuer to    the Administrative
Agent and the Borrower

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided, that notices and other communications
to the Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9,
4.2 and 5.1 shall not be effective until received; provided further, that in the
cases of clauses (ii)(C) and (D), any notices and other communications sent
after normal business hours of any recipient shall be deemed to have been
received on the next Business Day.

 

148



--------------------------------------------------------------------------------

12.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

12.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

12.5 Payment of Expenses; Indemnification. The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution and delivery of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of a primary counsel to the Agents, or such
other counsel retained with the Borrower’s consent (such consent not to be
unreasonably withheld) and, if necessary, one firm of local counsel in each
appropriate jurisdiction, (b) to pay or reimburse each Agent and each Lender for
all its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or after the occurrence of a Default,
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable fees, disbursements and other
charges of counsel to the Agents and the Lenders (including the allocated fees
and disbursements and other charges of in-house counsel), (c) to pay, indemnify,
and hold harmless each Lender and Agent from, any and all recording and filing
fees and (d) to pay, indemnify, and hold harmless each Lender and Agent and
their respective Affiliates, their respective Affiliates’ controlling persons,
and the directors, officers, employees, trustees, investment advisors and agents
of any of the foregoing (collectively, the “Indemnitees”), from and against any
and all other liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever, including reasonable and documented fees, disbursements
and other charges of one primary counsel and one local counsel in each relevant
jurisdiction to such indemnified Persons (unless there is an actual or perceived
conflict of interest or the availability of different claims or defenses in
which case each such group of indemnified Persons may retain other counsel),
related to the Transactions (including, without limitation, the Acquisition) or,
with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to indemnified liabilities to the extent it has been
determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from (i) the gross negligence, bad faith or
willful misconduct of such Indemnitees, or (ii) disputes between and among
Persons otherwise entitled to indemnification other than disputes involving the
Administrative Agent in its capacity as such. No Person entitled to
indemnification under clause (d) of this Section 12.5 shall be liable for any
damages arising from

 

149



--------------------------------------------------------------------------------

the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any such Person have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Effective Date). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 12.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or any other Person, whether or not any
Person entitled to indemnification under clause (d) of this Section 12.5 is
otherwise a party thereto. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries so to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section shall be
payable not later than 30 days after written demand therefor. Statements payable
by the Borrower pursuant to this Section shall be submitted to the Vice
President of Finance, at the address of the Borrower set forth in Section 12.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a notice to the Administrative Agent. The agreements in this
Section 12.5 shall survive repayment of the Loans and all other amounts payable
hereunder. This Section 12.5 shall not apply with respect to any claims for
Taxes, which shall be governed exclusively by Section 5.4 and, to the extent set
forth therein, Section 2.10.

12.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 12.6) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Letter of Credit Issuer and the
Lenders and each other Person entitled to indemnification under Section 12.5)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may at any time assign to one or more assignees (other than any natural Persons)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans (including participations in
L/C Obligations or Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

150



--------------------------------------------------------------------------------

(A) the Borrower, provided that no consent of the Borrower shall be required for
(1) an assignment of Term Loans to (X) a Lender, (Y) an Affiliate of a Lender,
or (Z) an Approved Fund or (2) an assignment of Loans or Commitments to any
other assignee if an Event of Default under Section 10.1 or Section 10.5 has
occurred and is continuing, provided that the Borrower shall be deemed to have
consented to any assignment if the Borrower does not respond within ten Business
Days of a request for its consent with respect to such assignment; and

(B) the Administrative Agent and, in the case of Revolving Credit Commitments or
Revolving Credit Loans only, the Swing Line Lender and the Letter of Credit
Issuer, provided that no consent of the Administrative Agent shall be required
for an assignment of any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 in the case of Revolving Credit Commitments and $1,000,000 in the
case of Term Loans, unless each of the Borrower and the Administrative Agent
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 10.1 or Section 10.5 has occurred and is
continuing; provided further that contemporaneous assignments to a single
assignee made by Affiliates of Lenders and related Approved Funds shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system or other method reasonably acceptable to the Administrative Agent,
together with a processing and recordation fee in the amount of $3,500; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms; and

 

151



--------------------------------------------------------------------------------

(E) any assignment of Term Loans to the Borrower or any Subsidiary shall also be
subject to the requirements of Section 12.6(h). Notwithstanding anything to the
contrary contained herein, no Lender may assign Revolving Credit Loans or
Revolving Credit Commitments to the Borrower or any Subsidiary,

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section 12.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 12.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 12.6. For the avoidance of doubt, in case of an assignment to a new
Lender pursuant to this Section 12.6, (i) the Administrative Agent, the new
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
new Lender been an original Lender signatory to this Agreement with the rights
and/or obligations acquired or assumed by it as a result of the assignment and
to the extent of the assignment the assigning Lender shall each be released from
further obligations under the Loan Documents and (ii) the benefit of each
Security Document shall be maintained in favor of the new Lender.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (and related interest amounts) and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to each Lender pursuant
to the terms hereof from time to time (the “Register”). Further, each Register
shall contain the name and address of the Administrative Agent and the lending
office through which each such Person acts under this Agreement. The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Letter of Credit Issuer and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and applicable tax forms (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause
(b) of this

 

152



--------------------------------------------------------------------------------

Section 12.6 and any written consent to such assignment required by clause
(b) of this Section 12.6, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, the Letter of Credit Issuer or the Swing Line Lender, sell
participations to one or more banks or other entities (other than the Borrower
and its Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Loan Document, provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) and (vii) of the second proviso to Section 12.1 that
affects such Participant. Subject to clause (c)(ii) of this Section 12.6, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.4 to the same extent as if it were a Lender (subject
to the limitations and requirements of those Sections as though it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 12.6, including the requirements of clause (e) of Section 5.4). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 12.8(b) as though it were a Lender, provided such Participant agrees
to be subject to Section 12.8(a) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, or 5.4 than the applicable Lender would have been entitled
to receive absent the sale of the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which consent shall not be unreasonably withheld). Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and related interest
amounts) of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under

 

153



--------------------------------------------------------------------------------

Section 5f.103-1(c) of the United States Treasury Regulations complied with the
requirements of said Section, and provided, further, that no Participant shall
be entitled to receive any greater amount pursuant to any such Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred. The entries in the Participant Register shall be
conclusive, and such Lender shall treat each Person whose name is recorded in
the Participant Register as the owner of such Loan (or other right or
obligation) hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by an Agent at any reasonable time and from time to
time upon reasonable prior notice.

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or
other governmental authority, and this Section 12.6 shall not apply to any such
pledge or assignment of a security interest, provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e) Subject to Section 12.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

(g) SPV Lender. Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (a
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide to the
Borrower all or any part of any Loan that such Granting Lender would otherwise
be obligated to make the Borrower pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan and
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by an SPV hereunder
shall utilize the Commitment of the

 

154



--------------------------------------------------------------------------------

Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it shall not institute against, or join any
other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 12.6, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV. This Section 12.6(g) may not be amended without the written consent of the
SPV. Notwithstanding anything to the contrary in this Agreement but subject to
the following sentence, each SPV shall be entitled to the benefits of Sections
2.10, 2.11, and 5.4 to the same extent as if it were a Lender (subject to the
limitations and requirements of those Sections as though it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this
Section 12.6, including the requirements of clause (e) of Section 5.4).
Notwithstanding the prior sentence, an SPV shall not be entitled to receive any
greater payment under Section 2.10, 2.11, or 5.4 than its Granting Lender would
have been entitled to receive absent the grant to such SPV, unless such grant to
such SPV is made with the Borrower’s prior written consent (which consent shall
not be unreasonably withheld).

(h) Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to the Borrower or any Subsidiary
and (y) the Borrower and any Subsidiary may, from time to time, purchase or
prepay Term Loans, in each case, on a non-pro rata basis through (x) Dutch
auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between the Borrower and the
Administrative Agent (or other applicable agent managing such auction) or
(y) open market purchases; provided that any Loans or Commitments acquired by
the Borrower or any Subsidiary shall be retired and cancelled promptly upon the
acquisition thereof.

12.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10 or 5.4, (b) is affected
in the manner described in Section 2.10(b)(iii) and as a result thereof any of
the actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution,
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default under Section 10.1 or 10.5 shall have occurred and
be continuing at the time of such replacement, (iii) the Borrower shall repay
(or the replacement bank or institution shall purchase, at par) all Loans and
interest, fees and other amounts payable

 

155



--------------------------------------------------------------------------------

to such replaced Lender, including other amounts pursuant to Section 2.10, 2.11
or 5.4, as the case may be) owing to such replaced Lender prior to the date of
replacement, (iv) the replacement bank or institution, if not already a Lender,
and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 12.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 12.1 requires the consent of either (i) all of the Lenders
affected or (ii) all of the Lenders, and, in each case, with respect to which
the Required Lenders shall have granted their consent, then provided no Event of
Default then exists, the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by requiring such Non-Consenting Lender to assign its Loans, and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent; provided that (a) all Obligations hereunder of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment and (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon. In connection with any such assignment, the Borrower, Administrative
Agent, such Non-Consenting Lender and the replacement Lender shall otherwise
comply with Section 12.6; provided further, that such Non-Consenting Lenders
being replaced as a result of failing to consent to any Repricing Transaction
with respect to the Tranche B-1 Term Loans and/or Tranche B-2 Term Loans shall
receive the fees contemplated by Section 4.1(g) with respect to such Lender’s
Tranche B-1 Term Loans and/or Tranche B-2 Term Loans.

(c) If any Gaming Board shall determine that any Lender does not meet
suitability standards prescribed under applicable Gaming Laws (an “Unsuitable
Lender”), each of the Administrative Agent and the Borrower shall have the right
(but not the duty) to immediately or within a time period prescribed by the
applicable Gaming Board to cause such Unsuitable Lender (and such Unsuitable
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Commitments, if any, in full to one or more eligible assignees (each a
“Substitute Lender”) in accordance with the provisions of Section 12.6 and the
Unsuitable Lender shall pay any fees payable thereunder in connection with such
assignment; provided, that (i) on the date of such assignment, the Substitute
Lender shall pay to the Unsuitable Lender an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Unsuitable Lender, (B) an amount equal to all Unpaid Drawings and
participations that have been funded by such Unsuitable Lender, together with
all then unpaid interest with respect thereto at such time and (C) an amount
equal to all accrued, but theretofore unpaid fees owing to such Unsuitable
Lender; and (ii) on the date of such assignment, the Borrower shall pay any
amounts payable to such Unsuitable Lender pursuant to Article 5 or otherwise as
if it were a prepayment. The Borrower shall bear the costs and expenses of any
Lender required by any Gaming Boards to file an application for a finding of
suitability in

 

156



--------------------------------------------------------------------------------

connection with the investigation of an application by the Borrower or the other
Loan Parties for a license to operate a gaming establishment.

(d) Notwithstanding the provisions of Section 12.7(c), if any Lender becomes an
Unsuitable Lender, and if the Administrative Agent or the Borrower fails to find
a Substitute Lender pursuant to the foregoing Section 12.7(c) within any time
period specified by the appropriate Gaming Boards for the withdrawal of an
Unsuitable Lender (the “Withdrawal Period”), the Borrower shall, if and to the
extent required by the appropriate Gaming Boards, promptly prepay in full the
outstanding amount of all Loans and Revolving Credit Exposure of the Unsuitable
Lender, together with all unpaid fees owing to such Unsuitable Lender and any
amounts payable to such Unsuitable Lender pursuant to Article 5 or otherwise as
if it were a prepayment and, in each case where applicable, with accrued
interest thereon to the earlier of (x) the date of payment or (y) the last day
of the applicable Withdrawal Period. Upon the prepayment of all amounts owing to
any Unsuitable Lender and the termination of such Unsuitable Lender’s
Commitments, if any, such Unsuitable Lender shall no longer constitute a
“Lender” for purposes hereof; provided any rights of such Unsuitable Lender to
indemnification hereunder shall survive as to such Unsuitable Lender.

12.8 Adjustments; Set-off.

(a) Except as contemplated in Section 12.6 or elsewhere herein, if any Lender (a
“benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.5, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Loan Parties, any such notice
being expressly waived by the Loan Parties to the extent permitted by applicable
law, upon any amount becoming due and payable by the Loan Parties hereunder
(whether at the stated maturity, by acceleration or otherwise) to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Loan Parties. Each Lender agrees promptly to notify the Loan
Parties and the Administrative Agent after any such set-off and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such set-off and application.

 

157



--------------------------------------------------------------------------------

12.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

12.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.11 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent nor any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

12.12 GOVERNING LAW.

(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW OR CHOICE OF LAW
PROVISIONS THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

(B) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING

 

158



--------------------------------------------------------------------------------

TO THIS AGREEMENT AGAINST THE LOAN PARTIES OR THEIR PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

12.13 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
or to commence or support any such action or proceeding in any other courts;

(b) agrees that service of process in any such action or proceeding shall be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 12.12 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 12.12; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 12.13 any special, exemplary, punitive or consequential damages.

12.14 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and the Loan
Parties, on the one hand, and the Administrative Agent, the Lenders and the
other Agents on the other hand, and the Borrower and the other Loan Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Administrative Agent and the other Agents, is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary for the
Borrower, any other Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or any other Loan
Party with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or other Agent has advised or is currently advising the
Borrower, the other Loan Parties or their respective Affiliates on other
matters) and neither the Administrative Agent or other Agent has any obligation
to the Borrower, the other Loan Parties or their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly

 

159



--------------------------------------------------------------------------------

set forth herein and in the other Loan Documents; (iv) the Administrative Agent,
each other Agent and each Affiliate of the foregoing may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and their Affiliates, and neither the Administrative Agent nor any
other Agent has any obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower have
consulted their own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent or any other Agent with respect to any breach or alleged
breach of agency or fiduciary duty; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.

12.15 WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT AND EACH LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

12.16 Confidentiality. The Administrative Agent, each other Agent and each
Lender shall hold all non-public information furnished by or on behalf of the
Borrower or any of its Subsidiaries in connection with such Lender’s evaluation
of whether to become a Lender hereunder or obtained by such Lender, the
Administrative Agent or such other Agent pursuant to the requirements of this
Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental, regulatory or self-regulatory agency or representative thereof or
pursuant to legal process or applicable law or regulation or (a) to such
Lender’s, the Administrative Agent’s, other Agent’s or Affiliates of Lenders,
the Administrative Agent or other Agent and its and their attorneys,
professional advisors, agents, independent auditors, trustees, partners (other
than any portfolio company or other potential competitor of the Borrower and
provided, that, in the case of Affiliates, such Confidential Information is
provided on a need to know basis and only to the extent directly related to
providing the Loans hereunder and such Affiliates are informed of the
confidential nature of the Confidential Information), (b) to an investor or
prospective investor in a Securitization that agrees its access to information
regarding the Loan Parties, the Loans and the Loan Documents is solely for
purposes of evaluating an investment in a Securitization and who agrees to treat
such information as confidential, (c) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in connection with the
administration, servicing and reporting on the assets serving as collateral for
a Securitization and who agrees to treat such information as confidential,
(d) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder and
(e) to a nationally

 

160



--------------------------------------------------------------------------------

recognized ratings agency that requires access to information regarding the Loan
Parties, the Loans and Loan Documents in connection with ratings issued with
respect to a Securitization; provided that unless specifically prohibited by
applicable law or court order, each Lender, the Administrative Agent and each
other Agent shall use commercially reasonable efforts to notify the Borrower of
any request made to such Lender, the Administrative Agent or such other Agent by
any governmental, regulatory or self-regulatory agency or representative thereof
(other than (i) any such request in connection with an examination of the
financial condition of such Lender by such agency or (ii) routine regulatory
requests of which the Loan Parties are not the specific target) for disclosure
of any such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender, the Administrative Agent or
any other Agent be obligated or required to return any materials furnished by
the Borrower or any Subsidiary. Each Lender, the Administrative Agent and each
other Agent agrees that it will not provide to prospective Transferees or to any
pledgee referred to in Section 12.6 or to prospective direct or indirect
contractual counterparties in swap agreements to be entered into in connection
with Loans made hereunder any of the Confidential Information unless such Person
is advised of and agrees to be bound by the provisions of this Section 12.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 12.16. Notwithstanding the foregoing (i) Confidential Information shall
not include, with respect to any Person, information available to it or its
Affiliates on a nonconfidential basis from a source other than the Borrower or
its Subsidiaries and (ii) the Administrative Agent shall not be responsible for
compliance with this Section 12.16 by any other Agent or any Lender.

12.17 Direct Website Communications.

(a) The Borrower may, at its option, provide to the Administrative Agent any
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any default or event of default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit thereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format reasonably acceptable to the
Administrative Agent to the Administrative Agent at an email address provided by
the Administrative Agent from time to time; provided that (i) upon written
request by the Administrative Agent or the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 12.17 shall prejudice the
right of the Borrower, the Administrative Agent, any other

 

161



--------------------------------------------------------------------------------

Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its email address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such email address.

(b) The Borrower further agrees that any Agent may make the Communications
available to the Lenders by posting the Communications on IntraLinks or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform (i) is limited to the Agents, the Lenders and
Transferees or prospective Transferees and (ii) remains subject to the
confidentiality requirements set forth in Section 12.16.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF ANY MATERIALS OR INFORMATION
PROVIDED BY THE LOAN PARTIES (THE “BORROWER MATERIALS”) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
the liability of any Agent Party resulted from such Agent Party’s (or any of its
Related Parties’ (other than any trustee or advisor)) gross negligence, bad
faith or willful misconduct or material breach of the Loan Documents as
determined in the final non-appealable judgment of a court of competent
jurisdiction.

(d) The Borrower and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to receive material non-public
information with respect to the Borrower, the Subsidiaries or their securities)
and, if documents or notices required to be delivered pursuant to the Loan
Documents or otherwise are being distributed through the Platform, any document
or notice that the Borrower has indicated contains only publicly available
information with respect to the Borrower may be posted on that portion of the
Platform designated for such public-side Lenders. If the Borrower has not
indicated whether a document or notice delivered contains only publicly
available information,

 

162



--------------------------------------------------------------------------------

the Administrative Agent shall post such document or notice solely on that
portion of the Platform designated for Lenders who wish to receive material
nonpublic information with respect to the Borrower, the Subsidiaries and their
securities. Notwithstanding the foregoing, the Borrower shall use commercially
reasonable efforts to indicate whether any document or notice contains only
publicly available information.

12.18 USA Patriot Act. Each Lender hereby notifies each Loan Party that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the PATRIOT
Act.

12.19 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.

12.20 Gaming Laws and Liquor Laws. Any other provision of this Agreement or any
other Loan Documents to the contrary notwithstanding, (a) all rights, remedies
and powers provided in this Agreement and the other Loan Documents, including
with respect to the Collateral, may be exercised only to the extent, and in the
manner, that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws, and only to the extent that any required
approvals, including prior approvals are obtained from the requisite Gaming
Boards and Liquor Authorities; (b) all provisions of this Agreement and the
other Loan Documents, including with respect to the Collateral, are to be
subject to all Gaming Laws and Liquor Laws; and (c) Administrative Agent will
timely comply with notice requirements and obtain all required approvals, as
applicable, and otherwise comply with all rules and regulations, of the
applicable Gaming Board and Liquor Authorities for the sale or other disposition
of any Collateral, including, without limitation, any equity interest in any
Loan Party holding a Gaming License or Liquor License or owning any gaming
property or equipment regulated by Gaming Laws (including any gaming equipment
consisting of slot machines, video lottery terminals, tote machines and similar
wagering equipment, gaming tables, cards, dice, gaming chips, player tracking
systems, and all other “gaming devices,” “associated equipment,” “mobile gaming
systems,” “cashless wagering systems” and “interactive gaming systems” (as each
of the foregoing terms or words of like import referring thereto are defined in
the applicable Gaming Laws)). Each of the Agents and Lenders acknowledge that it
is subject to being called forward by the applicable Gaming Boards or the Liquor
Authorities, in their discretion, for licensing or a finding of suitability or
to file or provide other information.

 

163



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, each of the Lender
Parties agrees to cooperate, and the Loan Parties expressly authorize each of
the Agents and the other Lender Parties to cooperate, with the applicable Gaming
Boards and Liquor Authorities in connection with the administration of their
regulatory jurisdiction over the Borrower and the other Loan Parties, including,
without limitation, to the extent not inconsistent with the internal policies of
such Agent or other Lender Party and any applicable legal or regulatory
restrictions, the provision of such documents or other information as may be
requested by any such applicable Gaming Boards and Liquor Authorities relating
to the Agents, the other Lender Parties or the Borrower or any other Loan Party,
or the Loan Documents. The parties acknowledge that the provisions of this
Section 12.20 shall not be for the benefit of any Loan Party or any other
Person.

12.21 Amendment and Restatement. It is the intention of each of the parties
hereto that the Existing Pinnacle Credit Agreement be amended and restated so as
to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Pinnacle Credit Agreement and
that all Indebtedness and Obligations of the Borrower and the other Loan Parties
under the Loan Documents shall be secured by the Security Documents and that
this Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing Pinnacle Credit Agreement. The parties hereto
further acknowledge and agree that this Agreement constitutes an amendment of
the Existing Pinnacle Credit Agreement made under and in accordance with the
Existing Pinnacle Credit Agreement.

[Signature Pages Follow]

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER

PINNACLE ENTERTAINMENT, INC.,

a Delaware corporation

By:  

/s/ Carlos A. Ruisanchez

  Name:  Carlos A. Ruisanchez   Title:    President and Chief Financial Officer

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER AND LENDER JPMORGAN CHASE BANK,
N.A., By:  

/s/ Marc Costantino

  Name:  Marc Costantino   Title:    Executive Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LETTER OF CREDIT ISSUER BARCLAYS BANK PLC By:  

/s/ Noam Azachi

  Name: Noam Azachi   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LETTER OF CREDIT ISSUER DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

/s/ Marcus M. Tarkington

  Name: Marcus M. Tarkington   Title:   Director By:  

/s/ Keith C. Braun

  Name: Keith C. Braun   Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title:   Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER BANK OF AMERICA, N.A. By:  

/s/ Brandon Bolio

  Name: Brandon Bolio   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch By:  

/s/ Mary Kay Coyle

  Name:  Mary Kay Coyle   Title:    Managing Director By:  

/s/ Benjamin Souh

  Name:  Benjamin Souh   Title:    Vice President

 

PINNACLE ENTERTAINMENT

Signature Page to Amended and Restated Agreement

August 2013



--------------------------------------------------------------------------------

LENDER WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Rick Bokum

  Name:  Rick Bokum   Title:    Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER BARCLAYS BANK PLC, By:  

/s/ Noam Azachi

  Name: Noam Azachi   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER Credit Agricole Corporate and Investment Bank, By:  

/s/ Joseph A. Asciolla

  Name: Joseph A. Asciolla   Title:   Managing Director By:  

/s/ David Bowers

  Name: David Bowers   Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER FIFTH THIRD BANK, By:  

/s/ Richard Arendale

  Name: Richard Arendale   Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER UBS LOAN FINANCE LLC, By:  

/s/ Lana Gifas

  Name: Lana Gifas   Title: Director By:  

/s/ Joselin Fernandes

  Name: Joselin Fernandes   Title: Associate Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER U.S. BANK NATIONAL ASSOCIATION, By:  

/s/ Chad T. Orrock

  Name:  Chad T. Orrock   Title:    Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER The Royal Bank of Scotland plc, By:  

/s/ Alex Daw

  Name: Alex Daw   Title: Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER SUMITOMO MITSUI BANKING CORPORATION, By:  

/s/ William G. Karl

  Name: William G. Karl   Title:   General Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(a)

Part I: List of Mortgaged Pinnacle Properties (Leasehold and Fee)

DESCRIPTION OF PROPERTIES

 

1. Boomtown Casino & Hotel Bossier City (fee and leasehold) located at 300
Riverside Drive in Bossier City, Louisiana 71111 (Bossier Parish/Caddo Parish),
owned by PNK (Bossier City), Inc., a Louisiana corporation

 

2. Belterra Casino Resort & Spa (fee and leasehold) located at 777 Belterra
Drive in Florence, Indiana 47020 (Switzerland county), owned by Belterra Resort
Indiana, LLC, a Nevada limited liability company

 

3.

Lumiere Casino & Hotels (fee) located at 999 N. 2nd Street in St. Louis,
Missouri 63102 (St. Louis City county), owned by Casino One Corporation, a
Mississippi corporation

 

4. Undeveloped land, located in Reno/Verdi, Nevada 89439, owned by PNK (Reno),
LLC, a Nevada limited liability company, more specifically described as:

All that certain real property situate in the County of Washoe, State of Nevada,
described as follows:

PARCEL 1: ( 038-132-25 )

A parcel of land, being Parcel A as shown on Parcel Map No. 2502, File
No. 1460127 of the Official Records of Washoe County, Nevada, EXCEPTING
THEREFROM that portion conveyed by Deed recorded August 15, 1991, in Book 3310,
Page 805, as Document No. 1501647 of the Official Records of Washoe County,
Nevada and situate within Section 16, Township 19 North, Range 18 East, M.D.M.,
Washoe County, Nevada, and more particularly described as follows:

Beginning at the South  1/4 corner of said Section 16; Thence North 86°37’42”
West, along the Southerly line of said Section 16, a distance of 149.49 feet;
Thence North 02°26’38” East, a distance of 1200.41 feet; Thence North 02°27’02”
East, a distance of 154.27 feet; Thence South 85°42’22” East, a distance of
27.23 feet; Thence North 46°28’15” East, a distance 201.33 feet; Thence South
43°31’45” East, a distance 40.00 feet; Thence North 46°28’15” East, a distance
of 151.62 feet; Thence South 89°00’25” East, a distance of 93.00 feet; Thence
South 50°39’08” East, a distance of 89.87 feet; Thence South 06°28’28” East, a
distance of 297.31 feet; Thence along a tangent circular curve to the right with
a radius of 255.00 feet and a central angle of 10°06’59” an arc length of 45.02
feet; Thence with a non-tangent line South 02°25’45” West, a distance of 86.84
feet; Thence South 86°21’47” East, a distance of 49.99 feet; Thence from a
tangent which bears South 03°40’06” West, along a circular curve to the left
with a radius of 75.00 feet and a central angle of 52°29’40”, an arc length of
68.72 feet;



--------------------------------------------------------------------------------

Thence South 48°49’34” East, a distance of 234.90 feet; Thence South 86°13’28”
East, a distance of 1463.03 feet; Thence South 79°50’28” East, a distance of
315.88 feet; Thence South 02°38’17” West, a distance 341.12 feet; Thence North
87°21’43” West, a distance of 50.00 feet; Thence South 02°38’17” West, a
distance of 46.56 feet; Thence North 87°05’01” West, a distance of 529.69 feet;
Thence South 03°44’09” West, a distance of 452.97 feet; Thence North 87°04’15”
West, a distance of 1811.62 feet to the POINT OF BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-132-25

PARCEL 2: ( 038-120-10 )

A parcel of land situated within Section 16, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the Northwest corner of the Southwest  1/4 of the Southwest  1/4 of
said Section 16, from which the Southwest corner of said Section 16 bears South
03°12’29” West, a distance of 1336.75 feet; Thence North 03°12’29” East, a
distance of 1219.54 feet to the Southerly line of Interstate Highway 80; Thence
along the Southerly line of Interstate Highway 80 the following eight
(8) courses:

Thence South 72°14’22” East, a distance of 264.64 feet; Thence South 71°52’20”
East, a distance of 1173.16 feet; Thence South 56°12’00” East, a distance of
944.50 feet; Thence along a tangent circular curve to the left with a radius of
550.00 feet and a central angle of 25°52’39”, an arc length of 248.41 feet;
Thence with a non-tangent line South 01°42’40” East, a distance of 57.92 feet;
Thence North 88°17’20” East, a distance of 115.00 feet; Thence South 01°42’40”
East, a distance of 33.23 feet; Thence South 43°31’45” East, a distance of 84.39
feet; Thence South 46°28’15” West, a distance of 201.33 feet; Thence North
85°42’22” West, a distance of 27.23 feet; Thence South 02°27’02” West, a
distance of 154.27 feet; Thence South 02°26’38” West, a distance of 1200.41 feet
to the Southerly line of said Section 16; Thence North 86°37’42” West, along the
Southerly line of said Section 16, a distance of 1161.72 feet to the Southeast
corner of the Southwest  1/4 of the Southwest  1/4 of said Section 16; Thence
North 02°50’11” East, a distance of 1345.35 feet to the Northeast corner of the
Southwest  1/4 of the Southwest  1/4 of said Section 16; Thence North 87°00’13”
West, a distance of 1303.76 feet to the POINT OF BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-120-10

 

2



--------------------------------------------------------------------------------

PARCEL 3: ( 038-120-03 )

A parcel of land situated within Section 17, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the Southeast corner of said Section 17; Thence North 88°15’14”
West, along the Southerly line of said Section 17, a distance of 962.68 feet to
the Northeasterly line of the Timber Reserve Line; Thence North 44°51’49” West,
along said Timber Reserve Line, a distance of 3648.64 feet to an angle point in
said Timber Reserve Line; Thence North 88°52’39” West, along said Timber Reserve
Line, a distance of 370.13 feet to the Westerly line of the Northeast  1/4 of
the Southwest  1/4 of said Section 17; Thence North 01°50’29” East, a distance
of 101.67 feet to the Northwest corner of the Southwest  1/4 of the Southwest
 1/4 of said Section 17; Thence South 89°13’07” East, a distance of 1336.04 feet
to the Northeast corner of the Northeast  1/4 of the Southwest  1/4 of said
Section 17; Thence South 89°13’07” East, along the Northerly line of the
Southeast  1/4 of said Section 17, a distance of 2275.99 feet to the Southerly
line of Interstate Highway 80; Thence South 75°06’06” East, along the Southerly
line of Interstate Highway 80, a distance of 311.00 feet; Thence South 72°14’22”
East, along the Southerly line of Interstate Highway 80, a distance of 140.36
feet to the Easterly line of said Section 17; Thence South 03°12’29” West, along
the Easterly line of said Section 17, a distance of 2556.29 to the POINT OF
BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-120-03

PARCEL 4: ( 038-120-13 )

A parcel of land situated within Section 17, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the center of said Section 17, from which the Southeast corner of
said Section 17 bears South 43°29’18” East, a distance of 3729.89 feet; Thence
North 47°01’07” East, a distance of 671.33 feet to the Southerly line of
Interstate Highway 80; Thence along the Southerly line of Interstate Highway 80
the following seven courses:

Thence South 86°24’37” East, a distance of 252.20 feet; Thence South 72°32’45”
East, a distance of 187.82 feet; Thence South 24°11’02” East, a distance of
83.65 feet; Thence South 01°26’43” East, a distance of 142.33 feet; Thence South
89°06’58” East, a distance of 322.25 feet; Thence South 87°16’16” East, a
distance of 327.03 feet; Thence South 75°06’06” East, a distance of 690.25 feet
to the Southerly line of the Northeast  1/4 of said Section 17; Thence North
89°13’07” West, along the Southerly line of the Northeast  1/4 of said
Section 17, a distance of 2275.99 feet to the POINT OF BEGINNING.

 

3



--------------------------------------------------------------------------------

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-120-13

PARCEL 5: ( 038-120-12 )

A parcel of land situated within Section 17, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the center of said Section 17, from which the Southeast corner of
said Section 17 bears South 43°29’18” East, a distance of 3729.89 feet; Thence
North 47°01’07” East, a distance of 671.33 feet to the Southerly line of
Interstate Highway 80; Thence North 86°24’37” West, along the Southerly line of
Interstate Highway 80, a distance of 472.75 feet to the North-South centerline
of said Section 17; Thence South 02°16’07” West, along the North-South
centerline of said Section 17, a distance of 487.67 feet to the POINT OF
BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-120-12

PARCEL 6: ( 038-090-61 )

A parcel of land situated within Section 17, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the center of said Section 17, from which the Southeast corner of
said Section 17 bears South 43°29’18” East, a distance of 3729.89 feet; Thence
North 02°16’07” East, along the North-South centerline of said Section 17, a
distance of 487.67 feet, to the Southerly line of Interstate Highway 80; Thence
along the Southerly line of Interstate Highway 80 the following three courses:

Thence North 86°24’37” West, a distance of 211.00 feet; Thence North 03°50’21”
West, a distance of 5.00 feet; Thence from a tangent which bears South 86°09’39”
West, along a circular curve to the left with a radius of 4660.00 feet and a
central angle of 14°17’05” an arc length of 1161.82 feet, to the Westerly line
of the Southeast  1/4 of the Northwest  1/4 of said Section 17; Thence South
01°26’35” West, along the Westerly line of the Southeast  1/4 of the Northwest
 1/4 of said Section 17, a distance of 266.61 feet to the Southwest corner of
the Southeast  1/4 of the Northwest  1/4 of said Section 17; Thence South
89°13’07” East, a distance of 1336.04 feet to the POINT OF BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-090-61

 

4



--------------------------------------------------------------------------------

PARCEL 7: ( 038-090-34 )

A parcel of land situated within Section 17, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the Northeast corner of the Southeast  1/4 of the Northwest  1/4 of
said Section 17; Thence South 02°16’07” West, along the North-South centerline
of said Section 17, a distance of 570.09 feet to the Northerly line of
Interstate Highway 80; Thence along the Northerly line of Interstate Highway 80,
from a tangent which bears South 88°56’31” West, along a circular curve to the
left with a radius of 4900.00 feet and a central angle of 16°04’17”, an arc
length of 1374.45 feet to the Westerly line of the Southeast  1/4 of the
Northwest  1/4 of said Section 17; Thence North 01°26’35” East, a distance of
807.00 feet to the Northwest corner of the Southeast  1/4 of the Northwest  1/4
of said Section 17; Thence South 89°07’47” East, a distance of 1355.13 feet to
the POINT OF BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN 038-090-34

PARCEL 8: ( 038-100-12 )

A parcel of land situated within Section 17, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at the Northeast corner of said Section 17; Thence North 88°56’51”
West, along the Northerly line of said Section 17, a distance of 353.77 feet,
more or less, to the natural ordinary high water line of the Truckee River;
Thence along the natural ordinary high water line of the Truckee River, the
following two (2) courses:

Thence South 23°27’47” East, a distance of 84.02 feet; Thence South 48°38’41”
East, a distance of 16.34 feet to the Northerly line of the Southern Pacific
Railroad right-of-way; Thence along the Northerly line of said Railroad, the
following two (2) courses:

Thence South 75°17’14” East, a distance of 213.49 feet; Thence along a tangent
circular curve to the left with a radius of 1609.40 feet and a central angle of
03°23’33”, an arc length of 95.30 feet to the Easterly line of said Section 17;
Thence North 03°09’31” East, along the Easterly line of said Section 17, a
distance of 157.29 feet to the POINT OF BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-100-12

 

5



--------------------------------------------------------------------------------

PARCEL 9: ( 038-100-26 )

A parcel of land situated within Section 16, Township 19 North, Range 18 East,
M.D.M., Washoe County, Nevada, and more particularly described as follows:

Beginning at a point on the Westerly line of said Section 16 from which the West
 1/4 corner of said Section 16 bears South 03°09’31” West, a distance of 1805.25
feet; Thence North 03°09’31” East, along the Westerly line of said Section 16, a
distance of 274.10 feet to the Southerly line of the Southern Pacific Railroad
right-of-way; Thence along said Southerly line from a tangent which bears South
80°18’45” East, along a circular curve to the left with a radius of 2009.40 feet
and a central angle of 08°46’41”, an arc length of 307.85 feet to the Northerly
line of Old Verdi Road, as described in that Deed to Central Pacific Railway
Co., recorded in Book 40, Page 487, File 1333, Deed Records of Washoe County,
Nevada; Thence along Old Verdi Road, the following seven (7) courses: Thence
with a non-tangent line South 70°37’04” West, a distance of 11.52 feet; Thence
South 65°05’04” West, a distance of 111.94 feet; Thence South 37°46’34” West, a
distance of 59.84 feet; Thence South 21°39’04” West, a distance of 82.82 feet;
Thence South 51°59’04” West, a distance of 67.36 feet; Thence South 66°26’04”
West, a distance of 43.40 feet; Thence South 77°06’04” West, a distance of 50.16
feet to the POINT OF BEGINNING.

Basis of Bearing: The line between U.S.C. and G.S. triangulation stations
“Knoll” to “Verdi Bluff” taken as North 25°27’12” West.

APN: 038-100-26

PARCEL 10: ( 038-090-33 )

All that portion of the Southwest  1/4 of the Northwest  1/4 of Section 17,
Township 19 North, Range 18 East, M.D.M., lying Southerly and Easterly of Lett’s
Addition-Verdi, according to the map thereof, filed in the office of the County
Recorder of Washoe County, State of Nevada, on April 30, 1891.

Excepting those portions of the streets and alleys conveyed to the State of
Nevada.

Also excepting those portions of said land, lying within the boundaries of
Interstate Highway 80.

Excepting therefrom the above described parcel, all abutter’s rights and access
rights in and to Interstate Highway 80.

APN: 038-090-33

 

6



--------------------------------------------------------------------------------

PARCEL 11: ( 038-090-14 and 60 )

Lots 8, 9, 10 and 11 in Block 4; Lots 1, 2, 3, 10, 11 and 12 in Block 5; Lots
10, 11 and 12 in Block 8; all of Blocks 9, 10 and 12; Lots 1, 6, 7 and 8 in
Block 13; Lots 2 through 18 in Block 15, Lett’s Addition-Verdi, according to the
map thereof, filed in the office of the County Recorder of Washoe County, State
of Nevada, on April 30, 1891; also those portions of the streets and alleys
vacated by instruments recorded under filing Nos. 305868 and 305878, Liens and
Miscellaneous; and Document No. 261474, in Book 676, Page 558, Official Records,
and a resolution Clarifying Abandonment Order, recorded November 10, 1987, in
Book 2645, Page 34, Document No. 1205836, Official Records, to which the parties
are entitled as adjoining owners.

Excepting therefrom those portions of the following lots heretofore conveyed to
the State of Nevada, Lots 10, 11 and 12 in Block 8; Lots 4, 5 and 6 in Block 9;
Lots 1, 6 and 7 in Block 13; Lots 17 and 18 in Block 15.

Also excepting therefrom those portions of the streets and alleys conveyed to
the State of Nevada.

APN: 038-090-14 and 60

PARCEL 12: ( 048-020-06 and 08 )

The West  1/2 of the East  1/2; and the East  1/2 of the Southeast  1/4 of
Section 19, also Lots 3 and 4 of the Southwest  1/4 of Section 30, Township 18
North, Range 18 East, M.D.B. & M.

Excepting therefrom the following reservation as set forth in the Deed executed
by Thomas O. Shirley and Katherine M. Shirley, to Chris Garson, et al, recorded
August 30, 1949, in Book 238, Page 462, of Deeds, Washoe County, Nevada,
recorded as Document No. 176649, recited as follows:

“The parties of the first part reserve an undivided one-half (1/2) interest in
and to all underground mineral rights in the above described property.”

APN: 048-020-06 and 08

PARCEL 13: ( 038-190-17 )

The Northeast  1/4 of the Northwest  1/4 of Section 32, Township 19 North, Range
18 East, M.D.M.

APN 038-190-17

PARCEL 14: ( 038-870- 19, 20 and 22 )

Parcels A, B and D2 of Parcel Map No. 4852, filed in the office of the County
Recorder of Washoe County, State of Nevada on November 1, 2007 as file no.
3590217 of Official Records.

APN: 038-870- 19, 20 and 22

 

7



--------------------------------------------------------------------------------

Excepting therefrom Parcels 1 through 14 above, all those portions lying below
the natural ordinary high water line of the Truckee River.

Also excepting from Parcels 1 through 14 above, all those portions within the
boundaries of the Southern Pacific Railroad right-of-way.

Also excepting from Parcels 3 through 9 above, any and all abutter’s rights
including access rights, in and to Interstate Highway 80, as contained in the
“Final Order of Condemnation” recorded December 30, 1965, in Book 141, Page 630,
Document No. 48698, Official Records.

Also excepting therefrom any portion Deeded to the United States of America and
the State of Nevada for highway and road purpose including any and all abutter’s
and access rights.

Document No. 2970540 is provided pursuant to the requirements of Section 6.NRS
111.312.

 

5. Boomtown New Orleans (fee) located at 4132 Peters Road, Harvey in Louisiana
70058 (Jefferson Parish), owned by Louisiana-I Gaming, a Louisiana Partnership
in Commendam

 

6. L’Auberge du Lac Hotel and Riverboat Casino (fee & leasehold) located at 777
Avenue L’Auberge in Lake Charles, Louisiana 70601, owned by PNK (Lake Charles),
L.L.C., a Louisiana limited liability company, and an additional vacant parcel,
more specifically described as

TRACT 11

That certain tract or parcel of land lying in the Northwest Quarter of the
Northeast Quarter (NW/4-NE/4) of Section 14, Township 10 South, Range 9 West,
Calcasieu Parish, Louisiana, and being more particularly described as follows
to-wit:

Beginning at the Northeast Corner of the Northwest Quarter of the Northeast
Quarter (NW/4-NE/4) of Section 14, Township 10 South, Range 9 West, Calcasieu
Parish, Louisiana.

Thence South 00° 54’ 20” West, along the East line of the Northwest Quarter of
the Northeast Quarter (NW/4-NE/4) of said Section 14, for a distance of 525.23
feet to an existing  1/2” crimp pipe on the North right-of-way line of
Interstate 210 Bypass, State Project Number 450-30-01;

Thence North 88° 14’ 50” West, along the North right-of-way line of said
Interstate 210 Bypass, for a distance of 454.50 feet;

 

8



--------------------------------------------------------------------------------

Thence South 85° 46’ 51” West, along the North right-of-way line of said
Interstate 210 Bypass, for a distance of 132.95 feet;

Thence North 40° 51’ 11” West, for a distance of 708.46 feet to the North line
of the Northwest Quarter of the Northeast Quarter (NW/4-NE/4) of Section 14;

Thence South 89° 11’ 50” East, along the North line of the Northwest Quarter of
the Northeast Quarter (NW/4-NE/4) of said Section 14, for a distance of 1058.71
feet to the Point of Beginning.

Herein described tract containing 9.90 acres, more or less.

 

7.

Hotel Lumiere (fee) located at 901 and 925 N. First Street and 1000 N. 2nd St.
in St. Louis, Missouri 63102, owned by PNK (ES), LLC, a Delaware limited
liability company

 

8. 11 Parcels (fee) located in St. Louis, Missouri, owned by PNK (ST. LOUIS RE),
LLC, a Delaware limited liability company, more specifically described as:

PARCEL 1:

Lot 1 of Consolidation Plat of City Block 17, according to the plat thereof
recorded in Plat Book 10042007 Page 0056 of the St. Louis City Records

PARCEL 2:

A Lot in Block Seventeen (17) of the City of St. Louis, Missouri, fronting 28
feet 1 inch on the East line of Main Street (now First Street), by a depth
Eastwardly of 122 feet 6 inches on the South line and 122 feet 3 inches, more or
less, on the North line of said Lot to the West line of Commercial Alley;
bounded South by Franklin Avenue, (now Dr. Martin Luther King Drive).

PARCEL 3:

Lots Three (3) and Four (4) on Plat “D” of the Subdivision in Partition of the
John Mullanphy Estate and in Block Eighteen (18) of the City of St. Louis,
Missouri, fronting 90 feet on the Eastern line of First or Main Street, by a
depth Eastwardly of 125 feet, more or less, to an alley; bounded North by a line
90 feet, South of the Southern line of Carr Street, as shown on the foregoing
plat.

EXCEPTING THEREFROM that part conveyed to the City of St. Louis by deed recorded
in Book 8379 Page 518.

PARCEL 4:

Lot Two (2) in Plat “D” of the Subdivision in Partition of the Estate of John
Mullanphy, and in Block Eighteen (18) of the City of St Louis, Missouri,
fronting 50 feet on the East line of First Street by a depth Eastwardly of 124
feet, more or less, to an alley; bounded North by a line 40 feet South of the
South line of Carr Street.

 

9



--------------------------------------------------------------------------------

PARCEL 5:

Lot Five (5) according to Plat “D” of the Subdivision in Partition of John
Mullanphy’s Estate, and in Block Eighteen (18) of the City of St. Louis,
Missouri, fronting 50 feet on the East line of First Street by a depth
Eastwardly of 125 feet 1-2/3 inches on the North line and 125 feet 7-3/4 inches
on the South line to an alley.

PARCEL 6:

Lot Six (6) of the Subdivision in Partition of John Mullanphy’s Estate, in Block
Eighteen (18) of the City of St. Louis, Missouri, fronting 50 feet on the
Eastern line of Fist Street by a depth Eastwardly of 126 feet, more or less, to
an alley.

PARCEL 7:

Lot Seven (7) according to Plat “D” of the Subdivision in Partition of John
Mullanphy’s Estate, in Block Eighteen (18) of the City of St. Louis, Missouri,
fronting 40 feet on the Eastern line of First Street, by a depth Eastwardly of
126 feet 7-1/2 inches, more or less, to an alley; bounded South by Wash Street
(now Cole Street) and a depth on its North line of 126 feet 2 inches, more or
less.

PARCEL 8:

A Parcel of land in Block Eighteen (18) of the City of St. Louis, Missouri,
described as: Beginning at the point of intersection of the South line of Carr
Street, 50 feet wide, and the West line of Wharf Street; thence South 7 degrees
51 minutes 22.775 seconds West along said West line of Wharf, 149.712 feet, to a
point; thence South 69 degrees 06 minutes 27.553 seconds West, 80.893 feet, to a
point; thence North 81 degrees 28 minutes 19.225 seconds West, 29.081 feet, to a
point in the East line of the 20 foot wide alley in City Block 18; thence North
7 degrees 51 minutes 22.775 seconds East along said East line of alley, 63.812
feet, to a point; thence North 68 degrees 18 minutes 17.601 seconds East, 92.083
feet, to a point; thence North 19 degrees 20 minutes 09.40 seconds West, 88.932
feet, to a point in the South line of Carr Street 50 feet wide; thence South 82
degrees 10 minutes 82.225 seconds East along the South line of Carr Street, 50
feet wide, 60.210 feet to the point of beginning.

PARCEL 9:

All that part of Lot Four (4) in City Block Eighteen (18) described as follows:
Beginning at the Northeast corner of Lot One (1) in Block Eighteen (18), which
is also the point of intersection of the South line of Carr Street, 50 feet wide
and the West line of North and South alley 20 feet wide in said City Block 18;
thence South 7 degrees 51 minutes 22.775 seconds West, One Hundred Thirty-five
and One Hundred Fifteen Thousandths (135.115)

 

10



--------------------------------------------------------------------------------

feet along said West line of alley 20 feet wide; to a true point of beginning;
thence South 68 degrees 18 minutes 17.601 seconds West, Twenty-three and Four
Hundred Seventy-eight Thousandths (23.478) feet, to a point; thence South 8
degrees 33 minutes 40.775 seconds West Thirty-three and Three Hundred Eight
Thousandths (33.308) feet, to a point in the South line of said Lot 4; thence
South 82 degrees 08 minutes 37.225 seconds East, along said South line of Lot 4,
Twenty and Eight Hundred Thirty-four Thousandths (20.834) feet, to a point in
the Western line of said alley 20 feet wide, which is also the Southeast corner
of said Lot 4; thence North 7 degrees 51 minutes 22.775 seconds East, along said
West line of alley 20 feet wide, Forty-four and Eight Hundred Eighty-five
Thousandths (44.805) feet, to the true point of beginning.

PARCEL 10:

A parcel of laid in part of Lot One (1) of Bryant Mullanphy Estates in the
Partition in Surveys 372-331 and in City Block Eighteen (18) of the City of St.
Louis and being more particularly described as follows: Beginning at the
intersection of the Southern line of Carr Street, 50 feet wide, and the Eastern
line of First Street, 38.5 feet wide; thence along the Southern right of way
line of said Carr Street, Eastwardly South 82 degrees 10 minutes 29 seconds East
123.23 feet to the Western line of Commercial Street, 20 feet wide; thence along
the Western line of said Commercial Street, Southwardly South 07. degrees 53
minutes 50 seconds West 40.00 feet to a point; thence along a line running
parallel with the Southern right of way line of Carr Street, Westwardly North 82
degrees 10 minutes 29 seconds West 123.62 feet to the Eastern right of way line
of said First Street, Northwardly North 08 degrees 29 minutes 48 seconds East
40.00 feet to the point of beginning.

PARCEL 11:

A tract of land in part of Lot One (1) of Bryan Mullanphy Estate in Partition in
Surveys 372-331, in City Block Eighteen (18) of the City of St. Louis, Missouri,
said tract being more particularly described as follows: Commencing at the
intersection of the Easterly line of 1st Street, 38 feet 6 inches wide, with the
Southerly line of Carr Street, 50 feet wide; thence along said Southerly line,
South 82 degrees 10 minutes, 29 seconds East 143.25 feet to the point of
intersection with the Easterly line of a North-South alley, 20 feet wide, and
said point being the true point of beginning of the tract of land herein
described; thence continuing along the Southerly line of said Carr Street, South
82 degrees 10 minutes 29 seconds East 39.79 feet to the Easterly line of a
parcel described in deed to Cherrick Distributing Co., recorded as Daily 19 on
January 31, 1973; thence along said Easterly line, South 18 degrees 30 minutes
32 seconds East 25.24 feet; thence along a line parallel with the Southerly line
of said Carr Street, North 82 degrees 10 minutes 29 seconds West 51.01 feet to
the Easterly line of said North-South alley; thence along said Easterly line,
North 07 degrees 53 minutes 50 seconds East 22.62 feet to the true point of
beginning, according to Order No. 157649 executed by James Engineering &
Surveying Co., Inc., in December, 1998.

 

9. River City Casino (ground lease) located at 777 River City Casino Blvd. in
St. Louis, Missouri 63125 (St. Louis county), leased by Pinnacle Entertainment,
Inc., a Delaware corporation

 

11



--------------------------------------------------------------------------------

10.

Fortune Valley Hotel and Casino f/k/a Harvey’s Wagon (fee) located at 321
Gregory Street, Central City, Colorado 80427, owned by Pinnacle Entertainment,
Inc., a Delaware corporation1

 

11. L’Auberge Baton Rouge (Yankton) (fee) located at 15500-15600 River Road and
16000-16100 River Road in East Baton Rouge, Louisiana 70820, owned by Yankton
Investments, LLC, a Nevada limited liability company

Tax Parcels: 1835-123-01-065; 1835-123-01-047

 

12. River Downs (fee) located at 6301 Kellog Avenue in Cincinnati, Ohio 45230,
owned by PNK (Ohio), LLC, an Ohio limited liability company

 

1  Actual hotel and casino not owned by Pinnacle Entertainment, Inc.

 

12



--------------------------------------------------------------------------------

Part II: List of Mortgaged Ameristar Properties (Leasehold and Fee)2

Description of Properties

 

1. Ameristar Casino Springfield (fee) located at 655-735 Page Blvd. in
Springfield, Massachusetts 01104, owned by Ameristar Casino Springfield, LLC, a
Massachusetts limited liability company

Tax Parcels: 094401000 & 094400999

 

2. Black Hawk (fee) located at 15173 Hwy 119, 100 Richman Street, 111 Richman
St. and 401 Silver Gulch Rd. in Black Hawk, Colorado 80422, owned by Ameristar
Casino Black Hawk, Inc., a Colorado corporation

Tax Parcel: 1833-073-01-125

 

3. Jackpot (Cactus Pete’s) (fee) located at 1104, 1200, 1304, 1308, 1385 Highway
93, 2400, 2405, 2301 Ace Drive, 1315, 1201, 1490 Keno Drive in Jackpot, Nevada
89825, owned by Cactus Pete’s Inc., a Nevada corporation

Tax Parcels: 009-005-021; 009-005-024; 009-005-025; 009-005-026; 009-005-027;
009-005-037; 009-008-003; 009-008-004; 009-008-020

 

4. Kansas City (leasehold and fee) located at 3200 Ameristar Drive, 3250 N.
Ameristar Drive and 8600 N.E. Underground Drive in Kansas City, Missouri 64161,
owned by Ameristar Casino Kansas City, Inc., a Missouri corporation

Tax Parcels: 18218001000701; 18219000500100; 18219000500201; 18219000500300;
18204000800600; 18502000100200; 18502000100100; 18204000800601; 18502000100201;
18502000100300; 18218001000300; 18219000500200; 18218001000600;
5-400-01-09-00-0-00-000; 05-400-04-01-00-0-00-000

 

5. Vicksburg (fee) located at 4116 - 4146, 4155, 4116, 4117, 4119, 4120, 4127,
4133 Washington, St., 710 Lucy Bryson St., Lucy Bryant St. in Vicksburg,
Mississippi 39180, owned by Ameristar Casino Vicksburg, Inc., a Mississippi
corporation

Tax Parcels: 1085 31 9999 001000 (PPIN 013474); 1085 31 9999 001001 (PPIN
022054); 1085 31 9999 001002 (PPIN 022055); 1085 31 9999 001003 (PPIN 027338);
1081032 9999 000100 (PPIN 013441); 1081032 9999 000200 (PPIN 013442); 1081032
9999 000300 (PPIN 013443); 1081032 9999 000600 (PPIN 013446); 1081032 9999
000601 (PPIN 024765); 1081032 9999 000602 (PPIN 030700); 1081032 9999 000701
(PPIN 023509); 1081032 9999 001000 (PPIN 013450)

 

2 

The Ameristar properties on Part II of this Schedule 1.1(a) will not be
“Mortgaged Properties” on the Effective Date. Each such property will become a
Mortgaged Property post-closing pursuant to Section 8.13 of the Credit
Agreement.

 

13



--------------------------------------------------------------------------------

6.

St. Charles (fee) located at One Ameristar Blvd, 1350 S. 5th Street in St.
Charles, Missouri 63301 and at 1260 S. Main Street in St. Charles, Missouri
63303, owned by Ameristar Casino St. Charles, Inc., a Missouri corporation

Tax Parcels: A966000146; A966000147; A966000155; A943001666; 434490B000;
A943001667; 818430A000; 818850B000; 054430A000; 054380A000; T090600009

 

7. Council Bluffs (fee and land use agreement) located at 2200, 2202, 2204 River
Road in Council Bluffs, Iowa 51501, owned by Ameristar Casino Council Bluffs,
Inc., an Iowa corporation

Tax Parcels: 7444-04-100-003; 7444-04-300-01

 

8. East Chicago (leasehold) located at 777 Ameristar Blvd. in East Chicago,
Indiana 46312, leased by Ameristar Casino East Chicago, LLC, an Indiana limited
liability company

Tax Parcel: 45-03-22-226-901.000-024

 

9. Lake Charles (leasehold) located in Calcasieu Parish, Louisiana, leased by
Ameristar Casino Lake Charles, LLC, a Louisiana limited liability company

Tax Parcel: 00077135; 00077135A; 01336549; 00752495

 

14



--------------------------------------------------------------------------------

Schedule 1.1(b)

Part I: List of Pinnacle Preferred Ship Mortgages

Description of Preferred Ship Mortgages

 

1. First Preferred Ship Mortgage, by Louisiana-I Gaming, a Louisiana Partnership
in Commendam, for Boomtown Belle II, No. 1028319

 

2. First Preferred Ship Mortgage, by PNK (Bossier City), Inc., a Louisiana
corporation, for Mary’s Prize No. 1028011

 

3. First Preferred Ship Mortgage by Belterra Resort Indiana, LLC, a Nevada
limited liability company, for Miss Belterra, No. 1098321

 

4. Assignment of First Preferred Ship Mortgage, by PNK (Lake Charles), L.L.C., a
Louisiana limited liability company for L’Auberge Du Lac, No. 1160993.

 

15



--------------------------------------------------------------------------------

Part II: List of Ameristar Preferred Ship Mortgages

Description of Preferred Ship Mortgages

 

1. First Preferred Ship Mortgage by Ameristar Casino East Chicago, LLC, an
Indiana limited liability company, for Winstar, No. 1052579

 

2. First Preferred Ship Mortgage by Ameristar Casino St. Charles, Inc., a
Missouri corporation, for St. Charles I, No. 1043286 and St. Charles II,
No. 1043287

 

3. First Preferred Ship Mortgage by Ameristar Casino Kansas City, Inc. a
Missouri corporation, for River King, No. 1050080 and River Queen, No. 1050081

 

4. First Preferred Ship Mortgage by Ameristar Casino Council Bluffs, Inc., an
Iowa corporation, for Ameristar II, No. 1035267

 

16



--------------------------------------------------------------------------------

Schedule 1.1(c)

List of Commitments of Lenders

Revolving Credit Commitments

 

Lender

   Revolving Credit
Commitment      Pro Rata Share of
Revolving Credit
Exposure  

JPMorgan Chase Bank, N.A.

   $ 125,472,637         12.547 % 

Goldman Sachs Lending Partners LLC

   $ 110,995,025         11.100 % 

Bank of America, N.A.

   $ 110,995,025         11.100 % 

Deutsche Bank AG New York Branch

   $ 110,995,025         11.100 % 

Wells Fargo Bank, National Association

   $ 110,995,025         11.100 % 

Credit Agricole Corporate and Investment Bank

   $ 96,517,413         9.652 % 

Barclays Bank PLC

   $ 72,388,060         7.239 % 

UBS Loan Finance LLC

   $ 96,517,413         9.652 % 

Fifth Third Bank

   $ 57,910,448         5.791 % 

U.S. Bank National Association

   $ 38,606,965         3.861 % 

The Royal Bank of Scotland plc

   $ 38,606,965         3.861 % 

Sumitomo Mitsui Banking Corporation

   $ 30,000,000         3.000 %    

 

 

    

 

 

 

Total

   $ 1,000,000,000.00         100.0 %    

 

 

    

 

 

 

Term Loan Commitments

 

Lender

   Tranche B-1
Term Loan
Commitment      Tranche B-2
Term Loan
Commitment      Pro Rata
Share of
Tranche B-1
Term Loan
Exposure     Pro Rata
Share of
Tranche B-1
Term  Loan
Exposure  

JPMorgan Chase Bank, N.A.

   $ 500,000,000       $ 1,100,000,000         100 %      100 %    

 

 

    

 

 

    

 

 

   

 

 

 

Total

   $ 500,000,000       $ 1,100,000,000         100 %      100 %    

 

 

    

 

 

    

 

 

   

 

 

 

 

17



--------------------------------------------------------------------------------

Schedule 1.1(d)

List of Existing Letters of Credit

Part A: Letters of Credit issued by Barclays Bank PLC

 

  •  

Letter of Credit #SB-01395 in the amount of $7,900,000 for the benefit of Zurich
American Insurance Company with an expiry date of April 14, 2014.

 

  •  

Letter of Credit #SB-01394 in the amount of $175,000 for the benefit of Discover
Property & Casualty Insurance Co. with an expiry date of March 23, 2014.

Part B: Letters of Credit Issued by Deutsche Bank Trust Company Americas

 

  •  

Letter of Credit #S-13906 in the amount of $170,000 for the benefit of Entergy
Mississippi, Inc. with an expiry date of November 20, 2013.

 

  •  

Letter of Credit #S-14217 in the amount of $500,000 for the benefit of Legion
Insurance Company with an expiry date of November 20, 2013

 

  •  

Letter of Credit #S-14964 in the amount of $344,000 for the benefit of the State
of Nevada, Division of Insurance with an expiry date of November 20, 2013

 

  •  

Letter of Credit #S-18341 in the amount of $381,035 for the benefit of Northern
Indiana Public Service Co. with an expiry date of May 31, 2014.

 

18



--------------------------------------------------------------------------------

Schedule 5.3(a)

List of Required Asset Sales

1. The complex known as Lumière Place Casino and Hotels located in downtown St.
Louis, Missouri, including the Lumière Place Casino, HoteLumiere and the Four
Seasons Hotel St. Louis and all real property and personal property associated
with such complex or used in connection with such complex, including, but not
limited to, intellectual property rights, computer software, books and records,
and contractual rights, etc.

2. The complex being described as Ameristar Casino Resort Spa located in Lake
Charles, Louisiana and all real property and personal property associated with
such complex or used in connection with such complex, including, but not limited
to, intellectual property rights, computer software, books and records, and
contractual rights etc.

3. Any and all related assets that are transferred to the purchasers of 1 or 2
above, which are related to the sale of such complexes.

4. Equity interests in any of the Restricted Subsidiaries which own the
complexes described in 1 or 2 above and associated assets and the assets held by
such Restricted Subsidiary.

 

19



--------------------------------------------------------------------------------

Schedule 6.4

List of Outstanding Consents, Authorizations, Filings, Proceedings and Notices

SEC

Filing a Form 8-K with the SEC regarding the execution of the Amended and
Restated Credit Agreement and the other Loan Documents and the consummation of
the transactions contemplated thereby within four (4) business days of the
Effective Date.

Gaming Boards

 

1. Louisiana:

 

  1.1. After consummation of a Debt Transaction, as defined in Louisiana
Administrative Code 42:III.2522, including amendments and modifications of
existing Debt Transactions, the Borrower shall provide a term sheet or executive
summary of the Debt Transaction and an executed copy of the documents evidencing
the Debt Transaction to the Louisiana State Police, Gaming Enforcement Division,
Audit Section, Corporate Securities Unit;

 

  1.2. The acceptance of the settlement of the Administrative Complaint and
placement of the consent on the public record by the Federal Trade Commission.

 

2. Nevada:

 

  2.1. Post-closing transaction and informational reports to the extent required
by Nevada Gaming Commission Regulation 8.130 to be filed with the Nevada State
Gaming Control Board.

 

  2.2. The pledge of the Pledged Stock of any Loan Party that is licensed by or
registered with the Nevada Gaming Authorities requires the approval of the
requisite Nevada Gaming Authorities in order for such pledge to be effective.

 

3. Missouri:

 

  3.1. File with the Missouri Gaming Commission on behalf of the Class A
Licensee and the Missouri Class B Licensees a required written notice that the
transactions have been consummated pursuant to 11 CSR 45-10.040(7).

 

  3.2. File with the Missouri Gaming Commission a copy of the closing
documentation.

 

4. Indiana:

 

  4.1. Submission of a legal opinion from Indiana gaming counsel demonstrating
compliance with IC 4-33-4-21.

 

  4.2. Submission of final financing documentation to the Indiana Gaming
Commission as contemplated under IGC Order 2013-120.

 

20



--------------------------------------------------------------------------------

5. Iowa:

 

  5.1. Notify the Iowa Racing and Gaming Commission under Iowa Administrative
Code 491-5.4(20) of all debt transactions, including subsequent amendments and
modifications of debt transactions, and provide executed copies of the documents
evidencing the transaction.

 

6. Colorado:

 

  6.1. Each Colorado gaming licensee must report to the Colorado Division of
Gaming, at least quarterly, the name and address of every person, including
lending agencies, who has a right to share in the revenues of limited gaming or
to whom an interest or share in the profits of limited gaming has been pledged
or hypothecated as security.

 

7. Mississippi

 

  7.1. Mississippi Gaming Commission Regulation Title 13, Part 2 Licensing,
Chapter 9 Transfers of Ownership; Loans; Leases, Rule 9.11 Loans to Licensees
and Other Reportable Transactions requires Ameristar Casino Vicksburg, Inc. to
file a loan to licensees report.

 

21



--------------------------------------------------------------------------------

Schedule 6.15(a)

List of Subsidiaries (Unrestricted, Restricted and Immaterial)3

 

Name

  

Jurisdiction of
Organization,

Type of Entity

   No. Shares/Units
Issued &
Outstanding    No.
Shares/Units/
Percentage
Owned by
Borrower or
Subsidiary of
Borrower  

Owner

  

Type of

Subsidiary4

ACE Gaming LLC

(uncertificated)

   New Jersey LLC    N/A    100%   PNK Development 13, LLC    U

AREH MLK LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK (Biloxi), LLC    U

AREP Boardwalk Properties LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK (Biloxi), LLC    U

Belterra Resort Indiana, LLC

   Nevada LLC    100% membership
units    100%   Pinnacle Entertainment, Inc.    R

Boomtown, LLC

(certificated, elected into UCC Article 8)

   Delaware LLC    100% membership
units    100%   Pinnacle Entertainment, Inc.    R

Brighton Park Maintenance Corp.

   New Jersey corporation    100 shares    100 shares   ACE Gaming, LLC    U

Casino Magic, LLC

(uncertificated)

   Minnesota LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

Casino Magic (Europe), BV

(uncertificated)

   Netherlands corporation    40 shares    40 shares   Casino Magic, LLC    U

Casino Magic Hellas Management Services, SA

(uncertificated)

   Greece corporation    10,000 shares    9,999 shares   Casino Magic (Europe),
BV    U

Casino One Corporation

   Mississippi corporation    100 shares    100 shares   Casino Magic, LLC    R

 

3  This schedule reflects the list of subsidiaries after the merger of Ameristar
Casinos, Inc. into Pinnacle Entertainment, Inc., which will occur on the
Effective Date.

4  “R” = Restricted; “U” = Unrestricted; “I” = Immaterial.

 

22



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization,

Type of Entity

   No. Shares/Units
Issued &
Outstanding    No.
Shares/Units/
Percentage
Owned by
Borrower or
Subsidiary of
Borrower  

Owner

  

Type of

Subsidiary4

Double Bogey, LLC

(uncertificated)

   Texas LLC    N/A    100%   Pinnacle Entertainment, Inc.    I

Landing Condominium, LLC

(uncertificated)

   Missouri LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

Louisiana-I Gaming, a Louisiana Partnership in Commendam

(uncertificated)

   Louisiana partnership in Commendam    N/A    Boomtown,
LLC

(95%)

 

Pinnacle
Entertainment,
Inc.

(5%)

 

Boomtown, LLC

(General Partner)

 

Pinnacle Entertainment, Inc.

(Limited Partner)

   R

Mitre Associates LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK Development 13, LLC    U

OGLE HAUS, LLC

(uncertificated)

   Indiana LLC    N/A    100%   Belterra Resort Indiana, LLC    R

Pinnacle Retama Partners, LLC

(uncertificated)

   Texas LLC    N/A    75%   PNK (SA), LLC    U

PNK (Baton Rouge) Partnership

(uncertificated)

   Louisiana partnership    N/A    PNK
Development 8,
LLC

(1%)

 

PNK
Development 9,
LLC

(99%)

 

PNK Development 8, LLC

 

PNK Development 9, LLC

   R

PNK (BILOXI), LLC

(uncertificated)

   Delaware LLC    N/A    100%   Casino Magic, LLC    R

PNK (BOSSIER CITY), Inc.

   Louisiana corporation    100 shares    100%   Casino Magic, LLC    R

PNK Development 7, LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

 

23



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization,

Type of Entity

   No. Shares/Units
Issued &
Outstanding    No.
Shares/Units/
Percentage
Owned by
Borrower or
Subsidiary of
Borrower  

Owner

  

Type of

Subsidiary4

PNK Development 8, LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK Development 9, LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK Development 10, LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

PNK Development 11, LLC

(uncertificated)

   Nevada LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

PNK Development 13, LLC

(uncertificated)

   New Jersey LLC    N/A    100%   PNK (Biloxi), LLC    U

PNK Development 17, LLC

(uncertificated)

   Nevada LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

PNK Development 18, LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK Development 11, LLC    U

PNK Development 28, LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK Development 11, LLC    U

PNK Development 29, LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

PNK Development 30, LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

PNK Development 31, LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK Development 18, LLC    U

PNK (ES), LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (Kansas), LLC

(uncertificated)

   Kansas LLC    N/A    100%   PNK Development 17, LLC    U

PNK (LAKE CHARLES), L.L.C.

(uncertificated)

   Louisiana LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

 

24



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization,

Type of Entity

   No. Shares/Units
Issued &
Outstanding    No.
Shares/Units/
Percentage
Owned by
Borrower or
Subsidiary of
Borrower  

Owner

   Type of
Subsidiary4

PNK (Ohio), LLC

(uncertificated)

   Ohio LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (Ohio) II, LLC

(uncertificated)

   Ohio LLC    N/A    100%   PNK (Ohio), LLC    R

PNK (Ohio) III, LLC

(uncertificated)

   Ohio LLC    N/A    100%   PNK (Ohio), LLC    R

PNK (Reno), LLC

   Nevada LLC    100 shares    100%   Pinnacle Entertainment, Inc.    R

PNK (River City), LLC

(uncertificated)

   Missouri LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (SA), LLC

(uncertificated)

   Texas LLC    N/A    100%   Pinnacle Entertainment, Inc.    U

PNK (SAM), LLC

(uncertificated)

   Texas LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (SAZ), LLC

(uncertificated)

   Texas LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (SCB), L.L.C.

(uncertificated)

   Louisiana LLC    N/A    100%   PNK Development 7, LLC    R

PNK (ST. LOUIS RE), LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (STLH), LLC

(uncertificated)

   Delaware LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

PNK (VN), Inc.

   Cayman Islands corporation    1,000 shares    100%   PNK Development 18, LLC
   U

Port St. Louis Condominium, LLC

(uncertificated)

   Missouri LLC    N/A    50%   Landing Condominium, LLC    U

President Riverboat Casino-Missouri, Inc.

   Missouri corporation    1,000 shares    1,000 shares   Pinnacle
Entertainment, Inc.    R

PSW Properties LLC

(uncertificated)

   Delaware LLC    N/A    100%   PNK (Biloxi), LLC    U

 

25



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization,

Type of Entity

   No. Shares/Units
Issued &
Outstanding    No.
Shares/Units/
Percentage
Owned by
Borrower or
Subsidiary of
Borrower  

Owner

   Type of
Subsidiary4

Realty Investment Group, Inc.

   Delaware corporation    1,000 shares    1,000 shares   Pinnacle
Entertainment, Inc.    U

Riverside Community Development District, Inc.

   Missouri non-profit corporation    —      —     Non-Profit Corporation formed
by Pinnacle Entertainment, Inc.    N/A

Riverside Warehousing, LLC

(uncertificated)

   Missouri LLC    N/A    100%   St. Louis Warehousing Properties, LLC    I

St. Louis Warehousing Properties, LLC

(uncertificated)

   Missouri LLC    N/A    100%   Pinnacle Entertainment, Inc.    I

The Pinnacle Entertainment Foundation

   Nevada non-profit corporation    —      —     Non-Profit Corporation formed
by Pinnacle Entertainment, Inc.    N/A

Yankton Investments, LLC

(uncertificated)

   Nevada LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

Ameristar Entities

             

Ameristar Casino Black Hawk, Inc.

   Colorado corporation    1,000 shares    1,000 shares   Pinnacle
Entertainment, Inc.    R

Ameristar Casino Council Bluffs, Inc.

   Iowa corporation    1,000 shares    1,000 shares   Pinnacle Entertainment,
Inc.    R

Ameristar Casino St. Charles, Inc.

   Missouri corporation    100 shares    100 shares   Pinnacle Entertainment,
Inc.    R

Ameristar Casino St. Louis, Inc.

   Missouri corporation    100 shares    100 shares   Pinnacle Entertainment,
Inc.    R

Ameristar Casino Kansas City, Inc.

   Missouri corporation    100 shares    100 shares   Pinnacle Entertainment,
Inc.    R

Ameristar Casino Vicksburg, Inc.

   Mississippi corporation    2,000 shares    2,000 shares   Pinnacle
Entertainment, Inc.    R

Cactus Pete’s, Inc.

   Nevada corporation    100 shares    100 shares   Pinnacle Entertainment, Inc.
   R

 

26



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Organization,

Type of Entity

   No. Shares/Units
Issued &
Outstanding    No.
Shares/Units/
Percentage
Owned by
Borrower or
Subsidiary of
Borrower  

Owner

   Type of
Subsidiary4

Ameristar Casino Las Vegas, Inc.

   Nevada corporation    1,000 shares    1,000 shares   Pinnacle Entertainment,
Inc.    R

Ameristar Casinos Financing Corp. (f/k/a A.C. Food Services, Inc.)

   Nevada corporation    100 shares    100 shares   Pinnacle Entertainment, Inc.
   R

Ameristar East Chicago Holdings, LLC

(uncertificated)

   Indiana LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

Ameristar Casino East Chicago, LLC

(uncertificated)

   Indiana LLC    N/A    100%   Ameristar East Chicago Holdings, LLC    R

Richmond Street Development, Inc.

   Pennsylvania corporation    1,000 shares    1,000 shares   Pinnacle
Entertainment, Inc.    I

Ameristar Casino Springfield, LLC

(uncertificated)

   Massachusetts LLC    N/A    100%   Pinnacle Entertainment, Inc.    R

Ameristar Casino Lake Charles, LLC

(uncertificated)

   Louisiana LLC    N/A    100%   Ameristar Lake Charles Holdings, LLC    R

Ameristar Lake Charles Holdings, LLC

(uncertificated)

   Louisiana LLC    M/A    100%   Pinnacle Entertainment, Inc.    R

 

27



--------------------------------------------------------------------------------

Schedule 6.15(b)

List of Outstanding Subscriptions, Options, Warrants, Calls, Rights or Other
Agreements or Commitments

1. The Borrower has established the 2008 Amended and Restated Pinnacle
Entertainment, Inc. Directors Deferred Compensation Plan (as it may be further
amended, modified or supplemented from time to time, the “Directors Plan”),
which is limited to directors of the Borrower, and each eligible director may
elect to defer all or a portion of his annual retainer and any fees for meetings
attended. Any such deferred compensation is credited to a deferred compensation
account, either in cash or in shares of the Borrower’s common stock, at each
director’s election. The only condition to each director’s receipt of shares
credited to his deferred compensation account is cessation of such director’s
service as a director of the Borrower.

2. Nonqualified Stock Option Agreement dated as of March 14, 2010 by and between
Pinnacle Entertainment, Inc. and Anthony M. Sanfilippo.

3. Nonqualified Stock Option Agreement dated as of August 1, 2008 by and between
Pinnacle Entertainment, Inc. and Carlos Ruisanchez.

4. Nonqualified Stock Option Agreements and Restricted Stock Unit Agreements,
dated as of the Effective Date by and between Pinnacle Entertainment, Inc. with
the following employees:

 

Name

  

Title

Michelle Shriver

   EVP Operations

Troy Stremming

   EVP Gov’t Relations/Public Affairs

Jack Mohn

   SVP Design & Construction

Toni Pepper

   Chief Information Officer

Bob Sobczyk

   VP Gaming Operations

Dave Clark

   VP Planning & Analysis

Jan Carpineto

   VP Hotel Operations

Denise White

   VP Compensation & Benefits

Michelle Lane

   VP HR Operations

Dan Redding

   VP Security & Surveillance

Ricky D’Costa

   VP Workforce Planning

Jim Franke

   VP & GM – St. Charles

Sean Barnard

   VP & GM – Kansas City

Monty Terhune

   VP & GM – Council Bluffs

Sherri Summers

   VP & GM – Black Hawk

George Stadler

   VP & GM – Vicksburg

Matt Schuffert

   VP & GM – East Chicago

Andy Hamblen

   VP & GM – Jackpot

Steve Peate

   AGM/VP Hospitality – SC

Will Israel

   AGM/VP Player Dev’t – KC

Michael Adams

   AGM/VP Player Dev’t – CB

 

28



--------------------------------------------------------------------------------

Annie Jenkins

   AGM/VP – Vicksburg

Valerie Stewart

   AGM/VP – Jackpot

Kim Planck

   VP, Operational Excellence

 

29



--------------------------------------------------------------------------------

Schedule 6.19(a)

UCC Financing Statements Filing Jurisdictions5

 

     

Name

  

Jurisdiction

1.

   Belterra Resort Indiana, LLC   

Nevada

(state of formation – file with SOS)

2.

   Boomtown, LLC   

Delaware

(state of formation – file with SOS)

3.

   Casino Magic, LLC   

Minnesota

(state of formation – file with SOS)

4.

   Casino One Corporation   

Mississippi

(state of incorporation – file with SOS)

5.

  

Louisiana-I Gaming,

a Louisiana Partnership in Commendam

  

Louisiana

(state of formation – file with Jefferson Parish)

6.

   OGLE HAUS, LLC   

Indiana

(state of formation – file with SOS)

7.

   Pinnacle Entertainment, Inc.   

Delaware

(state of incorporation – file with SOS)

8.

   PNK (Baton Rouge) Partnership   

Louisiana

(state of formation – file with Calcasieu Parish)

9.

   PNK (BILOXI), LLC   

Delaware

(state of formation – file with SOS)

10.

   PNK (BOSSIER CITY), Inc.   

Louisiana

(state of incorporation – file with Bossier Parish)

11.

   PNK Development 7, LLC   

Delaware

(state of formation – file with SOS)

12.

   PNK Development 8, LLC   

Delaware

(state of formation – file with SOS)

13.

   PNK Development 9, LLC   

Delaware

(state of formation – file with SOS)

 

5  This schedule reflects the list of subsidiaries after the merger of Ameristar
Casinos, Inc. into Pinnacle Entertainment, Inc., which will occur on the
Effective Date.

 

30



--------------------------------------------------------------------------------

     

Name

  

Jurisdiction

14.

   PNK (ES), LLC   

Delaware

(state of formation – file with SOS)

15.

   PNK (LAKE CHARLES), L.L.C.   

Louisiana

(state of formation – file with Calcasieu Parish)

16.

   PNK (Ohio), LLC   

Ohio

(state of formation – file with SOS)

17.

   PNK (Ohio) II, LLC   

Ohio

(state of formation – file with SOS)

18.

   PNK (Ohio) III, LLC   

Ohio

(state of formation – file with SOS)

19.

   PNK (Reno), LLC   

Nevada

(state of formation – file with SOS)

20.

   PNK (River City), LLC   

Missouri

(state of formation – file with SOS)

21.

   PNK (SAM), LLC   

Texas

(state of formation – file with SOS)

22.

   PNK (SAZ), LLC   

Texas

(state of formation – file with SOS)

23.

   PNK (SCB), L.L.C.   

Louisiana

(state of formation – file with Calcasieu Parish)

24.

   PNK (ST. LOUIS RE), LLC   

Delaware

(state of formation – file with SOS)

25.

   PNK (STLH), LLC   

Delaware

(state of formation – file with SOS)

26.

   President Riverboat Casino-Missouri, Inc.   

Missouri

(state of incorporation – file with SOS)

27.

   Yankton Investments, LLC   

Nevada

(state of formation – file with SOS)

28.

   Ameristar Casino Black Hawk, Inc.   

Colorado

(state of incorporation – file with SOS)

 

31



--------------------------------------------------------------------------------

     

Name

  

Jurisdiction

29.

   Ameristar Casino Council Bluffs, Inc.   

Iowa

(state of incorporation – file with SOS)

30.

   Ameristar Casino St. Charles, Inc.   

Missouri

(state of incorporation – file with SOS)

31.

   Ameristar Casino Kansas City, Inc.   

Missouri

(state of incorporation – file with SOS)

32.

   Ameristar Casino Vicksburg, Inc.   

Mississippi

(state of incorporation – file with SOS)

33.

   Cactus Pete’s, Inc.   

Nevada

(state of incorporation – file with SOS)

34.

   Ameristar Casino Las Vegas, Inc.   

Nevada

(state of incorporation – file with SOS)

35.

   Ameristar East Chicago Holdings, LLC   

Indiana

(state of formation – file with SOS)

36.

   Ameristar Casino East Chicago, LLC   

Indiana

(state of formation – file with SOS)

37.

   Ameristar Casino Springfield, LLC   

Massachusetts

(state of formation – file with SOS)

38.

   Ameristar Casino St. Louis, Inc.   

Missouri

(state of formation – file with SOS)

39.

   Ameristar Casino Lake Charles, LLC   

Louisiana

(state of incorporation – file with Calcasieu Parish)

40.

   Ameristar Lake Charles Holdings, LLC   

Louisiana

(state of incorporation – file with Calcasieu Parish)

41.

   Ameristar Casinos Financing Corp.   

Nevada

(state of incorporation – file with SOS)

 

32



--------------------------------------------------------------------------------

Schedule 7.1(d)

List of Legal Opinions as of the Effective Date

 

1. Opinion of Morrison & Foerster LLP (Delaware, New York)

 

2. Opinion of Brownstein Hyatt Farber Schreck, LLP (Colorado)

 

3. Opinion of Faegre Baker Daniels LLP (Indiana)

 

4. Opinion of Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C.
(Iowa)

 

5. Opinion of Stone Pigman Walther Wittman LLC (Louisiana)

 

6. Opinion of Bacon Wilson (Massachusetts)

 

7. Opinion of Briol & Associates (Minnesota)

 

8. Opinion of Jones Walker LLP (Mississippi)

 

9. Opinion of Lathrop & Gage LLP (Missouri)

 

10. Opinion of Brownstein Hyatt Farber Schreck, LLP (Nevada)

 

11. Opinion of Taft Stettinius & Hollister LLP (Ohio)

 

12. Opinion of Baker Botts (Texas)

 

13. Opinion of Burke & Parsons (Maritime Counsel)

 

33



--------------------------------------------------------------------------------

Schedule 8.13

List of Post-Closing Matters

 

Task

  

Time Period

1.   Delivery of any one of the following for each of the below-listed UCC-1
financing statements: (1) a copy of a filed termination statement terminating
the relevant UCC-1 financing statement of record, (2) a UCC-3 amendment amending
the collateral description in the relevant UCC-1 financing statement to the
reasonable satisfaction of the Administrative Agent to narrow the same so that
it is consistent with the relevant equipment subject thereto, or (3) evidence
reasonably satisfactory to the Administrative Agent that (x) in each case, the
relevant UCC-1 financing statement relates to a transaction the value of which
is less than $6.0 million or (y) all of the following UCC-1 financing
statements, in the aggregate, relate to transactions the value of which is less
than $20.0 million:    Within 30 days after the Closing Date   (a)   UCC-1
Financing Statement No. 2011 0876865 with Pinnacle Entertainment, Inc. as the
debtor and Chateau Plaza Holdings, L.P. as secured party;      (b)   UCC-1
Financing Statement No. P12001912-5 with Ameristar Casino Council Bluffs, Inc.
as the debtor and Ainsworth Game Technology Limited as secured party;      (c)  
UCC-1 Financing Statement No. 120628982795 with Ameristar Casino Kansas City,
Inc. as the debtor and Bally Technologies, Inc. as secured party;      (d)  
UCC-1 Financing Statement No. 200900006880992 with Ameristar Casino East
Chicago, LLC as the debtor and Ainsworth Game Technology Limited as secured
party; and      (e)   UCC-1 Financing Statement No. 637016 with Cactus Pete’s
Inc. as the debtor and Bally Technologies, Inc. as secured party.    2.  
Delivery of the title insurance policy, or, if applicable, mortgage assignment,
date down and modification endorsements (and such other endorsements as
requested by the Administrative Agent) to the existing title insurance policies,
naming the Administrative Agent as the insured party,    Within 90 days after
the Closing Date for each Mortgaged Property (other than the Target Lake Charles
Property and the Lumière

 

34



--------------------------------------------------------------------------------

  insuring, or assuring, as applicable, the first priority lien of the Mortgages
on the Mortgaged Properties), containing such customary endorsements and
affirmative insurance, coinsurance and reinsurance as the Administrative Agent
may reasonably require, and be otherwise in form and substance reasonably
satisfactory to the Administrative Agent.    Property (collectively, the
“Delayed Title Properties”)), and within 270 days after the Closing Date for
each of the Delayed Title Properties that is not Disposed of by the applicable
Loan Party prior to such date 3.   Delivery of evidence reasonably satisfactory
to the Administrative Agent that the relevant Loan Party has paid to the title
insurance company or to the appropriate governmental authorities all expenses
and premiums of the title insurance company and all other sums required in
connection with the issuance of each such title insurance policy or assignment
and modification endorsement, as applicable, referred to in item 2 above, and
all charges and recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for each
Mortgaged Property (other than the Delayed Title Properties) in the appropriate
real estate records.    Within 90 days after the Closing Date for each Mortgaged
Property (other than the Delayed Title Properties), and within 270 days after
the Closing Date for each of the Delayed Title Properties that is not Disposed
of by the applicable Loan Party prior to such date 4.   Delivery to the
Administrative Agent of either (i) maps or plans of an ALTA survey of each
Mortgaged Property other than the Delayed Title Properties (or, where available
and reasonably satisfactory to the Administrative Agent, updates to existing
maps and plans of such Mortgaged Property), which shall show, among other
things, the location of any improvements thereon, certified to the
Administrative Agent and the title insurance company issuing the title insurance
policies referenced in item (2) and dated by an independent professional
licensed land surveyor reasonably satisfactory to the Administrative Agent or
(ii) existing maps or plans of an ALTA survey of each Mortgaged Property other
than the Delayed Title Properties, in each case in a manner reasonably
satisfactory to the Administrative Agent    Within 90 days after the Closing
Date for each Mortgaged Property (other than the Delayed Title Properties), and
within 270 days after the Closing Date for each of the Delayed Title Properties
that is not Disposed of by the applicable Loan Party prior to such date 5.  
With respect to each Mortgaged Property listed in Part II of Schedule 1.01(a)
(other than any Delayed Title Property on such schedule), delivery to the
Administrative Agent of a Mortgage signed by the applicable Loan Party in
recordable form, granting to the Administrative Agent, for the benefit of the
Lender Parties, a first priority perfected security interest and Lien with
respect to such Mortgaged Property, subject only to Liens permitted under
Section 9.3.    Within 90 days after the Closing Date for each Mortgaged
Property (other than the Delayed Title Properties), and within 270 days after
the Closing Date for each of the Delayed Title Properties that is not Disposed
of by the applicable Loan Party prior to such date

 

35



--------------------------------------------------------------------------------

 

6.

 

 

Delivery to the Administrative Agent of any consents, estoppels or subordination
non-disturbance and attornment agreements reasonably requested by the
Administrative Agent in connection with any Mortgage, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

  

 

Within 90 days after the Closing Date for each Mortgaged Property (other than
the Delayed Title Properties), and within 270 days after the Closing Date for
each of the Delayed Title Properties that is not Disposed of by the applicable
Loan Party prior to such date

7.   Delivery to the Administrative Agent of a letter of opinion addressed to
the Administrative Agent and the Lenders with respect to due authorization,
execution and delivery and enforceability and validity of each Mortgage and any
related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent, in each case with respect to the Mortgages on the
Mortgaged Properties listed in Part II of Schedule 1.1(a) (other than any
Delayed Title Property on such schedule).    Within 90 days after the Closing
Date for each Mortgaged Property (other than the Delayed Title Properties), and
within 270 days after the Closing Date for each of the Delayed Title Properties
that is not Disposed of by the applicable Loan Party prior to such date 8.  
Delivery to the Administrative Agent of evidence reasonably satisfactory to the
Administrative Agent that Borrower provided a term sheet or executive summary of
the Debt Transaction (as defined in Louisiana Administrative Code 42:III.2522)
and an executed copy of the documents evidencing the Debt Transaction to the
Louisiana State Police, Gaming Enforcement Division, Audit Section, Corporate
Securities Unit.    Within 10 days after the Closing Date 9.   Delivery to the
Administrative Agent of evidence reasonably satisfactory to the Administrative
Agent that Borrower delivered a copy of the FTC Order to the Louisiana Gaming
Board, which evidences the acceptance of the settlement of the Administrative
Complaint and placement of the consent on the public record by the Federal Trade
Commission.    Within 10 days after the Closing Date 10.   Delivery to the
Administrative Agent of evidence reasonably satisfactory to the Administrative
Agent that Borrower has filed with the Nevada State Gaming Control Board all
post-closing transaction and informational reports to the extent required by
Nevada Gaming Commission Regulation 8.130.    Within 30 days following September
30, 2013

 

36



--------------------------------------------------------------------------------

 

11.

 

 

Delivery to the Administrative Agent of evidence reasonably satisfactory to the
Administrative Agent that the Borrower has received the approval of the
requisite Nevada Gaming Authorities of the pledge of the Pledged Stock of any
Loan Party that is licensed by or registered with the Nevada Gaming Authorities.

  

 

Within 6 months after the Closing Date

12.   Delivery to the Administrative Agent or its custodial agent, as
applicable, all existing certificates evidencing the Pledged Stock identified in
item 10 and stock powers or assignments duly endorsed in blank covering all such
certificated Pledged Stock.    Within 5 Business Days after the receipt by
Borrower of the approval of the requisite Nevada Gaming Authorities 13.  
Delivery to the Administrative Agent of evidence reasonably satisfactory to the
Administrative Agent that Borrower has filed with the Missouri Gaming Commission
a copy of the closing documentation.    Within 7 days after the Closing Date 14.
  Delivery to the Administrative Agent of evidence reasonably satisfactory to
the Administrative Agent that Borrower has filed with the Missouri Gaming
Commission on behalf of the Class A Licensee and the Missouri Class B Licensees
a required written notice that the transactions have been consummated pursuant
to 11 CSR 45-10.040(7)    Within 7 days after the Closing Date 15.   Delivery to
the Administrative Agent of evidence reasonably satisfactory to the
Administrative Agent that the Borrower has submitted with the Indiana Gaming
Commission a legal opinion from Indiana gaming counsel demonstrating compliance
with IC 4-33-4-21.    Within 30 days after the Closing Date 16.   Delivery to
the Administrative Agent of evidence reasonably satisfactory to the
Administrative Agent that the Borrower has submitted final financing
documentation to the Indiana Gaming Commission as contemplated under IGC Order
2013-120.    Within 30 days after the Closing Date 17.   Delivery to the
Administrative Agent of evidence reasonably satisfactory to the Administrative
Agent that the Borrower has notified the Iowa Racing and Gaming Commission under
Iowa Administrative Code 491-5.4(20) of all debt transactions, including
subsequent amendments and modifications of debt transactions, and provided
executed copies of the documents evidencing the transaction.    Within 10 days
after the Closing Date 18.   Delivery to the Administrative Agent of evidence
reasonably satisfactory to the Administrative Agent that the Borrower or one of
its Subsidiaries has reported to the Colorado Division of    By September 30,
2013.

 

37



--------------------------------------------------------------------------------

  Gaming the name and address of every person, including lending agencies, who
has a right to share in the revenues of limited gaming or to whom an interest or
share in the profits of limited gaming has been pledged or hypothecated as
security.    19.   Delivery to the Administrative Agent of evidence reasonably
satisfactory to the Administrative Agent that Ameristar Casino Vicksburg, Inc.
has filed a loan to licenses report pursuant to Mississippi Gaming Commission
Regulation Title 13 Part 2 Licensing, Chapter 9 Transfers of Ownership; Loans;
Leases, Rule 9.11 Loans to Licensees and Other    Within 30 days after the
Closing Date 20.   Delivery to the Administrative Agent of updates to the
Mortgaged Properties listed in Part II of Schedule 1.1(a) and to the properties
listed in item 23 of this Schedule 8.13, to the extent surveys and title
insurance necessitate updates.    Within 90 days after the Closing Date for each
Mortgaged Property (other than the Delayed Title Properties), and within 270
days after the Closing Date for each of the Delayed Title Properties that is not
Disposed of by the applicable Loan Party prior to such date 21.   Delivery to
the Administrative Agent of releases of security interests filed against the
following trademarks by Wells Fargo Bank, N.A. at Reel/Frame 1619/0354 and
Reel/Frame 1639/0449 : (i) Ameristar Casino, Reg. No. 2132916, (ii) Ameristar
Casino, Reg. No. 1971539, (iii) Cactus Petes (and design), Reg. No. 2145768 and
(iv) Cactus Petes, Reg. No. 2080518    Within 60 days after the Closing Date 22.
  Delivery to the Administrative Agent of releases of security interests filed
against the following trademark by Wells Fargo Bank, N.A. at Reel Frame
4584/0880: Boomtown, Reg. No. 1866988    Within 60 days after the Closing Date

23.

 

Delivery to the Administrative Agent of a Mortgage signed by the applicable Loan
Party in recordable form, granting to the Administrative Agent, for the benefit
of the Lender Parties, a first priority perfected security interest and Lien
with respect to such Mortgaged Property, subject only to Liens permitted under
Section 9.3, with respect to the Mortgaged Property described as follows:

 

L’Auberge Casino & Hotel Baton Rouge (fee) located at 777 L’Auberge Avenue, 770
L’Auberge Avenue, 3877 L’Auberge Crossing Drive and 3711 L’Auberge Crossing
Drive in Baton Rouge, Louisiana 70820, owned by PNK (Baton Rouge) Partnership, a
Louisiana partnership

   Within 90 days after the Closing Date

 

38



--------------------------------------------------------------------------------

Schedule 9.2(d)

List of Existing Indebtedness

1. Lease and Development Agreement dated as of August 12, 2004 by and between
the St. Louis County Port Authority and Pinnacle Entertainment, Inc., as
amended. Pursuant to the Lease and Development Agreement, we have a long term
deferred rent obligation in the amount of $10,512,284 as of June 30, 2013.

2. Guaranty Agreement, dated August 1, 2007, by Pinnacle Entertainment, Inc., as
Guarantor to Lake Charles Harbor & Terminal District with respect to obligations
by PNK (LAKE CHARLES), L.L.C.

3. Sawyer Note Payable, with a principal balance of $98,154, which accrues
interest at an annual rate of 10% and matures on February 1, 2024.

 

39



--------------------------------------------------------------------------------

Schedule 9.3(f)

Existing Liens

1. Certain licenses granted in connection with sale of Casino Magic Bay St.
Louis and Boomtown Biloxi, as follows:

a) Pursuant to that certain Asset Purchase Agreement between Casino Magic Corp.,
a Minnesota corporation, and BSL, Inc., a Mississippi corporation, dated as of
December 9, 1999 (as amended), Casino Magic Corp. sold to BSL, Inc. certain real
and personal property, tangible and intangible, used by Casino Magic Corp. in
the operation of the Casino Magic casino located in Bay St. Louis, Mississippi.
In connection with such sale, Casino Magic Corp. and BSL, Inc. entered into a
License Agreement on August 8, 2000, pursuant to which Casino Magic Corp.
granted a nonexclusive, royalty-free, perpetual license to use certain marks and
certain additional marks (as more particularly described in Schedule 1 to the
License Agreement) in connection with casino operations with all ancillary goods
and services.

b) Pursuant to that certain Asset Purchase Agreement between Boomtown, Inc., a
Delaware corporation, and BTN, Inc., a Mississippi corporation, dated as of
December 9, 1999 (as amended), Boomtown, Inc. sold to BTN, Inc. certain real and
personal property, tangible and intangible, used by Boomtown, Inc. in the
operation of the Boomtown Biloxi casino located in Biloxi, Mississippi. In
connection with such sale, Boomtown, Inc. and BTN, Inc. entered into a License
Agreement on August 8, 2000, pursuant to which Boomtown, Inc. granted a
nonexclusive, royalty-free, perpetual license to use certain marks and certain
additional marks (as more particularly described in Schedule 1 to the License
Agreement) in connection with casino operations with all ancillary goods and
services.

2. Security Interest Assignment in “Boomtown” mark from BSL, Inc. to Deutsche
Bank Trust Company, recorded with the Patent and Trademark Office on October 3,
2005 at Reel 3175 Frame 0228.

3. Security Interest Assignment in “Boomtown” mark from BTN, Inc. to Deutsche
Bank Trust Company, recorded with the Patent and Trademark Office on October 3,
2005 at Reel 3175 Frame 0228.

4. Inter-Company Assignments and Licenses listed on Schedule V to the Security
Agreement.

5. Directors and Officers Trust presently with Wilmington Trust Company
providing for indemnification of officers and directors of the Borrower, as such
trust may be amended, amended and restated, substituted or replaced from time to
time.

6. Landlord’s lien in favor of Chateau Plaza Holdings, L.P. with regard to the
leased premises located at 2515 McKinney Avenue, Suite 920, Dallas, TX.

 

40



--------------------------------------------------------------------------------

Schedule 9.5(g)

List of Designated Assets

 

Description of Asset

  

Location

St. Louis City Owned Property (Parking)

 

806-808 North 1st Street (Parking)

 

810-812 North 1st Street (Parking)

 

814 North 1st Street (Parking)

   Missouri

St. Louis City Owned Properties (Parking)

 

900 N First Street

902-918 N First Street

 

1014R N. First Street

1016 N. First Street

1020 N. First Street

1024 N. First Street

1012 N. First Street

1004 N. First Street

1000 N. First Street

1028 N. First Street

 

1101 N Second Street

 

1101 N. First Street

   Missouri

St. Louis City Owned Properties (Parking for Former President Casino)

 

1030R N. Commercial Street

8 Carr Street (undeveloped)

   Missouri

St. Louis City Owned Properties (proposed condo development)

 

801 N. Leonor K. Sullivan Blvd.

807 N. Leonor K. Sullivan Boulevard

   Missouri 1100-1122 N. Second Street (warehouse)    Missouri Excess
(non-operating) and excess undeveloped land near the Boomtown Casino in New
Orleans, Louisiana    Louisiana Remainder of four parcels (fee) purchased from
Richard, Sittig, Connor, and Hatchett in Lake Charles, Louisiana    Louisiana

 

41



--------------------------------------------------------------------------------

Description of Asset

  

Location

Approximately 56 acres of Real Property in Lake Charles, Louisiana (Cline Canal
Tract) purchased from Bailey, Verret, Vail Rigler, Chesson, Schoolsky, Queenan,
Chesson, Bodin and Robichaux in various transactions in 2007    Louisiana The
single family dwelling at 3801 Burgoyne St., Lake Charles, Louisiana, 70605   
Louisiana Ameristar Springfield Property    Massachusetts Excess (non-operating)
and excess undeveloped land in Lake Charles, Louisiana    Louisiana Excess
(non-operating) and excess undeveloped land at Boomtown Bossier City   
Louisiana Real property located in Central City, Colorado, or any portion
thereof    Colorado The Ogle Haus at Belterra Casino Resort    Indiana Excess
(non-operating) and excess undeveloped land at Belterra Casino Resort    Indiana
Equity interests in any Restricted Subsidiary, the sole assets of which are
listed on this Schedule 9.5(g), including, but not limited to, PNK (Reno), LLC
   N/A Remainder of property following a Disposition of a portion of such
property permitted by Section 9.5(n) of the Credit Agreement    N/A Excess
(non-operating) and excess undeveloped land at River Downs    Ohio

 

42



--------------------------------------------------------------------------------

Schedule 9.7(d)

List of Existing Investments

DESCRIPTION OF INVESTMENTS

 

1. $35,500,000 Investment by Pinnacle Entertainment, Inc. in PNK Development 10,
LLC

 

2. $169,300,000 Investment by Pinnacle Entertainment, Inc. in PNK Development
11, LLC

 

3. $9,000,000 Investment by Pinnacle Entertainment, Inc. in PNK Finance Corp.

 

4. $25,000,000 Investment by Pinnacle Entertainment, Inc. in PNK (SA), LLC

 

5. $38,905 Investment by Pinnacle Entertainment, Inc. in Port St. Louis
Condominium, LLC

 

6. $9,142 Investment by Pinnacle Entertainment, Inc. in PNK (Exuma), Limited

 

7. $1,075,910 Investment by Pinnacle Entertainment, Inc. on behalf of Atlantic
City entities

 

8. $6,225,740 Investment by Pinnacle Entertainment, Inc. for Madison House Lease
Settlement

 

9. $468,150 Investment by Pinnacle Entertainment, Inc. on behalf of PNK (VN),
Inc.

 

43



--------------------------------------------------------------------------------

Schedule 9.9

List of Permitted Transactions with Affiliates

1. Any co-leasing or joint venture arrangement relating to the Target Lake
Charles Property and/or the L’Auberge Lake Charles Property pursuant to the
Shared Space Term Sheet (as defined in the Membership Interests Purchase
Agreement), including termination of, or relinquishment of rights to enter into,
the contemplated “Festival Grounds” lease in exchange for the new lease as
contemplated therein, and any Disposition of other property and improvements in
the Lake Charles, Louisiana area (other than land which the primary elements of
(x) the L’Auberge Lake Charles hotel and casino currently occupy or (y) the
Target Lake Charles Property hotel and casino which is currently under
construction are expected to occupy) that Borrower determines would be desirable
to contribute to the shared space arrangement contemplated by the Shared Space
Term Sheet or (ii) pursuant to another purchase and sale agreement relating to
the assets described in clause (i) above that accomplishes the business purposes
contemplated by the Shared Space Term Sheet for such assets.

 

44



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
in respect of the Commitments and Loans identified below [including, without
limitation, Letters of Credit and Swing Line Loans, as applicable)]5 and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include only if assignment is of revolving credit commitments.

 

A-1



--------------------------------------------------------------------------------

to [the][any] Assignor and, except as expressly provided in this Assignment and
Acceptance, without representation or warranty by [the][any] Assignor. The
benefit of each Security Document shall be maintained in favor of each Assignee.

 

1.   Assignor[s]:  

 

     

 

  2.   Assignee[s]:  

 

     

 

    [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.   Borrower(s):  

 

 

4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the Administrative
Agent under the Credit Agreement 5.   Credit Agreement: Amended and Restated
Credit Agreement, dated as of August 13, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Pinnacle Entertainment, Inc., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (each a “Lender” and, collectively, the “Lenders”), JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other parties thereto. 6.  
Assigned Interest:

 

Assignor[s]6

  

Assignee[s]7

  

Commitment/Loans

Assigned8

   Aggregate
Amount of
Commitment/
Loans for all
Lenders9     Amount of
Commitment/
Loans
Assigned     Percentage
Assigned of
Commitment/
Loans10            $ [             ]    $ [             ]         %           $
[             ]    $ [             ]         %           $ [             ]    $
[             ]         % 

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in Class (and Series or Extension Series, as applicable) of
Commitment/Loans being assigned.

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. “All Lenders” refers to all
Lenders under the applicable Class (and Series or Extension Series, as
applicable).

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders under the applicable Class (and Series or Extension Series, as
applicable).

 

A-2



--------------------------------------------------------------------------------

[7.   Trade Date:  

 

  ]11

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

CONSENTED TO AND ACCEPTED:

 

JPMorgan Chase Bank, N.A., as

Administrative Agent

By:  

 

  Title:  

[[Letter of Credit Issuer], as

Letter of Credit Issuer]12

By:  

 

  Title:  

[[Swing Line Lender], as

Swing Line Lender]13

By:  

 

  Title:

 

12  Reference to Letter of Credit Issuer required for an assignment of Revolving
Credit Commitments.

13  Reference to Swing Line Lender required for an assignment of Revolving
Credit Commitments.

 

A-4



--------------------------------------------------------------------------------

Consented to:

 

PINNACLE ENTERTAINMENT, INC.14 By:  

 

  Title:

 

14  Include if Borrower consent required under Section 12.6(b)(i)(A) of the
Credit Agreement.

 

A-5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.6(b)(i) [and][,]
(b)(ii) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 12.6(b)(i) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.1 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

A-6



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

                 , 20    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Road, Ops 2

Third Floor

Newark, DE 19713

Attention: Brittany Duffy

Pinnacle Entertainment, Inc.

Ladies and Gentlemen:

Pursuant to that certain Amended and Restated Credit Agreement, dated as of
August 13, 2013 (as amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein having the meanings given such
terms in the Credit Agreement), among Pinnacle Entertainment, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto, the Borrower hereby gives the
Administrative Agent irrevocable notice that the Borrower hereby requests a Loan
or Swing Line Loan under the Credit Agreement, and in that connection sets forth
below the information relating to such Loan or Swing Line Loan:

 

  1. The Borrower hereby requests (Check one box only):

(a).    A Revolving Credit Loan under Revolving Credit Commitment

  ¨

(b).    A Swing Line Loan under Revolving Credit Commitment

  ¨      

(c).    A Loan under the Tranche B-1 Term Loan Commitment

  ¨      

(d).    A Loan under the Tranche B-2 Term Loan Commitment

  ¨      

(e).    A Loan under the New Term Loan Commitment

  ¨      

 

  2. The aggregate amount of the proposed Loan is $        .

 

  3. The Business Day of the proposed Loan is                     

 

  4. Type of the proposed Loan elected (Check one box only):

 

(a).    Base Rate Loan

  ¨      

(b).    Eurodollar Loan                      with an interest period of
                     months.1

  ¨      

 

1 

Specify 1, 2, 3 or 6 months Interest Period or (if available to all the Lenders
making such Eurodollar Loans as determined by such Lenders in good faith based
on prevailing market conditions) a twelve month or shorter period.

 

B-1



--------------------------------------------------------------------------------

In connection with the requested Loan, the Borrower hereby certifies that the
following statements are true and correct on the date hereof, and will be true
and correct on the date of the proposed Loan:

(a) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of such date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date.

(b) No Default or Event of Default has occurred and is continuing on such date,
or would result from the proposed Loan or the application of the proceeds
thereof.

The Borrower agrees that, if prior to the time of the proposed Loan any of the
foregoing certifications shall cease to be true and correct, the Borrower shall
forthwith notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”). Except to the extent, if any, that prior to the time
of the proposed Loan the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made additionally on the date of the proposed Loan as if made on such date.

[Signature page follows]

 

B-2



--------------------------------------------------------------------------------

Very truly yours, PINNACLE ENTERTAINMENT, INC., a Delaware corporation By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 8.2(b) of
the Amended and Restated Credit Agreement, dated as of August 13, 2013 (as
amended, restated, amended and restated, supplemented, replaced or modified from
time to time, the “Credit Agreement”), among Pinnacle Entertainment, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement.

1. I am a duly elected, qualified and acting Responsible Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). To the
best of my knowledge, each Loan Party during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default, except as previously disclosed to the
Administrative Agent pursuant to Section 8.7(a) or as set forth below.

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants in the Credit Agreement identified in such attachment.

IN WITNESS WHEREOF, I execute this Certificate this      day of             ,
20    .

 

PINNACLE ENTERTAINMENT, INC., a Delaware corporation By:  

 

  Name:  

 

  Title:  

 

 

C-1



--------------------------------------------------------------------------------

ATTACHMENT 1

FINANCIAL STATEMENTS

 

C-2



--------------------------------------------------------------------------------

ATTACHMENT 2

The information described herein is as of                  , 20     (the
“Certification Date”), and pertains to the period from                  , 20    
to                  , 20    .

 

I. FINANCIAL CONDITION COVENANTS

 

  A. Consolidated EBITDA:

 

     Quarter
Ending
[                     ]    Quarter
Ending
[                     ]    Quarter
Ending
[                     ]    Quarter
Ending
[                     ]    TOTAL

Consolidated Net Income of the Borrower and its Restricted Subsidiaries

               Plus:               

income tax expense

              

Consolidated Interest Expense of the Borrower and its Restricted Subsidiaries,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness

              

depreciation and amortization expense

              

amortization and write-off of intangibles (including, but not limited to,
goodwill) and organization costs

              

any extraordinary, unusual or non-recurring expenses or losses (including
(i) whether or not otherwise includable as a separate item in the statement of
such Consolidated Net Income for such period, losses on sales of assets outside
of the ordinary course of business, (ii) losses resulting from any temporary
business interruption resulting from integration of facilities or systems
relating to the

              

 

C-3



--------------------------------------------------------------------------------

Acquisition, (iii) costs and expenses related to the Acquisition incurred on or
before the date that is 18 months after the Effective Date, including
non-recurring integration costs of the Borrower and its Subsidiaries,
professional and consulting fees and expenses, and severance, relocation costs
and curtailments or modifications to pension and post-retirement employee
benefit plans related thereto, (iv) any other non-recurring integration costs of
the Borrower and its Subsidiaries and professional and consulting fees and
expenses, in an aggregate amount not to exceed $10,000,000 in any fiscal year
and (v) any fees associated with the cancellation of lease obligations)

              

pre-opening and related promotional expenses incurred in connection with any
Project

              

any other non-cash charges (including, without limitation, the amortization of
up-front bonuses and non-cash charges in respect of equity compensation)

              

any customary and reasonable fees and expenses incurred during such period, or
any amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, disposition, issuance or repayment of Indebtedness
(and related hedging obligations), issuance of Capital Stock, refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction undertaken but not completed)

              

any net after-tax losses on disposal of abandoned, disposed or discontinued
operations during such period or attributable to asset dispositions or the sale
or other disposition of any Capital Stock of any Person in each case other than
in the ordinary course of business during such period

              

 

C-4



--------------------------------------------------------------------------------

cash dividends and distributions paid to the Borrower and its Restricted
Subsidiaries from any Person that is not a Restricted Subsidiary, provided, that
the cumulative amount of such cash dividends and distributions included in
Consolidated EBITDA shall not exceed the cumulative amount of the Borrower’s and
its Restricted Subsidiaries’ share of the Consolidated EBITDA of such Person

              

severance, relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans in an aggregate amount not to exceed
$10,000,000 in any fiscal year

              

redemption or prepayment premiums relating to the acquisition of debt permitted
pursuant to this Agreement

              

anticipated future cost savings from synergies related to the Acquisition in an
aggregate amount of $40,000,000 per annum for the fiscal quarter of the Borrower
and its Subsidiaries in which the Acquisition occurs, such amount to decline
thereafter by $5,000,000 in each subsequent fiscal quarter until it reaches zero
in the eighth fiscal quarter thereafter

              

any amount expended towards the development of businesses not prohibited by
Section 9.14, in an aggregate amount not to exceed $10,000,000 in any fiscal
year

              

 

C-5



--------------------------------------------------------------------------------

minus:

              

the sum of:

              

interest income (except to the extent deducted in determining Consolidated
Interest Expense)

              

any extraordinary, unusual or non-recurring income or gains (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on sales of assets outside of the
ordinary course of business, but not including business interruption insurance
proceeds and gains on discount repurchases of Indebtedness by the Borrower or
any of its Restricted Subsidiaries)

              

any net after-tax gains on disposal of abandoned, disposed or discontinued
operations during such period or attributable to asset dispositions or the sale
or other disposition of any Capital Stock of any Person in each case other than
in the ordinary course of business during such period

              

any other non-cash income

              

TOTAL CONSOLIDATED EBITDA*

              

 

* With respect to fiscal quarters of the Borrower and its Restricted
Subsidiaries ending prior to the Effective Date, Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries (after giving pro forma effect to the
Acquisition) is deemed to be (i) $144,001,000 for the fiscal quarter ended
December 31, 2012, (ii) $163,872,000 for the fiscal quarter ended March 31,
2013, and (iii) $165,438,000 for the fiscal quarter ended June 30, 2013. With
respect to the fiscal quarter ended September 30, 2013, Consolidated EBITDA for
the Borrower and its Restricted Subsidiaries (after giving pro forma effect to
the Acquisition) shall be calculated as if the Transactions occurred on the
first day of such fiscal quarter.

 

  B. Annualized Adjusted EBITDA:

 

  1. Consolidated EBITDA: $            ,

 

  2. To the extent deducted in arriving at Consolidated EBITDA for such period,
non-cash write downs to goodwill required by Financial Accounting Standards
Board Statement No. 142, and any non-cash reductions to the value of the assets
of the Borrower and its Restricted Subsidiaries required by Financial Accounting
Standards Board Statement No. 121 or No. 144: $            ,

 

C-6



--------------------------------------------------------------------------------

  3. Without duplication of amounts included in clause (j) of the definition of
Consolidated EBITDA, the Foreign Subsidiary Receipts that were (x) received
during such period by the Borrower or any Restricted Subsidiary and
(y) irrevocably designated during such period as Reclassified Foreign Subsidiary
Receipts: $            ,

 

  Annualized Adjusted EBITDA:    $        

 

  C. Consolidated Senior Secured Debt Ratio. Consolidated Senior Secured Debt
Ratio on a consolidated basis of Borrower and its Restricted Subsidiaries as of
the last day of the consecutive four-fiscal-quarter period from             ,
         through             ,         .

 

1.   Consolidated Senior Secured Debt of the Borrower and its Restricted
Subsidiaries (aggregate principal amount of all Indebtedness) less Excess Cash:
$            . 2.   Annualized Adjusted EBITDA (from Item B)    $         3.  
Consolidated Senior Secured Debt Ratio (C.1. divided by C.2):    4.   Maximum
permitted Consolidated Senior Secured Ratio:   

 

Fiscal Quarter Ending

   Maximum Consolidated
Senior Secured  Debt Ratio

September 30, 2013

   3.50 to 1.00

December 31, 2013

   3.50 to 1.00

March 31, 2014

   3.50 to 1.00

June 30, 2014

   3.50 to 1.00

September 30, 2014

   3.25 to 1.00

December 31, 2014

   3.00 to 1.00

March 31, 2015

   3.00 to 1.00

June 30, 2015

   2.75 to 1.00

September 30, 2015

   2.75 to 1.00

December 31, 2015

   2.75 to 1.00

March 31, 2016

   2.75 to 1.00

June 30, 2016

   2.75 to 1.00

September 30, 2016

   2.75 to 1.00

 

C-7



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Maximum Consolidated
Senior Secured  Debt Ratio

December 31, 2016

   2.75 to 1.00

March 31, 2017

   2.75 to 1.00

June 30, 2017

   2.75 to 1.00

September 30, 2017

   2.75 to 1.00

December 31, 2017 and each fiscal quarter thereafter

   2.75 to 1.00

 

  D. Consolidated Total Leverage Ratio. Consolidated Total Leverage Ratio of
Borrower and its Restricted Subsidiaries for the four-fiscal-quarter period from
            ,          through             ,         .

 

1.   Consolidated Total Debt of the Borrower and its Restricted Subsidiaries
(aggregate principal amount of all Indebtedness) less Excess Cash:     
$         2.   Annualized Adjusted EBITDA (from Item B):    $         3.  
Consolidated Total Leverage Ratio (D.1 divided by D.2):    4.   Minimum
permitted Consolidated Total Leverage Ratio:   

 

Fiscal Quarter Ending

   Minimum Consolidated
Total Leverage Ratio

September 30, 2013

   8.00 to 1.00

December 31, 2013

   8.00 to 1.00

March 31, 2014

   8.00 to 1.00

June 30, 2014

   7.75 to 1.00

September 30, 2014

   7.75 to 1.00

December 31, 2014

   7.50 to 1.00

March 31, 2015

   7.25 to 1.00

June 30, 2015

   7.00 to 1.00

September 30, 2015

   6.75 to 1.00

December 31, 2015

   6.25 to 1.00

March 31, 2016

   6.25 to 1.00

June 30, 2016

   6.00 to 1.00

 

C-8



--------------------------------------------------------------------------------

Fiscal Quarter Ending

   Minimum Consolidated
Total Leverage Ratio

September 30, 2016

   5.75 to 1.00

December 31, 2016

   5.50 to 1.00

March 31, 2017

   5.25 to 1.00

June 30, 2017

   5.00 to 1.00

September 30, 2017

   5.00 to 1.00

December 31, 2017 and each fiscal quarter thereafter

   5.00 to 1.00

 

  E. Consolidated Interest Coverage Ratio. Consolidated Interest Coverage Ratio
of the Borrower and its Restricted Subsidiaries as of the last day of any four
consecutive fiscal quarter period from             ,          through
            ,         .

 

1.   Annualized Adjusted EBITDA (from Item B):    $         2.   Consolidated
Interest Expense:    $         3.   Consolidated Interest Coverage Ratio (E.1.
divided by E.2.):    4.   Maximum permitted Consolidated Interest Coverage
Ratio: 2.00 to 1.00.

 

II. INDEBTEDNESS

 

A.   Aggregate Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens pursuant to Section 9.3(g) permitted under
Section 9.2(c)(i):         $         B.   Aggregate Indebtedness of any and all
Persons that became a direct or indirect Subsidiary of the Borrower after the
Effective Date in an acquisition permitted under Section 9.2(c)(ii)):   
$         C.   Aggregate Indebtedness described in II.A. and II.B:    $        
1 D.   Aggregate Guarantee Obligations made by Borrower or any of its Restricted
Subsidiaries of obligations of any Unrestricted Subsidiary:    $         2 E.  
Aggregate Indebtedness incurred in the form of Guarantee Obligations with
respect to commercial letters of credit permitted under Section 9.2(i)(x):   
$         3

 

1  Shall not exceed $100,000,000 at any one time outstanding.

2  Shall not exceed $75,000,000 at any one time outstanding.

3  Shall not exceed $50,000,000 at any one time outstanding.

 

C-9



--------------------------------------------------------------------------------

F.   Aggregate Indebtedness incurred in the form of Guarantee Obligations with
respect to standby letters of credit permitted under Section 9.2(i)(y):   
$         4 G.   Indebtedness incurred pursuant to Section 4.21.3 of the
Redevelopment Agreement permitted under Section 9.2(l):    $         5 H.  
Aggregate Indebtedness incurred in connection with the purchase, equipping,
furnishing and/or refurbishing of one or more aircraft permitted under
Section 9.2(m):    $         6 I.   Existing Senior Unsecured Obligations or
Permitted Senior Unsecured Obligations permitted under Section 9.2(n):   
$         7 J.   Aggregate Indebtedness incurred in the form of an obligation to
reimburse any and all Persons for amounts paid for options on land permitted
under Section 9.2(p):    $         8 K.   Other Indebtedness incurred permitted
under Section 9.2(r):    $         9

 

4  Shall not exceed $13,500,000 at any one time outstanding.

5  Shall not exceed $10,000,000 at any one time outstanding.

6  Shall not exceed $20,000,000 at any one time outstanding.

7 

Shall not exceed $3,500,000,000 at any one time outstanding unless Consolidated
Total Leverage Ratio is less than 6.00 to 1.00.

8  Shall not exceed $30,000,000 at any one time outstanding.

9 

Shall not exceed $125,000,000 at any one time outstanding.

 

C-10



--------------------------------------------------------------------------------

III. INVESTMENTS

 

A.   Aggregate amount of loans and advances to employees of the Borrower or any
Restricted Subsidiaries in the ordinary course of business permitted under
Section 9.7(e):    $         10 B.   Aggregate amount of Investments permitted
under Section 9.7(k):    $         11 C.   Aggregate amount of Investments in an
Unrestricted Subsidiary or a joint venture for the purpose of development of the
Condo Component permitted under Section 9.7(n):    $         12 D.   Aggregate
amount of Investments made pursuant to the Hotel Agreements permitted under
Section 9.7(s):    $         13 E.   Aggregate amount of Investments in the
Atlantic City Entities permitted under Section 9.7(t):    $         14 F.  
Aggregate amount of Investments in the Atlantic City Entities for settlements
and maintenance support permitted under Section 9.7(u):    $         15 G.  
Aggregate amount of Investments in the Vietnam Project permitted under
Section 9.7(v):    $         16

 

10 

Shall not exceed $10,000,000 at any one time outstanding.

11 

Shall not exceed (i) $300,000,000 plus (ii) an amount (but not less than zero)
equal to 50% of the New Capital Available Proceeds.

12 

Shall not exceed $10,000,000 at any one time outstanding.

13 

Shall not exceed $10,000,000 at any one time outstanding.

14 

Shall not exceed $12,000,000 in any calendar year.

15 

Shall not exceed $8,000,000 during the term of the Agreement.

16 

Shall not exceed $50,000,000 at any one time outstanding.

 

C-11



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of [            , 20    ] (this “Agreement”), by and
among [NEW TERM LOAN LENDERS][NEW REVOLVING LOAN LENDERS] (each, a “New Term
Loan Lender” and/or a “New Revolving Loan Lender”, as applicable), Pinnacle
Entertainment, Inc., a Delaware corporation (the “Borrower”), and JPMorgan Chase
Bank, N.A., as Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of August 13, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; each capitalized term used
but not defined herein shall have the meaning provided in the Credit Agreement),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (each a “Lender” and, collectively,
the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other parties thereto; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Revolving Credit Commitments and/or New Term Loan
Commitments by, among other things, entering into one or more Joinder Agreements
with New Revolving Loan Lenders and/or New Term Loan Lenders (each, a “New Loan
Lender”), as applicable;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Loan Lender party hereto hereby agrees to commit to provide its
respective New Revolving Credit Commitment (in the case of each New Loan Lender
that is a New Revolving Loan Lender) and/or New Term Loan Commitment (in the
case of each New Loan Lender that is a New Term Loan Lender), as set forth on
Schedule A annexed hereto, on the terms and subject to the conditions set forth
below.

Each New Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents and the exhibits thereto, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, any other New Loan Lender or
any other Lender or Agent and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent, by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a New
Term Loan Lender and/or New Revolving Loan Lender, as the case may be.

 

D-1



--------------------------------------------------------------------------------

SECTION 1. Each New Loan Lender hereby agrees to make its respective Commitment
on the following terms and conditions:1

SECTION 2. Applicable Margin. The Applicable Margin for each Series [    ] New
Term Loan shall mean, as of any date of determination, the applicable percentage
per annum as set forth below.

 

Series [    ] New Term Loans Eurodollar Loans   Base Rate Loans %   %

SECTION 3. Principal Payments. The Borrowers of the Series [    ] New Term Loans
shall make principal payments on the Series [    ] New Term Loans in
installments on the dates and in the amounts set forth below:

 

(A)   (B)  

New Term Loan Payment
Date

  Scheduled
Repayment of Series [    ]
New Term Loans     $                   $                   $                   $
                  $                   $                   $                   $
                  $                   $                   $                   $
                  $                   $                   $                

 

1 

Insert completed items 1-7 as applicable, with such modifications as may be
agreed to by the parties hereto to the extent consistent with the Credit
Agreement. If the New Term Loans are being established as an increase to any
existing class of Term Loans, insert the following language in lieu of items
1-4: “Except as otherwise set forth herein, the New Term Loans shall have the
same terms as the [    ] Term Loans.”

 

D-2



--------------------------------------------------------------------------------

SECTION 4. Optional and Mandatory Prepayments. Scheduled installments of
principal of the Series [    ] New Term Loans set forth above shall be reduced
in connection with any optional or mandatory prepayments of the Series [    ]
New Term Loans in accordance with Sections 5.1 and 5.2 of the Credit Agreement
respectively.

SECTION 5. Prepayment Fees. The Borrowers of the Series [    ] New Term Loans
agree to pay to each New Term Loan Lender the following prepayment fees, if any:
[                    ].

[Insert other additional prepayment provisions with respect to Series [    ] New
Term Loans]

SECTION 6. Other Fees. The Borrowers agree to pay each [New Term Loan
Lender][New Revolving Loan Lender] its pro rata share (determined based upon
each [New Term Loan Lender’s][New Revolving Loan Lender’s] share of the [New
Term Loan Commitments][New Revolving Credit Commitments]) an aggregate fee equal
to [                    ] on [            ,         ].

SECTION 7. Proposed Borrowing. This Agreement represents a request by the
Borrower to borrow [Series [    ] New Term Loans][New Revolving Loans] from the
[New Term Loan Lenders][New Revolving Loan Lenders] as follows (the “Proposed
Borrowing”):

 

  (a) Business Day of Proposed Borrowing:             ,         

 

  (b) Amount of Proposed Borrowing: $        

 

  (c) Interest rate option:

 

  (i) Base Rate Loan(s)

 

  (ii) Eurodollar Loans

with an initial Interest

Period of              month(s)

[New Loan Lenders. Each New Loan Lender acknowledges and agrees that upon its
execution of this Agreement and the making of New Revolving Loans and/or Series
[    ] New Term Loans, as the case may be, that such New Loan Lender shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder.]2

 

2 

Insert bracketed language if the lending institution is not already a Lender.

 

D-3



--------------------------------------------------------------------------------

SECTION 8. Credit Agreement Governs. Except as set forth in this Agreement, the
New Revolving Loans and/or Series [    ] New Term Loans shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.

SECTION 9. Borrower Certifications. By its execution of this Agreement, the
undersigned officer of each Borrower party hereto, to the best of his or her
knowledge, and such Borrower hereby certifies that:

(i) after giving effect to such New Loan Commitments, the Borrower will be in
compliance on a pro forma basis with the covenant levels required by each of the
Consolidated Senior Secured Debt Ratio and the Consolidated Total Leverage Ratio
for such fiscal quarter less 0.25 (determined as of the last day of the most
recent fiscal quarter for which financial statements are required to be
delivered under Section 8.1(a) or 8.1(b) of the Credit Agreement as if such New
Loan Commitments had been funded and the application of such proceeds had
occurred on such last day);

(ii) no Default or Event of Default exists on the date hereof before or after
giving effect to the New Term Loan Commitments and/or New Revolving Credit
Commitments contemplated hereby; and

(iii) the representations and warranties contained in the Credit Agreement or in
the other Loan Documents are true and correct in all material respects on and as
of the date hereof with the same effect as though made on and as of the date
hereof, except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

SECTION 10. Notice. For purposes of the Credit Agreement, the initial notice
address of each New Loan Lender shall be as set forth below its signature below.

SECTION 11. Tax Forms. For each relevant New Loan Lender, delivered herewith to
the Administrative Agent are such forms, certificates or other evidence with
respect to United States federal income tax withholding matters as such New Loan
Lender may be required to deliver to the Administrative Agent pursuant to
Section 5.4(d) and/or Section 5.4(e) of the Credit Agreement.

SECTION 12. Recordation of the New Loans. Upon execution and delivery hereof,
the Administrative Agent will record the Series [    ] New Term Loans and/or New
Revolving Loans, as the case may be, made by each New Loan Lender in the
Register.

 

D-4



--------------------------------------------------------------------------------

SECTION 13. Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

SECTION 14. Entire Agreement. This Agreement, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.

SECTION 15. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 16. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

SECTION 17. Counterparts. This Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.

 

[NAME OF NEW LOAN LENDER] By:  

 

  Name:     Title:   Notice Address: Attention: Telephone: Facsimile: PINNACLE
ENTERTAINMENT, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Consented to by: JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of New Loan

Lender

  

Type of Commitment

   Commitment Amount   [                    ]   

[New Term Loan Commitment]

[New Revolving Credit Commitment]

      $                 [                    ]          $              

 

 

          Total:       $                         

 

 

 



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF MORTGAGE

(See attached)



--------------------------------------------------------------------------------

RECORDING REQUESTED BY:

AND WHEN RECORDED MAIL TO:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071-1560

Attention: Glen Collyer, Esq.

 

Re: PINNACLE ENTERTAINMENT, INC.

 

Location:

 

Municipality:

 

County:

 

State:

 

   

Space above this line for recorder’s use only

[AMENDED AND RESTATED]1 [FEE AND LEASEHOLD] MORTGAGE, SECURITY

AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

This [AMENDED AND RESTATED]2 [FEE AND LEASEHOLD]3 MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING, dated as of             
    , 2013 (as amended, consolidated, amended and restated, supplemented or
otherwise modified from time to time, this “Mortgage”), by and
[                    ], a [                    ] with an address at
                     (“Mortgagor”), to JPMORGAN CHASE BANK, N.A., with an
address at 500 Stanton Road, Ops 2, Third Floor, Newark, Delaware 19713, as
administrative agent for the benefit of the Lender Parties under and as said
term is defined in the Credit Agreement (in such capacity, together with its
successors and assigns, “Mortgagee”).

RECITALS:

WHEREAS, Pinnacle Entertainment, Inc., a Delaware corporation (the “Borrower”),
Mortgagee, and the Lenders (as such term is defined in the Credit Agreement (as
defined below)) party thereto from time to time are parties to that certain
Amended and Restated Credit

 

1  To be inserted for existing Pinnacle Mortgages only

2  To be inserted for existing Pinnacle Mortgages only

3 

Insert for Leasehold Mortgage.

 

Mortgage - [County, State, Site     ]



--------------------------------------------------------------------------------

Agreement, dated as of August     , 2013 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
except as otherwise provided herein, capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement), which
amends and restates that certain Fourth Amended and Restated Credit Agreement,
dated as of August 2, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time thereafter prior to August     , 2013, the
“Original Credit Agreement”), by and among the Borrower, Barclays Bank PLC, as
agent (the “Original Agent”), and the several banks and other financial
institutions or entities from time to time party thereto, as lenders;

WHEREAS, pursuant to that certain Amended and Restated Subsidiary Guaranty,
dated as of August     , 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guaranty”), made by Mortgagor and
certain other guarantors party thereto (“Guarantors”) in favor of Mortgagee,
which amends and restates that certain Second Amended and Restated Subsidiary
Guaranty, dated as of December 14, 2005, as amended and supplemented from time
to time thereafter prior to August     , 2013 (the “Original Guaranty”), made by
[Mortgagor and certain other]4 [certain] Guarantors party thereto in favor of
Original Agent, Mortgagor agreed to guarantee all of the Borrower’s Obligations
under the Credit Agreement. Unless extended or renewed, the Notes issued in
accordance with the Credit Agreement and all Obligations outstanding under the
Credit Agreement are due and payable in full on or before the Maturity Date
subject to earlier termination pursuant to the Credit Agreement;

[WHEREAS, in order to secure the Secured Obligations (as defined in the Original
Mortgage (as defined below)), Mortgagor executed and delivered to the Original
Agent that certain [Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing] described on Schedule 1 attached hereto (the “Original
Mortgage”). As of the date hereof, Mortgagee is the holder of the Original
Mortgage pursuant to that certain Assignment of Mortgage, dated on or about the
date hereof, made by Original Agent in favor of Mortgagee;]5

WHEREAS, subject to the terms and conditions of the Credit Agreement, Mortgagor
may enter into one or more Specified Hedging Agreements with one or more
Qualified Counterparties;

WHEREAS, Mortgagor is the holder of the fee estate in and to all of the real
property located in the County of [                    ] and the State of
[                    ] (the “State”), described in Exhibit A attached hereto and
made a part hereof;

[WHEREAS, Mortgagor is the holder of leasehold title in and to all of the real
property located in the County of                      and State of
                     [(the “State”)], described in Exhibit B attached hereto and
made a part hereof, pursuant to that certain Lease, dated as of             
    ,             , by and between                     , as lessor (“Lessor”),
and Mortgagor, as lessee

 

4  To be inserted for existing Pinnacle Mortgages only

5 

To be inserted for existing Pinnacle Mortgages only

 

Mortgage - [County, State, Site     ]

2



--------------------------------------------------------------------------------

(“Lessee”) as described in Exhibit C attached hereto and made a part hereof
(together with any and all modifications, renewals, extensions, and
substitutions of the foregoing, the “Pledged Lease”), [a memorandum of which is
recorded in Book             , Page          with the Clerk of             
County,             ,] which Premises, as defined below, forms a portion of the
Mortgaged Property described below;]6

WHEREAS, Mortgagor is the [directly][indirectly] wholly owned subsidiary of
Borrower, as a result of which Mortgagor is a direct or indirect beneficiary of
the Loans and other accommodations of Lenders and Qualified Counterparties as
set forth in the Credit Agreement and may receive advances therefrom, whether or
not Mortgagor is a party to the Credit Agreement; and

WHEREAS, in consideration of the making of the Loans and other accommodations of
Lenders and Qualified Counterparties as set forth in the Credit Agreement and
the Specified Hedge Agreements, respectively, Mortgagor has agreed, subject to
the terms and conditions hereof and each other Loan Document and each of the
Specified Hedge Agreements, to secure, by execution and delivery of this
Mortgage[, which amends and restates the terms, provisions and conditions of the
Original Mortgage in its entirety, as set forth in this Mortgage,]7 Mortgagor’s
obligations under the Guaranty, the other Loan Documents and the Specified Hedge
Agreements as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:

SECTION 1. DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

“Debt” shall have the meaning ascribed to the defined term “Obligations” in the
Credit Agreement. The Debt secured by this Mortgage may include future advances
which will be advanced from time to time and after the date hereof in connection
with the Loans evidenced by the Credit Agreement and may include readvances of
sums repaid, provided, however, that the aggregate principal amount of the Loans
at any one time outstanding shall not exceed [Five Billion Two Hundred Million
Dollars ($5,200,000,000)].

“Mortgaged Property” means all of Mortgagor’s interest, if any, in (i) the owned
real property described in Exhibit A, together with any greater or additional
estate therein as hereafter may be acquired by Mortgagor [(the “Owned Real
Property”)][(the “Land”)]; [(ii) Mortgagor’s leasehold interest created by the
Pledged Lease with respect to the leased real property described in Exhibit B (
the “Leased Real Property”, and together with the Owned Real Property, the
“Land”), and any non-disturbance, attornment and recognition agreement
benefiting Mortgagor with respect to the Pledged Lease, together with all
credits, deposits, privileges, rights, estates, title and interest of Mortgagor
as tenant under the Pledged Lease (including all rights of

 

6  Insert for Leasehold Mortgage.

7 

To be inserted for existing Pinnacle Mortgages only

 

Mortgage - [County, State, Site     ]

3



--------------------------------------------------------------------------------

Mortgagor to either treat the Pledged Lease as terminated or elect to retain
certain rights under Pledged Lease, each pursuant to Section 365(h)(1)(A) of the
Bankruptcy Code (a “365(h) Election”)), or any other state or deferral
insolvency, reorganization, moratorium or similar law for the relief of debtors
(a “Bankruptcy Law”), or any comparable right provided under any other
Bankruptcy Law, together with all rights, remedies and privileges related
thereto, and all books and records that contain records of payments of rent or
security made under the Pledged Lease and all of Mortgagor’s claims and rights
to the payment of damages that may arise from Lessor’s failure to perform under
the Pledged Lease, or rejection of the Pledged Lease under any Bankruptcy Law (a
“Lease Damage Claim”), Mortgagee having the right, at any time and from time to
time, to notify Lessor of the rights of Mortgagee hereunder; (iii) all
assignments, modifications, extensions and renewals of the Pledged Lease and all
credits, deposits, options, privileges and rights of Mortgagor as tenant under
the Pledged Lease, including, but not limited to, rights of first refusal, if
any, and the right, if any, to renew or extend the Pledged Lease for a
succeeding term or terms]8 [(ii)][(iv)] all improvements now owned or hereafter
acquired by Mortgagor, now or at any time situated, placed or constructed upon
the Land subject to the Permitted Liens, (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”); [(iii)][(v)] all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”);
[(iv)][(vi)] all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant to any
Person (other than Mortgagor) a possessory interest in, or the right to use, all
or any part of the Mortgaged Property, together with all related security and
other deposits subject to depositors rights and requirements of law (the
“Leases”); [(v)][(vii)] all of the rents, revenues, royalties, income, proceeds,
profits, security and other types of deposits subject to depositors rights and
requirements of law, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing possessing, operating from, residing in, selling
or otherwise enjoying the Mortgaged Property (the “Rents”), [(vi)][(viii)] to
the extent mortgageable or assignable, all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”); [(vii)][(ix)] to the extent mortgageable or assignable, all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing; [(viii)][(x)] all
property tax refunds payable to Mortgagor (the “Tax Refunds”); [(ix)][(xi)] all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”); [(x)][(xii)] all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”); and
[(xi)][(xiii)] all of Mortgagor’s right, title and interest in and to any
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements or Fixtures (the “Condemnation Awards”). As used in
this Mortgage, the term “Mortgaged Property” shall mean all or, where the
context permits or requires, any portion of the above or any interest therein.

 

8  Insert for Leasehold Mortgage.

 

Mortgage - [County, State, Site     ]

4



--------------------------------------------------------------------------------

“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of the Mortgagor under the Guaranty
(including, without limitation, the obligation to guarantee the repayment of the
Debt of the Borrower under the Credit Agreement), any other Loan Document,
including, without limitation, the “Obligations” (as defined in the Credit
Agreement) and payment of any and all other indebtedness now or hereafter owing
by the Mortgagor to Mortgagee, evidenced by promissory note or notes or
agreement or agreements signed by Mortgagor, whether or not otherwise secured,
or any of the Specified Hedge Agreements, provided that Obligations shall not
include any Excluded Swap Obligations.

“Permitted Liens” means any Liens expressly permitted by Section 9.3 of the
Credit Agreement.

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

1.2 Interpretation

References to “Sections” shall be to Sections of this Mortgage unless otherwise
specifically provided. Section headings in this Mortgage are included herein for
convenience of reference only and shall not constitute a part of this Mortgage
for any other purpose or be given any substantive effect. The rules of
construction set forth in Section 1.2 of the Credit Agreement shall be
applicable to this Mortgage mutatis mutandis.

SECTION 2. GRANT

To secure the full and timely payment of the Debt and the full and timely
performance of the Obligations, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Mortgagor does hereby
MORTGAGE, GIVE, GRANT, BARGAIN, SELL, TRANSFER, WARRANT, PLEDGE, ASSIGN and
CONVEY WITH POWER OF SALE (if available under State law) to Mortgagee the
Mortgaged Property, TO HAVE AND TO HOLD all of the Mortgaged Property unto and,
for the use and benefit of Mortgagee, its heirs, successors and assigns [in fee
simple]9 for so long as any of the Obligations remain outstanding, upon the
trust, terms and conditions contained herein, and Mortgagor does hereby bind
itself, its heirs, successors and assigns to WARRANT AND FOREVER DEFEND (i) the
title to the Mortgaged Property unto Mortgagee and its heirs, successors and
assigns, subject only to Permitted Liens and (ii) the validity and priority of
the Liens of this Mortgage, subject only to Permitted Liens, in each case
against the claims of all Persons whomsoever, for so long as any of the
Obligations remain outstanding, upon the trust, terms and conditions contained
herein.

 

9  Delete bracketed language for Leasehold Mortgage.

 

Mortgage - [County, State, Site     ]

5



--------------------------------------------------------------------------------

SECTION 3. WARRANTIES, REPRESENTATIONS AND COVENANTS

3.1 Title. Mortgagor represents and warrants to Mortgagee that except for the
Permitted Liens, (a) [other than the Leased Real Property,]10 Mortgagor owns the
Mortgaged Property free and clear of any liens, claims or interests, [and]
(b) [Mortgagor holds a leasehold interest in the Leased Real Property free and
clear of any liens, claims or interests and (c)]11 this Mortgage creates valid,
enforceable first priority liens and security interests against the Mortgaged
Property.

3.2 First Lien Status. Mortgagor shall preserve and protect the first lien and
security interest status of this Mortgage and the other Loan Documents to the
extent related to the Mortgaged Property. If any lien or security interest other
than a Permitted Lien is asserted against the Mortgaged Property, Mortgagor
shall, subject to any rights granted to Mortgagor under the Credit Agreement to
contest such liens or security interests, promptly, and at its expense, pay the
underlying claim in full or take such other action so as to cause it to be
released.

3.3 Payment and Performance. Mortgagor shall pay the Debt when due under the
Loan Documents and shall perform the Obligations in full when they are required
to be performed as required under the Loan Documents.

3.4 Replacement of Fixtures. Mortgagor shall not Dispose of or replace any of
the Fixtures, except as expressly permitted by Section 9.5 of the Credit
Agreement. Mortgagor shall maintain all of the Mortgaged Property pursuant to
and in accordance with Section 8.5(a) of the Credit Agreement.

3.5 Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged Property and all books and records of Mortgagor located
thereon, and to conduct such environmental and engineering studies as Mortgagee
may reasonably require; provided, such inspections and studies shall not
materially interfere with the use and operation of the Mortgaged Property.

3.6 Covenants Running with the Land. All Obligations contained in this Mortgage
are intended by Mortgagor and Mortgagee to be, and shall be construed as,
covenants running with the Mortgaged Property. As used herein, “Mortgagor” shall
refer to the party named in the first paragraph of this Mortgage and to any
subsequent owner of all or any portion of the Mortgaged Property. All Persons
who may have or acquire an interest in the Mortgaged Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee. In addition, all of
the covenants of Mortgagor in any Loan Document party thereto are incorporated
herein by reference and, together with covenants in this Section, shall be
covenants running with the land.

 

10  Insert for Leasehold Mortgage.

11  Insert for Leasehold Mortgage.

 

Mortgage - [County, State, Site     ]

6



--------------------------------------------------------------------------------

3.7 Condemnation Awards and Insurance Proceeds. Except as otherwise stated in
the Credit Agreement, Mortgagor assigns all awards and compensation to which it
is entitled for any condemnation or other taking, or any purchase in lieu
thereof, to Mortgagee and authorizes Mortgagee to collect and receive such
awards and compensation and to give proper receipts and acquittances therefor,
subject to the terms of the Credit Agreement. Mortgagor assigns to Mortgagee all
proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property, subject to the terms of the Credit Agreement. Mortgagor
authorizes Mortgagee to collect and receive such proceeds and authorizes and
directs the issuer of each of such insurance policies to make payment for all
such losses directly to Mortgagee, instead of to Mortgagor and Mortgagee
jointly, subject to the terms of the Credit Agreement.

3.8 Change in Tax Law. Upon the enactment of or change in (including, without
limitation, a change in interpretation of) any applicable law (i) deducting or
allowing Mortgagor to deduct from the value of the Mortgaged Property for the
purpose of taxation any lien or security interest thereon or (ii) subjecting
Mortgagee or any of the Lenders to any tax or changing the basis of taxation of
mortgages, deeds of trust, or other liens or debts secured thereby, or the
manner of collection of such taxes, in each such case, so as to affect this
Mortgage, the Debt or Mortgagee, and the result is to increase the taxes imposed
upon or the cost to Mortgagee of maintaining the Debt, or to reduce the amount
of any payments receivable hereunder, then, and in any such event, Mortgagor
shall, on demand, pay to Mortgagee and the Lenders additional amounts to
compensate for such increased costs or reduced amounts, provided that if any
such payment or reimbursement shall be unlawful, or taxable to Mortgagee, or
would constitute usury or render the Debt wholly or partially usurious under
applicable law, then Mortgagor shall pay or reimburse Mortgagee or the Lenders
for payment of the lawful and non-usurious portion thereof.

3.9 Mortgage Tax. Mortgagor shall (i) pay when due any mortgage recording tax or
similar tax imposed upon it or upon Mortgagee or any Lender or Qualified
Counterparty pursuant to the tax law of the state in which the Mortgaged
Property is located in connection with the execution, delivery and recordation
of this Mortgage, and (ii) prepare, execute and file any form required to be
prepared, executed and filed by Mortgagor in connection therewith.

3.10 Prohibited Transfers. Except as expressly permitted by Section 9.5 of the
Credit Agreement, Mortgagor shall not Dispose of any part of the Mortgaged
Property.

SECTION 4. DEFAULT AND FORECLOSURE

4.1 Remedies. If an Event of Default has occurred and is continuing, Mortgagee
may, at Mortgagee’s election, exercise any or all of the following rights,
remedies and recourses: (a) declare the Debt to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor), whereupon the same shall become
immediately due and payable; (b) enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon and if

 

Mortgage - [County, State, Site     ]

7



--------------------------------------------------------------------------------

Mortgagor remains in possession of the Mortgaged Property after an Event of
Default and without Mortgagee’s prior written consent, Mortgagee may invoke any
legal remedies to dispossess Mortgagor; (c) hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee deems necessary or desirable), and apply all Rents and other
amounts collected by Mortgagee in connection therewith in accordance with the
provisions hereof; (d) institute proceedings for the complete foreclosure of
this Mortgage, either by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the Lenders may be a purchaser at such sale and if Mortgagee is the
highest bidder, Mortgagee shall credit the portion of the purchase price that
would be distributed to Mortgagee against the Debt in lieu of paying cash. In
the event this Mortgage is foreclosed by judicial action, appraisement of the
Mortgaged Property is waived; (e) make application to a court of competent
jurisdiction for, and obtain from such court as a matter of strict right and
without notice to Mortgagor or regard to the adequacy of the Mortgaged Property
for the repayment of the Debt, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment. Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions hereof; and/or (f) exercise
all other rights, remedies and recourses granted under the Loan Documents or
otherwise available at law or in equity.

4.2 Separate Sales. The Mortgaged Property may be sold in one or more parcels
and in such manner and order as Mortgagee in its sole discretion may elect; the
right of sale arising out of any Event of Default shall not be exhausted by any
one or more sales.

4.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have all
rights, remedies and recourses granted in the Loan Documents and available at
law or equity (including the UCC), which rights (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Mortgagor or others obligated under the Loan Documents, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of
Mortgagee or the Lenders, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee or the Lenders in the enforcement of any rights, remedies or recourses
under the Loan Documents or otherwise at law or equity shall be deemed to cure
any Event of Default.

 

Mortgage - [County, State, Site     ]

8



--------------------------------------------------------------------------------

4.4 Release of and Resort to Collateral. Mortgagee may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Loan Documents or their status as a first and prior lien and
security interest in and to the Mortgaged Property. For payment of the Debt,
Mortgagee may resort to any other security in such order and manner as Mortgagee
may elect.

4.5 Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Mortgagor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Mortgagor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Mortgaged Property from attachment, levy or sale on execution or providing
for any stay of execution, exemption from civil process, redemption or extension
of time for payment; (b) all notices of any Event of Default or of Mortgagee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Loan Documents; and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Mortgagor waives the statutory
right of redemption and equity of redemption.

4.6 Discontinuance of Proceedings. If Mortgagee or the Lenders shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee or the Lenders shall have the unqualified right to do so and,
in such an event, Mortgagor and Mortgagee or the Lenders shall be restored to
their former positions with respect to the Debt, the Obligations, the Loan
Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Mortgagee or the Lenders shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee or the Lenders thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

4.7 Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Mortgagee (or the receiver,
if one is appointed) in accordance with Section 10.12 of the Credit Agreement.

4.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or any part
thereof will divest all right, title and interest of Mortgagor in and to the
property sold. Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

4.9 Additional Advances and Disbursements; Costs of Enforcement. If any Event of
Default exists, Mortgagee and each of the Lenders shall have the right, but not
the obligation, to

 

Mortgage - [County, State, Site     ]

9



--------------------------------------------------------------------------------

cure such Event of Default in the name and on behalf of Mortgagor in accordance
with the Credit Agreement. All reasonable sums advanced and expenses incurred at
any time by Mortgagee or any Lender under this Section 4.9, or otherwise under
this Mortgage or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred if not
repaid within five (5) days after demand therefor, to and including the date of
reimbursement, computed at the rate or rates at which interest is then computed
on the Debt, and all such sums, together with interest thereon, shall be secured
by this Mortgage. Mortgagor shall pay all expenses (including reasonable
attorneys’ fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Debt or any claim under this Mortgage and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Mortgagee or the Lenders in respect thereof, by litigation or
otherwise.

4.10 No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Section, the assignment of the Rents and Leases under Section 5
hereof, the security interests under Section 6 hereof, nor any other remedies
afforded to Mortgagee or the Lenders under the Loan Documents, at law or in
equity shall cause Mortgagee or any Lender to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
Lender to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

SECTION 5. ASSIGNMENT OF RENTS AND LEASES

5.1 Assignment. In furtherance of and in addition to the assignment made by
Mortgagor herein, Mortgagor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Mortgagee all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing, Mortgagor shall
have a revocable license from Mortgagee to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Mortgagor, the license herein granted shall automatically expire and terminate,
without notice by Mortgagee (any such notice being hereby expressly waived by
Mortgagor).

5.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has taken
all reasonable actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. Mortgagor acknowledges and agrees that upon recordation of
this Mortgage Mortgagee’s

 

Mortgage - [County, State, Site     ]

10



--------------------------------------------------------------------------------

interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and all third parties, including, without limitation,
any subsequently appointed trustee in any case under Title 11 of the United
States Code (the “Bankruptcy Code”), without the necessity of commencing a
foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.

5.3 Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of Section 552(b)
of the Bankruptcy Code, (b) the security interest created by this Mortgage
extends to property of Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all Rents acquired by the estate after the commencement of any
case in bankruptcy.

SECTION 6. SECURITY AGREEMENT

6.1 Security Interest. This Mortgage constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards. To this end, Mortgagor grants to
Mortgagee a first and prior security interest in the Fixtures, Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
all other Mortgaged Property which is personal property to secure the payment of
the Debt and performance of the Obligations subject to the Permitted Liens, and
agrees that Mortgagee shall have all the rights and remedies of a secured party
under the UCC with respect to such property. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Fixtures, Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards
sent to Mortgagor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Mortgagor.

6.2 Financing Statements. Mortgagor shall execute and deliver to Mortgagee, in
form and substance satisfactory to Mortgagee, such financing statements and such
further assurances as Mortgagee may, from time to time, reasonably consider
necessary to create, perfect and preserve Mortgagee’s security interest
hereunder and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Mortgagor’s chief executive
office is at the address set forth set forth in the first paragraph hereof.

6.3 Fixture Filing. This Mortgage shall also constitute a “fixture filing” for
the purposes of the UCC against all of the Mortgaged Property which is or is to
become fixtures. Information concerning the security interest herein granted may
be obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee)
as set forth in the first paragraph of this Mortgage.

 

Mortgage - [County, State, Site     ]

11



--------------------------------------------------------------------------------

SECTION 7. ATTORNEY-IN-FACT

Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Fixtures, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards in favor of the grantee of
any such deed and as may be necessary or desirable for such purpose, (c) to
prepare, execute and file or record financing statements, continuation
statements, applications for registration and like papers necessary to create,
perfect or preserve Mortgagee’s security interests and rights in or to any of
the Mortgaged Property, and (d) while any Event of Default exists, to perform
any obligation of Mortgagor hereunder; provided, (i) Mortgagee shall not under
any circumstances be obligated to perform any obligation of Mortgagor; (ii) any
sums advanced by Mortgagee in such performance shall be added to and included in
the Debt and shall bear interest at the rate or rates at which interest is then
computed on the Debt provided that from the date incurred said advance is not
repaid within five (5) days demand therefor; (iii) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (iv) Mortgagee shall not be liable to Mortgagor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section.

SECTION 8. MORTGAGEE AS AGENT

Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and, by
their acceptance of the benefits hereof, Qualified Counterparties. Mortgagee
shall be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including the release or substitution of
Mortgaged Property), solely in accordance with this Mortgage and the Credit
Agreement; provided, Mortgagee shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of (a) Required
Lenders, or (b) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the holders of a majority of the
aggregate notional amount (or, with respect to any Specified Hedge Agreement
that has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Specified Hedge Agreement) under all
Specified Hedge Agreements. In furtherance of the foregoing provisions of this
Section 8, each Qualified Counterparty, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Mortgaged Property, it being understood and agreed by such Qualified
Counterparty that all rights and remedies hereunder may be exercised solely by
Mortgagee for the benefit of Lenders and Qualified Counterparties in accordance
with the terms of this Section 8 and Section 11.12 of the Credit Agreement.
Mortgagee shall at all times be the same Person that is Administrative Agent
under the Credit Agreement. Written notice of resignation by Administrative
Agent pursuant to terms of the Credit Agreement shall also constitute notice of
resignation as Mortgagee under this Mortgage; removal of Administrative Agent
pursuant to the terms of the Credit Agreement shall also constitute removal as
Mortgagee under this Mortgage; and appointment of a successor Administrative
Agent pursuant to the terms

 

Mortgage - [County, State, Site     ]

12



--------------------------------------------------------------------------------

of the Credit Agreement shall also constitute appointment of a successor
Mortgagee under this Mortgage. Upon the acceptance of any appointment as
Administrative Agent under the terms of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Mortgagee under this Mortgage, and the retiring or
removed Mortgagee under this Mortgage shall promptly (i) transfer to such
successor Mortgagee all sums, securities and other items of Mortgaged Property
held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Mortgagee under this Mortgage, and (ii) execute and deliver to such successor
Mortgagee such amendments to financing statements, and take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor Mortgagee of the security interests created hereunder, whereupon such
retiring or removed Mortgagee shall be discharged from its duties and
obligations under this Mortgage thereafter accruing. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as Mortgagee,
the provisions of this Mortgage shall continue to enure to its benefit as to any
actions taken or omitted to be taken by it under this Mortgage while it was
Mortgagee hereunder.

SECTION 9. TERMINATION AND RELEASE.

Upon payment and performance in full of the Obligations and the termination of
all commitments under the Credit Agreement and the other Loan Documents, subject
to and in accordance with the terms and provisions of the Credit Agreement,
Mortgagee, at Mortgagor’s expense, shall release the liens and security
interests created by this Mortgage or reconvey the Mortgaged Property to
Mortgagor, or, at the request of Mortgagor, assign this Mortgage without
recourse, in either case in accordance with, and subject to the satisfaction of
the conditions set forth in, Section 11.11 of the Credit Agreement.

SECTION 10. LOCAL LAW PROVISIONS

[to be provided, if any, by local counsel or title company]

SECTION 11. [LEASEHOLD PROVISIONS.]12

11.1 Mortgagor represents, warrants and agrees as follows:

(a) Mortgagor has delivered to Mortgagee a true, correct and complete copy of
the Pledged Lease, including all amendments and modifications thereto existing
as of the date hereof and the Pledged Lease is in full force and effect.

(b) Mortgagor owns the entire tenant’s interest under the Pledged Lease and has
the right under the Pledged Lease to execute this Mortgage.

 

12  Insert for Leasehold Mortgage. Note that further provisions may be
incorporated with respect to each specific lease.

 

Mortgage - [County, State, Site     ]

13



--------------------------------------------------------------------------------

(c) Except as expressly permitted under the Credit Agreement, Mortgagor shall
not enter into any new leases of all or any portion of the Mortgaged Property
except with Mortgagee’s prior written consent which consent shall not be
unreasonably withheld or delayed.

(d) No material default now exists under the Pledged Lease. To Mortgagor’s
knowledge, no event has occurred that, with the giving of notice or the passage
of time or both, would constitute such a material default or would entitle
Mortgagor or any other party under the Pledged Lease to cancel the same.

(e) Except for this Mortgage or other assignments in favor of Mortgagee,
Mortgagor has not executed any assignment or pledge of the Pledged Lease or of
Mortgagor’s right, title and interest in the same.

(f) This Mortgage does not constitute a violation or default under the Pledged
Lease, and is, and shall at all times constitute a valid lien (subject only to
matters permitted by this Mortgage) on Mortgagor’s interests in the Pledged
Lease.

(g) Mortgagor shall perform and observe, in all material respects, all terms,
covenants, and conditions to the extent required to be performed and observed by
Mortgagor as Lessee under the Pledged Lease. Mortgagor shall enforce, in all
material respects, the Lessor’s obligations under the Pledged Lease. Without
limiting the generality of Section 7 hereof, Mortgagor specifically acknowledges
Mortgagee’s right, while any default by Mortgagor under the Pledged Lease
remains uncured, to perform the defaulted obligations and take all other actions
which Mortgagee deems necessary to protect its interests with respect thereto,
and Mortgagor hereby irrevocably appoints Mortgagee its true and lawful attorney
in fact (which appointment is irrevocable and coupled with an interest) in its
name or otherwise to execute all documents, and perform all other acts, which
Mortgagee reasonably deems necessary to preserve its or Mortgagor’s rights with
respect to the Pledged Lease.

(h) Mortgagor shall promptly deliver to Mortgagee a copy of any material notice
of default or termination that it receives from the Lessor with respect to the
Pledged Lease. Mortgagor shall promptly notify Mortgagee of any written request
that either party to the Pledged Lease makes for arbitration pursuant to the
Pledged Lease and the guidelines of the institution of any such arbitration.
Mortgagor shall promptly deliver to Mortgagee a copy of the arbitrators’ written
determination in each such arbitration. Mortgagee may participate in any such
arbitration in such manner as Mortgagee shall determine appropriate following an
Event of Default and during the continuance thereof, to the exclusion of
Mortgagor if so determined by Mortgagee in its reasonable discretion.

(i) Subject to the terms of the Credit Agreement, Mortgagor shall not, without
Mortgagee’s prior written consent, (i) enter into any modification or amendment
of the Pledged Lease (ii) cause or permit the termination of the Pledged Lease
or (iii) consent to any action requested by Lessor or any third party as
required pursuant to the terms and provisions of such Pledged Lease, in each
case, if the same would have a material adverse effect on Mortgagor’s day to day
operations at the Mortgaged Property.

 

Mortgage - [County, State, Site     ]

14



--------------------------------------------------------------------------------

(j) Mortgagor shall not subordinate the Pledged Lease to any mortgage or other
encumbrance of, or lien on, any interest in the Land without the prior written
consent of Mortgagee. Any such prohibited subordination without such consent
shall, at Mortgagee’s option, be void.

(k) All material subleases expressly permitted under the Credit Agreement to be
entered into by Mortgagor with respect to all or any portion of the Mortgaged
Property (and all existing subleases modified by Mortgagor) shall provide that
such subleases are subordinate to the lien of this Mortgage and any
modifications of this Mortgage and the obligations secured hereby and that, if
Mortgagee forecloses under this Mortgage or enters into a new lease with Lessor
pursuant to Section 11.7 hereof, the subtenant shall attorn to Mortgagee or its
assignee and the sublease shall remain in full force and effect in accordance
with its terms notwithstanding the termination of the Pledged Lease.

(l) Promptly upon demand by Mortgagee, Mortgagor shall use reasonable efforts to
obtain from Lessor and furnish to Mortgagee an estoppel certificate of Lessor
stating the date through which rent has been paid, whether or not there are any
defaults, and the specific nature of any claimed defaults.

(m) Mortgagor shall exercise any option or right to renew or extend the term of
the Pledged Lease prior to the date of termination of any such option or right,
shall give immediate written notice thereof to Mortgagee, and shall execute,
deliver and record any documents requested by Mortgagee to evidence the lien of
this Mortgage on such extended or renewed lease term unless the Pledged Lease is
not renewed or extended as expressly permitted pursuant to the Credit Agreement.
If Mortgagor fails to exercise any such option or right as required herein,
Mortgagee may exercise the option or right as Mortgagor’s agent and attorney in
fact pursuant to this Mortgage, or in Mortgagee’s own name or in the name of and
on behalf of a nominee of Mortgagee, as Mortgagee chooses in its sole and
absolute discretion; provided, however, if Mortgagor shall fail to exercise any
option or right to renew or extend the term of the Pledged Lease, Mortgagor
shall give Mortgagee reasonable prior notice. Mortgagee shall thereafter provide
Mortgagor prior written notice of such action(s), or if Mortgagee reasonably
determines that providing such prior written notice is not feasible, then
substantially concurrent written notice of such action(s).

(n) As security for the Obligations, Mortgagor hereby assigns to Mortgagee a
security interest in all prepaid rents and security deposits and all other
security which Lessor holds for the performance of Mortgagor’s obligations
thereunder.

(o) To the extent permitted by law, the price payable by Mortgagor or any other
party in the exercise of the right of redemption, if any, from any sale under,
or decree of foreclosure of, this Mortgage shall include all rents and other
amounts paid and other sums advanced by Mortgagee on behalf of Mortgagor as
Lessee.

(p) Mortgagor’s obligations under this Mortgage are independent of and in
addition to Mortgagor’s obligations under the Pledged Lease. Nothing in this
Mortgage shall be construed to require Mortgagor or Mortgagee to take or omit to
take any action that would cause a default under the Pledged Lease.

 

Mortgage - [County, State, Site     ]

15



--------------------------------------------------------------------------------

11.2 Treatment of Lease in Bankruptcy.

(a) If the Lessor rejects or disaffirms, or seeks or purports to reject or
disaffirm, the Pledged Lease pursuant to any Bankruptcy Law, then Mortgagor
shall not exercise the 365(h) Election except as otherwise provided in this
Mortgage. To the extent permitted by law, Mortgagor shall not suffer or permit
the termination of any Pledged Lease by exercise of the 365(h) Election or
otherwise without Mortgagee’s prior written consent. Mortgagor acknowledges that
because the Pledged Lease is a primary element of Mortgagee’s security for the
Obligations secured hereunder, it is not anticipated that Mortgagee would
consent to termination of the Pledged Lease. If Mortgagor makes any 365(h)
Election in violation of this Mortgage, then such 365(h) Election shall be void
and of no force or effect.

(b) To the extent permissible under law, Mortgagor hereby assigns to Mortgagee
the right to make the 365(h) Election with respect to the Pledged Lease until
the Obligations secured hereunder have been satisfied in full. Mortgagor
acknowledges and agrees that the foregoing assignment of the 365(h) Election and
related rights is one of the rights that Mortgagee may use at any time to
protect and preserve Mortgagee’s other rights and interests under this Mortgage.
Mortgagor further acknowledges that exercise of the 365(h) Election in favor of
terminating the Pledged Lease would constitute waste prohibited by this
Mortgage. Mortgagor acknowledges and agrees that the 365(h) Election is in the
nature of a remedy available to Mortgagor under the Pledged Lease, and is not a
property interest that Mortgagor can separate from the Pledged Lease as to which
it arises. Therefore, Mortgagor agrees and acknowledges that exercise of the
365(h) Election in favor of preserving the right to possession under the Pledged
Lease shall not be deemed to constitute Mortgagee’s taking or sale of the Land
(or any element thereof) and shall not entitle Mortgagor to any credit against
the Obligations secured hereunder or otherwise impair Mortgagee’s remedies.

(c) Mortgagor acknowledges that if the 365(h) Election is exercised in favor of
Mortgagor’s remaining in possession under the Pledged Lease, then Mortgagor’s
resulting occupancy rights, as adjusted by the effect of Section 365 of the
Bankruptcy Code, shall then be part of the Mortgaged Property and shall be
subject to the lien of this Mortgage.

11.3 Rejection of Lease by Lessor. If the Lessor rejects or disaffirms the
Pledged Lease or purports or seeks to disaffirm such Pledged Lease pursuant to
any Bankruptcy Law, then, to the extent permissible under law:

(a) Mortgagor shall remain in possession of the Land demised under the Pledged
Lease and shall perform all acts necessary for Mortgagor to remain in such
possession for the unexpired term of such Pledged Lease (including all
renewals), whether the then existing terms and provisions of such Pledged Lease
require such acts or otherwise; and

(b) All the terms and provisions of this Mortgage and the lien created by this
Mortgage shall remain in full force and effect and shall extend automatically,
to the extent permitted by law, to all of Mortgagor’s rights and remedies
arising at any time under, or pursuant to, Section 365(h) of the Bankruptcy
Code, including all of Mortgagor’s rights to remain in possession of the Land.

 

Mortgage - [County, State, Site     ]

16



--------------------------------------------------------------------------------

11.4 Assignment of Claims to Mortgagee. Mortgagor shall notify Mortgagee
promptly (i) upon learning of Lessor’s rejection of the Pledged Lease pursuant
to any Bankruptcy Law or (ii) in the event that Mortgagor sends any notice of
default to Lessor pursuant to the terms of the Pledged Lease. Mortgagor
unconditionally assigns, transfers, and sets over to Mortgagee any and all Lease
Damage Claims. This assignment constitutes a present, irrevocable, and
unconditional assignment of the Lease Damage Claims, and shall continue in
effect until this Mortgage is released or terminated in accordance with
Section 9 hereof.

11.5 Offset by Mortgagor. If pursuant to Section 365(h)(1)(B) of the Bankruptcy
Code or any other similar Bankruptcy Law, Mortgagor seeks to offset against any
rent under the Pledged Lease the amount of any Lease Damage Claim, then
Mortgagor shall notify Mortgagee of its intent to do so at least 20 days before
effecting such offset. Such notice shall set forth the amounts proposed to be so
offset and the basis for such offset. If Mortgagee reasonably objects to all or
any part of such offset, then Mortgagor shall not effect any offset of the
amounts to which Mortgagee reasonably objects. If Mortgagee approves such
offset, then Mortgagor may effect such offset as set forth in Mortgagor’s
notice. Neither Mortgagee’s failure to object, nor any objection or other
communication between Mortgagee and Mortgagor that relates to such offset, shall
constitute Mortgagee’s approval of any such offset. Mortgagor shall indemnify
Mortgagee against any offset against the rent reserved in any Lease.

11.6 Mortgagor’s Acquisition of Interest in Leased Parcel. If Mortgagor acquires
the fee or any other interest in any Land or Improvements originally subject to
the Pledged Lease, then, such acquired interest shall immediately become subject
to the lien of this Mortgage as fully and completely, and with the same effect,
as if Mortgagor now owned it and as if this Mortgage specifically described it,
without need for the delivery and/or recording of a supplement to this Mortgage
or any other instrument. In the event of any such acquisition, the fee and
leasehold interests in such Land or Improvements, unless Mortgagee elects
otherwise in writing, remain separate and distinct and shall not merge,
notwithstanding any principle of law to the contrary.

11.7 New Lease Issued to Agent. If the Pledged Lease is for any reason
whatsoever terminated before the expiration of its term and, pursuant to any
provision of the Pledged Lease, Mortgagee or its designee shall acquire from
Lessor a new lease of the relevant leased premises, then Mortgagor shall have no
right, title or interest in or to such new lease or the estate created thereby.

11.8 Event of Default. In addition to all other Events of Default described in
this Mortgage, the occurrence of any of the following shall be an Event of
Default hereunder:

(a) A breach or default by Mortgagor under the Pledged Lease, subject to any
applicable cure period; or

(b) The occurrence of any event or circumstance which gives Lessor a right to
terminate the Pledged Lease.

 

Mortgage - [County, State, Site     ]

17



--------------------------------------------------------------------------------

SECTION 12. [GAMING LAWS.]

[to be provided, if any, by local gaming counsel]

SECTION 13. MULTI-SITE REAL ESTATE TRANSACTIONS.

Mortgagor acknowledges that this Mortgage is one of a number of Mortgages and
other security documents (“Other Mortgages”) that secure the Obligations.
Mortgagor agrees that, subject to the terms of Section 9 hereof, the lien of
this Mortgage shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Mortgagee, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by Mortgagee of any security for or guarantees of the
Obligations, or by any failure, neglect or omission on the part of Mortgagee to
realize upon or protect any Obligation or any collateral security therefor
including the Other Mortgages. Subject to the terms of Section 9 hereof, the
lien of this Mortgage shall not in any manner be impaired or affected by any
release (except as to the property released), sale, pledge, surrender,
compromise, settlement, renewal, extension, indulgence, alteration, changing,
modification or disposition of any of the Obligations or of any of the
collateral security therefor, including the Other Mortgages or any guarantee
thereof, and, to the fullest extent permitted by applicable law, Mortgagee may
at its discretion foreclose, exercise any power of sale, or exercise any other
remedy available to it under any or all of the Other Mortgages without first
exercising or enforcing any of its rights and remedies hereunder. Such exercise
of Mortgagee’s rights and remedies under any or all of the Other Mortgages shall
not in any manner impair the indebtedness hereby secured or the lien of this
Mortgage and any exercise of the rights and remedies of Mortgagee hereunder
shall not impair the lien of any of the Other Mortgages or any of Mortgagee’s
rights and remedies thereunder. To the fullest extent permitted by applicable
law, Mortgagor specifically consents and agrees that Mortgagee may exercise its
rights and remedies hereunder and under the Other Mortgages separately or
concurrently and in any order that it may deem appropriate and waives any right
of subrogation.

SECTION 14. MISCELLANEOUS

14.1 Notices. Any notice required or permitted to be given under this Mortgage
shall be given in accordance with the notice provisions of Section 12.2 of the
Credit Agreement.

14.2 Governing Law. THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE
MORTGAGED PROPERTY IS LOCATED. ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE
RIGHTS AND OBLIGATIONS OF MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK, AND FURTHER, WITH RESPECT TO ANY PERSONAL PROPERTY INCLUDED IN THE
MORTGAGED PROPERTY, THE CREATION OF THE SECURITY INTEREST SHALL BE GOVERNED BY
THE UNIFORM COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE STATE OF NEW
YORK (THE “NY UCC”) AND THE PERFECTION, THE EFFECT OF

 

Mortgage - [County, State, Site     ]

18



--------------------------------------------------------------------------------

PERFECTION OR NON-PERFECTION AND PRIORITY OF THE SECURITY INTEREST WILL BE
GOVERNED IN ACCORDANCE WITH THE MANDATORY CHOICE OF LAW RULES SET FORTH IN THE
NY UCC.

14.3 Severability. In case any provision in or obligation under this Mortgage
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby. All covenants hereunder shall be given independent
effect so that if a particular action or condition is not permitted by any of
such covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

14.4 Conflicts. In the event of any conflict or inconsistency with the terms of
this Mortgage and the terms of the Credit Agreement, the Credit Agreement shall
control.

14.5 Time of Essence. Time is of the essence of this Mortgage.

14.6 WAIVER OF JURY TRIAL. EACH OF MORTGAGOR AND MORTGAGEE (BY ITS ACCEPTANCE
HEREOF) HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH OF MORTGAGOR AND MORTGAGEE (BY ITS
ACCEPTANCE HEREOF) ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS MORTGAGE, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH OF MORTGAGOR AND MORTGAGEE (BY ITS
ACCEPTANCE HEREOF) FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
14.6 AND EXECUTED BY EACH OF MORTGAGOR AND MORTGAGEE), AND THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS MORTGAGE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Mortgage - [County, State, Site     ]

19



--------------------------------------------------------------------------------

14.7 Successors and Assigns. This Mortgage shall be binding upon and inure to
the benefit of Mortgagee and Mortgagor and their respective successors and
assigns. Mortgagor shall not, without the prior written consent of Mortgagee,
assign any rights, duties or obligations hereunder.

14.8 No Waiver. Any failure by Mortgagee to insist upon strict performance of
any of the terms, provisions or conditions of the Loan Documents shall not be
deemed to be a waiver of same, and Mortgagee shall have the right at any time to
insist upon strict performance of all of such terms, provisions and conditions.
No failure or delay on the part of Mortgagee or any Lender in the exercise of
any power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Mortgage and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

14.9 Subrogation. To the extent proceeds of the Loan have been used to
extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

14.10 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to the
full extent that it may lawfully do so, that it will not at any time insist upon
or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the indebtedness secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee.

14.11 Entire Agreement. This Mortgage and the other Loan Documents embody the
entire agreement and understanding between Mortgagee and Mortgagor and supersede
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

14.12 Counterparts. This Mortgage is being executed in several counterparts, all
of which are identical, except that to facilitate recordation, if the Mortgaged
Property is situated offshore or in more than one county, descriptions of only
those portions of the Mortgaged Property located in the county in which a
particular counterpart is recorded shall be attached as Exhibit A thereto. Each
of such counterparts shall for all purposes be deemed to be an original and all
such counterparts shall together constitute but one and the same instrument.

 

Mortgage - [County, State, Site     ]

20



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

Mortgage - [County, State, Site     ]

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

[                                                                    
             ] a [                                         
                                    ] By:  

 

Name: Title:

 

Mortgage - [County, State, Site     ]



--------------------------------------------------------------------------------

State of New York        )

                                     ) ss.:

County of                      )

On the      day of             . in the year 2013. before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

  (Seal)

[APPROPRIATE NOTARY BLOCK TO BE PROVIDED BY LOCAL COUNSEL]

 

Mortgage - County, State [Site     ]

 



--------------------------------------------------------------------------------

EXHIBIT A TO

MORTGAGE

Legal Description of Owned Real Property:

 

Mortgage - County, State [Site     ]

A-1



--------------------------------------------------------------------------------

[EXHIBIT B TO

MORTGAGE]13

Legal Description of Leased Real Property:

 

13  Insert for Leasehold Mortgage.

 

Mortgage - County, State, Site     ]

B-1



--------------------------------------------------------------------------------

[EXHIBIT C TO

MORTGAGE]14

Description of Pledged Leased:

 

14  Insert for Leasehold Mortgage.

 

Mortgage - County, State, Site     ]

C-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ASSIGNMENT OF MORTGAGE

(See attached)



--------------------------------------------------------------------------------

RECORDING REQUESTED BY AND

WHEN RECORDED RETURN TO:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071-1560

Attention: Glen Collyer, Esq.

 

 

 

[County, State]

ASSIGNMENT OF [MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, COLLATERAL ASSIGNMENT

OF PROPERTY AGREEMENTS, SECURITY AGREEMENT AND FIXTURE FILING]1

by and between

BARCLAYS BANK PLC, as Assignor,

and

JPMORGAN CHASE BANK, N.A., as Assignee

 

 

 

 

1  To be conformed to the title of the specific mortgage.

 

Assignment of Mortgage - County, State [Site     ]

1



--------------------------------------------------------------------------------

ASSIGNMENT OF [MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

COLLATERAL ASSIGNMENT OF PROPERTY AGREEMENTS, SECURITY AGREEMENT

AND FIXTURE FILING]2

KNOW THAT BARCLAYS BANK PLC, a public limited company registered in England
(“Assignor”), in its capacity as Administrative Agent under and as said term is
defined in the Credit Agreement (as defined in the Mortgage (as defined below)),
having an office address of 200 Park Avenue, New York, New York 10166, in
consideration of good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby assigns, as of this [    ] day of
[            ], 2013, to JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent under and as said term is defined in that certain Amended
and Restated Credit Agreement, dated as of [            ], 2013, having an
address at 500 Stanton Road, Ops 2, Third Floor, Newark, Delaware 19713
(“Assignee”), that certain [Mortgage, Assignment of Leases and Rents, Collateral
Assignment of Property Agreements, Security Agreement and Fixture Filing]3 as
more fully described in Exhibit A annexed hereto and made a part hereof (the
“Mortgage”) covering the property described in Exhibit B annexed hereto and made
a part hereof.

TOGETHER with the obligations described in said Mortgage and the moneys due and
to grow due thereon with interest.

TO HAVE AND TO HOLD the same unto Assignee, and to the successors, legal
representatives and assigns of Assignee forever.

This assignment is made without representation, warranty, or recourse.

This assignment shall inure to the benefit of, and be binding upon Assignor and
Assignee, and their respective successors and assigns.

[SIGNATURE PAGE FOLLOWS]

 

2  To be conformed to the title of the specific mortgage.

3  To be conformed to the title of the specific mortgage.

 

Assignment of Mortgage - County, State [Site     ]



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

ASSIGNOR: BARCLAYS BANK PLC By:  

 

  Name:   Title:

 

Assignment of Mortgage - County, State [Site     ]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

State of New York )

                             ) ss.:

County of              )

On the      day of             . in the year             . before me, the
undersigned, personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

  (Seal)

 

Assignment of Mortgage - County, State [Site     ]



--------------------------------------------------------------------------------

EXHIBIT A

MORTGAGE SCHEDULE

That certain [Mortgage, Assignment of Leases and Rents, Collateral Assignment of
Property Agreements, Security Agreement and Fixture Filing]4, dated as of
            , 20    , by                                          for the
benefit of [Barclays Bank PLC], submitted for recording in the applicable
recording office in the County of                     , State of
                     on             , 20    .

 

4  To be conformed to the title of the specific mortgage.

 

Assignment of Mortgage - County, State [Site     ]



--------------------------------------------------------------------------------

EXHIBIT B

Legal Description[s]

 

Assignment of Mortgage - County, State [Site     ]



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF PREFERRED SHIP MORTGAGE

(See attached)



--------------------------------------------------------------------------------

For National Vessel Documentation Center Use

[                                         ]

FIRST PREFERRED SHIP [FLEET] MORTGAGE

[                    ] to

JPMORGAN CHASE BANK, N.A.

as Ship Mortgage Trustee

FIRST PREFERRED SHIP MORTGAGE (as amended or supplemented from time to time,
this “Mortgage”) dated as of August     , 2013, made by

[                    ], a [                    ] having an address at
[                    ] (the “Owner”), to

JPMORGAN CHASE BANK, N.A., a national banking association having an address at
500 Stanton Road, Ops 2 Third Floor, Newark DE 19713, not in its individual
capacity, but solely as ship mortgage trustee (together with its successors and
assigns, in such capacity, the “Mortgagee”) on behalf of the Lender Parties
party to the Credit Agreement (as defined below).

Statement required by 46 USC § 31321 (b)(3)

The MAXIMUM AMOUNT of the direct or contingent obligations that is or may become
secured by this Mortgage is the principal sum of TWO BILLION SIX HUNDRED MILLION
DOLLARS ($2,600,000,000.00), excluding interest, expenses and fees. The
discharge amount is the same as the maximum amount.

Recitals

A. The Owner is the sole owner of the whole (100%) of the casino vessel
[                    ] (as further described in the granting clause below, the
“Vessel”), documented in the name of the Owner under the laws of the United
States.

B. The Owner is a subsidiary of Pinnacle Entertainment, Inc., a Delaware
corporation (the “Borrower”). The Borrower has entered into an amended and
restated



--------------------------------------------------------------------------------

credit agreement dated as of the date hereof with the Mortgagee, the Lenders and
others (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which the Lenders will
make certain extensions of credit in the aggregate principal amount of
$2,600,000,000.00, and the Owner has agreed to guaranty the Obligations (as
defined in the Credit Agreement) pursuant to the terms of an amended and
restated subsidiary guaranty dated as of the date hereof (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Subsidiary Guaranty”). Capitalized terms used but not defined in this Mortgage
are defined in the Credit Agreement.

C. Pursuant to Section 11.1 of the Credit Agreement, each of the Lenders has
appointed the Mortgagee as ship mortgage trustee to act on its behalf under this
Mortgage.

D. Copies of the forms of the Credit Agreement (without its exhibits and
schedules, except Exhibits G-1 through G-4, being the forms of the Notes) and of
the Subsidiary Guaranty, in each case as in effect on the date hereof, are
attached hereto as Mortgage Exhibits “A” and “B” respectively, and incorporated
herein by reference. In the event of a conflict between the terms of this
Mortgage and the Credit Agreement, the terms of the Credit Agreement shall
control.

E. [PINNACLE MORTGAGES ONLY] The Obligations are in substantial part the
continuation of obligations originally secured by a prior first preferred ship
mortgage dated [                    ], as amended and assigned, which is
described more fully in Mortgage Schedule 1 hereto (the “Original Mortgage”).
This Mortgage is declared by the Owner and the Mortgagee to be a renewal and
continuation of the Original Mortgage as security for the Obligations,
notwithstanding that the Original Mortgage shall be released of record
immediately prior to the filing of this Mortgage and in contemplation thereof,
as parts of a single continuous transaction. The Owner and the Mortgagee intend
that this Mortgage shall retain the priority of the Original Mortgage to the
extent of the Obligations secured by the Original Mortgage at the time of its
release of record.

IN ORDER TO SECURE the full and timely payment of the Obligations (including the
principal of and interest thereon) according to their terms pursuant to the
Subsidiary Guaranty, and the full and timely payment of all other sums that may
hereinafter be secured by this Mortgage in accordance with the terms hereof, and
to secure the full and timely performance and observance of and compliance with
all the agreements, covenants, terms and conditions of the Credit Agreement,
Subsidiary Guaranty,

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 2 of 3



--------------------------------------------------------------------------------

all other Loan Documents and this Mortgage (all of the foregoing being referred
to herein as the “Secured Obligations”), the Owner and the Mortgagee have duly
authorized the execution and delivery of this first preferred ship mortgage
under and pursuant to Chapter 313 of Title 46 of the United States Code, as at
any time amended (“Chapter 313”) and the other applicable laws and regulations
of the United States of America.

NOW THEREFORE in consideration of the premises and of other good and valuable
consideration, the receipt and sufficiency whereof is hereby acknowledged, and
to secure the full and timely payment and performance of the Secured
Obligations, the Owner does hereby mortgage, grant, pledge, assign and convey
the whole (100%) of the Vessel unto the Mortgagee and its successors and
assigns, together with (i) all of her masts, boilers, cables, bowsprits, sails,
rigging, anchors, chains, fittings, radar, sonar, navigational devices and
supplies, engines, machinery, tackle, apparel, boats, rigging, furniture, tools,
spare parts, pumps, equipment, gaming fixtures and related equipment and
supplies, artwork, and all other appurtenances thereunto appertaining or
belonging, whether now owned or hereafter acquired, whether on board or not, and
all additions, accessories, improvements and replacements hereafter made in or
to the Vessel, or any part thereof, or in or to any of the appurtenances
aforesaid, (ii) leased equipment, to the extent deemed part of the Vessel, and
(iii) all earnings, freight, sub-freights, charter hires and sub-charter hires
of the Vessel. All of the foregoing set forth in subclauses (i), (ii) and
(iii) of this paragraph shall be included in the term “Vessel”.

TO HAVE AND TO HOLD the same unto the Mortgagee, and its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the full and
timely payment and performance of the Secured Obligations;

PROVIDED and the conditions of these presents are such, that upon payment and
performance in full of the Secured Obligations and the termination of all
commitments under the Credit Agreement and the other Loan Documents, subject to
and in accordance with the Credit Agreement, then this Mortgage and the estate
and rights hereby granted shall cease and be void, otherwise to remain in full
force and effect.

THE OWNER HEREBY AGREES with the Mortgagee and its permitted successors and
assigns that the Vessel shall be held subject to the further covenants,
conditions, terms and uses hereinafter set forth.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 3 of 3



--------------------------------------------------------------------------------

Article I

Representations, Warranties and Covenants of the Owner

The Owner represents and warrants to, and covenants and agrees with, the
Mortgagee as follows:

Section 1.01 The Owner was duly organized and is now validly existing as a
[                    ] under the laws of the State of [                    ],
United States of America, and shall so remain during the life of this Mortgage.
The Owner is now, and shall so remain until this Mortgage is discharged, a
citizen of the United States duly qualified to own and operate the Vessel under
a certificate of documentation with such endorsements as may be appropriate for
the service in which the Vessel is engaged from time to time. The Owner is duly
authorized to mortgage the Vessel, and all [                    ] action
necessary and required by law for the execution and delivery of the Subsidiary
Guaranty and this Mortgage has been duly and effectively taken.

Section 1.02 The Subsidiary Guaranty is and will be the legal, valid and binding
obligation of the Owner, enforceable in accordance with its terms.

Section 1.03 The Owner lawfully owns and is lawfully possessed of the whole of
the Vessel. The Vessel is free of any commitment for charter or sale or use by
any governmental authority. The Owner will warrant and defend its title to the
Vessel and to every part thereof as described herein, for the benefit of the
Mortgagee and its successors and assigns and against the claims and demands of
all persons whomsoever.

Section 1.04 The Vessel is free from any lien, charge, security interest or
encumbrance whatsoever, except for Liens expressly permitted by Section 9.3 of
the Credit Agreement (the “Permitted Liens”).

Section 1.05 The Owner will comply with the provisions of Title 46 United States
Code, Chapter 313, and the regulations in 46 CFR Part 67, as at any time
amended, in order to establish and maintain this Mortgage as a first preferred
ship mortgage thereunder on the Vessel and on all renewals, improvements and
replacements made in or to the same, except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 1.06 The Owner will fully and timely pay the Secured Obligations
evidenced as aforesaid and interest thereon pursuant to the terms of the Credit
Agreement,

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 4 of 3



--------------------------------------------------------------------------------

and the Owner will fully and timely observe, perform and comply with each and
every one of the agreements, covenants, terms and conditions herein and in the
Credit Agreement, Subsidiary Guaranty, and other Loan Documents, express or
implied, on its part to be observed, performed or complied with.

Section 1.07 The Owner shall insure the Vessel and maintain at all times
throughout the term of this Mortgage and at Owner’s sole expense, the policies
of insurance required to be maintained by the Owner pursuant to the terms of the
Credit Agreement. The insurance required hereby shall be in such amounts,
against such risks, in such form and with such insurers as responsible companies
engaged in similar businesses and owning similar assets would maintain. In no
event shall Mortgagee be responsible for the payment of premiums to any insurer
or any agent thereof, or the compliance with warranties, conditions or
representations in the policies. The insurance maintained by Owner shall be
primary without any right of contribution from insurance which may be maintained
by Mortgagee. The Owner shall furnish to the Mortgagee a certificate or other
evidence satisfactory to Mortgagee that such insurance coverage is in effect,
but the Mortgagee shall be under no duty to ascertain the existence or adequacy
of such insurance.

Section 1.08 The Owner will not cause or permit the Vessel to be operated in any
manner contrary to applicable law, will not abandon the Vessel, will not engage
in any unlawful trade or violate any law that will expose the Vessel to penalty,
forfeiture or seizure, and will not take, tolerate or permit any action which
might adversely affect the documentation of the Vessel under the laws of the
United States of America unless such action is the result of a change in such
laws or in Coast Guard policy.

Section 1.09 Neither the Owner, the Master of the Vessel, any charterer nor any
other person has or shall have the right, power or authority to continue,
create, incur or permit to be placed or imposed upon the Vessel, her freights,
profits or hire, any liens whatsoever, other than Permitted Liens.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 5 of 3



--------------------------------------------------------------------------------

Section 1.10 A certified copy of this Mortgage shall be carried with the ship’s
documents on board the Vessel, and shall, in compliance with the provisions of
Title 46 USC § 31324, be exhibited, on demand, to any person having business
with the Vessel, or to any representative of the Mortgagee. A notice reading as
follows, printed in clear bold type and substantially filling an 8 1/2” x 11”
page, shall be framed beneath glass and displayed prominently in the Master’s
cabin or office of the Vessel:

NOTICE OF FIRST PREFERRED SHIP MORTGAGE

This vessel is owned by [                    ] and is subject to a First
Preferred Ship Mortgage in favor of JPMorgan Chase Bank, N.A. as mortgage
trustee pursuant to the laws of the United States of America. The Mortgage
prohibits the owner, the master of the vessel, any charterer or any other person
from creating, incurring or permitting to be placed upon the vessel any other
lien whatsoever except for certain limited “Permitted Liens” which are defined
in Section 1.04 of the Mortgage. A copy of the Mortgage is available on board
and will be produced upon demand for inspection by any person having business
with this vessel.

The Mortgagee and its counsel are hereby jointly and severally authorized and
directed to jointly certify, on behalf of the Owner and the Mortgagee, a true
copy of this Mortgage, duly endorsed by the National Vessel Documentation Center
to show its filing and recording data, to be carried on board each Vessel in
compliance with this section and 46 USC § 31324.

Section 1.11 Except for Permitted Liens, the Owner will not create or suffer to
be continued any security interest, lien, encumbrance or charge on the Vessel or
any income therefrom and in due course and, subject to any rights granted to
Owner under the Credit Agreement to contest such security interests, liens,
encumbrances or charges, and at Owner’s expense, promptly after the same becomes
due and payable will pay or cause to be discharged or make adequate provision
for the payment or discharge of all claims or demands which, if not paid or
discharged, might result in the creation of such a security interest, lien,
encumbrance or charge, and the Owner will cause the Vessel to be released or
discharged therefrom.

Section 1.12 If a notice of claim of lien, libel, complaint or similar process
of maritime arrest shall be filed against the Vessel, or if the Vessel shall be
attached, levied upon or taken into custody, or detained by any proceedings in
any court or tribunal or by any government or other authority, the Owner shall
promptly thereafter cause the Vessel to be released and any lien thereon, other
than the Permitted Liens, to be discharged, subject to any rights granted to the
Owner under the Credit Agreement to contest the same. The Owner shall forthwith
notify the Mortgagee by facsimile or email, confirmed by letter, at the place
specified in Section 3.02 below of any such action against the Vessel and the
response of the Owner thereto. The Owner will provide the Mortgagee with all
information and copies of documents relating to such action as requested.

Section 1.13 The Owner will at all times and without cost or expense to the
Mortgagee maintain and preserve the Vessel in seaworthy condition and in good
running order and repair, and in any event in at least as good condition,
running order and repair as the Vessel is in at the date of this Mortgage.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 6 of 3



--------------------------------------------------------------------------------

Section 1.14 The Vessel shall, and the Owner covenants that it will, at all
times comply in all material respects with all applicable laws, treaties and
conventions of the United States of America, and applicable state laws, and the
rules and regulations issued thereunder.

Section 1.15 The Owner will at all times comply in all material respects with
the applicable requirements of the American Bureau of Shipping and the United
States Coast Guard. To the extent that it is possible to do so under applicable
law and Coast Guard policy, the Owner will keep the Vessel duly documented under
the laws of the United States. The Owner shall not transfer or change the flag
or registry of the Vessel without first receiving written approval thereof from
the Mortgagee.

Section 1.16 The Mortgagee shall have the right at all times on reasonable
notice, to inspect the Vessel to ascertain her condition and to satisfy itself
that the Vessel is being properly maintained as required by this Mortgage
(provided that such inspections do not interfere with the normal commercial
operation of the Vessel), and the Owner shall cause to be made all such repairs,
without expense to the Mortgagee, as such inspection may show to be required to
maintain the Vessel in compliance with this Mortgage.

Section 1.17 Upon request by the Mortgagee, the Owner shall provide the
Mortgagee with copies of all documents and contracts relating to the Vessel,
whether on board or ashore.

Section 1.18 The Owner will pay and discharge, or cause to be paid and
discharged, when due and payable from time to time, all taxes, assessments,
governmental charges, fines and penalties lawfully imposed on the Vessel,
subject to any rights granted to the Owner under the Credit Agreement to contest
the same.

Section 1.19 Except as otherwise expressly permitted under the Credit Agreement,
the Owner shall not (a) sell, mortgage, deliver or lease the Vessel, nor charter
the Vessel, nor in any manner transfer or agree to sell, mortgage, lease,
charter, deliver or otherwise transfer, to any person, any interest or control
in the Vessel, nor (b) merge or consolidate with any other person, firm or
corporation, or dissolve. Sections 1.09 and 1.10 hereof, and this Section 1.19,
shall be included in any charter party with respect to the Vessel.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 7 of 3



--------------------------------------------------------------------------------

Section 1.20 In the event that this Mortgage, the Credit Agreement, the
Subsidiary Guaranty or any other Loan Document or any document provided for
therein, or any provisions hereof or thereof, shall be deemed invalidated in
whole or in part by reason of any present or future law or any decision of any
court of competent jurisdiction, or if the documents at any time held by the
Mortgagee be deemed for any reason insufficient to carry out the true intent and
spirit of this Mortgage, the Credit Agreement, the Subsidiary Guaranty or any
other Loan Document, then, from time to time, the Owner will execute, on its own
behalf, such other and further assurances and documents as may be reasonably
required more effectually to subject the Vessel to the full and timely payment
and performance of the Secured Obligations, as in the Credit Agreement, the
Subsidiary Guaranty or any other Loan Document and as herein provided, and to
the full and timely performance of the terms and provisions of the Credit
Agreement, the Subsidiary Guaranty, this Mortgage and any other Loan Document.

Section 1.21 The Owner will reimburse the Mortgagee promptly, with interest at a
rate equal to the Default Rate (as defined in Section 2.8(c) of the Credit
Agreement), for all expenses which the Mortgagee may from time to time incur in
providing such protection in respect of insurance, discharge of liens, taxes,
dues, assessments, governmental charges, fines and penalties lawfully imposed,
repairs, attorneys’ fees and other matters as the Owner is obligated herein to
provide, but fails to provide. Such obligation of the Owner to reimburse the
Mortgagee shall be an additional indebtedness due from it, secured by this
Mortgage, and shall be payable by it on demand. The Mortgagee, though privileged
so to do, shall be under no obligation to the Owner or any other person to make
any such expenditures, nor shall the making thereof relieve the Owner of any
default in that respect.

Section 1.22 Subject to Section 5.2(d) of the Credit Agreement, in the event
that the Vessel becomes a total loss or a constructive total loss (whether
actual or agreed), or a compromised or arranged total loss, or is abandoned, or
is requisitioned for title, appropriated, confiscated, seized, or forfeited (any
such occurrence being an “Event of Loss”) then the Owner shall repay that
portion of the Secured Obligations as required by and in accordance with the
Credit Agreement, the Subsidiary Guaranty, or any other Loan Document, subject
to the terms thereof.

Section 1.23 The Owner shall immediately notify the Mortgagee of any casualty or
damage to the Vessel in an amount equal to or in excess of $500,000.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 8 of 3



--------------------------------------------------------------------------------

Section 1.24 Unless it shall have first received the written permission of the
Mortgagee, the Owner will not operate or permit the Vessel to be operated
outside of the territorial waters of the United States.

Article II

Events of Default and Remedies

Section 2.01 In case any one or more of the following events, each herein termed
an “Event of Default”, shall occur:

 

  a. an Event of Default as defined in the Credit Agreement shall occur; or

 

  b. the Vessel shall be abandoned by the Owner;

THEN upon the occurrence and during the continuance of any such Event of Default
the Secured Obligations shall become immediately due, payable and enforceable
and the Mortgagee shall, without further notice, presentment, protest, notice of
intent to accelerate, notice of acceleration, demand or action of any nature
whatsoever (each of which hereby is expressly waived by Owner) have the right
to:

(1) exercise all of the rights and remedies in foreclosure and otherwise given
to preferred mortgagees by the provisions of the laws of the United States of
America;

(2) bring suit against the Owner to recover the debt, interest, or any other
obligation due hereunder or under the Credit Agreement or the Subsidiary
Guaranty or the other Loan Documents;

(3) take the Vessel, wherever the same may be, without legal process and without
being responsible for loss or damage, and the Owner or other person in
possession forthwith upon demand of the Mortgagee shall surrender to the
Mortgagee possession of the Vessel and the Mortgagee may hold, lay up, lease,
charter, operate or otherwise use the Vessel for such time and upon such terms
as it may deem to be for its best advantage, as permitted by the laws of the
United States (including, without limitation, 46 CFR § 221.19), accounting only
for the net profits, if any, arising from such use of the Vessel and charging
upon all receipts from the use of the Vessel or from any sale thereof or from
the exercise of any of the powers conferred by Subsection (4) next following,
all costs, expenses, charges or losses by reason of such use; and if at any time
the Mortgagee shall take the Vessel pursuant hereto, the Mortgagee shall have
the right to dock the Vessel for a reasonable time at any dock, pier or other
facility of the Owner without charge, or to dock same at any other place at the
cost and expense of the Owner;

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 9 of 3



--------------------------------------------------------------------------------

(4) without being responsible for loss or damage, sell the Vessel at any place
at such time as the Mortgagee may specify and in such manner as it deems
advisable, free from any claim by the Owner in admiralty, in equity, at law or
by statute, in the case of a public sale after first giving notice of the time
and place of sale with a general description of the property in the following
manner:

(a) By publishing such notice for five (5) consecutive business days in some
newspaper of general circulation published in New York City, or in the
alternative, in Lloyd’s List, published in London; or in TradeWinds, or in the
Internet edition of any such newspaper;

(b) by publication of a similar notice for five (5) consecutive business days in
a newspaper of general circulation or its Internet edition, if any, published or
available at or nearest the place of sale; and

(c) by sending the text of the notice by registered mail, facsimile, overnight
courier service, or by hand delivery to the Owner not later than the day of
first publication; and

(5) demand, collect, receive, compromise and sue for, in the name of the Owner
or otherwise, all freight, hire, earnings, issues, revenues, income and profits
of the Vessel, all amounts due from underwriters under any insurance thereon as
payments of losses or as return premiums, or otherwise, all salvage awards and
recoveries, all recoveries in general average or otherwise and all other sums
due or to become due in respect of the Vessel, or in respect of any insurance
thereon, from any person whomsoever, and make, give and execute in the name of
the Owner acquittances, receipts, releases or other discharges for the same, and
to endorse and accept in the name of the Owner all checks, notes, drafts,
warrants, agreements and other instruments in writing with respect to the
foregoing, and the Owner does hereby irrevocably appoint the Mortgagee and its
agents, successors, and assigns the attorneys-in-fact of the Owner, upon the
happening and continuance of an Event of Default, to do all such things.

(a) In the event that the Vessel shall be offered for private sale pursuant to
the exercise of the rights and remedies granted pursuant to this Article II, no
publication of notice shall be required, but the Mortgagee shall send a notice
of sale to the Owner at least ten (10) days prior to the date fixed for entering
into the contract of sale. The Mortgagee may, without notice or publication,
adjourn any public or private sale or cause such sale to be adjourned from time
to time by announcement at the time and place fixed for sale or for entering
into a contract of sale, and such sale or

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 10 of 3



--------------------------------------------------------------------------------

contract of sale may, without further notice, be made at the time and place to
which the sale or contract of sale was so adjourned. The Mortgagee shall not be
obligated to complete the sale of the Vessel if it shall determine not to do so,
regardless of whether or not a notice of sale may have been published or given.
Any private sale may be conducted without bringing the Vessel to the place
designated for such sale, and in such manner as the Mortgagee may deem
appropriate. The Owner agrees that any sale made in accordance with this Section
shall be deemed to have been made in a commercially reasonable manner.

(b) The Owner hereby appoints the Mortgagee or its agent as the attorney-in-fact
of the Owner with full power and authority to execute and deliver to any
purchaser aforesaid a good conveyance of the title to the Vessel sold at private
sale following an Event of Default.

Section 2.02 The Owner covenants and agrees that in addition to any and all
other rights, powers and remedies elsewhere in this Mortgage granted to and
conferred upon the Mortgagee, the Mortgagee in any suit to enforce any of its
rights, powers or remedies, if an Event of Default shall have occurred and shall
not have been cured, shall be entitled as a matter of right and not as a matter
of discretion (a) to the appointment of a receiver or receivers of the Vessel,
and any receiver so appointed shall have full rights and powers to use and
operate the Vessel or such other powers as the Court appointing such receiver
may prescribe, including but not limited to the power to pay off the crew of the
Vessel and repatriate the crew, if need be, and (b) to a decree ordering and
directing the sale and disposal of the Vessel, and the Mortgagee may become the
purchaser at any such sale and shall have the right to credit on the purchase
price any and all sums of money due under the Credit Agreement, the Subsidiary
Guaranty, and all other Loan Documents, or otherwise hereunder.

Section 2.03 In the event that the Vessel shall be arrested or detained by a
marshal or other officer of any court of law, equity or admiralty jurisdiction
or by any government authority and shall not be released from arrest or
detention, within twenty-one (21) days from the date of arrest or detention, the
Owner does hereby authorize and empower the Mortgagee, in the name of the Owner,
or its successors or assigns, to apply for and receive possession of and to take
possession of the Vessel with all the rights and powers that the Owner, or its
successors or assigns, might have or exercise in any such event; and this power
of attorney shall be irrevocable and may be exercised not only by the Mortgagee
but also by an appointee or appointees, with full power of substitution, to the
same extent as if the said appointee or appointees had been named as one of the
attorneys by express designation.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 11 of 3



--------------------------------------------------------------------------------

Section 2.04 The Owner authorizes and empowers the Mortgagee or its appointees
or any of them to appear in the name of the Owner, its successors or assigns, in
any court where a suit is pending against the Vessel because of or on account of
any alleged lien against the Vessel from which the Vessel has not been released
and to take such proceedings as to them or any of them may seem proper towards
the defense of such suit and the discharge of such lien, and all expenditures
made or incurred by them or any of them for the purpose of such defense or
discharge shall be a debt due from the Owner, its successors and assigns, to the
Mortgagee, and shall be secured by the lien of this Mortgage in like manner and
extent as if the amount and description thereof were written herein.

a. Each and every power and remedy herein specifically given to the Mortgagee or
otherwise in this Mortgage shall be cumulative and shall be in addition to every
other power and remedy herein specifically given or now or hereafter existing at
law, in equity, in admiralty or by statute, and each and every power and remedy
whether specifically herein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Mortgagee, and the exercise or the beginning of the exercise of any power or
remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other power or remedy.

b. No delay or omission by the Mortgagee in the exercise of any right or power
or in the pursuance of any remedy accruing upon any Event of Default as above
defined shall impair any such right, power or remedy or be construed to be a
waiver of such Event of Default or to be an acquiescence therein; nor shall the
acceptance by the Mortgagee of any security or of any payment after an Event of
Default be construed to be a waiver of any right to take advantage of any future
Event of Default or of any past Event of Default not completely cured thereby.

c. To the fullest extent that it may lawfully do so, the Owner agrees that it
will not at any time assert, claim, plead, or take advantage of any law relating
to appraisement, valuation, stay, extension, moratorium or redemption if as a
consequence thereof the enforcement of this Mortgage would be prevented, delayed
or hindered, and the Owner hereby waives the benefit of all such laws.

Section 2.05 In case the Mortgagee shall have proceeded to enforce any right,
power or remedy under this Mortgage by foreclosure, entry or otherwise and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Mortgagee, then and in every such case the
Owner and the Mortgagee shall be restored to their former positions and rights
hereunder with respect to the property subject to this Mortgage, and all rights,
remedies and powers of the Mortgagee shall continue as if no such proceedings
had been taken.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 12 of 3



--------------------------------------------------------------------------------

Section 2.06 The net proceeds of any judicial or other sale, and any lease,
charter, management, operation or other use of the Vessel by the Mortgagee, of
any claim for damages, of any judgment, and any insurance received by the
Mortgagee (except to the extent paid to the Owner or applied in payment of
repairs or otherwise for Owner’s benefit) shall be applied by the Mortgagee in
accordance with Section 10.12 of the Credit Agreement. The Mortgagee shall be
entitled to collect any deficiency from the Owner. The Owner shall be entitled
to any surplus, subject to setoff in favor of the Mortgagee or any Lender for
any other indebtedness of the Owner under the Loan Documents.

Section 2.07 Any right, power or authority granted to the Mortgagee in this
Mortgage may be exercised by the Mortgagee or such agent as the Mortgagee shall
appoint.

Section 2.08 Until an Event of Default shall occur, the Owner shall be permitted
to retain actual possession and use of the Vessel. Except as otherwise expressly
permitted in the Credit Agreement, Owner shall not permit or dispose of free
from the lien of this Mortgage any masts, boilers, cables, bowsprits, sails,
rigging, anchors, chains, fittings, radar, sonar, navigational devices and
supplies, engines, machinery, tackle, apparel, boats, rigging, outfit,
furniture, furnishings, appliances, tools, spare and replacement parts, pumps,
equipment, gaming fixtures and related equipment and supplies, artwork and other
appurtenances unless the same are no longer useful or necessary in the operation
of the Vessel, and first or simultaneously replacing the same by new items of
equal or better suitability and value to the Owner, which shall forthwith become
subject to the lien of this Mortgage as a first preferred mortgage thereon.

Section 2.09 If at any time from and after an Event of Default and prior to the
actual sale of the Vessel by the Mortgagee or prior to any enforcement or
foreclosure proceedings the Owner offers completely to cure all Events of
Default, with interest at the rate applicable to the Obligations at the time
(including default, penalty or other interest applicable at such time), and to
pay all expenses, advances and damages to the Mortgagee consequent on such
Events of Default, then the Mortgagee may, but shall not be obligated to, accept
such offer and payment and restore the Owner to its former position, but such
action, if taken, shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 13 of 3



--------------------------------------------------------------------------------

Article III

Other Provisions

Section 3.01 Subject to compliance with the terms of the Credit Agreement, the
Mortgagee has the right to assign this Mortgage to any person or entity without
the Owner’s consent. The Owner may not assign this Mortgage to any person or
entity without the express written consent of the Mortgagee. All of the
covenants, stipulations and agreements of the Owner in this Mortgage shall bind
the Owner and its permitted successors and assigns and shall inure to the
benefit of the Mortgagee and its successors and assigns. In the event of an
assignment of this Mortgage by the Mortgagee, the term “Mortgagee”, as used
herein, shall be deemed to refer to such assignee.

Section 3.02 All notices, statements, reports and other communications hereunder
shall be given in accordance with Section 12.2 of the Credit Agreement, with
notices to the Owner being sent in care of the Borrower, and notices to the
Mortgagee being sent in care of the Administrative Agent.

Section 3.03 No amendment or waiver of any provision of this Mortgage shall be
effective unless the same shall be in writing and signed by the Owner and the
Mortgagee, and such amendment or waiver shall be effective only in the specific
instance and for the specific purpose for which given.

Section 3.04 [NOTE: CONFORM STATE LAW REFERENCE BASED ON LOCATION OF VESSEL] The
parties hereto acknowledge that this Mortgage is subject to applicable Gaming
Laws, including [                    ]. Without limiting the foregoing, the
Lenders acknowledge that all rights, remedies and powers in or under this
Mortgage may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of the [                    ] or the
regulations promulgated thereunder and only to the extent that required
approvals (including prior approvals) are obtained from the
[                    ]. The Lenders agree to cooperate with the
[                    ] in connection with the provision of such documents or
other information as may be requested by the [                    ].

Section 3.05 [NOTE: CONFORM STATE LAW REFERENCE BASED ON LOCATION OF VESSEL]
Notwithstanding any other provisions of this Mortgage to the contrary, nothing
in this Mortgage shall (a) effect any transfer of any ownership interest in the
Owner or (b) effect any transfer, sale, purchase, lease or hypothecation of, or
any borrowing or loaning of money against, or any establishment of any voting
trust agreement or similar agreement with respect to any certificate or finding
of suitability or any license or permit heretofore or hereinafter issued to any
person, including the Owner, all within the meaning of applicable provisions of
the [                    ] and the regulations promulgated thereunder.

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 14 of 3



--------------------------------------------------------------------------------

Section 3.06 Unless an Event of Default shall have occurred and is continuing,
the Owner shall be permitted to retain actual possession and use of the Vessel.
Upon the payment and performance in full of the Secured Obligations and the
termination of all commitments under the Credit Agreement and the other Loan
Documents, subject to and in accordance with the Credit Agreement, the Mortgagee
agrees, at the expense of the Owner, to promptly submit for filing and recording
a release of this Mortgage with the United States Coast Guard National Vessel
Documentation Center.

Section 3.07 This Mortgage shall be governed by and construed in accordance with
the federal maritime laws and the general maritime law of the United States of
America, and (but only to the limited extent of matters not within the scope of
the foregoing) by the laws of the State of New York without regard to conflicts
of law principles that would permit or require the application of the laws of
another jurisdiction. Nothing herein shall be construed to prevent or limit in
any way the enforcement of this Mortgage in a jurisdiction other than the United
States of America, subject to the laws (including conflicts of law principles)
there in force.

Continued on following page

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 15 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Owner has executed this First Preferred Ship Mortgage as
of the day and year first above written.

 

  [                                         ] By  

 

STATE OF NEVADA

COUNTY OF CLARK

On August     , 2013, before me personally appeared                     , to me
known, who being by me duly sworn, did depose and say that his business address
is                     ; that he is the                      of
                    , the                      described in and which executed
the foregoing instrument; and that he signed his name to the foregoing
instrument by authority of                     .

 

   Notary Public

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 16 of 3



--------------------------------------------------------------------------------

MORTGAGE SCHEDULE 1

 

[                                                                          ]  
FIRST PREFERRED SHIP MORTGAGE   Page 1 of 1



--------------------------------------------------------------------------------

Copy of the form of the Credit Agreement, excluding its

exhibits and schedules except Exhibits G-1 through G-4,

the form of the Notes (ref Recital D)

Mortgage Exhibit “A”



--------------------------------------------------------------------------------

Copy of the form of the Subsidiary Guaranty (ref Recital D)

Mortgage Exhibit “B”



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF DEED OF TRUST

(See attached)



--------------------------------------------------------------------------------

RECORDING REQUESTED BY:

AND WHEN RECORDED MAIL TO:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071-1560

Attention: Glen Collyer, Esq.

 

Re: PINNACLE ENTERTAINMENT, INC.

 

Location:

 

Municipality:

 

County:

 

State:

 

    

Space above this line for recorder’s use only

[AMENDED AND RESTATED]1 [FEE AND LEASEHOLD] DEED OF TRUST,

SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING

This [AMENDED AND RESTATED]2 [FEE AND LEASEHOLD]3 DEED OF TRUST, SECURITY
AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE FILING, dated as of
                 , 2013 (as amended, consolidated, amended and restated,
supplemented or otherwise modified from time to time, this “Deed of Trust”), by
and from [                    ], a [                    ] with an address at
                    (“Grantor”), to [ADD TRUSTEE’S NAME], with an address at
[ADD TRUSTEE’S ADDRESS], as trustee (together with its successors and assigns,
in such capacity, “Trustee”), in favor of JPMORGAN CHASE BANK, N.A., with an
address at 500 Stanton Road, Ops 2, Third Floor, Newark, Delaware 19713, as
administrative agent for the benefit of the Lender Parties under and as said
term is defined in the Credit Agreement (in such capacity, together with its
successors and assigns, “Beneficiary”).

 

1  To be inserted for existing Pinnacle Deeds of Trust only

2  To be inserted for existing Pinnacle Deeds of Trust only

3  Insert for Leasehold Deed of Trust.

 

Deed of Trust - [County, State, Site     ]



--------------------------------------------------------------------------------

RECITALS:

WHEREAS, Pinnacle Entertainment, Inc., a Delaware corporation (the “Borrower”),
Beneficiary, and the Lenders (as such term is defined in the Credit Agreement
(as defined below)) party thereto from time to time are parties to that certain
Amended and Restated Credit Agreement, dated as of August     , 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; except as otherwise provided herein, capitalized
terms used herein without definition shall have the meanings given to them in
the Credit Agreement), which amends and restates that certain Fourth Amended and
Restated Credit Agreement, dated as of August 2, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time thereafter prior
to August     , 2013, the “Original Credit Agreement”), by and among the
Borrower, Barclays Bank PLC, as agent (the “Original Agent”), and the several
banks and other financial institutions or entities from time to time party
thereto, as lenders;

WHEREAS, pursuant to that certain Amended and Restated Subsidiary Guaranty,
dated as of August     , 2013 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guaranty”), made by Grantor and
certain other guarantors party thereto (“Guarantors”) in favor of Beneficiary,
which amends and restates that certain Second Amended and Restated Subsidiary
Guaranty, dated as of December 14, 2005, as amended and supplemented from time
to time thereafter prior to August     , 2013 (the “Original Guaranty”), made by
[Grantor and certain other]4 [certain] Guarantors party thereto in favor of
Original Agent, Grantor agreed to guarantee all of the Borrower’s Obligations
under the Credit Agreement. Unless extended or renewed, the Notes issued in
accordance with the Credit Agreement and all Obligations outstanding under the
Credit Agreement are due and payable in full on or before the Maturity Date
subject to earlier termination pursuant to the Credit Agreement;

[WHEREAS, in order to secure the Secured Obligations (as defined in the Original
Deed of Trust (as defined below)), Grantor executed and delivered to the
Original Agent that certain [Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing] described on Schedule 1 attached hereto
(the “Original Deed of Trust”). As of the date hereof, Beneficiary is the holder
of the Original Deed of Trust pursuant to that certain Assignment of Deed of
Trust, dated on or about the date hereof, made by Original Agent in favor of
Beneficiary;]5

WHEREAS, subject to the terms and conditions of the Credit Agreement, Grantor
may enter into one or more Specified Hedging Agreements with one or more
Qualified Counterparties;

WHEREAS, Grantor is the holder of the fee estate in and to all of the real
property located in the County of [                    ] and the State of
[                    ] (the “State”), described in Exhibit A attached hereto and
made a part hereof;

 

4  To be inserted for existing Pinnacle Deeds of Trust only

5  To be inserted for existing Pinnacle Deeds of Trust only

 

Deed of Trust - [County, State, Site     ]

2



--------------------------------------------------------------------------------

[WHEREAS, Grantor is the holder of leasehold title in and to all of the real
property located in the County of                      and State of
                    [(the “State”)], described in Exhibit B attached hereto and
made a part hereof, pursuant to that certain Lease, dated as of             
    ,             , by and between                     , as lessor (“Lessor”),
and Grantor, as lessee (“Lessee”) as described in Exhibit C attached hereto and
made a part hereof (together with any and all modifications, renewals,
extensions, and substitutions of the foregoing, the “Pledged Lease”), [a
memorandum of which is recorded in Book     , Page      with the Clerk of
                     County,                     ,] which Premises, as defined
below, forms a portion of the Trust Property described below;]6

WHEREAS, Grantor is the [directly][indirectly] wholly owned subsidiary of
Borrower, as a result of which Grantor is a direct or indirect beneficiary of
the Loans and other accommodations of Lenders and Qualified Counterparties as
set forth in the Credit Agreement and may receive advances therefrom, whether or
not Grantor is a party to the Credit Agreement; and

WHEREAS, in consideration of the making of the Loans and other accommodations of
Lenders and Qualified Counterparties as set forth in the Credit Agreement and
the Specified Hedge Agreements, respectively, Grantor has agreed, subject to the
terms and conditions hereof and each other Loan Document and each of the
Specified Hedge Agreements, to secure, by execution and delivery of this Deed of
Trust[, which amends and restates the terms, provisions and conditions of the
Original Deed of Trust in its entirety, as set forth in this Deed of Trust,]7
Grantor’s obligations under the Guaranty, the other Loan Documents and the
Specified Hedge Agreements as set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Beneficiary and Grantor agree as follows:

SECTION 1. DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

“Debt” shall have the meaning ascribed to the defined term “Obligations” in the
Credit Agreement. The Debt secured by this Deed of Trust may include future
advances which will be advanced from time to time and after the date hereof in
connection with the Loans evidenced by the Credit Agreement and may include
readvances of sums repaid, provided, however, that the aggregate principal
amount of the Loans at any one time outstanding shall not exceed [Five Billion
Two Hundred Million Dollars ($5,200,000,000)].

“Trust Property” means all of Grantor’s interest, if any, in (i) the owned real
property described in Exhibit A, together with any greater or additional estate
therein as hereafter may be

 

6  Insert for Leasehold Deed of Trust.

7 

To be inserted for existing Pinnacle Deeds of Trust only

 

Deed of Trust - [County, State, Site     ]

3



--------------------------------------------------------------------------------

acquired by Grantor [(the “Owned Real Property”)][(the “Land”)]; [(ii) Grantor’s
leasehold interest created by the Pledged Lease with respect to the leased real
property described in Exhibit B ( the “Leased Real Property”, and together with
the Owned Real Property, the “Land”), and any non-disturbance, attornment and
recognition agreement benefiting Grantor with respect to the Pledged Lease,
together with all credits, deposits, privileges, rights, estates, title and
interest of Grantor as tenant under the Pledged Lease (including all rights of
Grantor to either treat the Pledged Lease as terminated or elect to retain
certain rights under Pledged Lease, each pursuant to Section 365(h)(1)(A) of the
Bankruptcy Code (a “365(h) Election”)), or any other state or deferral
insolvency, reorganization, moratorium or similar law for the relief of debtors
(a “Bankruptcy Law”), or any comparable right provided under any other
Bankruptcy Law, together with all rights, remedies and privileges related
thereto, and all books and records that contain records of payments of rent or
security made under the Pledged Lease and all of Grantor’s claims and rights to
the payment of damages that may arise from Lessor’s failure to perform under the
Pledged Lease, or rejection of the Pledged Lease under any Bankruptcy Law (a
“Lease Damage Claim”), Beneficiary having the right, at any time and from time
to time, to notify Lessor of the rights of Beneficiary hereunder; (iii) all
assignments, modifications, extensions and renewals of the Pledged Lease and all
credits, deposits, options, privileges and rights of Grantor as tenant under the
Pledged Lease, including, but not limited to, rights of first refusal, if any,
and the right, if any, to renew or extend the Pledged Lease for a succeeding
term or terms]8 [(ii)][(iv)] all improvements now owned or hereafter acquired by
Grantor, now or at any time situated, placed or constructed upon the Land
subject to the Permitted Liens, (the “Improvements”; the Land and Improvements
are collectively referred to as the “Premises”); [(iii)][(v)] all materials,
supplies, equipment, apparatus and other items of personal property now owned or
hereafter acquired by Grantor and now or hereafter attached to, installed in or
used in connection with any of the Improvements or the Land, and water, gas,
electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements (the “Fixtures”); [(iv)][(vi)]
all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person (other
than Grantor) a possessory interest in, or the right to use, all or any part of
the Trust Property, together with all related security and other deposits
subject to depositors rights and requirements of law (the “Leases”);
[(v)][(vii)] all of the rents, revenues, royalties, income, proceeds, profits,
security and other types of deposits subject to depositors rights and
requirements of law, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing possessing, operating from, residing in, selling
or otherwise enjoying the Trust Property (the “Rents”), [(vi)][(viii)] to the
extent mortgageable or assignable all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Trust Property (the “Property
Agreements”); [(vii)][(ix)] to the extent mortgageable or assignable, all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing; [(viii)][(x)] all
property tax refunds payable to Grantor (the “Tax Refunds”); [(ix)][(xi)] all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”); [(x)][(xii)] all insurance policies, unearned
premiums therefor

 

8 

Insert for Leasehold Deed of Trust.

 

Deed of Trust - [County, State, Site     ]

4



--------------------------------------------------------------------------------

and proceeds from such policies covering any of the above property now or
hereafter acquired by Grantor (the “Insurance”); and [(xi)][(xiii)] all of
Grantor’s right, title and interest in and to any awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements or Fixtures (the “Condemnation Awards”). As used in this Deed of
Trust, the term “Trust Property” shall mean all or, where the context permits or
requires, any portion of the above or any interest therein.

“Obligations” means all of the agreements, covenants, conditions, warranties,
representations and other obligations of the Grantor under the Guaranty
(including, without limitation, the obligation to guarantee the repayment of the
Debt of the Borrower under the Credit Agreement), any other Loan Document,
including, without limitation, the “Obligations” (as defined in the Credit
Agreement) and payment of any and all other indebtedness now or hereafter owing
by the Grantor to Beneficiary, evidenced by promissory note or notes or
agreement or agreements signed by Grantor, whether or not otherwise secured, or
any of the Specified Hedge Agreements, provided that Obligations shall not
include any Excluded Swap Obligations.

“Permitted Liens” means any Liens expressly permitted by Section 9.3 of the
Credit Agreement.

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

1.2 Interpretation

References to “Sections” shall be to Sections of this Deed of Trust unless
otherwise specifically provided. Section headings in this Deed of Trust are
included herein for convenience of reference only and shall not constitute a
part of this Deed of Trust for any other purpose or be given any substantive
effect. The rules of construction set forth in Section 1.2 of the Credit
Agreement shall be applicable to this Deed of Trust mutatis mutandis.

SECTION 2. GRANT

To secure the full and timely payment of the Debt and the full and timely
performance of the Obligations, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor does hereby
MORTGAGE, GIVE, GRANT, BARGAIN, SELL, TRANSFER, WARRANT, PLEDGE, ASSIGN and
CONVEY WITH POWER OF SALE (if available under State law) the Trust Property to
Trustee and Trustee’s successors and assigns, IN TRUST, for the benefit and
security of the Beneficiary, TO HAVE AND TO HOLD all of the Trust Property unto
the Trustee and, for the use and benefit of Beneficiary, its heirs, successors
and assigns [in fee simple]9 for so long as any of the Obligations remain
outstanding, upon the

 

9 

Delete bracketed language for Leasehold Deed of Trust.

 

Deed of Trust - [County, State, Site     ]

5



--------------------------------------------------------------------------------

trust, terms and conditions contained herein, and Grantor does hereby bind
itself, its heirs, successors and assigns to WARRANT AND FOREVER DEFEND (i) the
title to the Trust Property unto Trustee and its heirs, successors and assigns,
subject only to Permitted Liens and (ii) the validity and priority of the Liens
of this Deed of Trust, subject only to Permitted Liens, in each case against the
claims of all Persons whomsoever, for so long as any of the Obligations remain
outstanding, upon the trust, terms and conditions contained herein.

SECTION 3. WARRANTIES, REPRESENTATIONS AND COVENANTS

3.1 Title. Grantor represents and warrants to Beneficiary that except for the
Permitted Liens, (a) [other than the Leased Real Property,]10 Grantor owns the
Trust Property free and clear of any liens, claims or interests, [and]
(b) [Grantor holds a leasehold interest in the Leased Real Property free and
clear of any liens, claims or interests and (c)]11 this Deed of Trust creates
valid, enforceable first priority liens and security interests against the Trust
Property.

3.2 First Lien Status. Grantor shall preserve and protect the first lien and
security interest status of this Deed of Trust and the other Loan Documents to
the extent related to the Trust Property. If any lien or security interest other
than a Permitted Lien is asserted against the Trust Property, Grantor shall,
subject to any rights granted to Grantor under the Credit Agreement to contest
such liens or security interests, promptly, and at its expense, pay the
underlying claim in full or take such other action so as to cause it to be
released.

3.3 Payment and Performance. Grantor shall pay the Debt when due under the Loan
Documents and shall perform the Obligations in full when they are required to be
performed as required under the Loan Documents.

3.4 Replacement of Fixtures. Grantor shall not Dispose of or replace any of the
Fixtures, except as expressly permitted by Section 9.5 of the Credit Agreement.
Grantor shall maintain all of the Trust Property pursuant to and in accordance
with Section 8.5(a) of the Credit Agreement.

3.5 Inspection. Grantor shall permit Beneficiary, and Beneficiary’s agents,
representatives and employees, upon reasonable prior notice to Grantor, to
inspect the Trust Property and all books and records of Grantor located thereon,
and to conduct such environmental and engineering studies as Beneficiary may
reasonably require; provided, such inspections and studies shall not materially
interfere with the use and operation of the Trust Property.

3.6 Covenants Running with the Land. All Obligations contained in this Deed of
Trust are intended by Grantor and Beneficiary to be, and shall be construed as,
covenants running with the Trust Property. As used herein, “Grantor” shall refer
to the party named in the first paragraph of this Deed of Trust and to any
subsequent owner of all or any portion of the Trust

 

10  Insert for Leasehold Deed of Trust.

11 

Insert for Leasehold Deed of Trust.

 

Deed of Trust - [County, State, Site     ]

6



--------------------------------------------------------------------------------

Property. All Persons who may have or acquire an interest in the Trust Property
shall be deemed to have notice of, and be bound by, the terms of the Credit
Agreement and the other Loan Documents; however, no such party shall be entitled
to any rights thereunder without the prior written consent of Beneficiary. In
addition, all of the covenants of Grantor in any Loan Document party thereto are
incorporated herein by reference and, together with covenants in this Section,
shall be covenants running with the land.

3.7 Condemnation Awards and Insurance Proceeds. Except as otherwise stated in
the Credit Agreement, Grantor assigns all awards and compensation to which it is
entitled for any condemnation or other taking, or any purchase in lieu thereof,
to Beneficiary and authorizes Beneficiary to collect and receive such awards and
compensation and to give proper receipts and acquittances therefor, subject to
the terms of the Credit Agreement. Grantor assigns to Beneficiary all proceeds
of any insurance policies insuring against loss or damage to the Trust Property,
subject to the terms of the Credit Agreement. Grantor authorizes Beneficiary to
collect and receive such proceeds and authorizes and directs the issuer of each
of such insurance policies to make payment for all such losses directly to
Beneficiary, instead of to Grantor and Beneficiary jointly, subject to the terms
of the Credit Agreement.

3.8 Change in Tax Law. Upon the enactment of or change in (including, without
limitation, a change in interpretation of) any applicable law (i) deducting or
allowing Grantor to deduct from the value of the Trust Property for the purpose
of taxation any lien or security interest thereon or (ii) subjecting Beneficiary
or any of the Lenders to any tax or changing the basis of taxation of mortgages,
deeds of trust, or other liens or debts secured thereby, or the manner of
collection of such taxes, in each such case, so as to affect this Deed of Trust,
the Debt or Beneficiary, and the result is to increase the taxes imposed upon or
the cost to Beneficiary of maintaining the Debt, or to reduce the amount of any
payments receivable hereunder, then, and in any such event, Grantor shall, on
demand, pay to Beneficiary and the Lenders additional amounts to compensate for
such increased costs or reduced amounts, provided that if any such payment or
reimbursement shall be unlawful, or taxable to Beneficiary, or would constitute
usury or render the Debt wholly or partially usurious under applicable law, then
Grantor shall pay or reimburse Beneficiary or the Lenders for payment of the
lawful and non-usurious portion thereof.

3.9 Mortgage Tax. Grantor shall (i) pay when due any mortgage recording tax or
similar tax imposed upon it or upon Beneficiary or any Lender or Qualified
Counterparty pursuant to the tax law of the state in which the Trust Property is
located in connection with the execution, delivery and recordation of this Deed
of Trust, and (ii) prepare, execute and file any form required to be prepared,
executed and filed by Grantor in connection therewith.

3.10 Prohibited Transfers. Except as expressly permitted by Section 9.5 of the
Credit Agreement, Grantor shall not Dispose of any part of the Trust Property.

 

Deed of Trust - [County, State, Site     ]

7



--------------------------------------------------------------------------------

SECTION 4. DEFAULT AND FORECLOSURE

4.1 Remedies. If an Event of Default has occurred and is continuing, Beneficiary
may, at Beneficiary’s election, exercise any or all of the following rights,
remedies and recourses: (a) declare the Debt to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable; (b) enter the Trust Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon and if Grantor remains in possession of the Trust Property after
an Event of Default and without Beneficiary’s prior written consent, Beneficiary
may invoke any legal remedies to dispossess Grantor; (c) hold, lease, develop,
manage, operate or otherwise use the Trust Property upon such terms and
conditions as Beneficiary may deem reasonable under the circumstances (making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as Beneficiary deems necessary or desirable), and apply all
Rents and other amounts collected by Beneficiary in connection therewith in
accordance with the provisions hereof; (d) institute proceedings for the
complete foreclosure of this Deed of Trust, either by judicial action or by
power of sale, in which case the Trust Property may be sold for cash or credit
in one or more parcels. With respect to any notices required or permitted under
the UCC, Grantor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable. At any such sale by virtue of any judicial proceedings,
power of sale, or any other legal right, remedy or recourse, the title to and
right of possession of any such property shall pass to the purchaser thereof,
and to the fullest extent permitted by law, Grantor shall be completely and
irrevocably divested of all of its right, title, interest, claim, equity, equity
of redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Grantor, and against all other Persons claiming or to claim the property
sold or any part thereof, by, through or under Grantor. Beneficiary or any of
the Lenders may be a purchaser at such sale and if Beneficiary is the highest
bidder, Beneficiary shall credit the portion of the purchase price that would be
distributed to Beneficiary against the Debt in lieu of paying cash. In the event
this Deed of Trust is foreclosed by judicial action, appraisement of the Trust
Property is waived; (e) make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Grantor or regard to the adequacy of the Trust Property for the repayment of
the Debt, the appointment of a receiver of the Trust Property, and Grantor
irrevocably consents to such appointment. Any such receiver shall have all the
usual powers and duties of receivers in similar cases, including the full power
to rent, maintain and otherwise operate the Trust Property upon such terms as
may be approved by the court, and shall apply such Rents in accordance with the
provisions hereof; and/or (f) exercise all other rights, remedies and recourses
granted under the Loan Documents or otherwise available at law or in equity.

4.2 Separate Sales. The Trust Property may be sold in one or more parcels and in
such manner and order as Beneficiary in its sole discretion may elect; the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

4.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have all
rights, remedies and recourses granted in the Loan Documents and available at
law or equity (including the UCC), which rights (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor or others obligated under the Loan

 

Deed of Trust - [County, State, Site     ]

8



--------------------------------------------------------------------------------

Documents, or against the Trust Property, or against any one or more of them, at
the sole discretion of Beneficiary or the Lenders, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Beneficiary or the Lenders in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

4.4 Release of and Resort to Collateral. Beneficiary may release, regardless of
consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Trust Property, any part of the Trust
Property without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interest created in or evidenced
by the Loan Documents or their status as a first and prior lien and security
interest in and to the Trust Property. For payment of the Debt, Beneficiary may
resort to any other security in such order and manner as Beneficiary may elect.

4.5 Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Grantor hereby irrevocably and unconditionally waives
and releases (a) all benefit that might accrue to Grantor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Trust Property from attachment, levy or sale on execution or providing for
any stay of execution, exemption from civil process, redemption or extension of
time for payment; (b) all notices of any Event of Default or of Beneficiary’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Loan Documents; and (c) any right to a marshalling of
assets or a sale in inverse order of alienation. Grantor waives the statutory
right of redemption and equity of redemption.

4.6 Discontinuance of Proceedings. If Beneficiary or the Lenders shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Beneficiary or the Lenders shall have the unqualified right to do so
and, in such an event, Grantor and Beneficiary or the Lenders shall be restored
to their former positions with respect to the Debt, the Obligations, the Loan
Documents, the Trust Property and otherwise, and the rights, remedies, recourses
and powers of Beneficiary or the Lenders shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of
Beneficiary or the Lenders thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

4.7 Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Trust Property, shall be applied by Beneficiary (or the receiver, if
one is appointed) in accordance with Section 10.12 of the Credit Agreement.

4.8 Occupancy After Foreclosure. Any sale of the Trust Property or any part
thereof will divest all right, title and interest of Grantor in and to the
property sold. Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased. If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.

 

Deed of Trust - [County, State, Site     ]

9



--------------------------------------------------------------------------------

4.9 Additional Advances and Disbursements; Costs of Enforcement. If any Event of
Default exists, Beneficiary and each of the Lenders shall have the right, but
not the obligation, to cure such Event of Default in the name and on behalf of
Grantor in accordance with the Credit Agreement. All reasonable sums advanced
and expenses incurred at any time by Beneficiary or any Lender under this
Section 4.9, or otherwise under this Deed of Trust or any of the other Loan
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred if not repaid within five (5) days after demand
therefor, to and including the date of reimbursement, computed at the rate or
rates at which interest is then computed on the Debt, and all such sums,
together with interest thereon, shall be secured by this Deed of Trust. Grantor
shall pay all expenses (including reasonable attorneys’ fees and expenses) of or
incidental to the perfection and enforcement of this Deed of Trust and the other
Loan Documents, or the enforcement, compromise or settlement of the Debt or any
claim under this Deed of Trust and the other Loan Documents, and for the curing
thereof, or for defending or asserting the rights and claims of Beneficiary or
the Lenders in respect thereof, by litigation or otherwise.

4.10 No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Section, the assignment of the Rents and Leases under Section 5
hereof, the security interests under Section 6 hereof, nor any other remedies
afforded to Beneficiary or the Lenders under the Loan Documents, at law or in
equity shall cause Beneficiary or any Lender to be deemed or construed to be a
Beneficiary in possession of the Trust Property, to obligate Beneficiary or any
Lender to lease the Trust Property or attempt to do so, or to take any action,
incur any expense, or perform or discharge any obligation, duty or liability
whatsoever under any of the Leases or otherwise.

SECTION 5. ASSIGNMENT OF RENTS AND LEASES

5.1 Assignment. In furtherance of and in addition to the assignment made by
Grantor herein, Grantor hereby absolutely and unconditionally assigns, sells,
transfers and conveys to Beneficiary all of its right, title and interest in and
to all Leases, whether now existing or hereafter entered into, and all of its
right, title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, Grantor shall have a
revocable license from Beneficiary to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall automatically expire and terminate,
without notice by Beneficiary (any such notice being hereby expressly waived by
Grantor).

 

Deed of Trust - [County, State, Site     ]

10



--------------------------------------------------------------------------------

5.2 Perfection Upon Recordation. Grantor acknowledges that Beneficiary has taken
all reasonable actions necessary to obtain, and that upon recordation of this
Deed of Trust Beneficiary shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. Grantor acknowledges and agrees that upon recordation of
this Deed of Trust Beneficiary’s interest in the Rents shall be deemed to be
fully perfected, “choate” and enforced as to Grantor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Deed of Trust,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.

5.3 Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Grantor and Beneficiary agree that (a) this
Deed of Trust shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Deed of Trust extends to property of Grantor acquired before the commencement of
a case in bankruptcy and to all amounts paid as Rents, and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.

SECTION 6. SECURITY AGREEMENT

6.1 Security Interest. This Deed of Trust constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Fixtures, Leases, Rents, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards. To this end, Grantor grants to
Beneficiary a first and prior security interest in the Fixtures, Leases, Rents,
Property Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and
all other Trust Property which is personal property to secure the payment of the
Debt and performance of the Obligations subject to the Permitted Liens, and
agrees that Beneficiary shall have all the rights and remedies of a secured
party under the UCC with respect to such property. Any notice of sale,
disposition or other intended action by Beneficiary with respect to the
Fixtures, Leases, Rents, Property Agreements, Tax Refunds, Proceeds, Insurance
and Condemnation Awards sent to Grantor at least ten (10) days prior to any
action under the UCC shall constitute reasonable notice to Grantor.

6.2 Financing Statements. Grantor shall execute and deliver to Beneficiary, in
form and substance satisfactory to Beneficiary, such financing statements and
such further assurances as Beneficiary may, from time to time, reasonably
consider necessary to create, perfect and preserve Beneficiary’s security
interest hereunder and Beneficiary may cause such statements and assurances to
be recorded and filed, at such times and places as may be required or permitted
by law to so create, perfect and preserve such security interest. Grantor’s
chief executive office is at the address set forth set forth in the first
paragraph hereof.

6.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture filing”
for the purposes of the UCC against all of the Trust Property which is or is to
become fixtures.

 

Deed of Trust - [County, State, Site     ]

11



--------------------------------------------------------------------------------

Information concerning the security interest herein granted may be obtained at
the addresses of Debtor (Grantor) and Secured Party (Beneficiary) as set forth
in the first paragraph of this Deed of Trust.

SECTION 7. ATTORNEY-IN-FACT

Grantor hereby irrevocably appoints Beneficiary and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Beneficiary deems appropriate to
protect Beneficiary’s interest, if Grantor shall fail to do so within ten
(10) days after written request by Beneficiary, (b) upon the issuance of a deed
pursuant to the foreclosure of this Deed of Trust or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Fixtures, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Beneficiary’s security interests and rights in or
to any of the Trust Property, and (d) while any Event of Default exists, to
perform any obligation of Grantor hereunder; provided, (i) Beneficiary shall not
under any circumstances be obligated to perform any obligation of Grantor;
(ii) any sums advanced by Beneficiary in such performance shall be added to and
included in the Debt and shall bear interest at the rate or rates at which
interest is then computed on the Debt provided that from the date incurred said
advance is not repaid within five (5) days demand therefor; (iii) Beneficiary as
such attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (iv) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section.

SECTION 8. BENEFICIARY AS AGENT

Beneficiary has been appointed to act as Beneficiary hereunder by Lenders and,
by their acceptance of the benefits hereof, Qualified Counterparties.
Beneficiary shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including the release or substitution
of Trust Property), solely in accordance with this Deed of Trust and the Credit
Agreement; provided, Beneficiary shall exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of (a) Required
Lenders, or (b) after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the holders of a majority of the
aggregate notional amount (or, with respect to any Specified Hedge Agreement
that has been terminated in accordance with its terms, the amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Specified Hedge Agreement) under all
Specified Hedge Agreements. In furtherance of the foregoing provisions of this
Section 8, each Qualified Counterparty, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Trust Property, it being understood and agreed by such Qualified
Counterparty that all rights and remedies hereunder may be exercised solely by
Beneficiary for the benefit of Lenders and Qualified Counterparties in
accordance with the terms

 

Deed of Trust - [County, State, Site     ]

12



--------------------------------------------------------------------------------

of this Section 8 and Section 11.12 of the Credit Agreement. Beneficiary shall
at all times be the same Person that is Administrative Agent under the Credit
Agreement. Written notice of resignation by Administrative Agent pursuant to
terms of the Credit Agreement shall also constitute notice of resignation as
Beneficiary under this Deed of Trust; removal of Administrative Agent pursuant
to the terms of the Credit Agreement shall also constitute removal as
Beneficiary under this Deed of Trust; and appointment of a successor
Administrative Agent pursuant to the terms of the Credit Agreement shall also
constitute appointment of a successor Beneficiary under this Deed of Trust. Upon
the acceptance of any appointment as Administrative Agent under the terms of the
Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Beneficiary
under this Deed of Trust, and the retiring or removed Beneficiary under this
Deed of Trust shall promptly (i) transfer to such successor Beneficiary all
sums, securities and other items of Trust Property held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Beneficiary under this Deed of Trust,
and (ii) execute and deliver to such successor Beneficiary such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Beneficiary of
the security interests created hereunder, whereupon such retiring or removed
Beneficiary shall be discharged from its duties and obligations under this Deed
of Trust thereafter accruing. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Beneficiary, the provisions of this
Deed of Trust shall continue to enure to its benefit as to any actions taken or
omitted to be taken by it under this Deed of Trust while it was Beneficiary
hereunder.

SECTION 9. TERMINATION AND RELEASE.

Upon payment and performance in full of the Obligations and the termination of
all commitments under the Credit Agreement and the other Loan Documents, subject
to and in accordance with the terms and provisions of the Credit Agreement,
Beneficiary, at Grantor’s expense, shall release the liens and security
interests created by this Deed of Trust or reconvey the Trust Property to
Grantor, or, at the request of Grantor, assign this Deed of Trust without
recourse, in either case in accordance with, and subject to the satisfaction of
the conditions set forth in, Section 11.11 of the Credit Agreement.

SECTION 10. LOCAL LAW PROVISIONS

[to be provided, if any, by local counsel or title company]

SECTION 11. [LEASEHOLD PROVISIONS.]12

11.1 Grantor represents, warrants and agrees as follows:

(a) Grantor has delivered to Beneficiary a true, correct and complete copy of
the Pledged Lease, including all amendments and modifications thereto existing
as of the date hereof and the Pledged Lease is in full force and effect.

 

12  Insert for Leasehold Deed of Trust. Note that further provisions may be
incorporated with respect to each specific lease.

 

Deed of Trust - [County, State, Site     ]

13



--------------------------------------------------------------------------------

(b) Grantor owns the entire tenant’s interest under the Pledged Lease and has
the right under the Pledged Lease to execute this Deed of Trust.

(c) Except as expressly permitted under the Credit Agreement, Grantor shall not
enter into any new leases of all or any portion of the Trust Property except
with Beneficiary’s prior written consent which consent shall not be unreasonably
withheld or delayed.

(d) No material default now exists under the Pledged Lease. To Grantor’s
knowledge, no event has occurred that, with the giving of notice or the passage
of time or both, would constitute such a material default or would entitle
Grantor or any other party under the Pledged Lease to cancel the same.

(e) Except for this Deed of Trust or other assignments in favor of Beneficiary,
Grantor has not executed any assignment or pledge of the Pledged Lease or of
Grantor’s right, title and interest in the same.

(f) This Deed of Trust does not constitute a violation or default under the
Pledged Lease, and is, and shall at all times constitute a valid lien (subject
only to matters permitted by this Deed of Trust) on Grantor’s interests in the
Pledged Lease.

(g) Grantor shall perform and observe, in all material respects, all terms,
covenants, and conditions to the extent required to be performed and observed by
Grantor as Lessee under the Pledged Lease. Grantor shall enforce, in all
material respects, the Lessor’s obligations under the Pledged Lease. Without
limiting the generality of Section 7 hereof, Grantor specifically acknowledges
Beneficiary’s right, while any default by Grantor under the Pledged Lease
remains uncured, to perform the defaulted obligations and take all other actions
which Beneficiary deems necessary to protect its interests with respect thereto,
and Grantor hereby irrevocably appoints Beneficiary its true and lawful attorney
in fact (which appointment is irrevocable and coupled with an interest) in its
name or otherwise to execute all documents, and perform all other acts, which
Beneficiary reasonably deems necessary to preserve its or Grantor’s rights with
respect to the Pledged Lease.

(h) Grantor shall promptly deliver to Beneficiary a copy of any material notice
of default or termination that it receives from the Lessor with respect to the
Pledged Lease. Grantor shall promptly notify Beneficiary of any written request
that either party to the Pledged Lease makes for arbitration pursuant to the
Pledged Lease and the guidelines of the institution of any such arbitration.
Grantor shall promptly deliver to Beneficiary a copy of the arbitrators’ written
determination in each such arbitration. Beneficiary may participate in any such
arbitration in such manner as Beneficiary shall determine appropriate following
an Event of Default and during the continuance thereof, to the exclusion of
Grantor if so determined by Beneficiary in its reasonable discretion.

(i) Subject to the terms of the Credit Agreement, Grantor shall not, without
Beneficiary’s prior written consent, (i) enter into any modification or
amendment of the Pledged Lease (ii)

 

Deed of Trust - [County, State, Site     ]

14



--------------------------------------------------------------------------------

cause or permit the termination of the Pledged Lease or (iii) consent to any
action requested by Lessor or any third party as required pursuant to the terms
and provisions of such Pledged Lease, in each case, if the same would have a
material adverse effect on Grantor’s day to day operations at the Trust
Property.

(j) Grantor shall not subordinate the Pledged Lease to any mortgage or other
encumbrance of, or lien on, any interest in the Land without the prior written
consent of Beneficiary. Any such prohibited subordination without such consent
shall, at Beneficiary’s option, be void.

(k) All material subleases expressly permitted under the Credit Agreement to be
entered into by Grantor with respect to all or any portion of the Trust Property
(and all existing subleases modified by Grantor) shall provide that such
subleases are subordinate to the lien of this Deed of Trust and any
modifications of this Deed of Trust and the obligations secured hereby and that,
if Beneficiary forecloses under this Deed of Trust or enters into a new lease
with Lessor pursuant to Section 11.7 hereof, the subtenant shall attorn to
Beneficiary or its assignee and the sublease shall remain in full force and
effect in accordance with its terms notwithstanding the termination of the
Pledged Lease.

(l) Promptly upon demand by Beneficiary, Grantor shall use reasonable efforts to
obtain from Lessor and furnish to Beneficiary an estoppel certificate of Lessor
stating the date through which rent has been paid, whether or not there are any
defaults, and the specific nature of any claimed defaults.

(m) Grantor shall exercise any option or right to renew or extend the term of
the Pledged Lease prior to the date of termination of any such option or right,
shall give immediate written notice thereof to Beneficiary, and shall execute,
deliver and record any documents requested by Beneficiary to evidence the lien
of this Deed of Trust on such extended or renewed lease term unless the Pledged
Lease is not renewed or extended as expressly permitted pursuant to the Credit
Agreement. If Grantor fails to exercise any such option or right as required
herein, Beneficiary may exercise the option or right as Grantor’s agent and
attorney in fact pursuant to this Deed of Trust, or in Beneficiary’s own name or
in the name of and on behalf of a nominee of Beneficiary, as Beneficiary chooses
in its sole and absolute discretion; provided, however, if Grantor shall fail to
exercise any option or right to renew or extend the term of the Pledged Lease,
Grantor shall give Beneficiary reasonable prior notice. Beneficiary shall
thereafter provide Grantor prior written notice of such action(s), or if
Beneficiary reasonably determines that providing such prior written notice is
not feasible, then substantially concurrent written notice of such action(s).

(n) As security for the Obligations, Grantor hereby assigns to Beneficiary a
security interest in all prepaid rents and security deposits and all other
security which Lessor holds for the performance of Grantor’s obligations
thereunder.

(o) To the extent permitted by law, the price payable by Grantor or any other
party in the exercise of the right of redemption, if any, from any sale under,
or decree of foreclosure of, this Deed of Trust shall include all rents and
other amounts paid and other sums advanced by Beneficiary on behalf of Grantor
as Lessee.

 

Deed of Trust - [County, State, Site     ]

15



--------------------------------------------------------------------------------

(p) Grantor’s obligations under this Deed of Trust are independent of and in
addition to Grantor’s obligations under the Pledged Lease. Nothing in this Deed
of Trust shall be construed to require Grantor or Beneficiary to take or omit to
take any action that would cause a default under the Pledged Lease.

11.2 Treatment of Lease in Bankruptcy.

(a) If the Lessor rejects or disaffirms, or seeks or purports to reject or
disaffirm, the Pledged Lease pursuant to any Bankruptcy Law, then Grantor shall
not exercise the 365(h) Election except as otherwise provided in this Deed of
Trust. To the extent permitted by law, Grantor shall not suffer or permit the
termination of any Pledged Lease by exercise of the 365(h) Election or otherwise
without Beneficiary’s prior written consent. Grantor acknowledges that because
the Pledged Lease is a primary element of Beneficiary’s security for the
Obligations secured hereunder, it is not anticipated that Beneficiary would
consent to termination of the Pledged Lease. If Grantor makes any 365(h)
Election in violation of this Deed of Trust, then such 365(h) Election shall be
void and of no force or effect.

(b) To the extent permissible under law, Grantor hereby assigns to Beneficiary
the right to make the 365(h) Election with respect to the Pledged Lease until
the Obligations secured hereunder have been satisfied in full. Grantor
acknowledges and agrees that the foregoing assignment of the 365(h) Election and
related rights is one of the rights that Beneficiary may use at any time to
protect and preserve Beneficiary’s other rights and interests under this Deed of
Trust. Grantor further acknowledges that exercise of the 365(h) Election in
favor of terminating the Pledged Lease would constitute waste prohibited by this
Deed of Trust. Grantor acknowledges and agrees that the 365(h) Election is in
the nature of a remedy available to Grantor under the Pledged Lease, and is not
a property interest that Grantor can separate from the Pledged Lease as to which
it arises. Therefore, Grantor agrees and acknowledges that exercise of the
365(h) Election in favor of preserving the right to possession under the Pledged
Lease shall not be deemed to constitute Beneficiary’s taking or sale of the Land
(or any element thereof) and shall not entitle Grantor to any credit against the
Obligations secured hereunder or otherwise impair Beneficiary’s remedies.

(c) Grantor acknowledges that if the 365(h) Election is exercised in favor of
Grantor’s remaining in possession under the Pledged Lease, then Grantor’s
resulting occupancy rights, as adjusted by the effect of Section 365 of the
Bankruptcy Code, shall then be part of the Trust Property and shall be subject
to the lien of this Deed of Trust.

11.3 Rejection of Lease by Lessor. If the Lessor rejects or disaffirms the
Pledged Lease or purports or seeks to disaffirm such Pledged Lease pursuant to
any Bankruptcy Law, then, to the extent permissible under law:

(a) Grantor shall remain in possession of the Land demised under the Pledged
Lease and shall perform all acts necessary for Grantor to remain in such
possession for the unexpired term of such Pledged Lease (including all
renewals), whether the then existing terms and provisions of such Pledged Lease
require such acts or otherwise; and

 

Deed of Trust - [County, State, Site     ]

16



--------------------------------------------------------------------------------

(b) All the terms and provisions of this Deed of Trust and the lien created by
this Deed of Trust shall remain in full force and effect and shall extend
automatically, to the extent permitted by law, to all of Grantor’s rights and
remedies arising at any time under, or pursuant to, Section 365(h) of the
Bankruptcy Code, including all of Grantor’s rights to remain in possession of
the Land.

11.4 Assignment of Claims to Beneficiary. Grantor shall notify Beneficiary
promptly (i) upon learning of Lessor’s rejection of the Pledged Lease pursuant
to any Bankruptcy Law or (ii) in the event that Grantor sends any notice of
default to Lessor pursuant to the terms of the Pledged Lease. Grantor
unconditionally assigns, transfers, and sets over to Beneficiary any and all
Lease Damage Claims. This assignment constitutes a present, irrevocable, and
unconditional assignment of the Lease Damage Claims, and shall continue in
effect until this Deed of Trust is released or terminated in accordance with
Section 9 hereof.

11.5 Offset by Grantor. If pursuant to Section 365(h)(1)(B) of the Bankruptcy
Code or any other similar Bankruptcy Law, Grantor seeks to offset against any
rent under the Pledged Lease the amount of any Lease Damage Claim, then Grantor
shall notify Beneficiary of its intent to do so at least 20 days before
effecting such offset. Such notice shall set forth the amounts proposed to be so
offset and the basis for such offset. If Beneficiary reasonably objects to all
or any part of such offset, then Grantor shall not effect any offset of the
amounts to which Beneficiary reasonably objects. If Beneficiary approves such
offset, then Grantor may effect such offset as set forth in Grantor’s notice.
Neither Beneficiary’s failure to object, nor any objection or other
communication between Beneficiary and Grantor that relates to such offset, shall
constitute Beneficiary’s approval of any such offset. Grantor shall indemnify
Beneficiary against any offset against the rent reserved in any Lease.

11.6 Grantor’s Acquisition of Interest in Leased Parcel. If Grantor acquires the
fee or any other interest in any Land or Improvements originally subject to the
Pledged Lease, then, such acquired interest shall immediately become subject to
the lien of this Deed of Trust as fully and completely, and with the same
effect, as if Grantor now owned it and as if this Deed of Trust specifically
described it, without need for the delivery and/or recording of a supplement to
this Deed of Trust or any other instrument. In the event of any such
acquisition, the fee and leasehold interests in such Land or Improvements,
unless Beneficiary elects otherwise in writing, remain separate and distinct and
shall not merge, notwithstanding any principle of law to the contrary.

11.7 New Lease Issued to Agent. If the Pledged Lease is for any reason
whatsoever terminated before the expiration of its term and, pursuant to any
provision of the Pledged Lease, Beneficiary or its designee shall acquire from
Lessor a new lease of the relevant leased premises, then Grantor shall have no
right, title or interest in or to such new lease or the estate created thereby.

11.8 Event of Default. In addition to all other Events of Default described in
this Deed of Trust, the occurrence of any of the following shall be an Event of
Default hereunder:

(a) A breach or default by Grantor under the Pledged Lease, subject to any
applicable cure period; or

 

Deed of Trust - [County, State, Site     ]

17



--------------------------------------------------------------------------------

(b) The occurrence of any event or circumstance which gives Lessor a right to
terminate the Pledged Lease.

SECTION 12. [GAMING LAWS.]

[to be provided, if any, by local gaming counsel]

SECTION 13. RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER PROVISIONS RELATING TO
TRUSTEE

Notwithstanding anything to the contrary in this Deed of Trust, Grantor and
Beneficiary agree as follows.

13.1 Exercise of Remedies by Trustee. To the extent that this Deed of Trust or
applicable law authorizes or empowers Beneficiary to exercise any remedies set
forth in Section 4 hereof or otherwise, or perform any acts in connection
therewith, Trustee (but not to the exclusion of Beneficiary unless so required
under the law of the State) shall have the power to exercise any or all such
remedies, and to perform any acts provided for in this Deed of Trust in
connection therewith, all for the benefit of Beneficiary and on Beneficiary’s
behalf in accordance with applicable law of the State. In connection therewith,
Trustee: (a) shall not exercise, or waive the exercise of, any Beneficiary’s
remedies (other than any rights of Trustee to any indemnity or reimbursement),
except at Beneficiary’s request, and (b) shall exercise, or waive the exercise
of, any or all of Beneficiary’s remedies at Beneficiary’s request, and in
accordance with Beneficiary’s directions as to the manner of such exercise or
waiver. Trustee may, however, decline to follow Beneficiary’s request or
direction if Trustee shall be advised by counsel that the action or proceeding,
or manner thereof, so directed may not lawfully be taken or waived.

13.2 Rights and Privileges of Trustee. To the extent that this Deed of Trust
requires Grantor to reimburse Beneficiary for any expenditures Beneficiary may
incur, Trustee shall be entitled to the same rights to reimbursement of expenses
as Beneficiary, subject to such limitations and conditions as would apply in the
case of Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary’s liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Grantor, pursuant to
this Deed of Trust, appoints Beneficiary as Grantor’s attorney in fact for any
purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Grantor’s behalf without joinder or confirmation by the
other.

13.3 Authority of Beneficiary. If Beneficiary is a banking corporation, state
banking corporation or a national banking association and the instrument of
appointment of any successor or replacement Trustee is executed on Beneficiary’s
behalf by an officer of such corporation, state banking corporation or national
banking association, then such appointment may be executed by any authorized
officer or agent of Beneficiary and such appointment shall be conclusively
presumed to be executed with authority and shall be valid and sufficient without
proof of any action by the board of directors or any superior officer of
Beneficiary.

 

Deed of Trust - [County, State, Site     ]

18



--------------------------------------------------------------------------------

13.4 Effect of Appointment of Successor Trustee. Upon the appointment and
designation of any successor, substitute or replacement Trustee, Trustee’s
entire estate and title in the Trust Property shall vest in the designated
successor, substitute or replacement Trustee. Such successor, substitute or
replacement Trustee shall thereupon succeed to and shall hold, possess and
execute all the rights, powers, privileges, immunities and duties herein
conferred upon Trustee. All references herein to Trustee shall be deemed to
refer to Trustee (including any successor or substitute appointed and designated
as herein provided) from time to time acting hereunder.

13.5 Confirmation of Transfer and Succession. Any new Trustee appointed pursuant
to any of the provisions hereof shall, without any further act, deed or
conveyance, become vested with all the estates, properties, rights, powers and
trusts of his predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Beneficiary or of any successor, substitute or replacement Trustee, any
former Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor, substitute or replacement Trustee all of the
right, title, estate and interest in the Trust Property of Trustee so ceasing to
act, together with all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee, and shall duly assign, transfer and deliver all
properties and moneys held by said Trustee hereunder to said successor,
substitute or replacement Trustee.

13.6 Exculpation. Trustee shall not be liable for any error of judgment or act
done by Trustee in good faith, or otherwise be responsible or accountable under
any circumstances whatsoever, except for Trustee’s gross negligence, willful
misconduct or knowing violation of law. Trustee shall not be personally liable
in case of entry by him, or anyone entering by virtue of the powers herein
granted him, upon the Trust Property for debts contracted or liability or
damages incurred in the management or operation of the Trust Property. Trustee
shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by it
hereunder, believed by it in good faith to be genuine. All moneys received by
Trustee shall, until used or applied as herein provided, be held in trust for
the purposes for which they were received, but need not be segregated in any
manner from any other moneys (except to the extent required by law). Trustee
shall be under no liability for interest on any moneys received by it hereunder.

13.7 Endorsement and Execution of Documents. Upon Beneficiary’s written request,
Trustee shall, without liability or notice to Grantor, execute, consent to, or
join in any instrument or agreement in connection with or necessary to
effectuate the purposes of the Loan Documents. Grantor hereby irrevocably
designates Trustee as its attorney in fact to execute, acknowledge and deliver,
on Grantor’s behalf and in Grantor’s name, all instruments or agreements
necessary to implement any provision(s) of this Deed of Trust or to further
perfect the lien created by this Deed of Trust on the Trust Property. This power
of attorney shall be deemed to be coupled with an interest and shall survive any
disability of Grantor.

13.8 Multiple Trustees. If Beneficiary appoints multiple trustees, then any
Trustee, individually, may exercise all powers granted to Trustee under this
instrument, without the need for action by any other Trustee(s).

 

Deed of Trust - [County, State, Site     ]

19



--------------------------------------------------------------------------------

13.9 No Required Action. Trustee shall not be required to take any action under
this Deed of Trust or to institute, appear in or defend any action, suit or
other proceeding in connection therewith where in his opinion such action will
be likely to involve him in expense or liability, unless requested so to do by a
written instrument signed by Beneficiary and, if Trustee so requests, unless
Trustee is tendered security and indemnity satisfactory to him against any and
all costs, expense and liabilities arising therefrom. Trustee shall not be
responsible for the execution, acknowledgment or validity of the Loan Documents,
or for the proper authorization thereof, or for the sufficiency of the lien and
security interest purported to be created hereby, and makes no representation in
respect thereof or in respect of the rights, remedies and recourses of
Beneficiary.

13.10 Terms of Trustee’s Acceptance. Trustee accepts the trust created by this
Deed of Trust upon the following terms and conditions:

(a) Delegation. Trustee may exercise any of its powers through appointment of
attorney(s) in fact or agents.

(b) Security. Trustee shall be under no obligation to take any action upon any
Event of Default unless furnished security or indemnity, in form satisfactory to
Trustee, against costs, expenses, and liabilities that Trustee may incur.

(c) Costs and Expenses. Grantor shall reimburse Trustee, as part of the
Obligations secured hereunder, for all reasonable disbursements and expenses
(including reasonable legal fees and expenses) incurred by reason of or arising
from an Actionable Default and as provided for in this Deed of Trust, including
any of the foregoing incurred in Trustee’s administering and executing the trust
created by this Deed of Trust and performing Trustee’s duties and exercising
Trustee’s powers under this Deed of Trust.

SECTION 14. MULTI-SITE REAL ESTATE TRANSACTIONS.

Grantor acknowledges that this Deed of Trust is one of a number of Mortgages and
other security documents (“Other Mortgages”) that secure the Obligations.
Grantor agrees that, subject to the terms of Section 9 hereof, the lien of this
Deed of Trust shall be absolute and unconditional and shall not in any manner be
affected or impaired by any acts or omissions whatsoever of Beneficiary, and
without limiting the generality of the foregoing, the lien hereof shall not be
impaired by any acceptance by Beneficiary of any security for or guarantees of
the Obligations, or by any failure, neglect or omission on the part of
Beneficiary to realize upon or protect any Obligation or any collateral security
therefor including the Other Mortgages. Subject to the terms of Section 9
hereof, the lien of this Deed of Trust shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations or of any of the
collateral security therefor, including the Other Mortgages or any guarantee
thereof, and, to the fullest extent permitted by applicable law, Beneficiary may
at its discretion foreclose, exercise any power of sale, or exercise any other
remedy available to it under any or all of the Other Mortgages without first
exercising or enforcing any of its rights and remedies hereunder. Such exercise
of Beneficiary’s rights and remedies under any or all of the Other Mortgages
shall not in any manner impair the indebtedness hereby secured or the lien of
this Deed of Trust and any exercise of the rights and

 

Deed of Trust - [County, State, Site     ]

20



--------------------------------------------------------------------------------

remedies of Beneficiary hereunder shall not impair the lien of any of the Other
Mortgages or any of Beneficiary’s rights and remedies thereunder. To the fullest
extent permitted by applicable law, Grantor specifically consents and agrees
that Beneficiary may exercise its rights and remedies hereunder and under the
Other Mortgages separately or concurrently and in any order that it may deem
appropriate and waives any right of subrogation.

SECTION 15. MISCELLANEOUS

15.1 Notices. Any notice required or permitted to be given under this Deed of
Trust shall be given in accordance with the notice provisions of Section 12.2 of
the Credit Agreement.

15.2 Governing Law. THE PROVISIONS OF THIS DEED OF TRUST REGARDING THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE
TRUST PROPERTY IS LOCATED. ALL OTHER PROVISIONS OF THIS DEED OF TRUST AND THE
RIGHTS AND OBLIGATIONS OF GRANTOR AND BENEFICIARY SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD
RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW
YORK, AND FURTHER, WITH RESPECT TO ANY PERSONAL PROPERTY INCLUDED IN THE TRUST
PROPERTY, THE CREATION OF THE SECURITY INTEREST SHALL BE GOVERNED BY THE UNIFORM
COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE STATE OF NEW YORK (THE “NY
UCC”) AND THE PERFECTION, THE EFFECT OF PERFECTION OR NON-PERFECTION AND
PRIORITY OF THE SECURITY INTEREST WILL BE GOVERNED IN ACCORDANCE WITH THE
MANDATORY CHOICE OF LAW RULES SET FORTH IN THE NY UCC.

15.3 Severability. In case any provision in or obligation under this Deed of
Trust shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

15.4 Conflicts. In the event of any conflict or inconsistency with the terms of
this Deed of Trust and the terms of the Credit Agreement, the Credit Agreement
shall control.

15.5 Time of Essence. Time is of the essence of this Deed of Trust.

15.6 WAIVER OF JURY TRIAL. EACH OF GRANTOR AND BENEFICIARY (BY ITS ACCEPTANCE
HEREOF) HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ITS RESPECTIVE RIGHTS TO A JURY

 

Deed of Trust - [County, State, Site     ]

21



--------------------------------------------------------------------------------

TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH OF GRANTOR AND BENEFICIARY (BY ITS ACCEPTANCE HEREOF) ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS DEED OF TRUST,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS. EACH OF GRANTOR AND BENEFICIARY (BY ITS ACCEPTANCE HEREOF) FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 15.6 AND EXECUTED BY EACH OF
GRANTOR AND BENEFICIARY), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS DEED OF TRUST MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

15.7 Successors and Assigns. This Deed of Trust shall be binding upon and inure
to the benefit of Beneficiary and Grantor and their respective successors and
assigns. Grantor shall not, without the prior written consent of Beneficiary,
assign any rights, duties or obligations hereunder.

15.8 No Waiver. Any failure by Beneficiary to insist upon strict performance of
any of the terms, provisions or conditions of the Loan Documents shall not be
deemed to be a waiver of same, and Beneficiary shall have the right at any time
to insist upon strict performance of all of such terms, provisions and
conditions. No failure or delay on the part of Beneficiary or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Deed of Trust and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

15.9 Subrogation. To the extent proceeds of the Loan have been used to
extinguish, extend or renew any indebtedness against the Trust Property, then
Beneficiary shall be

 

Deed of Trust - [County, State, Site     ]

22



--------------------------------------------------------------------------------

subrogated to all of the rights, liens and interests existing against the Trust
Property and held by the holder of such indebtedness and such former rights,
liens and interests, if any, are not waived, but are continued in full force and
effect in favor of Beneficiary.

15.10 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to the full
extent that it may lawfully do so, that it will not at any time insist upon or
plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Deed of Trust or the indebtedness secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies of Beneficiary.

15.11 Entire Agreement. This Deed of Trust and the other Loan Documents embody
the entire agreement and understanding between Beneficiary and Grantor and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

15.12 Counterparts. This Deed of Trust is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Trust Property is situated offshore or in more than one county,
descriptions of only those portions of the Trust Property located in the county
in which a particular counterpart is recorded shall be attached as Exhibit A
thereto. Each of such counterparts shall for all purposes be deemed to be an
original and all such counterparts shall together constitute but one and the
same instrument.

[Remainder of page intentionally left blank]

 

Deed of Trust - [County, State, Site     ]

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

 

[                                         ] a
[                                         ] By:  

 

Name:   Title:  

 

Deed of Trust - [County, State, Site     ]



--------------------------------------------------------------------------------

State of New York   ) )   ss.: County of                )

On the      day of            . in the year 2013. before me, the undersigned,
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

 

(Seal)

[APPROPRIATE NOTARY BLOCK TO BE PROVIDED BY LOCAL COUNSEL]

 

Deed of Trust - County, State [Site     ]



--------------------------------------------------------------------------------

EXHIBIT A TO

DEED OF TRUST

Legal Description of Owned Real Property:

 

Deed of Trust - County, State [Site     ]

A-1



--------------------------------------------------------------------------------

[EXHIBIT B TO

DEED OF TRUST]13

Legal Description of Leased Real Property:

 

13  Insert for Leasehold Deed of Trust.

 

Deed of Trust - [County, State, Site     ]

B-1



--------------------------------------------------------------------------------

[EXHIBIT C TO

DEED OF TRUST]14

Description of Pledged Leased:

 

14  Insert for Leasehold Deed of Trust.

 

Deed of Trust - [County, State, Site     ]

C-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONVERSION OR CONTINUATION

Date:                  , 20    

 

To: JPMorgan Chase Bank, N.A.,

as Administrative Agent

500 Stanton Road, Ops 2

Third Floor

Newark, DE 19713

Email: brittany.duffy@jpmorgan.com

Facsimile No: (302) 634-4733

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 13, 2013 (as amended, restated, amended and restated, supplemented,
replaced or modified from time to time, the “Credit Agreement”), among Pinnacle
Entertainment, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
(each a “Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other parties thereto. Unless otherwise defined
herein, capitalized terms used in this Notice of Conversion or Continuation
shall have the respective meanings given to them in the Credit Agreement.

Pursuant to Section 2.6 of the Credit Agreement, the undersigned Borrower hereby
requests the following conversion or continuation of certain Loans as specified
below:

Class of Loans to be converted or continued:

 

[Tranche B-1 Term Loans]    [Tranche B-2 Term Loans]    [Revolving Credit Loans]
   [Series [    ] of New Term Loans]    [Swing Line Loans]   

 

  (1) convert $[        ] of Base Rate Loans in the name of the Borrower into
Eurodollar Loans with an Interest Period duration of             1 month(s) on
            .2

 

1 One, two, three or six or (if available to all the Lenders making such
Eurodollar Loans as determined by such Lenders in good faith based on prevailing
market conditions) a twelve month or shorter period.

2 Date of conversion (must be a Business Day).

 

F-1



--------------------------------------------------------------------------------

  (2) convert $[        ] of Eurodollar Loans in the name of the Borrower into
Base Rate Loans on             .3

 

  (3) continue $[        ] of Eurodollar Loans in the name of the Borrower with
an Interest Period duration of             4 month(s) on             .5

 

  (4) pay down $[        ] of Eurodollar Loans in the name of the Borrower and
continue $[        ] of Eurodollar Loans with an Interest Period duration of
            6 month(s) on             .7

[Signature Page Follows]

 

3 Date of conversion (must be a Business Day).

4 One, two, three or six or (if available to all the Lenders making such
Eurodollar Loans as determined by such Lenders in good faith based on prevailing
market conditions) a twelve month or shorter period.

5 Date of continuation (must be a Business Day).

6 One, two, three or six or (if available to all the Lenders making such
Eurodollar Loans as determined by such Lenders in good faith based on prevailing
market conditions) a twelve month or shorter period.

7 Date of conversion (must be a Business Day).



--------------------------------------------------------------------------------

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF PROMISSORY NOTE

(TRANCHE B-1 TERM LOANS)

            , 20    

FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC. (the
“Borrower”) hereby promises to pay to                     or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a)                     ($        ), or, if less, (b) the aggregate unpaid
principal amount, if any, of the Tranche B-1 Term Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto.

The Borrower promises to pay interest on the unpaid principal amount of the
Tranche B-1 Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s office or such other
place as the Administrative Agent shall have specified. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Tranche B-1 Term Loan evidenced hereby is
guaranteed and secured as provided therein and in the other Loan Documents. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Tranche B-1 Term Loan made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Promissory Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

[signature page follows]

 

G-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:

 

[Promissory Note – Tranche B-1 Term Loans]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan
Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF PROMISSORY NOTE

(TRANCHE B-2 TERM LOANS)

            , 20    

FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC. (the
“Borrower”) hereby promises to pay to                      or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a)                      ($        ), or, if less, (b) the aggregate unpaid
principal amount, if any, of the Tranche B-2 Term Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto.

The Borrower promises to pay interest on the unpaid principal amount of the
Tranche B-2 Term Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s office or such other
place as the Administrative Agent shall have specified. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Tranche B-2 Term Loan evidenced hereby is
guaranteed and secured as provided therein and in the other Loan Documents. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Tranche B-2 Term Loan made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Promissory Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

[signature page follows]

 

G-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:

 

[Promissory Note – Tranche B-2 Term Loans]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan
Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF PROMISSORY NOTE

(NEW TERM LOANS)

            , 20    

FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC. (the
“Borrower”) hereby promises to pay to                      or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a)                      ($        ), or, if less, (b) the aggregate unpaid
principal amount, if any, of the New Term Loan made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto.

The Borrower promises to pay interest on the unpaid principal amount of the New
Term Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s office or such other place as the
Administrative Agent shall have specified. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The New Term Loan evidenced hereby is guaranteed
and secured as provided therein and in the other Loan Documents. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Promissory Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. The New Term Loan made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Promissory Note and endorse thereon the date, amount and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

[signature page follows]

 

G-3-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:

 

[Promissory Note – New Term Loans]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan
Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF PROMISSORY NOTE

(REVOLVING CREDIT LOANS)

            , 20    

FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC. (the
“Borrower”) hereby promises to pay to [                    ] or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a)                     ($        ), or, if less, (b) the aggregate unpaid
principal amount, if any, of the Revolving Credit Loans made by the Lender to
the Borrower under that certain Amended and Restated Credit Agreement, dated as
of August 13, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto.

The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Credit Loans made by the Lender from the date of such Loans until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency in which such Revolving Credit Loans are denominated (or as otherwise
provided in the Credit Agreement) in immediately available funds at the
Administrative Agent’s office or such other place as the Administrative Agent
shall have specified. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Revolving Credit Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Loan Documents. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Revolving Credit Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Promissory Note and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

G-4-1



--------------------------------------------------------------------------------

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

[signature pages follow]

 

G-4-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:

[Promissory Note – Revolving Credit Loans]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan
Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT G-5

FORM OF PROMISSORY NOTE

(SWING LINE LOANS)

            , 20    

FOR VALUE RECEIVED, the undersigned, PINNACLE ENTERTAINMENT, INC. (the
“Borrower”) hereby promises to pay to [                    ] or its registered
assigns (the “Lender”), in accordance with the provisions of the Credit
Agreement (as hereinafter defined), the principal amount of
(a)                     ($        ), or, if less, (b) the aggregate unpaid
principal amount, if any, of the Swing Line Loans made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among the Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto.

The Borrower promises to pay interest on the unpaid principal amount of the
Swing Line Loans made by the Lender from the date of such Loans until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in the
currency in which such Swing Line Loans are denominated (or as otherwise
provided in the Credit Agreement) in immediately available funds at the
Administrative Agent’s office or such other place as the Administrative Agent
shall have specified. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Credit Agreement.

This promissory note (this “Promissory Note”) is one of the promissory notes
referred to in Section 2.5(g) of the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. The Swing Line Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Loan Documents. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Promissory Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. The Swing Line Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Promissory Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives presentment,
protest and demand and notice of protest, demand, dishonor and non-payment of
this Promissory Note.

[signature pages follow]

 

G-5-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:

[Promissory Note – Swing Line Loans]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of Loan
Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By            

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 

           

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT REQUEST

 

No.                     1   Dated                     2   

 

To:    [Letter of Credit Issuer]    [                    ]   
[                    ]    Email: [                ]    Facsimile No:
[                ]

Ladies and Gentlemen:

For purposes of this Letter of Credit Request, unless otherwise defined, all
capitalized terms used but not defined herein shall have the meanings provided
in that certain Amended and Restated Credit Agreement, dated as of August 13,
2013 (as amended, restated, amended and restated, supplemented, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Pinnacle
Entertainment, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other parties
thereto.

[The undersigned hereby requests that the Letter of Credit Issuer issue a Letter
of Credit on                      3 (the “Date of Issuance”) in the aggregate
stated amount of                     4.

The beneficiary of the requested Letter of Credit will be                     5,
and such Letter of Credit will be in support of                      6 and will
have a stated termination date of                      7.

In the event of any drawing under the requested Letter of Credit, the
beneficiary shall promptly present to the Administrative Agent and Letter of
Credit Issuer (i)     8 and (ii) certificate(s) substantially in the form
attached hereto.]9

 

1 

Letter of Credit Request Number.

2 

Date of Letter of Credit Request.

3 

Date of Issuance (must be a Business Day).

4 

Aggregate initial stated amount of Letter of Credit.

5 

Insert name and address of beneficiary.

6 

Insert description of supported obligations and name of agreement to which it
relates, if any.

7 

Insert last date upon which drafts may be presented.

8 

Insert description of documents to be presented by the beneficiary in case of
any drawing under the requested Letter of Credit.

9 

Include for Letter of Credit issuance requests.

 

H-1



--------------------------------------------------------------------------------

[The undersigned hereby requests that the Letter of Credit Issuer named above
amend Letter of Credit No.     10 on             , 20    11 (the “Date of
Amendment”) in the following manner:             12.]13

The undersigned hereby certifies that:

(a) All representations and warranties made by any Credit Party contained in the
Credit Agreement or in the other Loan Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Date of [Issuance] [Amendment] (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects as of such earlier date).

(b) No Default or Event of Default shall have occurred and be continuing as of
the Date of [Issuance][Amendment] requested hereby nor, after giving effect to
the [issuance][amendment] of the Letter of Credit requested hereby, would such a
Default or Event of Default occur.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

Name:   Title:  

 

10 

Insert the Letter of Credit number for the Letter of Credit to be amended

11 

Date of Amendment.

12 

Insert the nature of the proposed amendment.

13 

Include for Letter of Credit amendment requests.

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PREPAYMENT NOTICE

Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, Nevada 89148

 

To: The Administrative Agent and the Lenders

     under the Credit Agreement referred to below

[Date]

Ladies and Gentlemen:

The undersigned refers to that certain Amended and Restated Credit Agreement,
dated as of August 13, 2013 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Pinnacle Entertainment, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each, a “Lender”,
and collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), and the other parties
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 5.2(f) of the Credit
Agreement of an offer of prepayment and the amount of such prepayment to be made
to the Lenders by the Borrower. The portion of the prepayment amount to be
allocated to the Loan held by you and the date on which such prepayment will be
made to you (should you elect to receive such prepayment) are set forth below:

 

(A)   Total prepayment amount:    (B)   Portion of prepayment amount to be
received by you:    (C)   Mandatory prepayment date (5 Business Days after the
date of this Declining Lender Notice):   

IF YOU DO NOT WISH TO RECEIVE ALL OF THE PREPAYMENT AMOUNT TO BE ALLOCATED TO
YOU ON THE MANDATORY PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage of the
prepayment amount otherwise payable WHICH YOU DO NOT WISH TO RECEIVE. Please
return this notice as so completed via telecopy to the attention of
[                    ] at [                    ], no later than 11:00 a.m., New
York City time, one business day prior to the mandatory prepayment date, at
Telecopy No. [                    ].

 

I-1



--------------------------------------------------------------------------------

IF YOU DO NOT RETURN THIS NOTICE, YOU WILL RECEIVE 100% OF THE PREPAYMENT
ALLOCATED TO YOU ON THE MANDATORY PREPAYMENT DATE.

 

PINNACLE ENTERTAINMENT, INC. By:  

 

  Name:   Title:

                                         , hereby DECLINES its option to receive
all of the prepayment amount.

[Name of Lender]

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders that are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Pinnacle Entertainment, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a 10 percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

J-1-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 20    



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF NON-BANK CERTIFICATE

(For Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Pinnacle Entertainment, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a 10 percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

J-2-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                    , 20    

 

J-2-1



--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants that are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Pinnacle Entertainment, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a 10 percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

J-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                    , 20    



--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF NON-BANK CERTIFICATE

(For Foreign Participants that are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement dated as of
August 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Pinnacle Entertainment, Inc., a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Pursuant to the provisions of Section 5.4(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a 10 percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

J-4-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:              , 20    



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF CREDIT PARTY CLOSING CERTIFICATE

CLOSING CERTIFICATE

OF [                    ]

August [—], 2013

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of August 13, 2013 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PINNACLE ENTERTAINMENT, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms used but not defined herein shall have the meanings given to such
terms in the Credit Agreement.

1. Each of the undersigned, acting as a Responsible Officer of the applicable
Loan Party listed on Exhibit A, solely in each such Responsible Officer’s
capacity as an officer of the applicable Loan Party(ies) and not individually,
hereby certifies as follows:

(a) the Business Representations and the Specified Representations are true and
correct in all material respects on and as of the date hereof (or if qualified
by “materiality,” “material adverse effect” or similar language, in all respects
(after giving effect to such qualification)).

(b) Concurrently with the initial Credit Event under the Credit Agreement, the
Acquisition will be consummated in accordance with the terms of the Acquisition
Agreement (or the Arrangers shall be reasonably satisfied with the arrangements
in place for the consummation of the Acquisition promptly after the initial
Credit Event under the Credit Agreement and have received confirmation from
representatives of the Borrower that such actions will be taken promptly after
the initial Credit Event under the Credit Agreement, with all such consummation
to occur on the Effective Date), without giving effect to any alterations,
amendments, supplements, modifications, other changes or express waivers thereto
that are materially adverse to the Lenders without the prior written consent of
the Majority Lead Arrangers.

(c) All material governmental and/or regulatory approvals (including approvals
from all applicable Gaming Authorities and excluding only the consents and
approvals listed on Schedule 6.4 of the Credit Agreement) necessary to
consummate the transactions contemplated by the Credit Agreement have been
obtained and are in full force and effect or otherwise applied for or requested
(and the Borrower has no reason to believe that they will not be obtained in due
course).

 

K-1



--------------------------------------------------------------------------------

(d) The New Pinnacle Note Offering has been consummated and the Borrower has
received the proceeds of the New Pinnacle Notes Offering in an aggregate amount
of not less than $850,000,000.

(e) [            ], [            ] and [            ] are each the duly elected
and qualified [Secretary/Assistant Secretary] of the applicable Loan Party as
set forth on Exhibit A, and the signature set forth on the signature line for
each such officer below is each such officer’s true and genuine signature.

(f) Attached hereto as Exhibit B is a complete and correct copy of the
Acquisition Agreement (including all schedules, exhibits, amendments,
supplements and modifications thereto) and all related material documents.

(g) Attached hereto as Exhibit C is a complete and correct copy of the Senior
Unsecured Notes Indenture 2013 (including all schedules, exhibits, amendments,
supplements and modifications thereto) and all related material documents.

(h) Since December 20, 2012, there has been no Material Adverse Change.

2. Each of the undersigned [            ], [            ], and [            ],
each a/an [Secretary/Assistant Secretary] of the applicable Loan Parties as
shown on Exhibit A attached hereto, each solely in [his/her] capacity as
[Secretary/Assistant Secretary] of the applicable Loan Parties and not
individually, hereby certifies as follows:

(a) attached hereto as Exhibit D-1 through D-[-] are complete and correct copies
of the resolutions duly adopted by the board of directors of each Loan Party
organized as a corporation, by the members/managers of each Loan Party organized
as a limited liability company and by the partners of each Loan Party organized
as a limited partnership, authorizing (i) the execution, delivery and
performance of each of the Loan Documents (and any agreements relating thereto)
to which it is a party and (ii) in the case of the Borrower, the extensions of
credit contemplated by the Credit Agreement; such resolutions have not in any
way been amended, modified, revoked or rescinded and have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect; and such resolutions are the only proceedings of the Loan
Parties now in force relating to or affecting the matters referred to therein;

(b) attached hereto as Exhibit E-1 through E-[-] are true and complete copies of
the Certificates of Incorporation, Certificates of Formation, or other formation
document, as applicable, of each of the Loan Parties certified by the Secretary
of State of the jurisdiction of organization of each such Loan Party, in each
case as of a recent date, as in effect at all times from the date shown on the
attached certificate to and including the date hereof;

(c) attached hereto as Exhibit F-1 through F-[-] are true and complete copies of
the By-Laws, Operating Agreements, or other governing documents, as applicable,
of each of the Loan Parties as in effect at all times since the adoption thereof
to and including the date hereof;

 

K-2



--------------------------------------------------------------------------------

(d) set forth on Exhibit A hereto is a list of the now duly elected and
qualified Responsible Officers of each of the Loan Parties holding the offices
indicated next to their respective names, and the signatures appearing opposite
their respective names are the true and genuine signatures of such officers, and
such officers are duly authorized to execute and deliver on behalf of the Loan
Parties each Loan Document to which each such Loan Party is a party and any
certificate or other document to be delivered by the each such Loan Party
pursuant to each Loan Document; and

(e) attached hereto as Exhibit G-1 through G-[-] are true and correct copies of
certificates of good standing from the Secretary of State of each Loan Party’s
jurisdiction of organization, dated within 30 days of the date hereof.

3. Each of the undersigned [            ], [            ], and [            ],
acting as a Responsible Officer of Louisiana-I Gaming, PNK (Baton Rouge)
Partnership, PNK (BOSSIER CITY), Inc. PNK (LAKE CHARLES), L.L.C., PNK (SCB),
L.L.C., Ameristar Casino Lake Charles, LLC, and Ameristar Lake Charles Holdings,
LLC hereby certifies to the following:

(a) The Louisiana Gaming Control Board issued a Resolution dated July 18, 2013,
entitled “In the Matter of Pinnacle Entertainment Inc.’s Second Application for
Shelf Approval of Debt Transactions” (the “Louisiana Shelf Approval
Resolution”). Pursuant to the Louisiana Shelf Approval Resolution, for a period
of three years beginning July 18, 2013, the Company is granted approval pursuant
to Louisiana Administrative Code 42:III.2525 to enter into “Debt Transactions,”
as defined in Louisiana Administrative Code 42:III.2522, not to exceed a
cumulative total outstanding at any time of $7.0 billion. As of the date of this
Certificate, the Borrower continues to satisfy the requisites for shelf approval
of Debt Transactions pursuant to Louisiana Administrative Code 42:III.2525, and
the Louisiana Shelf Approval Resolution has not been rescinded, amended or
modified. As of the date of this Certificate and upon consummation of all of the
Debt Transactions related to the Acquisition, the cumulative total amount of the
Borrower’s outstanding Debt Transactions is and will be less than $7.0 billion.

[Signature pages follow]

 

K-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereto set our names as of the date set
forth above.

 

 

   

 

Name:       Name:   Title:   [President/Vice President]     Title:  
[Secretary/Assistant Secretary]

[Credit Party Closing Certificate]



--------------------------------------------------------------------------------

EXHIBIT A

Loan Parties and Responsible Officers

 

Office

  

Name

  

Loan Party

  

Signature

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

  

 

  

 

  

 

 

K-Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

Acquisition Agreement

 

K-Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

Senior Unsecured Notes Indenture 2013

 

K-Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D-[1]

Resolutions/Unanimous Written Consent of [Loan Party]

[see attached]

 

K-Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E-[1]

Certificate of [Incorporation][Formation] of [Loan Party]

[see attached]

 

K-Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-[1]

[By-Laws] [Operating Agreement] of [Loan Party]

[see attached]

 

K-Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G-[1]

Good Standing Certificates of the Loan Parties

[see attached]

 

K-Exhibit G



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF FLOOD NOTICE (NFIP PARTICIPATION)

STANDARD NOTIFICATION FORM

 

Borrower Name:  

 

   Property Address:  

 

   Property Address:  

 

  

 

Loan Identifier:  

 

    Request #:  

 

 

We are giving you this notice to inform you that:

 

  •  

The building or mobile home which secures or will secure the loan for which you
have applied or for which you have requested a renewal, extension or increase,
is located in an area prone to high flood risks that we call a Special Flood
Hazard Area (SFHA).

 

  •  

The area has been identified by the Federal Emergency Management Agency (FEMA)
as an SFHA using the Flood Insurance Rate Map (FIRM) or the Flood Hazard
Boundary Map (FHBM) for the community number             . FIRMs are prepared by
FEMA in cooperation with the applicable community to identify high flood risk
and low-to-moderate flood risk areas. The SFHA in which the building or mobile
home is located has at least a one percent chance of a flood equal to or
exceeding the base flood elevation (a 100-year flood) in any given year. During
the life of a 30-year mortgage loan, the risk of flooding in an SFHA is 26
percent.

 

  •  

Federal law allows a lender and borrower jointly to request the Administrator of
FEMA to review the determination of whether the property securing the loan is
located in an SFHA. If you would like to make such a request, please contact us
for further information. Borrowers may also call a FEMA mapping specialist at
(877) 336-2627 to discuss their concerns.

 

  •  

The community in which the property securing the loan is located participates in
the National Flood Insurance Program (“NFIP”). Federal financial assistance,
including FEMA disaster assistance, flood mitigation grants and federally backed
mortgage lending is available in the NFIP participating communities. Mandatory
flood insurance requirements are applicable to all Federal financial assistance.
The mandatory flood insurance purchase requirements under section 102(b) of the
Flood Disaster Protection Act of 1973 are applicable to Federally regulated
lenders making, renewing, extending or increasing loans in SFHAs. We will not
make you the loan that you have applied for, or renew, extend or increase your
existing loan if you do not purchase flood insurance. If you fail to renew flood
insurance on the property, federal law authorizes and requires us to purchase
the flood insurance for you at your expense. The flood insurance must be
maintained for the life of your loan.

 

L-1



--------------------------------------------------------------------------------

  •  

Flood insurance coverage under the NFIP may be purchased through an insurance
agent who will obtain the policy either directly through the NFIP or through a
Write Your Own (WYO) company that has agreed to write and service NFIP policies
on behalf of FEMA.

 

  •  

Flood insurance that provides the same level of coverage as a NFIP policy may
also be available from private insurers that are not federally backed.

 

  •  

We encourage you to compare the flood insurance coverage, deductibles,
exclusions, conditions and premiums of an NFIP and a private insurance policy
and to direct inquiries to your agent.

 

  •  

At a minimum, Federal law requires that flood insurance purchased must cover the
lowest of: (1) the outstanding principal balance of the loan(s); or (2) the
maximum amount of coverage allowed for the type of building and/or contents
under the NFIP; or (3) the full replacement cost value (RCV) of the building
and/or contents securing the loan. The market value or land value on which the
building is located has no bearing on the RCV of the building.

 

  •  

The minimum flood insurance requirements of JPMorgan Chase Bank, N.A. are
different from the minimum flood insurance requirements specified in the
foregoing paragraph and, in most cases, will exceed the amount of coverage
required under Federal law.

 

  •  

Federal disaster relief assistance, the majority of which is in the form of a
low-interest disaster assistance loan from the Small Business Administration
(SBA), may be available for losses not covered by your flood insurance policy.
Flood insurance requirements apply to recipients of Federal disaster assistance
grants and SBA disaster assistance loans. If you are planning to build a
structure or make repairs, contact the local community’s chief executive
official to determine building standards for structures within an SFHA.

Acknowledgment

The undersigned acknowledges receipt of the foregoing Notice by signing below.

The undersigned agrees to furnish, at the undersigned’s expense, an application
for flood insurance with acceptable proof of payment, a copy of the flood
insurance policy or the declarations page from the policy satisfying our
requirements on or before closing of the loan or the extension, renewal or
increase of the loan. The undersigned agrees to maintain flood insurance during
the life of the loan in the amount that we require.

Dated this      day of             , 20    .

 

  

 



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF FLOOD NOTICE (NON-NFIP PARTICIPATION)

STANDARD NOTIFICATION FORM

Borrower Name

Property Address

Property Address

 

Loan Identifier:  

 

    Request #:  

 

 

We are giving you this notice to inform you that:

 

  •  

The building or mobile home which secures or will secure the loan for which you
have applied or for which you have requested a renewal, extension or increase is
located in area prone to high flood risks, also known as a Special Flood Hazard
Area (SFHA).

 

  •  

The area has been identified by the Federal Emergency Management Agency (FEMA)
as an SFHA using the Flood Insurance Rate Map (FIRM) or the Flood Hazard
Boundary Map (FHBM) for the community number             . FIRMs are prepared by
FEMA in cooperation with the applicable community to identify high flood risk
and low-to-moderate flood risk areas. The SFHA in which the building or mobile
home is located has at least a one percent chance of a flood equal to or
exceeding the base flood elevation (a 100-year flood) in any given year. During
the life of a 30-year mortgage loan, the risk of flooding in an SFHA is 26
percent.

 

  •  

Federal law allows a lender and borrower jointly to request the Administration
of FEMA to review the determination of whether the property which secures or
will secure the loan is located in an SFHA. If you would like to make such
request, please contact us for further information. Borrowers may also call a
FEMA mapping specialist at (877) 336-2627 to discuss their concerns.

 

  •  

The community in which the property securing the loan is located does not
participate in the National Flood Insurance Program (NFIP). Federal flood
insurance is not available. However, flood insurance that provides the same
level of coverage as an NFIP policy may be available on a limited basis in the
SFHAs of non-participating communities from private insurers that are not
federally backed. We encourage you to direct inquiries concerning private flood
insurance to your agent. Federal financial assistance including disaster
assistance, grants, or loans and flood mitigation grants are not available in
SFHAs of non-participating communities. For example, if the non-participating
community has been identified for at least one year as containing an SFHA,
properties located in the community will not be eligible for Federal disaster
relief assistance in the event of a federally declared flood disaster.



--------------------------------------------------------------------------------

  •  

Conventional loans that are not federally backed can be made on buildings in
SFHAs of non-participating communities, if authorized by the regulatory
authority of the lending institution. However, government guaranteed or insured
loans (e.g., SBA, VA, and FHA loans) are not permitted to be made in
non-participating communities, if secured by structures in SFHAs.

A non-participating community can join the NFIP - contact your local chief
executive official for additional information.

 

Notice received by  

 

Date  

 